


Exhibit 10.13

 

EXECUTION VERSION

 

 

TERM LOAN CREDIT AGREEMENT

 

dated as of

 

February 23, 2012

 

among

 

FLYING FORTRESS INC., as Borrower

 

INTERNATIONAL LEASE FINANCE CORPORATION, as an Obligor,

 

FLYING FORTRESS FINANCING INC., as an Obligor,

 

FLYING FORTRESS US LEASING INC., as an Obligor

 

FLYING FORTRESS IRELAND LEASING LIMITED, as an Obligor,

 

the lenders identified herein, as Lenders,

 

BANK OF AMERICA, N.A., as Administrative Agent,

 

BANK OF AMERICA, N.A., as Collateral Agent,

 

and

 

DEUTSCHE BANK SECURITIES INC., as Syndication Agent

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

and

 

DEUTSCHE BANK SECURITIES INC.

 

as Joint Lead Arrangers and Joint Bookrunners,

 

RBC CAPITAL MARKETS, LLC

 

and

 

UBS SECURITIES LLC

 

as Joint Bookrunners and Co-Documentation Agents

 

 

Deal CUSIP: 34407JAA4

Facility CUSIP: 34407JAB2

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

PAGE

ARTICLE 1

 

DEFINITIONS

 

 

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Terms Generally

31

Section 1.03.

Accounting Terms; Changes in GAAP

31

Section 1.04.

Times

31

 

 

 

ARTICLE 2

 

THE CREDITS

 

 

 

 

Section 2.01.

Commitment

31

Section 2.02.

Request to Borrow Loans; Request to Release Loans

32

Section 2.03.

Funding of Loan; Release of Aggregate Requested Release Amount

32

Section 2.04.

Interest

32

Section 2.05.

Payment at Maturity; Evidence of Debt

33

Section 2.06.

Optional and Mandatory Prepayments

34

Section 2.07.

Fees

34

Section 2.08.

Taxes; Increased Costs; Etc.

34

Section 2.09.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

40

Section 2.10.

Changes to the Designated Pool; Intermediate Lessees; Release of a Subsidiary
Holdco

43

Section 2.11.

Defaulting Lenders

48

 

 

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 3.01.

Organization, etc.

49

Section 3.02.

Authorization; Consents; No Conflict

50

Section 3.03.

Validity and Binding Nature

50

Section 3.04.

Financial Statements

50

Section 3.05.

Litigation and Contingent Liabilities

50

Section 3.06.

Security Interest

51

Section 3.07.

Employee Benefit Plans

51

Section 3.08.

Investment Company Act

51

Section 3.09.

Regulation U

52

Section 3.10.

Information

52

Section 3.11.

Compliance with Applicable Laws, etc.

52

Section 3.12.

Insurance

53

Section 3.13.

Taxes

53

Section 3.14.

Transaction Party Information

53

 

ii

--------------------------------------------------------------------------------


 

Section 3.15.

Solvency

53

Section 3.16.

Sanctions

53

Section 3.17.

Description of Aircraft and Leases, Etc.

54

Section 3.18.

Ownership

54

Section 3.19.

Use of Proceeds

54

 

 

 

ARTICLE 4

 

CONDITIONS

 

 

 

 

Section 4.01.

Effective Date

54

Section 4.02.

Release Date

57

Section 4.03.

Quiet Enjoyment Letters

59

 

 

 

ARTICLE 5

 

COVENANTS

 

 

 

 

Section 5.01.

Legal Existence and Good Standing

60

Section 5.02.

Protection of Security Interest of the Lenders

60

Section 5.03.

Ownership, Operation and Leasing of Pool Aircraft; Ownership of Borrower and
Each Subsidiary Holdco

61

Section 5.04.

Limitation on Disposition of Aircraft; Limitation on Disposition of Certain
Equity Collateral

61

Section 5.05.

Payment of Taxes or Other Claims

62

Section 5.06.

Representations Regarding Operation

62

Section 5.07.

Compliance with Laws, Etc.

62

Section 5.08.

Notice of Adverse Claim or Loss

63

Section 5.09.

Reporting Requirements

63

Section 5.10.

Limitation on Transactions with Affiliates

66

Section 5.11.

Inspections

66

Section 5.12.

Use of Proceeds; Margin Regulations

66

Section 5.13.

Insurance

66

Section 5.14.

UNSC, EU and United States Sanctions and Export Restrictions

67

Section 5.15.

Sanctions

67

Section 5.16.

Loan-to-Value Ratio

67

Section 5.17.

Mergers, Consolidations and Sales of Assets

68

Section 5.18.

Limitation on Indebtedness

70

Section 5.19.

Limitation on Business Activity

70

Section 5.20.

Operational Covenants

71

 

 

 

ARTICLE 6

 

EVENTS OF DEFAULT

 

 

 

ARTICLE 7

 

GUARANTY

 

 

 

 

Section 7.01.

Guaranty

75

Section 7.02.

Contribution

75

 

iii

--------------------------------------------------------------------------------


 

Section 7.03.

Guaranty Absolute

75

Section 7.04.

Waiver and Acknowledgments

78

Section 7.05.

Subrogation

79

Section 7.06.

Payment Free and Clear of Taxes

80

Section 7.07.

No Waiver; Remedies

80

Section 7.08.

Continuing Guaranty

80

Section 7.09.

Subordination of Certain Intercompany Indebtedness

80

Section 7.10.

Limit of Liability

80

Section 7.11.

Release

81

Section 7.12.

No ILFC Collateral

81

 

 

 

ARTICLE 8

 

AGENTS

 

 

 

 

Section 8.01.

Appointment and Authority

81

Section 8.02.

Rights as a Lender

82

Section 8.03.

Exculpatory Provisions

82

Section 8.04.

Reliance by each Agent

83

Section 8.05.

Delegation of Duties

83

Section 8.06.

Resignation of Administrative Agent

83

Section 8.07.

Non-Reliance on Agents and Other Lenders

84

Section 8.08.

No Other Duties, etc.

84

Section 8.09.

Administrative Agent May File Proofs of Claim

84

Section 8.10.

Collateral and Guaranty Matters

85

Section 8.11.

French Collateral

85

 

 

 

ARTICLE 9

 

MISCELLANEOUS

 

 

 

 

Section 9.01.

Notices Generally

85

Section 9.02.

Waivers; Amendments

87

Section 9.03.

Expenses; Indemnity; Damage Waiver

89

Section 9.04.

Successors and Assigns

92

Section 9.05.

Assignments by Lenders

92

Section 9.06.

Replacement of Lenders

95

Section 9.07.

Survival

96

Section 9.08.

Counterparts; Integration; Effectiveness

96

Section 9.09.

Severability

97

Section 9.10.

Applicable Law

97

Section 9.11.

Jurisdiction; Consent to Service of Process

97

Section 9.12.

WAIVER OF JURY TRIAL

97

Section 9.13.

Headings

98

Section 9.14.

Confidentiality

98

Section 9.15.

Right of Setoff

99

Section 9.16.

No Advisory or Fiduciary Responsibility

99

Section 9.17.

Interest Rate Limitation

101

Section 9.18.

USA Patriot Act

102

 

iv

--------------------------------------------------------------------------------


 

Section 9.19.

Non-Collateral Assets

102

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 3.14 — Obligor Information

 

Schedule 3.17(a) — PS Pool Aircraft

 

Schedule 3.17(b) — Leases

 

Schedule 9.01 — Notices

 

Schedule 9.19 — Non-Collateral Assets

 

 

 

EXHIBITS:

 

 

 

Exhibit A — Commitments and Applicable Percentages

 

Exhibit B — Form of Security Agreement

 

Exhibit C — Form of Assignment and Assumption

 

Exhibit D-1A — Form of Opinion of Clifford Chance US LLP

 

Exhibit D-1B — Form of Opinion of In-House Counsel to the Obligors

 

Exhibit D-1C — Form of Opinion of A&L Goodbody

 

Exhibit E — Forms of Opinion of Daugherty, Fowler, Peregrin, Haught & Jenson

 

Exhibit F — Form of Note

 

Exhibit G — Form of Administrative Questionnaire

 

Exhibit H — Form of Intercreditor Agreement

 

Exhibit I — Form of LTV Certificate

 

Exhibit J — Form of Release Request

 

Exhibit K — Form of Obligor Assumption Agreement

 

 

 

ANNEXES:

 

 

 

Annex 1 — Prohibited Countries

 

 

v

--------------------------------------------------------------------------------


 

TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of February 23, 2012
among Flying Fortress Inc., a California corporation (the
“Borrower”), International Lease Finance Corporation, a California corporation
(“ILFC”), Flying Fortress Financing Inc., a California corporation (“Parent
Holdco”),Flying Fortress US Leasing Inc., a California corporation (“CA
Subsidiary Holdco”), Flying Fortress Ireland Leasing Limited, a private limited
liability company incorporated under the laws of Ireland (“Irish Subsidiary
Holdco”), the lenders from time to time party to this Agreement (collectively,
the “Lenders”), Bank of America, N.A. (“Bank of America”), as Administrative
Agent, Bank of America as the Collateral Agent and Deutsche Bank Securities Inc.
(“Deutsche Bank”), as syndication agent (in such capacity, the “Syndication
Agent”).

 

WHEREAS, the Borrower desires to borrow funds under this Agreement subject to
the terms and conditions set forth herein;

 

WHEREAS, the Borrower is willing to secure its obligations under this Agreement
and the other Loan Documents, by granting Liens on certain of its assets to the
Collateral Agent, for the benefit of the Secured Parties, as provided in the
Security Documents;

 

WHEREAS, the Borrower is an indirect wholly-owned subsidiary of ILFC, and ILFC
is willing to guarantee the Obligations of the Borrower and each other Obligor;

 

WHEREAS, the Borrower is a wholly-owned subsidiary of Parent Holdco, and Parent
Holdco is willing to guarantee the Obligations of the Borrower and each other
Obligor and to secure its Guaranteed Obligations by granting Liens on the
Collateral held by Parent Holdco to the Collateral Agent, for the benefit of the
Secured Parties, as provided in the Security Documents;

 

WHEREAS, each Subsidiary Holdco is a wholly-owned subsidiary of the Borrower,
and each such Subsidiary Holdco is willing to guarantee the Obligations of the
Borrower and each other Obligor and to secure its Guaranteed Obligations by
granting Liens on the Collateral held by such Subsidiary Holdco to the
Collateral Agent, for the benefit of the Secured Parties, as provided in the
Security Documents;

 

WHEREAS, the Lenders are willing to make loans to the Borrower if the foregoing
Obligations of the Borrower are guaranteed and secured as described above and
subject to the other terms and conditions set forth herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“Account Collateral” has the meaning set forth in the Security Agreement.

 

1

--------------------------------------------------------------------------------


 

“Account Control Agreement” has the meaning set forth in the Security Agreement.

 

“Additional Charge Over Shares” means any charge, mortgage, pledge or similar
grant of a security interest over shares or other Equity Interests by any
Obligor (except ILFC) in favor of the Collateral Agent, for the benefit of the
Secured Parties, with respect to the shares or other Equity Interests of any
Obligor in any Transaction Party not organized under the laws of the United
States and becoming a Transaction Party after the Effective Date, (i) in form
and substance reasonably satisfactory to the Administrative Agent or (ii) in the
case of any charge over shares of the Equity Interests in any Transaction Party
incorporated under the laws of Ireland, an Additional Charge Over Shares in
substantially the form of Exhibit B to the Security Agreement.

 

“Administrative Agent” means the Person appointed at any time as administrative
agent hereunder.  The initial Administrative Agent is Bank of America.

 

“Administrative Agent’s Account” means:

 

Bank of America, NA

ABA 026009593

Account No. 001292000883

Attn: Corporate Loans

Ref: Customer

 

or such other account as the Administrative Agent notifies the Borrower and the
Lenders in writing from time to time.

 

“Administrative Agent’s Office” means Bank of America, N.A., 1455 Market Street,
5th Floor, CA5-701-05-19, San Francisco, CA 94103, Attention: Robert
Rittelmeyer, or such other address as the Administrative Agent notifies the
Borrower and the Lenders in writing from time to time.

 

“Administrative Questionnaire” means an administrative questionnaire in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

“Adverse Claim” means any Lien or any claim of ownership or other property
right, other than Permitted Liens (it being agreed for purposes of clarification
that a transfer of an ownership interest or other right in a Pool Aircraft and
any related Lease to a Person that is not a Borrower Party is not an Adverse
Claim, subject to the Borrower Parties’ maintaining compliance with
Sections 2.10, 5.04 and 5.16).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with such specified Person.

 

“Agent” means each of the Administrative Agent, the Collateral Agent and the
Syndication Agent.

 

2

--------------------------------------------------------------------------------

 

“Agent Parties” has the meaning set forth in Section 9.01(c).

 

“Aggregate Commitments” means the aggregate Commitments of all the Lenders.

 

“Aggregate Requested Release Amount” means, in respect of a Release Date,
(i) that aggregate portion of the Loans to be released in accordance with
Section 2.03(c) on such Release Date in respect of each Related Pool Aircraft
identified in a Release Request plus (ii) the aggregate pro rata investment
earnings thereon.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Aircraft” means the PS Pool Aircraft and the Non-Pool Aircraft.

 

“Applicable Foreign Aviation Law” means, with respect to any Aircraft, any
applicable law, rule or regulation (other than the FAA Act) of any Government
Authority of any jurisdiction not included in the United States or in any state,
territory or possession of the United States governing the registration,
ownership, operation, or leasing of all or any part of such Aircraft, or the
creation, recordation, maintenance, perfection or priority of Liens on all or
any part of such Aircraft.

 

“Applicable Margin” means 4.00% per annum; provided that for any period in which
the Base Rate applies to the Loans, the Applicable Margin shall be 3.00% per
annum.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans has been terminated pursuant to Article 6 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Exhibit A or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

 

“Appraisal” means with respect to any PS Pool Aircraft, a “desk top” appraisal
of such PS Pool Aircraft by a Qualified Appraiser, which appraisal opines as to
the Base Value of such PS Pool Aircraft, assuming that if the age of such PS
Pool Aircraft is (i) three years or less since its date of manufacture, it has
100% remaining maintenance condition life and (ii) greater than three years
since its date of manufacture, it is in “half-time” remaining maintenance
condition life.

 

“Appraisal Date” means each sixth-month anniversary of the Effective Date.

 

“Appraised Value” means, with respect to any PS Pool Aircraft as of any LTV
Determination Date, the (A) Base Value of such PS Pool Aircraft as of such date,
calculated by taking the lesser of the average and the median of the most recent
Appraisals conducted with respect to such PS Pool Aircraft pursuant to the Loan
Documents, or (B) if as of such date no Appraisals have been required to be
delivered pursuant to the Loan Documents with respect to such PS Pool Aircraft,
the Initial Appraised Value with respect to such PS Pool Aircraft;

 

3

--------------------------------------------------------------------------------


 

provided that with respect to any Non-Pool Aircraft being added to the
Designated Pool pursuant to Section 2.10(b), the Appraised Value of such
Aircraft shall be the lesser of the average and the median of three Appraisals
each as of a valuation date within 30 days of the date such Aircraft is added to
the Designated Pool; provided further that, notwithstanding any Appraisal to the
contrary:

 

(a) if, as of any LTV Determination Date , (i) any Pool Aircraft (A) is leased
to a lessee that is organized under the laws of or domiciled in a Prohibited
Country (and, if the country in which a lessee is organized under the laws of or
domiciled in becomes a Prohibited Country as a result of the jurisdiction in
which such lessee is organized under or domiciled becoming a Prohibited Country
after the date the applicable Aircraft and Lease with such lessee were included
in the Designated Pool, the leasing of such Pool Aircraft to such lessee
continues for the later of (x) more than 120 days and (y) the period the
applicable Transaction Party is mandatorily prevented by operation of law from
repossessing such Pool Aircraft, but in no event longer than 180 days) or (B) is
leased by a Transaction Party that is subject to a Specified Representation
Deficiency pursuant to Section 2.10(e) that is continuing as of such date or
(C) to which the proviso to Section 5.14 is applicable as of such date; (ii) the
Express Perfection Requirements are not satisfied with respect to the Equity
Collateral related to any Pool Aircraft; (iii) any Pool Aircraft shall cease to
be Owned by an Owner Subsidiary, free and clear of all Liens (other than
Permitted Liens), subject to the Local Requirements Exception; or (iv) any Pool
Aircraft shall be of a type other than a Preferred Aircraft Type or an Other
Aircraft Type; in each case such Pool Aircraft shall be deemed to have an
Appraised Value of $0.00 as of such date;

 

(b) any Pool Aircraft which, as of any LTV Determination Date, is (i) not
subject to an Eligible Lease or a letter of intent to enter into an Eligible
Lease for a period of more than 90 consecutive days or (ii) subject to a Lease
with respect to which a Lessee Default has occurred and is continuing, shall be
deemed to have an Appraised Value equal to 50% of the Appraised Value such Pool
Aircraft would have if an Eligible Lease or a letter of intent to enter into an
Eligible Lease had been in place or absent such Lessee Default, as the case may
be;

 

(c) any Pool Aircraft which, as of any LTV Determination Date, otherwise causes
the Designated Pool to fail to meet the Pool Specifications, shall be deemed to
have an Appraised Value not greater than the greatest value that would permit
such Aircraft to not cause the Designated Pool to fail to satisfy the Pool
Specifications; and

 

(d) any Pool Aircraft which, as of any LTV Determination Date, is subject to a
definitive purchase or sale agreement providing for the consummation of a sale
of such Pool Aircraft within six months of such date, shall be valued as of such
date at the purchase price to be paid to the applicable Transaction Party
pursuant to such contract;

 

provided that, notwithstanding anything to the contrary in the Loan Documents,
none of the foregoing events (including any failure to comply with a covenant to
the effect of any of the foregoing events) shall constitute a Default or Event
of Default, except to the

 

4

--------------------------------------------------------------------------------


 

extent such failure would otherwise constitute a Default or Event of Default
pursuant to Section 5.07, 5.13, 5.14, 5.15 or 5.16(d).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger Entity” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Deutsche Bank Securities Inc., RBC Capital Markets, LLC and UBS Securities LLC
and each of their respective Affiliates.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.05), in substantially the form of Exhibit C or any other
form approved by the Administrative Agent.

 

“Average Age” means, at any time, the average age of all of the Pool Aircraft at
such time, weighted with respect to each Pool Aircraft by (a) the lower of the
median and the mean of the Base Values set forth with respect to such Pool
Aircraft in the most recent Appraisals delivered with respect to such Pool
Aircraft pursuant to the Loan Documents, or (b) if as of such time no Appraisals
have been required to be so delivered with respect to such Pool Aircraft
pursuant to the Loan Documents, the Initial Appraised Value for such Pool
Aircraft.

 

“Bank of America” has the meaning set forth in the introductory paragraph of
this Agreement.

 

“Basel III” means, collectively, the Bank for International Settlements’
recommendations on banking laws and regulations published by the Bank for
International Settlements on 16 December 2010 in the form of the consultative
documents entitled “A global regulatory framework for more resilient banks and
banking systems” and “International Framework for Liquidity Risk Measurement,
Standards and Monitoring”.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the LIBO Rate for loans with an interest period of one
month in effect on such date plus 1%.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Value” means, with respect to a PS Pool Aircraft, the value, expressed in
dollars, of such Aircraft, determined on the basis of an open, unrestricted,
stable market environment

 

5

--------------------------------------------------------------------------------


 

with a reasonable balance of supply and demand and with full consideration of
such Aircraft’s “highest and best use”, presuming an arm’s length, cash
transaction between willing, able and knowledgeable parties, acting prudently,
with an absence of duress and with a reasonable period of time available for
remarketing, adjusted to account for the assumed maintenance status of such
Aircraft as set forth in the definition of Appraisal in this Section 1.01.

 

“Board of Directors” means either the board of directors of the Borrower or any
committee of that board duly authorized to act hereunder.

 

“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Borrower Parties” means the Borrower, Parent Holdco, each Subsidiary Holdco and
each Subsidiary Obligor.

 

“Borrowing” means a borrowing of the Loans under Section 2.01.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Los Angeles are authorized or
required by law to remain closed; provided that, when used in connection with
the determination of a LIBO Rate, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in dollar deposits in the London
interbank market.

 

“CA Subsidiary Holdco” has the meaning set forth in the introductory paragraph
of this Agreement.

 

“Cape Town Convention” means, collectively, the Convention and the Protocol,
together with all regulations and procedures issued in connection therewith, and
all other rules, amendments, supplements, modifications, and revisions thereto
(in each case, as in effect in any applicable jurisdiction from time to time and
using the English language version thereof).

 

“Certificated Security” has the meaning set forth in the Security Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority.  Notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith by any Government Authority and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted or issued.

 

6

--------------------------------------------------------------------------------


 

“Charge Over Shares of Irish Subsidiary Holdco” means the Charge Over Shares by
the Borrower in favor of the Collateral Agent, for the benefit of the Secured
Parties, with respect to the shares of the Irish Subsidiary Holdco,
substantially in the form of Exhibit B to the Security Agreement.

 

“Charges” has the meaning set forth in Section 9.17.

 

“Charges Over Shares” means the Charge Over Shares of the Irish Subsidiary
Holdco and each Additional Charge Over Shares.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning set forth in the Security Agreement.

 

“Collateral Account” means the securities account No. 5X500A00, held at Merrill
Lynch, Pierce, Fenner & Smith Incorporated, in the name of the Borrower and
invested in Permitted Investments in accordance with Section 6 of the Account
Control Agreement.

 

“Collateral Agent” has the meaning set forth in the Security Agreement.

 

“Collateral Supplement” has the meaning set forth in the Security Agreement.

 

“Commitment” means, as to each Lender, its obligation to make the Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Exhibit A or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

“Control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Convention” means the Convention on International Interests in Mobile Equipment
signed in Cape Town, South Africa on November 16, 2001, together with all
regulations and procedures issued in connection therewith, and all other rules,
amendments, supplements, modifications, and revisions thereto (in each case, as
in effect in any applicable jurisdiction from time to time and using the English
language version thereof).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Deemed Removal” means the occurrence of an event described in clause (a) (or,
solely for the purposes of the definition of Premium Amount, clause (c) or (d))
in the second proviso of

 

7

--------------------------------------------------------------------------------


 

the definition of Appraised Value that results from a deliberate action or
inaction of a Transaction Party (but not including an inadvertent administrative
error in making or failing to make a title transfer or security filing or
registration or any matter outside the control of such Transaction Party) to
cause an event described in clause (a)(i)(A) (with respect to a Lessee that is
organized under the laws of or domiciled in a Prohibited Country at the time the
Lease is entered into with such Lessee), clause (a)(i)(B), clause (a)(ii) or
clause (a)(iii), or (solely for purposes of the definition of Premium Amount)
clause (c) or (d)), in each case in the second proviso of the definition of
Appraised Value.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.11(b), any Lender that, as
determined by the Administrative Agent or the Borrower, has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it or
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment, in each case only
(y) if such event occurs prior to the making of Loans by such Lender or (z) if
such event occurs after the making or acquisition of the Loans by such Lender
and such Lender fails to submit a vote (either in favor or against) within the
time period requested with respect to any vote requested of all Lenders, any
Lender or a specified percentage of Lenders in connection with an amendment,
waiver or other modification of, or consent or approval under, or similar action
with respect to, the Loan Documents; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

“Designated Pool” means the pool of Aircraft consisting of the PS Pool Aircraft

 

“Deutsche Bank” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“dollars”, “Dollars” or “$” refers to lawful money of the United States.

 

“Effective Date” means the date on which each of the conditions specified in
Section 4.01 is satisfied (or waived in accordance with Section 9.02).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.05.

 

“Eligible Lease” means a lease containing terms and conditions and otherwise in
a form consistent with Leasing Company Practice with respect to similar aircraft
under lease, taking into consideration, among other things, the identity of the
relevant lessee (including operating experience), the age and condition of the
applicable Pool Aircraft and the jurisdiction in which such Pool Aircraft will
be operated or registered.

 

8

--------------------------------------------------------------------------------


 

“Engine” has the meaning set forth in the Security Agreement.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Borrower Party directly or indirectly resulting from or
based on (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (c) exposure to any Hazardous Material, (d) the release or threatened
release of any Hazardous Material into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“Equity Collateral” has the meaning set forth in the Security Agreement.

 

“Equity Interests” means shares of capital stock, issued share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation, trade or business that is, along with
the Borrower or any of its Subsidiaries, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
sections 414(b) and 414(c), respectively, of the Code or Section 4001 of ERISA;
provided, however, as used herein at any time, “ERISA Affiliate” excludes the
Parent and any of its subsidiaries that are not Subsidiaries of the Borrower at
such time.

 

“ERISA Event” shall mean (a) any Reportable Event, (b) the failure to satisfy
the minimum funding standard with respect to a Plan within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(c) of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (e) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (f) a determination that any Plan is in “at
risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code; (g) the filing pursuant to Sections 431 or 430 or Sections 304 of
ERISA of an application for the extension of any amortization period; (h) the
failure to timely make a contribution required to be made with respect to any
Plan or Multiemployer Plan that would result in the imposition of an

 

9

--------------------------------------------------------------------------------


 

encumbrance under Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA; (i) the receipt by the Borrower or any of its ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any of its
ERISA Affiliates of any notice or a determination that a Multiemployer Plan is,
or is expected to be, in “endangered” or “critical” status within the meaning of
Section 305 of ERISA; (j) the occurrence of a non-exempt “prohibited
transaction” with respect to which the Borrower or any of its Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or “party
in interest” (within the meaning of Section 3(14) of ERISA) or with respect to
which the Borrower or any such Subsidiary could otherwise be liable; (k) any
Foreign Benefit Event; or (l) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability pursuant to Section 4063 or 4064 of ERISA.

 

“EU” has the meaning set forth in Section 3.16.

 

“Event of Loss” means with respect to any Pool Aircraft (a) if the same is
subject to a Lease, a “Total Loss,” “Casualty Occurrence” or “Event of Loss” or
the like (however so defined in the applicable Lease); or (b) if the same is not
subject to a Lease, (i) its actual, constructive, compromised, arranged or
agreed total loss, (ii) its destruction, damage beyond repair or being rendered
permanently unfit for normal use for any reason whatsoever, (iii) requisition
for title, confiscation, forfeiture or any compulsory acquisition or seizure or
requisition for hire (other than a confiscation, compulsory acquisition or
seizure or requisition for hire for a consecutive period not exceeding 180 days)
by or under the order of any government (whether civil, military or de facto) or
public or local authority in each case other than by the United States or
(iv) its hijacking, theft or disappearance, resulting in loss of possession by
the owner or operator thereof for a period of 180 consecutive days or longer. An
Event of Loss with respect to any Pool Aircraft shall be deemed to occur on the
date on which such Event of Loss is deemed pursuant to the relevant Lease to
have occurred or, if such Lease does not so deem or if the relevant Aircraft is
not subject to a Lease, (A) in the case of an actual total loss or destruction,
damage beyond repair or being rendered permanently unfit, the date on which such
loss, destruction, damage or rendering occurs (or, if the date of loss or
destruction is not known, the date on which the relevant Aircraft was last heard
of); (B) in the case of a constructive, compromised, arranged or agreed total
loss, the earlier of (1) the date 30 days after the date on which notice
claiming such total loss is issued to the insurers or brokers and (2) the date
on which such loss is agreed or compromised by the insurers; (C) in the case of
requisition of title, confiscation, restraint, detention, forfeiture, compulsory
acquisition or seizure, the date on which the same takes effect; (D) in the case
of a requisition for hire, the expiration of a period of 180 days from the date
on which such requisition commenced (or, if earlier, the date upon which
insurers make payment on the basis of such requisition); or (E) in the case of
clause (iv) above, the final day of the period of 180 consecutive days referred
to therein.

 

“Events of Default” has the meaning set forth in Article 6.

 

“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction under the Laws of which such recipient is organized (or a
country that includes such jurisdiction) or in which its principal office

 

10

--------------------------------------------------------------------------------


 

is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (a) above,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender, (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 9.06), any United
States federal withholding tax that is required to be imposed on amounts payable
to such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) (other than
as a result of a Change in Law after the time such Lender becomes a party hereto
or changes its Lending Office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of such Lender’s designation of a
new Lending Office (or assignment to such Lender), to receive additional amounts
from the Borrower with respect to such withholding tax pursuant to
Section 2.08(a), (e) any withholding tax that is attributable to a Lender’s
failure to comply with Section 2.08(e) and (f) any U.S. federal withholding
Taxes imposed under FATCA.

 

“Express Perfection Requirements” means (a) with respect to the Account
Collateral, execution and delivery of the Account Control Agreement and the
filing of a UCC Financing Statement in the state of California naming the
Borrower as the debtor and the Collateral Agent as the secured party and
identifying the Account Collateral as the collateral; (b) with respect to any
Relevant Collateral (including any Equity Collateral related to the Borrower,
each Subsidiary Holdco, each Owner Subsidiary and each Intermediate Lessee),
(1) filing any UCC financing statement filing required pursuant to the UCC to
establish and maintain a valid and perfected first priority Lien on such
Collateral subject to Permitted Liens and (2) taking each action with respect to
such Relevant Collateral required pursuant to Section 2.05 and Section 2.07 of
the Security Agreement; (c) with respect to any Equity Collateral, in respect of
the Pool Aircraft related to such Equity Collateral, subject to the Local
Requirements Exception, the relevant Owner Subsidiary shall be (or shall be in
the process of becoming in due course), as and to the extent permitted in the
country of registration of such Pool Aircraft registered as the owner and lessor
(or, if applicable, the Intermediate Lessee, as lessor) with respect to such
Pool Aircraft (including, with respect to each Pool Aircraft whose country of
registration is the United States of America, the filing with the FAA, in due
form, for recordation where applicable, pursuant to Section 40102 and
Section 44101 through Section 44112 of Title 49, United States Code,
“Transportation,” of any and all necessary title, registration and lease
documentation) and the Required Cape Town Registrations shall have been made;
(d) with respect to the Equity Collateral in respect of a Borrower Party, an
Owner Subsidiary or an Intermediate Lessee incorporated under the laws of
Ireland, causing each Security Document executed by it and any related Charges
Over Shares or, in each case, its relevant particulars to be filed in the Irish
Companies Registration Office and, where applicable, the Irish Revenue
Commissioners within 21 days of execution thereof; (e) with respect to all
Collateral, the Borrower has delivered a certificate of an officer of the
Borrower to the Collateral Agent and the Administrative Agent, in which the
Borrower certifies and represents to its knowledge after due inquiry that all
actions have been or will in due course be taken (including, without limitation,
the execution, delivery, registration and/or filing of any Security Documents
and related documents and all other appropriate filings and/or recordings) that
are necessary for the security interests under the Security Agreement in favor
of the Collateral Agent (for the benefit of the Secured Parties) in the
applicable Collateral as security for the Secured Obligations, to be recognized
under all applicable Laws in the jurisdiction of organization of the applicable
Transaction Parties, subject

 

11

--------------------------------------------------------------------------------


 

in priority to no other Liens (other than Permitted Liens), and enforceable in
any relevant jurisdiction of organization of the applicable Transaction Parties
against the applicable Transaction Parties and creditors of and purchasers from
such Transaction Parties (including, without limitation, causing or undertaking
to cause each Security Document and Charge Over Shares executed by or in respect
of the equity interests in a Transaction Party incorporated under the laws of
Ireland, or its relevant particulars, to be filed in the Irish Companies
Registration Office and, where applicable, the Irish Revenue Commissioners
within 21 days of execution thereof); and (f) the Liens granted pursuant to each
Security Document shall continue to be valid and perfected Liens with the same
priority as and to the extent provided for under the applicable Security
Documents subject to Permitted Liens (except as a result of a sale or other
disposition of the applicable Collateral in a transaction permitted under
Section 2.10 or 5.04); provided that the Obligors may elect not to comply with
the requirements of this definition with respect to Collateral related to any
Pool Aircraft to the extent that, after giving effect to any reduction in
Appraised Value under clause (a)(ii) in the second proviso of the definition of
Appraised Value, the Appraised Value of the Pool Aircraft does not result in a
violation of Section 5.16(a).

 

“FAA” means the Federal Aviation Administration of the United States of America
and any successor thereto.

 

“FAA Act” means 49 U.S.C. Subtitle VII, §§ 40101 et seq; as amended from time to
time, any regulations promulgated thereunder and any successor provisions.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the FRBNY on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

 

“Fee Letter” means the letter agreement dated as of February 7, 2012, between,
among others, ILFC and Bank of America, N.A.

 

“Financial Officer” means, with respect to each Obligor, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Obligor.

 

12

--------------------------------------------------------------------------------

 

“Final Release Date” means the Release Date on which, immediately after giving
effect thereto, there would be insufficient funds in the Collateral Account for
the Borrower to make any future Release Requests in accordance with the terms
hereof.

 

“Fiscal Year” means a fiscal year of the Borrower.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice from a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by the Borrower or any of its
Subsidiaries under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein or (e) the occurrence of any transaction
that is prohibited under any applicable law and that could reasonably be
expected to result in the incurrence of any liability by the Borrower or any of
its Subsidiaries, or the imposition on the Borrower or any of its Subsidiaries
of any fine, excise tax or penalty resulting from any noncompliance with any
applicable law.

 

“Foreign Lender” means any Lender that is not a United States person with the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Pension Plan” shall mean any benefit plan that under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

 

“FRBNY” means the Federal Reserve Bank of New York, or any successor thereto.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Future Lease” means, with respect to each Pool Aircraft, any Eligible Lease as
may be entered into at any time after the Effective Date between an Owner
Subsidiary (as lessor) or an Intermediate Lessee and a lessee.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by ILFC’s independent public accountants) with the most recent
audited consolidated financial statements of ILFC and its consolidated
Subsidiaries delivered to the Lenders (provided, however, that changes in
generally accepted accounting principles after December 31, 2010 with respect to
leases shall not be given effect with respect to references herein to capital
leases or similar terms or to calculations or determinations hereunder).

 

13

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States, any other
nation or any state, locality or political subdivision of the United States or
any other nation, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Government Security” has the meaning set forth in the Security Agreement.

 

“Grantor Supplement” has the meaning set forth in the Security Agreement.

 

“Guaranteed Obligations” means in respect of the guarantee by each Obligor
(other than the Borrower) set forth in Article 7 of this Agreement, all
Obligations of each Obligor, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“ILFC Materials” has the meaning set forth in Section 5.09(c).

 

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication), (a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (c) all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto), (d) all the obligations of such Person to pay
the deferred and unpaid purchase price of property or services, which purchase
price is due more than six months after the date of purchasing such property or
service or taking delivery and title thereto or the completion of such services,
and payment deferrals arranged primarily as a method of raising finance or
financing the acquisition of such property or service, (e) all obligations of
such Person under a lease of (or other agreement conveying the right to use) any
property (whether real, personal or mixed) that is required to be classified and
accounted for as a capital lease obligation under GAAP, (f) all indebtedness of
other Persons secured by a lien on any asset of such Person, whether or not such
indebtedness is assumed by such Person, and (g) all indebtedness of other
Persons guaranteed by such Person.

 

“Indemnified Taxes” means all Taxes (except Excluded Taxes) that are suffered or
incurred by or imposed on any Lender Party, any Obligor, any Lessee, any
Collateral, any Loan Document or any payment pursuant to any Loan Document in
each case relating to or, arising directly or indirectly, as a result of the
transactions described in or contemplated by the Loan Documents.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Initial Appraised Value” means, with respect to any Pool Aircraft as of any
Release Date, the initial value of such Pool Aircraft, calculated by taking the
lesser of the average and the

 

14

--------------------------------------------------------------------------------


 

median of the three initial Appraisals conducted with respect to such Pool
Aircraft prior to the Effective Date (or, in the case of any Pool Aircraft not
included in the original Designated Pool, the three initial Appraisals conducted
with respect to such Pool Aircraft pursuant to Section 2.10).

 

“Initial LTV Ratio” means, as of any Release Date, in respect of a Pool Aircraft
related to such Release Date, the ratio of (i) the aggregate principal amount of
all Released Loans in respect of such Pool Aircraft to be released from the
Collateral Account on such Release Date, divided by (ii) the aggregate Initial
Appraised Value of such Pool Aircraft.

 

“Instrument” has the meaning set forth in the Security Agreement.

 

“Intercreditor Agreement” means the Intercreditor Agreement among ILFC, Parent
Holdco, the Borrower, Irish Subsidiary Holdco, CA Subsidiary Holdco, the
Collateral Agent and each Junior Lien Representative that becomes a party
thereto pursuant to the terms thereof, in substantially the form of Exhibit H
hereto (in each case as amended, restated, amended and restated, supplemented or
otherwise modified from time to time).

 

“Intercreditor Confirmation” means, as to any Series of Junior Lien Debt, the
written agreement of the holders of such Series of Junior Lien Debt, as set
forth in the indenture, credit agreement or other agreement governing such
Series of Junior Lien Debt, for the benefit of all holders of Secured Debt and
each Secured Debt Representative:

 

(a)           that all Junior Lien Obligations will be and are secured equally
and ratably with other Junior Lien Obligations by the Junior Collateral, and
subordinated to the Secured Obligations; and

 

(b)           that the holders of Junior Lien Obligations in respect of such
Series of Junior Lien Debt are bound by and consent to the provisions of the
Intercreditor Agreement, including the provisions of Section 2 of the
Intercreditor Agreement setting forth the priority of payments and the
provisions of Sections 4, 5 and 7 of the Intercreditor Agreement setting forth
the subordination of the Junior Secured Obligations (as defined in the
Intercreditor Agreement) to the Secured Obligations.

 

“Interest Period” means (i) with respect to the initial Interest Period, the
period commencing on the Effective Date and ending on the next Payment Date;
(ii) with respect to each subsequent Interest Period other than the last
Interest Period prior to the Maturity Date, the period commencing on the last
day of the preceding Interest Period and ending on the next Payment Date; and
(iii) with respect to the last Interest Period prior to the Maturity Date, the
period commencing on the last day of the preceding Interest Period and ending on
the Maturity Date.

 

“Interim Cash” has the meaning set forth in Section 5.16(c).

 

“Interim Cure” has the meaning set forth in Section 5.16(c).

 

15

--------------------------------------------------------------------------------


 

“Intermediate Lease” means, in respect of any Pool Aircraft, the lease to be
entered into between the relevant Owner Subsidiary or an Intermediate Lessee (as
lessor) and an Intermediate Lessee (as lessee).

 

“Intermediate Lessee” means a special purpose Person (including trusts) (other
than an Owner Subsidiary unless ILFC certifies to the Administrative Agent that
having an Owner Subsidiary act in that capacity is in its judgment advisable for
tax or other regulatory purposes) which (a) is organized under the laws of any
jurisdiction determined to be acceptable in accordance with Leasing Company
Practice, (b) subject to the Local Requirements Exception, is wholly owned by a
Subsidiary Holdco, an Owner Subsidiary or another Intermediate Lessee,  and
(c) may determine to enter into a lease with another Intermediate Lessee or may
determine in accordance with the provisions of Section 2.10 to enter into one or
more Leases as lessor with the applicable Lessee(s).

 

“International Registry” has the meaning given to it in the Cape Town
Convention.

 

“Ireland” means the Republic of Ireland.

 

“Irish Subsidiary Holdco” has the meaning set forth in the introductory
paragraph of this Agreement.

 

“Junior Collateral” means the Equity Collateral in respect of the Borrower
(including Parent Holdco’s Equity Interest in the Borrower).

 

“Junior Lien” means a Lien granted by Parent Holdco, at any time, upon any
Junior Collateral, to secure Junior Lien Obligations.

 

“Junior Lien Debt” means any indebtedness (including letters of credit and
reimbursement obligations with respect thereto) of Parent Holdco that is secured
on a junior basis to the Obligations by any Junior Lien that was permitted to be
incurred and so secured under each applicable Loan Document; provided that:

 

(1)           on or before the date on which such indebtedness is incurred by
Parent Holdco, such indebtedness is designated by Parent Holdco, in an officers’
certificate (in the form of Exhibit B to the Intercreditor Agreement) delivered
to each Junior Lien Representative, the Lenders, and each Agent, as “Junior Lien
Debt” for the purposes of the Loan Documents, which officer’s certificate shall
confirm that the requirements in this definition of “Junior Lien Debt” have been
satisfied; provided that the none of the Obligations may be designated as Junior
Lien Debt;

 

(2)           such indebtedness is governed by an indenture, credit agreement or
other agreement that includes an Intercreditor Confirmation and does not include
any covenants of Parent Holdco that are more restrictive than the covenants of
Parent Holdco set forth in the Loan Documents;

 

(3)           the Junior Lien Representative for such indebtedness has executed
and delivered to the Collateral Agent an accession agreement to the
Intercreditor Agreement (in the form of Exhibit A to the Intercreditor
Agreement);

 

16

--------------------------------------------------------------------------------


 

(4)           all requirements set forth in the Intercreditor Agreement as to
the confirmation, grant or perfection of the Junior Lien to secure such
indebtedness or Junior Lien Obligations in respect thereof are satisfied; and

 

(5)           the maturity date of such indebtedness is later than the Maturity
Date and the weighted average maturity of all Junior Lien Debt is later than the
Maturity Date.

 

“Junior Lien Documents” means, collectively any indenture, credit agreement or
other agreement governing each Series of Junior Lien Debt and the security
documents related thereto.

 

“Junior Lien Obligations” means Junior Lien Debt and all other “Obligations” in
respect thereof (as defined in the indenture, credit agreement or other
agreement governing such Series of Junior Lien Debt).

 

“Junior Lien Representative” means the trustee, agent or representative of the
holder of any Series of Junior Lien Debt who maintains the transfer register for
such Series of Junior Lien Debt and is appointed as a Junior Lien Representative
(for purposes related to the administration of the security documents) pursuant
to the indenture, credit agreement or other agreement governing such Series of
Junior Lien Debt, together with its successors in such capacity.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lease” means a lease agreement relating to any Pool Aircraft, which is listed
on Schedule 3.17(b) hereto, as such schedule is supplemented (or, if not so
supplemented, required to be supplemented) pursuant to the terms hereof from
time to time, between an Owner Subsidiary or an Intermediate Lessee (as lessor),
and a lessee, in each case together with all schedules, supplements and
amendments thereto and each other document, agreement and instrument related
thereto.

 

“Leasing Company Practice” means, in relation to an Aircraft and any particular
issue or matter, the customary commercial practice of ILFC, having regard to the
customary commercial practice that ILFC applies under similar circumstances in
respect of other aircraft owned by it or its Affiliates and not a Pool Aircraft,
as such practice may be required to be adjusted by the requirements of this
Agreement and the other Loan Documents, including the requirements in respect of
Collateral.

 

“Lenders” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Lender Parties” means each Lender, the Administrative Agent, the Syndication
Agent, the Collateral Agent and, for purposes of Section 9.03(b) and related
definitions, each Arranger Entity.

 

17

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lessee” means any lessee party to a Lease.

 

“Lessee Default” means any default by the applicable Lessee in payment of a
total of three months of rent pursuant to such Lease, and such default remains
uncured for more than 120 days from the original due date of the latest payment
resulting in a total of three months of rent remaining unpaid.

 

“LIBO Rate” means, with respect to any Borrowing for any Interest Period, the
greater of (a) 1.0% per annum and (b) the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent (and agreed to by the Borrower, such consent of the
Borrower not to be unreasonably withheld or delayed) from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that, with respect to the initial Interest Period, BBA LIBOR
shall be determined based on an Interest Period of four (4) months.  If such
rate is not available at such time for any reason, then the “LIBO Rate” with
respect to such Borrowing for such Interest Period shall be the greater of
(a) 1.0% per annum and (b) the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the Loans
and with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease (as defined by GAAP) or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Litigation Actions” means all litigation, claims and arbitration proceedings,
proceedings before any Governmental Authority or investigations which are
pending or, to the knowledge of a responsible officer of any Borrower Party,
threatened against, any Borrower Party.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Loan Documents” means this Agreement, each Obligor Assumption Agreement, the
Intercreditor Agreement, the Security Documents and the Notes.

 

18

--------------------------------------------------------------------------------


 

“Loan-to-Value Ratio” means, as of any LTV Determination Date, the ratio of
(i) the aggregate outstanding principal amount of the Released Loans as of such
LTV Determination Date, divided by (ii) the sum of (a) the aggregate Appraised
Value of all Pool Aircraft as of such LTV Determination Date and (b) the amount
of any Interim Cash in the Collateral Account to the extent such Interim Cash
shall not have been in the Collateral Account for more than 180 days.  For the
avoidance of doubt, the principal amount of the Released Loans which shall have
been repaid or prepaid on or before the applicable LTV Determination Date shall
not be included in the Loan-to-Value Ratio as of such LTV Determination Date.

 

“Local Requirements Exception” means an exception for Equity Interests or title
to a Pool Aircraft held by directors, trustees, nominees, conditional vendors or
similar persons under similar arrangements in order to meet local nationality or
other local requirements regarding registration or ownership of aircraft or to
minimize the impact of any Taxes on the Borrower, another Transaction Party or
Lessee, which is consistent with Leasing Company Practice, provided that the
Transaction Parties are in compliance with the Express Perfection Requirements.

 

“LTV Certificate” has the meaning set forth in Section 5.09(a)(vii).

 

“LTV Cure” has the meaning set forth in Section 5.16(c)

 

“LTV Determination Date” has the meaning set forth in Section 5.16(b).

 

“Maintenance Rent” means, with respect to any Pool Aircraft, maintenance
reserves, maintenance rent or other supplemental rent payments based on usage in
respect of such Pool Aircraft (or its engines or other parts) payable by the
Lessee under the Lease for such Pool Aircraft for the purpose of paying,
contributing to, reserving or calculating potential liability in respect of
payments for future maintenance and repair of such Pool Aircraft, indemnity
payments and any other payments other than scheduled rent payments.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities, operations, condition (financial or otherwise) or operating
results of the Obligors and their Subsidiaries taken as a whole, the result of
which is a material impairment of the ability of the Obligors taken as a whole
to perform any of their obligations under any Loan Document, (b) a material
impairment of the totality of the rights and remedies of, or benefits available
to, any Lender Party under the Loan Documents or (c) a material adverse effect
on the value of the Collateral taken as a whole.

 

“Maturity Date” means June 30, 2017.

 

“Maximum Rate” has the meaning set forth in Section 9.17.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” has the meaning set forth in Section 3(37) of ERISA.

 

“Non-Collateral Aircraft” has the meaning set forth in Section 9.19.

 

19

--------------------------------------------------------------------------------


 

“Non-Collateral Assets” has the meaning set forth in Section 9.19.

 

“Non-Collateral Leases” has the meaning set forth in Section 9.19.

 

“Non-Collateral Subsidiaries” has the meaning set forth in Section 9.19.

 

“Non-Pool Aircraft” means, as of any date, any aircraft Owned by ILFC or any of
its Subsidiaries that is not a PS Pool Aircraft.

 

“Notes” has the meaning set forth in Section 2.05(d).

 

“Obligations” means all principal of the Loans outstanding from time to time
hereunder, all interest (including Post-Petition Interest) on the Loans, all
other amounts now or hereafter payable by any Obligor under any Loan Document
and any fees or other amounts now or hereafter payable by any Obligor to the
Administrative Agent or the Collateral Agent for acting in its capacity as such
pursuant to a separate agreement among such parties, in each case, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising.

 

“Obligor” means, subject to the first parenthetical of the first sentence of
Section 7.01,  ILFC and each Borrower Party.

 

“Obligor Assumption Agreement” means an Obligor Assumption Agreement in
substantially the form set forth in Exhibit K.

 

“OFAC” has the meaning set forth in Section 3.16.

 

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership, trust
or other legally authorized incorporated or unincorporated entity, the bylaws,
memorandum and articles of association, operating agreement, partnership
agreement, limited partnership agreement, trust agreement or other applicable
documents relating to the operation, governance or management of such entity.

 

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership, trust or other legally authorized incorporated or unincorporated
entity, the articles of incorporation, certificate of incorporation, memorandum
of association, articles of organization, certificate of limited partnership,
certificate of trust or other applicable organizational or charter documents
relating to the creation of such entity.

 

“Other Aircraft Types” means Aircraft of each of the following types: (a) Airbus
A300-600F, (b) Airbus A321-100, (c) Airbus A340, (d) Boeing 737-300, (e) Boeing
737-300F, (f) Boeing 737-400, (g) Boeing 737-500, (h) Boeing 737-900 (non-ER),
(i) Boeing 747, (j) Boeing 757, (k) Boeing 767, (l) Boeing 777-300 (non-ER);
(m) Boeing 777-200 (non-ER and non-LR); and (n) Boeing MD-11.

 

20

--------------------------------------------------------------------------------


 

“Other Relevant Jurisdiction” means any other jurisdiction in which an Owner
Subsidiary is organized in accordance with the terms of clause (a) of the
definition of “Owner Subsidiary”, and any other jurisdiction in which an
Intermediate Lessee is organized in accordance with the terms of clause (a) of
the definition of “Intermediate Lessee”.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document other than Excluded Taxes.

 

“Own” means, with respect to any Aircraft or Equity Interest, to hold legal and
sole ownership of such Aircraft or Equity Interest directly or to hold 100% of
the beneficial ownership of such Aircraft or Equity Interest through a trust,
conditional sale or similar arrangement holding title to such Aircraft or Equity
Interest.  The terms “Ownership” and “Owned by” have a correlative meaning.

 

“Owner Subsidiary” means any special purpose Person (including trusts) (a) of
which the Borrower holds (subject to the Local Requirements Exception)
indirectly 100% of the Equity Interest and which is organized under the laws of
any state of the United States of America, the laws of Ireland or the laws of
any other jurisdiction that is approved by the Administrative Agent acting
reasonably, (b) (i) owns, directly or indirectly, one or (if ILFC certifies to
the Administrative Agent that ownership by such Owner Subsidiary of such
additional Aircraft is in its judgment advisable for tax or other regulatory
purposes) more Pool Aircraft by Owning such Pool Aircraft or holding directly or
indirectly 100% of the Equity Interest in another Owner Subsidiary that Owns
such Pool Aircraft and (ii) may (if ILFC certifies to the Administrative Agent
that ownership by such Owner Subsidiary of the Equity Interest in such
Intermediate Lessee is in its judgment advisable for tax or other regulatory
purposes) additionally hold 100% of the Equity Interest in any Intermediate
Lessee that leases such Pool Aircraft or any other Pool Aircraft and (c) 100% of
the Equity Interest therein is held by a Subsidiary Holdco or another Owner
Subsidiary, subject in each case to the Local Requirements Exception.

 

“Parent” means American International Group, Inc.

 

“Parent Holdco” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Participant” has the meaning set forth in Section 9.05(c).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“Payment Date” means the last Business Day of each June, September, December and
March, commencing on the last Business Day of June 2012.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Investments” means, in each case, book-entry securities, negotiable
instruments or securities in bearer or registered form that evidence:

 

21

--------------------------------------------------------------------------------


 

(a)  direct obligations of, and obligations fully guaranteed as to timely
payment by, the United States of America (having original maturities of no more
than 365 days, or such lesser time as is required for the distribution of
funds);

 

(b)  demand deposits, time deposits or certificates of deposit of the Collateral
Agent or of depositary institutions or trust companies organized under the laws
of the United States of America or any state thereof, or the District of
Columbia (or any domestic branch of a foreign bank) (i) having original
maturities of no more than 365 days, or such lesser time as is required for the
distribution of funds; provided that at the time of Investment or contractual
commitment to invest therein, the short-term debt rating of such depositary
institution or trust company shall be at least “A-1” by S&P and “P-1” by Moody’s
and the long-term debt rating of such depositary or institution or trust company
shall be at least A1 by Moody’s or (ii) having maturities of more than 365 days
and, at the time of the Investment or contractual commitment to invest therein,
a rating of “AA” by S&P and “Aa1” by Moody’s;

 

(c)  fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (b) of
this definition;

 

(d)  corporate or municipal debt obligations (including open market commercial
paper) (i) having remaining maturities of no more than 365 days, or such lesser
time as is required for the distribution of funds, having, at the time of the
Investment or contractual commitment to invest therein, a rating of at least
“A-1+” or “AA” by S&P and “P-1” or “Aa1” by Moody’s or (ii) having maturities of
more than 365 days and, at the time of the Investment or contractual commitment
to invest therein, a rating of “AA” by S&P and “Aa1” by Moody’s;

 

(e)  investments in money market funds (including funds in respect of which the
Collateral Agent or any of its Affiliates is investment manager or advisor,
including but not limited to Bank of America money market funds) having a rating
of at least “AA” by S&P and “Aa2” by Moody’s previously approved by the Borrower
or the Collateral Agent; or

 

(f)  notes or bankers’ acceptances (having original maturities of no more than
365 days, or such lesser time as is required for the distribution of funds)
issued by any depositary institution or trust company referred to in (b) above;

 

provided, however, that investments in obligations or money market funds of Bank
of America, N.A. or Deutsche Bank AG or any of their Affiliates shall be
Permitted Investments; and provided further that no investment shall be made in
any obligations of any depositary institution or trust company which has a
contractual right to set off and apply any deposits held, and other indebtedness
owing, by any Obligor to or for the credit or the account of such depositary
institution or trust company; and provided further that if, at any time, the
rating of any of the foregoing investments falls below “BBB” by S&P or “Baa2” by
Moody’s, such downgraded investment shall no longer constitute a “Permitted
Investment”.

 

22

--------------------------------------------------------------------------------

 

“Permitted Liens” means:

 

(a)           any Lien for Taxes if (i) such Taxes shall not be due and payable,
or (ii) such Taxes are being disputed in good faith or contested in good faith
by appropriate proceedings and reserves required by GAAP have been made
therefor;

 

(b)           any Lien in respect of any Pool Aircraft for any fees or charges
of any airport or air navigation authority arising by statute or operation of
law if (i) the payments for such fees or charges are not yet due or payable or
(ii) such fees or charges are being disputed in good faith or contested in good
faith by appropriate proceedings and reserves required by GAAP have been made
therefor;

 

(c)           in respect of any Pool Aircraft, any repairer’s, carrier’s or
hangar keeper’s, warehousemen’s, mechanic’s or materialmen’s Lien or employee
and other like Liens arising in the ordinary course of business by operation of
law or under customary terms of repair or modification agreements or any engine
or parts-pooling arrangements or other similar Liens if the payment for such
Liens (i) is not due and payable or (ii) is not overdue for payment having
regard to the relevant trade, in circumstances where no enforcement action
against the Aircraft has yet been taken by the relevant holder of the Lien or
(iii) is disputed in good faith or contested in good faith by appropriate
proceedings and reserves in accordance with GAAP have been made therefor;

 

(d)           any Lien assigned to or created in favor of the Collateral Agent,
for the benefit of the Secured Parties or the Lenders pursuant to the Loan
Documents;

 

(e)           any Lien affecting any Pool Aircraft (other than a Lien for Taxes)
arising out of judgments or awards against any of the Transaction  Parties with
respect to which at the time the period to file an appeal has not expired or an
appeal is being presented in good faith and with respect to which within sixty
(60) days thereafter there shall have been secured a stay of execution pending
such appeal, and then only for the period of such stay, and reserves required in
accordance with GAAP have been made therefor;

 

(f)            any permitted lien or encumbrance in respect of any Pool
Aircraft, as defined under any lease of an Aircraft (other than Liens or
encumbrances created by a Transaction Party except as described in this
definition);

 

(g)           the respective rights of a Transaction  Party and the lessee or
any third party that owns or leases equipment installed on an Aircraft under any
lease relating to a Pool Aircraft, including any assignment of the relevant
warranties relating to a Pool Aircraft (including restrictions on the
Transaction  Party’s right to grant a lien on or to transfer the applicable
Lease or Pool Aircraft) (and the rights of any sublessee under any permitted
sublease relating to such lease) and the documents related thereto;

 

(h)           the rights of insurers meeting the requirements of Section 2.16
and Schedule V of the Security Agreement in respect of a Pool Aircraft, subject
to insurance policies having been entered into in the ordinary course of
business and according to commercially reasonable terms;

 

23

--------------------------------------------------------------------------------


 

(i)            the interests of a voting or owner trustee, as applicable, or of
an Intermediate Lessee in connection with the relevant Intermediate Lease,
including the interests of any Person in respect of arrangements under the Local
Requirements Exception;

 

(j)            any Lien fully bonded against by any Transaction Party, any
Lessee, or other similar third party security (which does not itself result in a
Lien on a Pool Aircraft or any part thereof);

 

(k)           pledges of non-Pool Aircraft Assets or deposits required under a
Lease to secure payment obligations of the applicable Transaction  Party under
that Lease;

 

(l)            any Lease entered into prior to the Effective Date;

 

(m)          any Eligible Lease;

 

(n)           any Lien in respect of any Pool Aircraft resulting directly from
any Third Party Event, including any Lien for which a Lessee is required to
discharge or indemnify the lessor under a Lease, but only for so long as the
Borrower and the applicable Transaction  Party are complying with the
requirements of the proviso to the last paragraph of Section 5.20(a);

 

(o)           any head lease, lease, conditional sale agreement or purchase
option granted by a lessor or owner as to the purchase of the related Pool
Aircraft under or in respect of any Lease (including to an Affiliate of the
Lessee) existing on the date of acquisition of such Pool Aircraft by the
Borrower or thereafter granted in accordance with Leasing Company Practice;

 

(p)           in respect of any Junior Collateral, any Junior Lien securing
Junior Lien Obligations; and

 

(q)           any other Lien with the consent of the Required Lenders if the
amount secured thereby is $5,000,000 (or its equivalent) or less, or of Lenders
holding greater than 66 2/3% of the aggregate outstanding principal amounts of
the Loans if the amount secured thereby is greater than $5,000,000 (or its
equivalent), but subject to Section 9.02(b).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means, at any date, any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which is subject to Title IV of ERISA or Section 412 of
the Code (other than a Multiemployer Plan) and to which the Borrower Party or
any of its ERISA Affiliates may have any liability, including any liability by
reason of having be a substantial employer within the meaning of section 4063 of
ERISA at any time during the preceding five years, or by reason of being deemed
to be a contributing sponsor under section 4069 of ERISA.

 

“Platform” has the meaning set forth in Section 5.09(c).

 

24

--------------------------------------------------------------------------------


 

“Pledged Debt” has the meaning set forth in the Security Agreement.

 

“Pledged Debt Collateral” has the meaning set forth in the Security Agreement.

 

“Pledged Equity Interests” has the meaning set forth in the Security Agreement.

 

“Pledged Equity Parties” has the meaning set forth in the Security Agreement.

 

“Pool Aircraft” means, as of any date, any aircraft Owned by an Owner Subsidiary
that has not been the subject of a sale or other disposition to a Person other
than another Owner Subsidiary permitted under Section 2.10 or 5.04

 

“Pool Aircraft Assets” means the Pool Aircraft Collateral and any related
Security Deposits or Maintenance Rent.

 

“Pool Aircraft Collateral” means all Pool Aircraft, each of the Leases related
thereto and the right, title and interest of each relevant Owner Subsidiary in
and to the acquisition agreement related to such Pool Aircraft.

 

“Pool Specifications” is a collective reference to each of the following
requirements with respect to the Pool Aircraft at any time:

 

(a)           the aggregate Appraised Value of a single type of Widebody
Aircraft at such time shall not exceed 30% of the aggregate Appraised Value of
all Pool Aircraft at such time;

 

(b)           the aggregate Appraised Value of all Widebody Aircraft at such
time shall not exceed 70% of the aggregate Appraised Value of all Pool Aircraft
at such time;

 

(c)           the aggregate Appraised Value of all Preferred Aircraft Types at
such time shall be at least 35% of the aggregate Appraised Value of all Pool
Aircraft at such time;

 

(d)           the aggregate Appraised Value of all Pool Aircraft that are a
single Other Aircraft Type at such time shall not exceed 30% of the aggregate
Appraised Value of all Pool Aircraft at such time;

 

(e)          the aggregate Appraised Value of all Pool Aircraft leased to a
single Lessee at such time shall not exceed 30% of the aggregate Appraised Value
of all Pool Aircraft at such time (excluding any Pool Aircraft leased to a
Lessee that results from the merger of two or more Lessees, if the affected
Lease of such Pool Aircraft was included in the Collateral prior to such
merger);

 

(f)            the aggregate Appraised Value of all Pool Aircraft leased to
Lessees based or domiciled in any single country at such time shall not exceed
35% of the aggregate Appraised Value of all Pool Aircraft at such time,
excluding the United States of America;

 

25

--------------------------------------------------------------------------------


 

(g)           the aggregate Appraised Value of all Pool Aircraft that are
freighter aircraft at such time shall not exceed 15% of the aggregate Appraised
Value of all Pool Aircraft at such time; and

 

(h)           the Average Age of all Pool Aircraft at such time shall be in
compliance with Section 5.16(a).

 

“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any one or more of the Borrower Parties (or would accrue
but for the operation of applicable Debtor Relief Laws), whether or not such
interest is allowed or allowable as a claim in any such proceeding.

 

“Preferred Aircraft Types” means Aircraft of each of the following types:
(a) Airbus A319, (b) Airbus A320, (c) Airbus A320neo, (d) Airbus A321-200,
(e) Airbus A321neo, (f) Airbus A330, (g) Airbus A350, (h) Boeing 737-600,
(i) Boeing 737-700, (j) Boeing 737-800, (k) Boeing 737-900ER, (l) Boeing 737
MAX, (m) Boeing 777-200ER, (n) Boeing 777-200LR, (o) Boeing 777-300ER and
(p) Boeing 787.

 

“Premium Amount” means, with respect to any principal amount being prepaid, an
amount equal to (a) except as provided in clause (b) below, 1% of such principal
amount being prepaid if the date of such prepayment is prior to the first
anniversary of the Effective Date or (b)  $0.00 if (i) the date of such
prepayment is on or after the first anniversary of the Effective Date, (ii) such
prepayment is made in connection with an LTV Cure other than an LTV Cure to the
extent attributable to a Removal (other than as described in the following
clause (iii)) or to a Deemed Removal, (iii) such prepayment is made as a result
of an Event of Loss of a Pool Aircraft or as a result of an event described in
the second proviso of Appraised Value (except a Deemed Removal) or a Specified
Representation Deficiency, provided that such prepaid amount does not exceed an
amount equal to the Appraised Value (determined without having regard to the
event giving rise to the prepayment) of such Pool Aircraft or (iv) pursuant to
Section 9.06 (other than clause (iv) thereof).

 

“Prohibited Country” has the meaning set forth in Section 3.16.

 

“Protocol” means the Protocol to the Convention on Matters Specific to Aircraft
Equipment, together with all regulations and procedures issued in connection
therewith, and all other rules, amendments, supplements, modifications, and
revisions thereto (in each case, as in effect in any applicable jurisdiction
from time to time and using the English language version thereof).

 

“PS Pool Aircraft” means the Pool Aircraft and the Undelivered Pool Aircraft.

 

“Public Lender” has the meaning set forth in Section 5.09(c).

 

“Qualified Appraiser” means, with respect to Appraisals used to calculate the
LTV Ratio as of the Effective Date, each of AVITAS, Inc., Ascend Worldwide Ltd.
and Aviation Specialist Group, and with respect to Appraisals used to calculate
the Loan-to-Value Ratio as of each subsequent LTV Determination Date, such
appraisal firms, or, if any of such appraisal firms

 

26

--------------------------------------------------------------------------------


 

is unavailable or in the Borrower’s judgment should be replaced, the Borrower
may replace any of the foregoing appraisal firms with any of  Aircraft
Information Services, Inc., Avmark Inc., BK Associates, Inc., IBA Group Ltd.,
Morten Beyer & Agnew, Inc. or SH&E, Inc., in each case so long as such appraiser
is certified by the International Society of Transport Aircraft Trading, or with
any such other appraisal firm selected and retained by the Borrower and approved
by the Administrative Agent; provided that, if an appraisal firm that at the
relevant time is one of the three appraiser firms that is to provide the
Appraisals used to calculate the Loan-to-Value Ratio as of the next subsequent
LTV Determination Date becomes unavailable due to merger, its going out of
business, the incapacity of a principal thereof or other similar reason within
60 days of such next subsequent LTV Determination Date, then, notwithstanding
any other provision of this Agreement to the contrary, the Appraised Value of
the relevant Pool Aircraft for such next subsequent LTV Determination Date shall
be determined by reference to only the remaining appraisal firm(s) if the
Borrower has not obtained the relevant Appraisal from such unavailable appraisal
firm or a replacement therefor prior to such LTV Determination Date.

 

“Ratify” means, in relation to ratification by any jurisdiction of the Cape Town
Convention, that any reservations made by such jurisdiction in ratifying the
Cape Town Convention are reasonably acceptable to the Required Lenders, except
that the Required Lenders consent to the reservations to the Cape Town
Convention made by the countries of registration of the Pool Aircraft set forth
on Schedule 3.17(a) as of the Effective Date and corresponding reservations made
by other countries that ratify the Cape Town Convention after the Effective
Date.  The term “Ratified” has a correlative meaning.

 

“Records” means all Leases and other documents, books, records and other
information (including, without limitation, computer programs, tapes, disks,
data processing software (to the extent permitted by any applicable licenses)
and related property rights owned by an Owner Subsidiary or an Intermediate
Lessee) directly related to the Leases and the Pool Aircraft Assets related to
the Pool Aircraft and the servicing thereof.

 

“Release Date” means a Business Day, as identified in a Release Request provided
in accordance with Section 2.02(b), upon which date the Aggregate Requested
Release Amount shall be released to the Borrower, subject to the terms and
conditions herein.

 

“Released Loans” means, as of any date of determination, the then aggregate
outstanding principal amount of the Loans that have been released (including on
such date of determination) to the Borrower from the Collateral Account in
accordance with the terms hereof.  For the avoidance of doubt, the principal
amount of the Released Loans which shall have been repaid or prepaid on or
before the applicable determination date shall not be included in the then
aggregate outstanding principal amount of the Released Loans.

 

“Release Request” has the meaning set forth in Section 2.02(b).

 

“Register” has the meaning set forth in Section 9.05(b).

 

“Related Pool Aircraft” means, with respect to any Release Date, each Pool
Aircraft with respect to which a Released Loan is requested on such Release Date
as set forth in the Release Request with respect to such Release Date.

 

27

--------------------------------------------------------------------------------


 

“Removal” means the sale, substitution or other removal of any Pool Aircraft or
any Owner Subsidiary (other than in connection with an Event of Loss, an event
listed in the second proviso of the definition of Appraised Value (except a
Deemed Removal) or a Specified Representation Deficiency).

 

“Relevant Release Parties” means in respect of a Release Date and the applicable
Pool Aircraft, (i) each relevant Owner Subsidiary which Owns or leases such Pool
Aircraft, (ii) each relevant Subsidiary Holdco or Owner Subsidiary which Owns
the Equity Interests in each such Owner Subsidiary, (iii) each relevant
Intermediate Lessee (if any) and (iv) each relevant Subsidiary Holdco, Owner
Subsidiary or Intermediate Lessee which Owns the Equity Interests in each such
Intermediate Lessee.

 

“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Plan other than those events as to which the 30-day notice period
is waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043.

 

“Representatives” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Required Cape Town Registrations” has the meaning set forth in the Security
Agreement.

 

“Required Lenders” means Lenders holding greater than 50% of (a) prior to the
Loans being made on the Effective Date the  Aggregate Commitments and
(b) thereafter,  the aggregate outstanding principal amount of the Loans:
provided that the Commitments of, or outstanding principal amount of Loans held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Requirement of Law” means, as to any Person, any Law applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject, including, without limitation, each Applicable Foreign
Aviation Law applicable to such Person or a Pool Aircraft Owned or operated by
it or as to which it has a contractual responsibility.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Sanctions” has the meaning set forth in Section 3.16.

 

“Secured Debt” means the Loans and the Junior Lien Debt.

 

“Secured Debt Representatives” means the Administrative Agent and each Junior
Lien Representative.

 

“Secured Obligations” has the meaning set forth in the Security Agreement.

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

28

--------------------------------------------------------------------------------


 

“Securities Account” has the meaning set forth in the Security Agreement.

 

“Securities Intermediary” has the meaning set forth in the Account Control
Agreement.

 

“Security Agreement” means the Security Agreement by the Borrower Parties party
thereto in favor of the Collateral Agent, in substantially the form of Exhibit B
hereto, together with any supplements delivered pursuant to Section 2.10(b),
Section 2.10(e), Section 4.02(c) or Section 5.02(a) hereof (in each case as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).

 

“Security Deposit” means any security deposits and any payments made to
reinstate security deposits payable by any Lessee under a Lease.

 

“Security Documents” means the Security Agreement, each Charge Over Shares, the
Account Control Agreement and each other agreement, supplement, instrument or
document executed and delivered pursuant to Section 2.10, Section 4.02 or
Section 5.02 to secure any of the Obligations.

 

“Series of Junior Lien Debt” means, severally, each issue or series of Junior
Lien Debt for which a single transfer register is maintained and any other
indebtedness under any other indenture or credit facility that constitutes
Junior Lien Obligations.

 

“Specified Representation Deficiency” has the meaning set forth in
Section 2.10(h).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is otherwise Controlled as of such date, by the parent and/or one
or more of its subsidiaries.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower, and
includes a trust.

 

“Subsidiary Obligor” means any Subsidiary (excluding a Subsidiary Holdco) that
Owns the Equity Interest in any other Subsidiary.

 

“Subsidiary Holdco” means CA Subsidiary Holdco and Irish Subsidiary Holdco.

 

“Syndication Agent” has the meaning set forth in the introductory paragraph.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

29

--------------------------------------------------------------------------------


 

“Third Party Event” has the meaning set forth in Section 5.20(a).

 

“Title 49” means Title 49 of the United States Code, which, among other things,
recodified and replaced the U.S. Federal Aviation Act of 1958, and the rules and
regulations promulgated pursuant thereto or any subsequent legislation that
amends, supplements or supersedes such provisions.

 

“Transaction Parties” means each Obligor, each Owner Subsidiary and each
Intermediate Lessee.

 

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of New York; provided, however, that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of the
security interest in any item or portion of the Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

“UCC Financing Statement” means any financing statement to be filed in any
appropriate filing office in any UCC Jurisdiction and that (i) indicates the
applicable Collateral by any description which reasonably approximates the
description contained in this Agreement and in the Security Agreement as all
applicable assets of the applicable Borrower Party or words of similar effect,
regardless of whether any particular asset comprised in such Collateral falls
within the scope of Article 9 of the UCC or other similar provisions of the UCC
Jurisdiction, and (ii) contains any other information required by part 5 of
Article 9 of the UCC, or by any other applicable provision under the laws of the
UCC Jurisdiction, for the sufficiency or filing office acceptance of any
financing statement or amendment; provided, however, that in addition to any
financing statement to be filed in any appropriate filing office in any UCC
Jurisdiction, UCC Financing Statements shall include at all times financing
statements to be filed in the State of California and the District of Columbia.

 

“UCC Jurisdiction” means any Uniform Commercial Code jurisdiction in which the
filing of a UCC Financing Statement is effective to perfect a security interest
in the Collateral under this Agreement, the Security Agreement, or any other
Loan Document.

 

“Uncertificated Security” has the meaning set forth in the Security Agreement.

 

“Undelivered Pool Aircraft” means, as of any date, the pool of aircraft Owned by
ILFC or any of its Subsidiaries (including any Non-Collateral Subsidiary) (or to
be purchased and thereafter so Owned), satisfying each of the following
conditions:  (x) the Transaction Parties shall each have a good faith intention
and, to ILFC’s knowledge, the ability to transfer such aircraft to an Owner
Subsidiary, or cause the Subsidiary that owns such Aircraft to become an Owner
Subsidiary, within a reasonable time period, (y) such aircraft shall be listed
on Schedule 3.17(a) attached hereto, as amended, restated or supplemented from
time to time pursuant to Section 2.10 and Section 5.09(a)(vii) and (z) no
Released Loan has been released to the Borrower with respect thereto.  For the
avoidance of doubt, upon the Final Release Date, there shall be no Undelivered
Pool Aircraft.

 

30

--------------------------------------------------------------------------------


 

“United States” means the United States of America.

 

“UNSC” has the meaning set forth in Section 3.16.

 

“Widebody Aircraft” shall mean Aircraft of each of the following types:
(a) Airbus A300, (b) Airbus A330, (c) Airbus A340, (d) Airbus A350, (e) Boeing
747, (f) Boeing 767, (g) Boeing 777, (h) Boeing 787 and (i) Boeing MD-11.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02. Terms Generally.  The definitions of terms herein (including those
incorporated by reference to another document) apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun includes the corresponding masculine, feminine and neuter forms.  The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (i) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (ii) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iii) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement and (iv) the word “property” shall be
construed to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Section 1.03. Accounting Terms; Changes in GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time.

 

Section 1.04. Times.  Except as otherwise expressly provided herein, all
references to times are to such time in New York, New York.

 

ARTICLE 2
THE CREDITS

 

Section 2.01. Commitment.  (a) On the Effective Date, subject to the terms and
conditions and relying on the representations and warranties set forth herein,
each Lender agrees to make a Loan to the Borrower in a principal amount equal to
its Commitment by transfer of such amount to the Administrative Agent as
described in Section 2.03.  The Loans and the

 

31

--------------------------------------------------------------------------------


 

Commitments hereunder are not revolving and amounts repaid or prepaid may not be
reborrowed.

 

(b)        Any undrawn portion of the Commitments shall automatically terminate
immediately after the Borrowing on the Effective Date.

 

Section 2.02. Request to Borrow Loans; Request to Release Loans.  (a) The
Borrower shall request that the Lenders make the Loans by delivering to the
Administrative Agent a notice in writing (a “Borrowing Request”) no later than
12:00 p.m., New York City time, at least three (3) Business Days before the
Effective Date.  Such Borrowing Request shall be irrevocable and shall specify
the aggregate amount of the Loans to be made on the Effective Date (which
aggregate amount shall equal the amount of the Aggregate Commitments). 
Following the receipt of a Borrowing Request, the Administrative Agent shall
promptly notify each Lender thereof.

 

(b)           The Borrower shall request that the Collateral Agent release the
Aggregate Requested Release Amount by delivering to the Administrative Agent and
Collateral Agent a notice in writing in the form attached hereto as Exhibit J (a
“Release Request”) no later than 12:00 p.m., New York City time, at least three
(3) Business Days before a Release Date.  Such Release Request shall be
revocable.  Following the receipt of a Release Request, the Administrative Agent
shall promptly notify each Lender thereof.

 

(c)           For the avoidance of doubt, the Effective Date is contemplated to
be on and may be a Release Date.

 

Section 2.03. Funding of Loan; Release of Aggregate Requested Release Amount. 
(a) Each Lender shall wire the principal amount of its Loan in immediately
available funds, by 12:00 p.m., New York City time, on the Effective Date, to
the Administrative Agent’s Account.

 

(b)        On the Effective Date, subject to the terms and conditions herein
(including the satisfaction of each of the conditions set forth in
Section 4.01), promptly upon receipt from each Lender of an amount equal to such
Lender’s Commitment as described in Section 2.03(a), the Administrative Agent
shall transfer to the Collateral Account all such proceeds of the Loans.  All
amounts in the Collateral Account shall be invested in Permitted Investments
pursuant to and in accordance with Section 6 of the Account Control Agreement.

 

(c)         Subject to the terms and conditions (including the satisfaction of
each of the conditions set forth in Section 4.02) and relying on the
representations and warranties set forth herein, on a Release Date the
Collateral Agent shall direct the Securities Intermediary to release from the
Collateral Account to the Borrower the Aggregate Requested Release Amount to the
account designated in the relevant Release Request; provided that in respect of
a Release Date, the Initial LTV Ratio in respect of each Pool Aircraft related
to such Release Date shall equal 54.1692158252487%; provided that on the Final
Release Date, in addition to the Aggregate Requested Release Amount, all other
amounts in the Collateral Account (other than Interim Cash or insurance
proceeds) will be released to the Borrower to the account designated in the
relevant Release Request.

 

Section 2.04. Interest.  (a) Subject to the provisions of this Section 2.04, the
Loans (whether or not the Loans are Released Loans) shall bear interest at a
rate per annum equal to the

 

32

--------------------------------------------------------------------------------


 

LIBO Rate for the Interest Period in effect plus the Applicable Margin. 
Interest shall be computed on the basis of a year of 360 days and actual days
elapsed, except that interest computed by reference to the Base Rate at any time
which the Base Rate is based on the “prime rate” (as described in the definition
of Base Rate) shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and actual days elapsed.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be prima facie evidence thereof.

 

(b)        If the Borrower shall default in the payment of any principal of or
interest on the Loans or any other amount due hereunder, by acceleration or
otherwise, then, until such defaulted amount shall have been paid in full, to
the extent permitted by law, all such overdue amounts due from the Borrower
under this Agreement and the other Loan Documents shall bear interest (after as
well as before judgment), payable on demand, at a rate equal to (i) the interest
rate otherwise applicable to the Loans pursuant to this Section 2.04 plus
(ii) 2.00% per annum.

 

(c)         Interest accrued on the Loans shall be payable in arrears on each
Payment Date, shall be calculated to include the first day of each Interest
Period and to, but excluding, the last day of each Interest Period and shall be
paid into the Administrative Agent’s Account; provided that (i) interest accrued
pursuant to Section 2.04(b) shall be payable on demand and (ii) upon any
repayment of the Loans, interest accrued on the principal amount repaid shall be
payable on the date of such repayment.

 

(d)        The Administrative Agent shall determine, in accordance with the
terms of this Agreement, each interest rate applicable to the Loans hereunder. 
The Administrative Agent shall promptly notify the Borrower and the Lenders of
each rate of interest so determined, and its determination thereof shall be
prima facie evidence thereof.

 

Section 2.05. Payment at Maturity; Evidence of Debt.  (a) The Borrower agrees to
pay to the Lenders on the Maturity Date the then unpaid principal amount of the
Loans by deposit into the Administrative Agent’s Account.  The unpaid principal
amount of the Loans outstanding at any time shall be deemed reduced by any
amounts paid by any Obligor pursuant to Article 7 on a dollar-for-dollar basis.

 

(b)        The Administrative Agent shall maintain in accordance with its usual
practice a Register evidencing the indebtedness of the Borrower to each Lender
resulting from the Loans, including the amounts of principal and interest
payable and paid to the Lenders from time to time.

 

(c)         The entries made in the Register maintained pursuant to
subsection (b) of this Section shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that any failure by
the Administrative Agent to maintain such Register or any error therein, which
shall be promptly corrected, shall not affect the Borrower’s obligation to repay
the Loans to the Lender reflected in the Register as the owner thereof in
accordance with the terms of this Agreement.

 

33

--------------------------------------------------------------------------------

 

(d)                         Upon request by any Lender, the Borrower shall
provide such Lender with a promissory note, substantially in the form of
Exhibit F hereto, evidencing the Loan made by the Lender on the Effective Date
(each, a “Note”).

 

Section 2.06.  Optional and Mandatory Prepayments.  (a) Optional Prepayments. 
The Borrower will have the right at any time to prepay the aggregate outstanding
principal amount of the Loans in whole or in part in amounts not less than
$5,000,000 or increments of $500,000 in excess thereof and otherwise in
accordance with the provisions of this Section by deposit into the
Administrative Agent’s Account; provided that, such payment may be made (subject
to the applicable Premium Amount) by release of funds in the Collateral Account
if so elected by the Borrower.

 

(b)                         Mandatory Prepayments.  The Borrower shall prepay
the aggregate outstanding principal amount of the Loans to the extent required
pursuant to Section 5.16.  For the avoidance of doubt, payments made in order to
comply with Section 5.16 may be in any amounts necessary for such compliance.

 

(c)                          Accrued Interest; Premium.  Each prepayment of any
principal amount of the Loans shall be accompanied by (a) accrued interest on
the amount being prepaid to the date of such prepayment and (b) the applicable
Premium Amount, if any.

 

(d)                         Notice of Prepayments.  The Borrower shall notify
the Administrative Agent by telephone (confirmed by telecopy) of any prepayment
of the principal amount of the Loans hereunder not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment in the case of
a prepayment under Section 2.06(a) (except to cure a Default or Event of
Default), and not later than 11:00 a.m., New York City time, on the date of
prepayment (which shall be a Business Day) in the case of a prepayment under
Section 2.06(b) or any prepayment being made to cure a Default or Event of
Default.  Each such notice shall be irrevocable and shall specify the prepayment
date, the aggregate principal amount of the Loans to be prepaid.

 

Section 2.07.  Fees.  The Borrower shall pay to the Administrative Agent for its
own account fees in the amounts and at the times specified in the Fee Letter. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

Section 2.08.  Taxes; Increased Costs; Etc.  (a) Payments Free of Taxes;
Obligation to Withhold; Payments on Account of Taxes.  Any and all payments by
or on account of any obligation of the Borrower hereunder or under any other
Loan Document shall, to the extent permitted by applicable Laws, be made free
and clear of and without reduction or withholding for any Taxes.  If, however,
applicable Laws require the Borrower or the Administrative Agent to withhold or
deduct any Tax, (i) such Tax shall be withheld or deducted in accordance with
such Laws as determined by the Borrower or the Administrative Agent, as the case
may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below; (ii) the Borrower or the Administrative Agent,
as the case may be, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with applicable Law; and (iii) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Borrower shall be increased as

 

34

--------------------------------------------------------------------------------


 

necessary so that after any such required withholding or the making of all such
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or the Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                         Payment of Other Taxes by the Borrower.  Without
limiting the provisions of subsection (a) above, the Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable Laws.

 

(c)                          Tax Indemnifications.  Without limiting the
provisions of subsection (a) or (b) above, the Borrower shall, and does hereby,
indemnify the Administrative Agent and each Lender, and shall make payment in
respect thereof within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Borrower or the Administrative Agent from
payments made under this Agreement (to the extent no increased payment has been
made in accordance with Section 2.08(a) on account of such withholding or
deduction) or paid by the Administrative Agent or such Lender, as the case may
be, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of any such payment or liability delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(d)                         Evidence of Payments.  Upon request by the Borrower
or the Administrative Agent, as the case may be, after any payment of Taxes by
the Borrower or by the Administrative Agent to a Governmental Authority as
provided in this Section 2.08, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

 

(e)                          Status of Lenders; Tax Documentation.  (i)  Each
Lender shall deliver to the Borrower and to the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable Laws
or by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit the Borrower or the Administrative Agent,
as the case may be, to determine (A) whether or not payments made hereunder or
under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
payments to be made to such Lender by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.

 

(ii)                                  Without limiting the generality of the
foregoing;

 

35

--------------------------------------------------------------------------------


 

(A)                               any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent, on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent), executed
originals of Internal Revenue Service Form W-9 or such other documentation or
information prescribed by applicable United States federal Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

 

(B)                               each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of United States
federal withholding tax with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

(1)                                 executed originals of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(2)                                 executed originals of Internal Revenue
Service Form W-8ECI,

 

(3)                                 executed originals of Internal Revenue
Service Form W-8IMY and all required supporting documentation,

 

(4)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue
Service Form W-8BEN, or

 

(5)                                 executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

(iii)                               Each Lender shall promptly (A) notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) at the
request and expense of the Borrower, take such steps as shall not be materially
disadvantageous to it as determined in the sole good faith discretion of such
Lender, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Laws of any jurisdiction
that the

 

36

--------------------------------------------------------------------------------


 

Borrower or the Administrative Agent make any withholding or deduction for
Indemnified Taxes from amounts payable to such Lender.

 

(iv)                              If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for (i) the Borrower and the Administrative Agent to comply with their
obligations under FATCA and (ii) to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender, as the case may be.  If the
Administrative Agent or any Lender determines, in its sole discretion, that it
has received a refund (or credit or offset against an Excluded Tax in lieu of a
cash refund of a Tax or Other Tax) of any Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section, it shall, unless an Event of
Default has occurred and is continuing, pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund (or credit or offset)), net of all Taxes
resulting from such refund and out-of-pocket expenses incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund (or credit or offset)), provided that the Borrower, upon
the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential in its sole good faith discretion) to the Borrower or any other
Person.

 

(g)          Illegality; Impracticality; Increased Costs.  If any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Loans, or to determine or charge interest rates
based upon the LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, as a result of
contingencies occurring after the date hereof (provided that (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith by any

 

37

--------------------------------------------------------------------------------


 

Government Authority and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be contingencies occurring after the date hereof
regardless of the date enacted, adopted or issued) which materially and
adversely affect the London interbank market or the position of such Lender in
that market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), (A) in the case of illegality,
only if it is possible to eliminate such illegality by converting the Loans to
Loans bearing interest based on the Base Rate, and in the case of another
circumstance described above not constituting illegality, all Loans of such
Lender shall thereafter be converted to Loans that bear interest at a rate equal
to the Base Rate plus the Applicable Margin either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Loans or (B) otherwise, solely in the case of illegality, prepay
all Loans of such Lender either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans. 
Upon any such prepayment, the Borrower shall also pay accrued interest on the
amount so prepaid.

 

(h)         If any Change in Law shall:

 

(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement);

 

(ii)          subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.08 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender); or

 

(iii)       impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement made by such Lender or
participation therein (except any reserve requirement);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan), or to reduce the amount of any sum received or receivable by
such Lender under or in respect of the Loan Documents then, within 10 Business
Days after demand by such Lender, the Borrower will, without duplication of any
other amount payable under this Section 2.08 or Section 2.09, pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

38

--------------------------------------------------------------------------------


 

(i)             If any Lender determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital or reserve requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(j)            A certificate of a Lender setting forth in reasonable detail the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
certifying that such amounts were calculated on an accurate, fair and
non-discriminatory basis and delivered to the Borrower shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 Business Days after receipt thereof.

 

(k)         Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(l)             The Borrower shall pay to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Loan equal to the actual costs of such reserves allocated to such Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

 

(m)       Upon demand of any Lender (with a copy to the Administrative Agent)
from time to time, the Borrower shall, within 10 days of such demand, compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(i)             any conversion, payment or prepayment of any Loans on a day
other than the last day of the Interest Period (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

39

--------------------------------------------------------------------------------


 

(ii)          any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay or borrow any Loans on the date or in
the amount notified by the Borrower; or

 

(iii)       any assignment of a Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 9.06;

 

(for the avoidance of doubt, such loss, cost or expense shall exclude any loss
of anticipated profits and shall include any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loans). 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this clause (m), each Lender shall be deemed to have funded each Loan made by it
at the LIBO Rate by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Loan was in fact so funded, with the result that the
Borrower’s obligation to compensate each Lender for its loss, profit and expense
as provided in this clause (m) shall be deemed to be in the amount of the
excess, if any, of the interest at such LIBO Rate on the applicable amount for
the remainder of such Interest Period over interest at the LIBO Rate as it would
be in effect if quoted on the applicable date on the applicable amount for the
remainder of the Interest Period.

 

(n)         If any Lender requests compensation, the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender or if any Lender gives a notice under this Section 2.08,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to this Section 2.08 in the future,
or eliminate the need for the notice pursuant to this Section 2.08, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(o)         All of the Borrower’s obligations under this Section 2.08 shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

Section 2.09.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein.  The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Loans (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day,

 

40

--------------------------------------------------------------------------------


 

payment shall be made on the next following Business Day, and such extension of
time shall be reflected on computing interest or fees, as the case may be.

 

(b)         If at any time insufficient funds are received by the Administrative
Agent to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied as follows: first, to pay interest and
fees then due hereunder ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties and second, to
pay principal then due hereunder ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

 

(c)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to such Loan are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest

 

(d)         Unless the Administrative Agent shall have received notice from a
Lender prior to the Effective Date that such Lender will not make available to
the Administrative Agent such Lender’s share of such Loans, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the Loans available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the Base
Rate plus the Applicable Margin.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Loans to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at

 

41

--------------------------------------------------------------------------------


 

the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (d) shall be conclusive, absent
manifest error.

 

(e)          If the Required Lenders determine that for any reason (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period, (b) adequate and
reasonable means do not exist for determining the LIBO Rate for any Interest
Period, or (c) the LIBO Rate for any requested Interest Period with respect to a
proposed Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, the interest rate applicable to the Loans shall be
a rate equal to the Base Rate plus the Applicable Margin until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a borrowing of the Loans.The obligations of the Lenders hereunder
are several and not joint.  The failure of any Lender to make any Loan on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan.

 

(f)           Except for a payment pursuant to Section 9.06, if any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans made by
it resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this
subsection (f) shall not be construed to apply to any payment made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), other than an assignment to the Borrower or any Subsidiary
or Affiliate thereof (as to which the provisions this subsection (f) shall
apply).

 

Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Obligor rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Obligor in the amount of
such participation.

 

42

--------------------------------------------------------------------------------

 

Section 2.10.  Changes to the Designated Pool; Intermediate Lessees; Release of
a Subsidiary Holdco.

 

(a) Removal of Pool Aircraft from the Designated Pool; Modifications to the
Designated Pool.  The Borrower may remove any PS Pool Aircraft (and, subject to
Sections 2.10(d) and (g), each related Intermediate Lessee and Owner Subsidiary)
from the Designated Pool if (i) the Borrower shall have provided at least five
(5) Business Days’ revocable prior written notice to the Administrative Agent
(who shall promptly deliver such notice to the Lenders) prior to any such
removal in the case of a Pool Aircraft, and one (1) Business Day prior written
notice in the case of an Undelivered Pool Aircraft, (ii) after giving pro forma
effect to such removal of any Pool Aircraft and any addition of a Non-Pool
Aircraft as a Pool Aircraft and/or Interim Cash, the Borrower shall be in
compliance with Section 5.16(a); provided that, if a Default shall occur or be
reasonably expected to occur relating to a particular Owner
Subsidiary, Intermediate Lessee or PS Pool Aircraft, the Borrower may remove
such PS Pool Aircraft (and, subject to Sections 2.10(d) and (g), each related
Intermediate Lessee and Owner Subsidiary) from the Designated Pool if the
Borrower shall have provided prior written notice to the Lender Parties on such
day (or, if such day is not a Business Day, on the immediately preceding
Business Day) and if, after giving pro forma effect to such removal, the
Borrower is in compliance with Section 5.16(a).  Upon satisfaction of the
conditions set forth in the preceding sentence with respect to any Pool
Aircraft, the Collateral Agent’s security interest in, and Lien on, the Equity
Collateral directly related to such Pool Aircraft (including, subject to
Sections 2.10(d) and (g), in respect of the related Intermediate Lessee and
Owner Subsidiary) shall be automatically released and Schedule 3.17(a) shall be
amended to reflect the removal of such Pool Aircraft from the Designated Pool. 
The Collateral Agent shall promptly execute and deliver to the Borrower, at the
Borrower’s expense, all documents that the Borrower shall reasonably request to
evidence its release of the security interests in, and Liens on, the relevant
Equity Collateral related to the relevant Pool Aircraft (including, subject to
Sections 2.10(d) and (g), in respect of the related Intermediate Lessee and
Owner Subsidiary).  From time to time prior to the Final Release Date, in
respect of Undelivered Pool Aircraft, in accordance with the terms hereof, the
Obligors shall update the Designated Pool to ensure each Undelivered Pool
Aircraft set forth on Schedule 3.17(a) shall constitute an Aircraft for which
the Obligors have a good faith intention and, to ILFC’s knowledge, ability to
transfer to an Owner Subsidiary within a reasonable period.

 

(b)         Addition of Non-Pool Aircraft to the Designated Pool.  The Borrower
may add any Aircraft to the Designated Pool at any time upon notice to the
Administrative Agent (who shall promptly deliver such notice to the Lenders);
provided that:

 

(i)                             if such Aircraft is to be a Pool Aircraft, such
Aircraft is Owned by an Owner Subsidiary at the time such Aircraft becomes a
Pool Aircraft and such Owner Subsidiary has good and marketable legal title to
such Pool Aircraft, free and clear of Liens other than Permitted Liens;

 

(ii)                          (A) the Borrower shall have provided three
Appraisals of such Aircraft from Qualified Appraisers, each as of a date within
30 days of the date such Aircraft is added to the Designated Pool and (B) if
such Aircraft is to be a Pool Aircraft, after giving pro forma effect to such
addition, the Borrower shall be in compliance with Section 5.16(a);

 

43

--------------------------------------------------------------------------------


 

(iii)                       in respect of Pool Aircraft, subject to the Local
Requirements Exception, the relevant Owner Subsidiary shall be (or shall be in
the process of becoming in due course), as and to the extent permitted in the
country of registration of such Pool Aircraft, registered as the owner and a
lessor with respect to such Pool Aircraft if applicable under the law of such
country of registration and such Owner Subsidiary has made the Required Cape
Town Registrations;

 

(iv)                      in respect of Pool Aircraft, the relevant Transaction
Parties shall have executed and delivered to the Administrative Agent and the
Collateral Agent a Grantor Supplement and/or Collateral Supplement (as
applicable) and such certificates, opinions and documents (including UCC
Financing Statements, charge documents and registrations and recordings with the
FAA (if applicable) and the International Registry) as are required to grant to
the Collateral Agent, for the benefit of the Secured Parties, a perfected
security interest in, and Lien on, the Equity Collateral related to the relevant
Pool Aircraft (in each case, to the extent of the Express Perfection
Requirements);

 

(v)                         each relevant Subsidiary Obligor shall have executed
and delivered to the Administrative Agent an Obligor Assumption Agreement; and

 

(vi)                      no Default or Event of Default shall result from such
addition.

 

(c)          Intermediate Lessees.  In connection with (i) the replacement of
any Lease of any Pool Aircraft, (ii) the addition of Non-Pool Aircraft to the
Designated Pool, (iii) any Requirement of Law or (iv) a request by a Lessee, the
Owner Subsidiary or Intermediate Lessee shall be entitled, by giving notice to
the Administrative Agent, to enter into one or more Intermediate Leases with one
or more Intermediate Lessees with respect to such Pool Aircraft or to hold,
directly or indirectly, subject to the Local Requirements Exception, 100% of the
Equity Interests in another Intermediate Lessee; provided that:

 

(i)                             such Intermediate Lessee that is a lessor shall
have executed and delivered to the Administrative Agent and the Collateral Agent
such certificates, opinions and documents (including registrations and
recordings with the FAA (if applicable), the International Registry and/or any
Applicable Foreign Aviation Law) as are required to evidence such Intermediate
Lessee as the lessor of such Pool Aircraft;

 

(ii)                          in each case subject to the Local Requirements
Exception and as and to the extent permitted in the country of registration of
such Pool Aircraft (x) such Intermediate Lessee that is a lessor shall be (or
shall be in the process of becoming in due course) registered as a lessor with
respect to such Pool Aircraft and (y) an Owner Subsidiary shall be (or shall be
in the process of becoming in due course) registered as the owner with respect
to such Pool Aircraft, and the Required Cape Town Registrations, if applicable,
shall have been made;

 

(iii)                       the relevant Transaction Parties shall have executed
and delivered to the Administrative Agent and the Collateral Agent a Grantor
Supplement and/or Collateral Supplement (as applicable) and such documents
(including UCC Financing Statements and charge documents) as are required to
grant to the Collateral Agent, for the benefit of

 

44

--------------------------------------------------------------------------------


 

the Secured Parties, a perfected security interest in, and Lien on, the Equity
Collateral related to the relevant Pool Aircraft and Intermediate Lessee (to the
extent required under the Express Perfection Requirements); and

 

(iv)                      such Intermediate Lessee shall have executed and
delivered to the Administrative Agent an Obligor Assumption Agreement.

 

(d)         Termination of Intermediate Lessee’s Status.  The relevant
Subsidiary Holdco may from time to time, upon not less than five (5) Business
Days’ revocable prior written notice from such Subsidiary Holdco to the
Administrative Agent, at any time and from time to time assign the Equity
Interests in an Intermediate Lessee to any Person or otherwise terminate an
Intermediate Lessee’s status as such, provided that such Intermediate Lessee is
not party to an Intermediate Lease or a Lease or will not be at the time such
transfer or other termination of such Intermediate Lessee’s status as such takes
effect.  If an Intermediate Lessee’s status is terminated as such, the
Collateral Agent’s security interests in and Liens on the Equity Interest in
such Intermediate Lessee and the obligations of such Intermediate Lessee under
the Loan Documents shall be automatically released.  The Collateral Agent shall
promptly execute and deliver to the Borrower, at Borrower’s expense, all
documents that Borrower shall reasonably request to evidence the release of the
security interests in and Liens on the applicable Equity Interests, and the
release of the obligations under the Loan Documents, released in accordance with
the previous sentence.

 

(e)          Inter-Obligor Transfers.  Any Transaction Party shall be entitled,
by giving notice to the Administrative Agent (who shall promptly deliver such
notice to the Lenders), to permit a Pool Aircraft to be Owned by an Owner
Subsidiary or leased by an Intermediate Lessee (including by transferring such
Ownership from one Owner Subsidiary to another or by transferring such Lease
from one Intermediate Lessee to another or interposing additional Intermediate
Lessees or by transferring the Equity Interest in an Owner Subsidiary or
Intermediate Lessee to another Transaction Party); provided, that:

 

(i)                                     each relevant Transaction Party shall
have executed and delivered to the Collateral Agent a Grantor Supplement and/or
a Collateral Supplement (as applicable) and such documents (including UCC
financing statements, registrations and recordings with the International
Registry) as are required to grant to the Collateral Agent a perfected security
interest in, and Lien on, the Equity Collateral related to such Owner Subsidiary
or Intermediate Lessee (it being understood and agreed that only the Express
Perfection Requirements shall be required to be satisfied);

 

(ii)                                  each relevant Transaction Party shall be
(or shall be in the process of becoming in due course), subject to the Local
Requirements Exception and as and to the extent permitted in the country of
registration of such Pool Aircraft, registered as an owner and/or lessor with
respect to such Pool Aircraft and such relevant Transaction Parties have made
the Required Cape Town Registrations, if applicable;  and

 

(iii)                               subject to the Local Requirements Exception
and restrictions set forth in the definitions of Owner Subsidiary and
Intermediate Lessee, a Subsidiary Holdco, an Owner Subsidiary or an Intermediate
Lessee, shall Own all of the Equity Interests in such

 

45

--------------------------------------------------------------------------------


 

Owner Subsidiary or Intermediate Lessee and shall have executed and delivered to
the Collateral Agent (1) a Collateral Supplement, (2) if applicable, the
original beneficial interest certificate evidencing such Person’s beneficial
interest in such Owner Subsidiary or such Intermediate Lessee and (3) such
documents (including UCC Financing Statements and charge documents) as are
required by the Express Perfection Requirements to grant to the Collateral Agent
a perfected security interest in, and Lien on, the Equity Interests held by such
Person in such Owner Subsidiary or Intermediate Lessee; and

 

(iv)                              each such Subsidiary Obligor that Owns such
Equity Interests shall have executed and delivered to the Administrative Agent
an Obligor Assumption Agreement.

 

(f)           Release of Cash Collateral.  Any Account Collateral consisting of
Interim Cash held by the Collateral Agent shall be released in accordance with
Section 5.16(c).  Any Account Collateral consisting of insurance proceeds held
by the Collateral Agent shall be released as described in Schedule V of the
Security Agreement.

 

(g)          Termination of Owner Subsidiary’s Status.  A Transaction Party may
at any time and from time to time, upon not less than five (5) Business Days’
revocable prior written notice from the Borrower to the Collateral Agent, assign
or otherwise transfer its Equity Interests in an Owner Subsidiary to any Person
that is not a Subsidiary of the Borrower or otherwise terminate an Owner
Subsidiary’s status as such, provided that such Owner Subsidiary (i) does not,
or will not at the time such transfer or other termination of such Owner
Subsidiary’s status as such takes effect, Own (nor hold the Equity Interests in
an Owner Subsidiary that Owns) any Pool Aircraft and (ii) is not, or will not be
at the time such transfer or other termination of such Owner Subsidiary’s status
as such takes effect, a party to (nor hold the Equity Interests in any
Intermediate Lessee that is a party to) any Lease or Intermediate Lease.  If an
Owner Subsidiary’s status is terminated as such, the Collateral Agent’s security
interests in, and Liens on, the assets of and the Equity Interest in such Owner
Subsidiary, and such Owner Subsidiary’s other obligations under the Loan
Documents, shall be automatically released.  The Collateral Agent shall promptly
execute and deliver to the Borrower, at the Borrower’s expense, all documents
that the Borrower shall reasonably request to evidence its release of the
security interests in and Liens on the applicable Equity Interests, and the
release of the obligations under the Loan Documents, released in accordance with
the previous sentence.

 

(h)         Specified Representation Deficiency.  Notwithstanding anything to
the contrary herein, the status of any direct Subsidiary of a Subsidiary Holdco
as an Owner Subsidiary or an Intermediate Lessee shall terminate, for purposes
of the calculation of the Loan-to-Value Ratio only (until the Specified
Representation Deficiency with respect to such Subsidiary no longer exists or
the status of such Subsidiary as an Owner Subsidiary or an Intermediate Lessee
is terminated as such for all purposes in accordance with this Agreement), on
the date the notice referenced below has been given or was required to have been
given, such Subsidiary Holdco and such Subsidiary are not able to make any of
the representations set forth below with respect to such Subsidiary at such time
and any Pool Aircraft leased by it shall immediately be deemed to have an
Appraised Value of $0.00 (the occurrence of such situation with respect to such
Subsidiary, a “Specified Representation Deficiency”) (provided that, for
purposes of clarification, no Specified Representation Deficiency shall result
in a Default or Event of Default

 

46

--------------------------------------------------------------------------------


 

except pursuant to Section 5.16(d) and further it is agreed that none of the
following clauses below shall be applicable in respect of items relating to the
Security Documents or the Collateral to the extent not required under the
Express Perfection Requirements):

 

(i)             Such Subsidiary is subject to civil and commercial laws with
respect to its Obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Subsidiary, the “Applicable
Subsidiary Documents”), and the execution, delivery and performance by such
Subsidiary of the Applicable Subsidiary Documents constitute and will constitute
private and commercial acts and not public or governmental acts.  Neither such
Subsidiary nor any of its property has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) under
the laws of the jurisdiction in which such Subsidiary is organized and existing
in respect of its obligations under the Applicable Subsidiary Documents.

 

(ii)          The Applicable Subsidiary Documents are in proper legal form under
the laws of the jurisdiction in which such Subsidiary is organized and existing
for the enforcement thereof against such Subsidiary under the laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Subsidiary Documents.

 

(iii)       It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable
Subsidiary Documents that the Applicable Subsidiary Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Subsidiary is organized and existing
or that any registration charge or stamp or similar tax be paid at such time on
or in respect of the Applicable Subsidiary Documents or any other document,
except for (1) any such filing, registration, recording, execution or
notarization as has been made and (2) any charge or tax as has been timely paid.

 

(iv)      There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the Subsidiary’s jurisdiction of organization or
Tax residence or in which the Subsidiary has an office either (A) on or by
virtue of the execution or delivery of the Applicable Subsidiary Documents or
(B) on any payment to be made at such time by such Subsidiary pursuant to the
Applicable Subsidiary Documents, except (i) for Excluded Taxes described in
clause (c), (d) or (e) of the definition of such term or (ii) as has been
disclosed to the Administrative Agent and is not material (as determined by the
Administrative Agent acting reasonably) or (iii) in the case of clause (A), as
have been paid.

 

(v)         The execution, delivery and performance of the Applicable Subsidiary
Documents executed by such Subsidiary are, under applicable foreign exchange
control regulations of the jurisdiction in which such Subsidiary is organized
and existing, not subject to any notification or authorization at such time
except (A) such as have been made or obtained or (B) such as cannot be made or
obtained until a later date (provided

 

47

--------------------------------------------------------------------------------


 

that any notification or authorization described in clause (B) shall be made or
obtained as soon as is reasonably practicable).

 

The Borrower or the relevant Subsidiary Holdco agrees to give prompt notice (not
to exceed five (5) Business Days) to the Administrative Agent after it obtains
knowledge of any Specified Representation Deficiency and, upon such notice, will
provide a LTV Certificate as of the date of such notice giving pro forma effect
to removal of such Subsidiary as a Transaction Party.

 

(i)               Release of Subsidiary Holdco.  A Subsidiary Holdco will be
released from its obligations under the Loan Documents if (i) the Borrower shall
have provided at least twenty (20) days’ revocable prior written notice to the
Administrative Agent (who shall promptly deliver such notice to the Lenders)
prior to any such proposed release, identifying the relevant Subsidiary Holdco
to be released, (ii) such Subsidiary Holdco shall not hold directly or
indirectly any of the Equity Interests in any Owner Subsidiary nor any
Intermediate Lessee and (iii) after giving pro forma effect to such release of
such Subsidiary Holdco, the Borrower shall be in compliance with
Section 5.16(a).  Upon satisfaction of the conditions set forth in the preceding
sentence with respect to any Subsidiary Holdco, (x) the Collateral Agent’s
security interest in, and Lien on, any equity interest in any Person held by
such Subsidiary Holdco shall be released and (y) such Subsidiary Holdco shall be
released from its obligations under the Loan Documents.  The Collateral Agent
shall promptly execute and deliver to the relevant Subsidiary Holdco, at the
Borrower’s expense, all documents that such Subsidiary Holdco shall reasonably
request to evidence its release of the security interests in, and Liens on, any
equity interests held by such Subsidiary Holdco and the release of such
Subsidiary Holdco from its obligations under the Loan Documents.

 

Section 2.11.  Defaulting Lenders.  (a) Adjustments.  Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 9.02; and
the Defaulting Lender (other than any Defaulting Lender described in clause
(z) of the definition thereof) shall have no right to payment of any Fees or
expenses or payments under Sections 2.08, 2.09 or 9.03 or to transfer its Loans
or grant a participation therein without the Borrower’s consent.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (other than any Defaulting Lender
described in clause (z) of the definition thereof) (whether voluntary or
mandatory, at maturity, pursuant to Article VI or otherwise), shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
the Administrative Agent hereunder; second, as the Borrower may request (so long
as no Event of Default shall have occurred and be continuing), to the funding of
the Loans in respect of which that Defaulting Lender has failed to fund its

 

48

--------------------------------------------------------------------------------


 

portion thereof as required by this Agreements, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund its Loans;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Event of Default shall
have occurred and be continuing, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Article 4 were satisfied or waived, such payment shall
be applied solely to pay the Loans of all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of that Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing (such agreement not to be unreasonably
withheld) that a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, take such actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively or with duplication with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided further that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

The Borrower and each other Obligor represents to the Lender Parties on the
Effective Date (and in the case of a Release Date, with respect to any of the
below representations or warranties relating to any Transaction Party, Borrower
Party or Obligor that on such Release Date is also a Relevant Release Party, on
such Release Date) that:

 

Section 3.01.  Organization, etc.  Each Transaction Party is a Person duly
organized, validly existing and, if applicable, in good standing under the laws
of the jurisdiction of such Transaction Party’s organization; and such
Transaction Party has the power and authority to own

 

49

--------------------------------------------------------------------------------


 

its property and to carry on its business as now being conducted and is duly
qualified and, if applicable, in good standing as a foreign corporation or other
entity authorized to do business in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
where the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.02.  Authorization; Consents; No Conflict.  The execution and delivery
by such Obligor of any Loan Document to which it is a party and the performance
of its obligations thereunder and the consummation of the transactions
contemplated thereby (a) are within its organizational powers, (b) have been
duly authorized by all necessary corporate action, (c) have received all
necessary approvals, authorizations, consents, registrations, notices,
exemptions and licenses (if any shall be required) from Governmental Authorities
and other Persons, except such approvals, authorizations, consents,
registrations, notices, exemptions or licenses non-receipt of which could not
reasonably be expected to have a Material Adverse Effect, (d) do not and will
not contravene, constitute a default under or conflict with any provision of
(i) Law, (ii) any judgment, decree or order to which any Transaction Party is a
party or by which it is bound, (iii) any Transaction Party’s Operating Documents
or Organizational Documents or (iv) any provision of any agreement or instrument
binding on any Transaction Party, or any agreement or instrument of which such
Transaction Party is aware affecting the properties of such Transaction Party,
except with respect to (d)(i), (ii) and (iv) above, for any such contravention
or conflict which could not reasonably be expected to have a Material Adverse
Effect and (e) do not and will not result in or require the creation or
imposition of any Adverse Claim on any of such Transaction Party’s properties,
other than the Security Documents.  Each of the Loan Documents to which such
Obligor is a party has been duly authorized, executed and delivered by such
Obligor.

 

Section 3.03.  Validity and Binding Nature.  This Agreement and the other Loan
Documents to which such Obligor is a party constitute (or will constitute when
duly executed and delivered) legal, valid and binding obligations of such
Obligor, enforceable against such Obligor in accordance with their respective
terms, subject to bankruptcy, insolvency, examinership, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

 

Section 3.04.  Financial Statements.  ILFC’s audited consolidated financial
statements as at December 31, 2010, copies of which have been furnished to each
Lender, have been prepared in accordance with GAAP and fairly present the
financial condition of ILFC and its Subsidiaries as at such date and the results
of their operations for the period then ended.

 

Section 3.05.  Litigation and Contingent Liabilities.  All Litigation Actions,
taken as a whole, could not reasonably be expected to have a Material Adverse
Effect.  Other than any liability incident to such Litigation Actions or
provided for or disclosed in the financial statements referred to in
Section 3.04, and other than as set forth in ILFC’s filings with the Securities
and Exchange Commission, no Transaction Party has any contingent liabilities
which are material to its business, credit, operations or financial condition of
the Transaction Parties taken as a whole.

 

50

--------------------------------------------------------------------------------


 

Section 3.06.  Security Interest.

 

(a)         The Security Agreement creates a valid and (upon the taking of the
actions required hereby or thereby) perfected security interest in favor of the
Collateral Agent in the Collateral as security for the Secured Obligations,
subject in priority to no other Liens (other than Permitted Liens (other than,
in the case of priority, the Permitted Lien described in clause (p) of the
definition of Permitted Lien), and all filings and other actions necessary to
perfect and protect such security interest under the laws of the United
States, Ireland and each Other Relevant Jurisdiction have been (or in the case
of future Collateral will be) duly taken, enforceable against the applicable
Borrower Parties and creditors of and purchasers from such Borrower Parties,
except in each case to the extent not required under the Express Perfection
Requirements.  Subject to the Local Requirements Exception, the relevant Owner
Subsidiary has good and marketable legal title to its respective Pool Aircraft,
free and clear of Liens other than Permitted Liens.

 

(b)         None of the Collateral nor any Pool Aircraft Collateral has been
sold or is currently pledged, assigned or otherwise encumbered other than
pursuant to the terms hereof or of the Security Documents and except for
Permitted Liens, no Collateral nor any Pool Aircraft Collateral is described in
(i) any UCC financing statements filed against any Transaction Party other than
UCC financing statements which have been terminated (or agreed to be terminated
by the secured parties referenced therein) and the UCC financing statements
filed in connection with Permitted Liens or (ii) any other mortgage registries,
including the International Registry, or filing records that may be applicable
to the Collateral or any Pool Aircraft Collateral in any other relevant
jurisdiction, other than such filings or registrations that have been terminated
(or agreed to be terminated by the secured parties referenced therein) or that
have been made in connection with Permitted Liens, the Security Agreement or any
other Security Document in favor of the Collateral Agent, for the benefit of the
Secured Parties, or, with respect to the Leases, in favor of the Borrower
Parties or the Lessee thereunder.

 

(c)          The rights and obligations of each Owner Subsidiary and each
Intermediate Lessee (as lessor, as applicable) under the Leases to which it is a
party with respect to the Pool Aircraft are held free and clear of any Adverse
Claim other than Permitted Liens.

 

Section 3.07.  Employee Benefit Plans.  Each employee benefit plan (as defined
in Section 3(3) of ERISA) maintained or sponsored by ILFC or any Subsidiary
complies in all material respects with all applicable requirements of law and
regulations.  During the 12-consecutive-month period prior to the execution and
delivery of this Agreement, no ERISA Event has occurred, except in any such case
for events which individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.  Neither ILFC nor any ERISA
Affiliate is a member of, or contributes to, any Multiemployer Plan as to which
the potential Withdrawal Liability based upon the most recent actuarial report
could reasonably be expected to have a Material Adverse Effect.  Neither ILFC
nor any Subsidiary has any material contingent liability with respect to any
post retirement benefit under an employee welfare benefit plan (as defined in
section 3(i) of ERISA), other than liability for continuation coverage described
in Part 6 of Title I of ERISA.

 

Section 3.08.  Investment Company Act.  No Transaction Party is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company”,
within the meaning of the

 

51

--------------------------------------------------------------------------------


 

Investment Company Act of 1940, as amended.  No Transaction Party is subject to
regulation under the Federal Power Act or the Investment Company Act of 1940 or
under any other federal or state statute or regulation which may limit its
ability to incur indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable.

 

Section 3.09.  Regulation U.  No Transaction Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Federal Reserve Board).  No proceeds of the Loan will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.

 

Section 3.10.  Information.  (a)  All written information (other than Appraisals
and third-party generated information) furnished by or on behalf of any
Transaction Party to any Lender Party in connection with this Agreement, any
other Loan Document or the transactions contemplated hereby or thereby, on the
date furnished (and when taken in connection with previous information so
furnished, and the information contained in ILFC’s filings with the Securities
and Exchange Commission) shall have been, to the best of ILFC’s knowledge after
due inquiry, true and accurate in every material respect as of the date of such
information, and none of such information contains any material misstatement of
fact or omits to state any material fact necessary to make such information, in
light of the circumstances under which it was made or provided, not misleading,
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes an opinion or forecast, ILFC
represents only that it acted in good faith and utilized assumptions reasonable
at the time made (based upon accounting principles consistent with the
historical audited financial statements of ILFC) and exercised due care in the
preparation of such information, report, financial statement, exhibit or
schedule, it being understood that projections may vary from actual results and
that such variances may be material.

 

(b)         All information (other than Appraisals and third-party generated
information) furnished by ILFC to any Lender Party on and after the date hereof
shall be, to the best of ILFC’s knowledge after due inquiry, true and accurate
in every material respect as of the date of such information, and none of such
information shall (and when taken in connection with previous information so
furnished, and the information contained in ILFC’s filings with the Securities
and Exchange Commission) contain any material misstatement of fact or shall omit
to state any material fact necessary to make such information, in light of the
circumstances under which it was made or provided, not misleading, provided that
to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes an opinion or forecast, ILFC represents
only that it acted in good faith and utilized assumptions reasonable at the time
made (based upon accounting principles consistent with the historical audited
financial statements of ILFC) and exercised due care in the preparation of such
information, report, financial statement, exhibit or schedule, it being
understood that projections may vary from actual results and that such variances
may be material.

 

Section 3.11.  Compliance with Applicable Laws, etc.  Each Transaction Party is
in compliance with the requirements of all applicable laws, rules, regulations
and orders of all Governmental Authorities (including ERISA) applicable to it,
except for noncompliance that could not reasonably be expected to have a
Material Adverse Effect.  No Transaction Party is in

 

52

--------------------------------------------------------------------------------


 

default under any agreement or instrument to which such Transaction Party is a
party or by which it or any of its properties or assets is bound, which default
could reasonably be expected to have a Material Adverse Effect.  No Event of
Default or Default has occurred and is continuing.

 

Section 3.12.  Insurance.  Each Transaction Party maintains, or has caused to be
maintained, insurance as required by the Security Agreement.

 

Section 3.13.  Taxes.  Each Transaction Party has filed all Tax returns which
are required to have been filed and has paid, or made adequate provisions for
the payment of, all of its Taxes which are due and payable, except such Taxes,
if any, as are being contested in good faith and by appropriate proceedings and
as to which such reserves or other appropriate provisions as may be required by
GAAP have been established, and except where failure to files such returns or
pay such Taxes, individually or in the aggregate, cannot reasonably be expected
to have a Material Adverse Effect.

 

Section 3.14.  Transaction Party Information.  Schedule 3.14, as updated from
time to time in writing to the Lender Parties, accurately sets forth with
respect to each Transaction Party (i) the location of its chief executive
office, (ii) its jurisdiction of incorporation, (iii) its entity type and
(iv) its employer or taxpayer identification number (if any) issued by its
jurisdiction of incorporation.  Each Transaction Party only has one jurisdiction
of incorporation.

 

Section 3.15.  Solvency.  As of the Effective Date (and as also reflected on
ILFC’s consolidated balance sheet dated as of December 31, 2010, and confirmed
by the Appraisals dated as of December 31, 2011, as the case may be, delivered
to the Administrative Agent as a condition to the occurrence of the Effective
Date), the fair value of the assets of each of (x) ILFC and (y) the Borrower and
its Subsidiaries taken as a whole, exceed their respective liabilities.  As of
the Effective Date, neither the Transaction Parties taken as a whole nor ILFC
nor the Borrower is or will be rendered insolvent as a result of the
transactions contemplated by this Agreement and the other Loan Documents.

 

Section 3.16.  Sanctions.  None of the Transaction Parties, any of their
subsidiaries or any director, officer, employee, agent, affiliate or
representative of any Transaction Party or any of its subsidiaries is a Person
that is, or is owned or controlled by a Person that is, (i) the subject of any
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control (“OFAC”), the United Nations Security Council
(“UNSC”), the European Union (“EU”), the Government of Ireland or other
sanctions authority relevant in the United States, Ireland or any other
jurisdiction of incorporation or formation of any Transaction Party
(collectively, “Sanctions”), or (ii) located, organized or resident in a country
or territory that is the subject of Sanctions (each, a “Prohibited Country”). 
For purposes of this Agreement, the Prohibited Countries shall be those
countries reasonably determined by the Administrative Agent as subject to
Sanctions from time to time and notified to the Obligors.  The Prohibited
Countries as of the date hereof are listed on Annex 1.

 

53

--------------------------------------------------------------------------------

 

Section 3.17.  Description of Aircraft and Leases, Etc.

 

(a)                         Schedule 3.17(a) attached hereto, as amended from
time to time pursuant to Section 2.10 and Section 5.09(a)(vii) hereof is a true
and correct list of all PS Pool Aircraft and the country of registration of such
PS Pool Aircraft.

 

(b)                         Schedule 3.17(b) attached hereto, as supplemented
from time to time pursuant to Section 5.09(a)(vii), is a true and correct list
of all Leases (including, without limitation, any head leases) in effect with
respect to the PS Pool Aircraft and the name and jurisdiction of organization or
incorporation of the applicable Lessees.

 

Section 3.18.            Ownership.  Subject to the Local Requirements
Exception, an Owner Subsidiary Owns each Pool Aircraft.  Parent Holdco holds
100% of the Equity Interest in the Borrower.  The Borrower holds 100% of the
Equity Interest in each of CA Subsidiary Holdco and Irish Subsidiary Holdco.  As
of each Release Date, (i) a Subsidiary Holdco or an Owner Subsidiary holds 100%
of the Equity Interest, and a Subsidiary Holdco directly or indirectly holds
100% of the Equity Interest, in each Owner Subsidiary that Owns a Related Pool
Aircraft and (ii) if applicable, a Subsidiary Holdco or an Owner Subsidiary or
Intermediate Lessee holds 100% of the Equity Interest, and a Subsidiary Holdco
directly or indirectly holds 100% of the Equity Interest, in each Intermediate
Lessee that leases a Related Pool Aircraft.

 

Section 3.19.            Use of Proceeds.  The proceeds of the Loans will be
used by the Borrower (a) to pay indebtedness of ILFC guaranteed by the Borrower
and/or intercompany indebtedness of the Borrower and/or other indebtedness of
ILFC, in each case outstanding as of the Effective Date, (b) to pay interest,
fees and expenses payable on such indebtedness or payable hereunder and (c) for
general corporate purposes.

 

ARTICLE 4
CONDITIONS

 

Section 4.01.            Effective Date.  The obligations of each Lender to make
its Loans hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 9.02):

 

(a)                         The Administrative Agent (or its counsel) shall have
received from each party hereto executed counterparts of this Agreement,
including sufficient original executed counterparts for each Lender.

 

(b)                         The Administrative Agent (or its counsel) shall have
received from each party thereto executed counterparts of the Intercreditor
Agreement.

 

(c)                          The Collateral Agent shall have received from each
party thereto executed counterparts of the Security Agreement and the Charge
Over Shares in respect of the Irish Subsidiary Holdco.

 

(d)                         The Collateral Account shall have been established
and the Administrative Agent shall have received from the Borrower, the
Securities Intermediary and the Collateral Agent executed counterparts to the
Account Control Agreement.

 

54

--------------------------------------------------------------------------------


 

(e)                          The Administrative Agent shall have received a
favorable written opinion (addressed to each Lender Party and dated the
Effective Date) of each of Clifford Chance US LLP with respect to New York law,
in-house counsel to ILFC with respect to California law and other matters, and
A&L Goodbody with respect to Irish law, each counsel for the Obligors, in the
form of Exhibit D-1A, D-1B and D-1C (as applicable) hereto.  The Obligors hereby
request such counsel to deliver such opinions.

 

(f)                           The Collateral Agent shall have received UCC
Financing Statements (i) from the Parent Holdco, naming the Parent Holdco as
debtor, naming the Collateral Agent (for the benefit of the Secured Parties) as
secured party and describing the applicable Collateral (such UCC Financing
Statements to be reasonably satisfactory to the Collateral Agent) and (ii) from
the Borrower, naming the Borrower as debtor, naming the Collateral Agent (for
the benefit of the Secured Parties) as secured party and describing the
applicable Collateral (such UCC Financing Statements to be reasonably
satisfactory to the Collateral Agent).

 

(g)                          The Administrative Agent shall have received such
documents and certificates as it or its counsel may reasonably request relating
to the organization, existence and, if applicable, good standing of each
Obligor, the authorization of the transactions contemplated by the Loan
Documents and any other legal matters relating to the Obligors, the Loan
Documents, the Collateral or the transactions contemplated hereby or thereby,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.

 

(h)                         The Administrative Agent shall have received such
documents and certificates as it or its counsel may reasonably request relating
to the organization, existence and, if applicable, good standing of the
Securities Intermediary, the authorization of the transactions contemplated by
the Account Control Agreement and any other legal matters relating to the
Securities Intermediary in connection with the Loan Documents or the
transactions contemplated hereby or thereby, all in form and substance
reasonably satisfactory to it and its counsel.

 

(i)                             The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of ILFC, confirming compliance with the
conditions set forth in clauses (m) and (n) of this Section 4.01.

 

(j)                            The Borrower shall have paid all fees and other
amounts due and payable to the Lender Parties or other Person in connection with
the transactions contemplated under the Loan Documents on or before the
Effective Date, including, without duplication, (i)  an upfront fee to each
Lender on the Effective Date in an amount equal to 1% of the amount of such
Lender’s Commitment; (ii) any amounts due under the Fee Letter to any Person;
and (iii) all other fees and other amounts due and payable to any other Person
pursuant to any other agreement related to the transactions contemplated in the
Loan Documents to the extent invoiced in reasonable detail.

 

(k)                         The Administrative Agent and the Collateral Agent
shall have received the results of a Lien, tax and judgment search in the
jurisdiction of organization of each relevant Borrower Party to the extent
available therein that is not more than two months old, revealing no Liens on
any of the assets of any Borrower Party or the Collateral (other than Permitted
Liens).

 

55

--------------------------------------------------------------------------------


 

(l)                             All consents and approvals required to be
obtained by the Borrower, ILFC, or any other Obligor from any Governmental
Authority or other Person in connection with the transactions contemplated by
the Loan Documents dated as of a date on or prior to the Effective Date shall
have been obtained, and all applicable waiting periods and appeal periods shall
have expired, in each case without the imposition of any burdensome condition.

 

(m)                     The representations and warranties of the Obligors
contained in Article 3 of this Agreement and contained in each other Loan
Document dated as of a date on or prior to the Effective Date shall be true and
correct on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

 

(n)                         As of the Effective Date, no Default or Event of
Default shall have occurred and be continuing.

 

(o)                         The Administrative Agent shall have received three
Appraisals of each PS Pool Aircraft in form and substance reasonably
satisfactory to it.  Each such Appraisal shall have been conducted by a
Qualified Appraiser prior to the Effective Date.

 

(p)                         The Administrative Agent shall have received from
each Obligor such charges, consents, UCC Financing Statements and amendments and
other similar instruments, agreements, certificates, documents and opinions of
counsel as the Administrative Agent may reasonably request, together with
evidence to the Administrative Agent’s reasonable satisfaction that all
necessary actions have been taken, in order to grant the Collateral Agent, for
the benefit of the Secured Parties, a first-priority security interest in, and
Lien on, the Equity Collateral (in respect of the Borrower and each Subsidiary
Holdco) and the Account Collateral to the extent required under the Express
Perfection Requirements.

 

(q)                         The Collateral Agent, for the benefit of the Secured
Parties, shall have a first priority perfected security interest in the Equity
Collateral (in respect of the Borrower and each Subsidiary Holdco) and the
Account Collateral to the extent required under the Express Perfection
Requirements.

 

(r)                            Each Lender who requests a Note (or the
Administrative Agent, on behalf of each such Lender) shall have received a
signed original of a Note with respect to its Loan, duly executed by the
Borrower.

 

(s)                           Prior to the Effective Date, the Lenders shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

Promptly after the Effective Date occurs, the Administrative Agent shall notify
each other Lender Party and each Borrower Party thereof, and such notice shall
be conclusive and binding.

 

Without limiting the generality of the provisions of the last two paragraphs of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder

 

56

--------------------------------------------------------------------------------


 

to be consented to or approved by or acceptable or satisfactory to a Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Effective Date specifying its objection thereto.

 

Section 4.02.            Release Date.  The obligations of the Collateral Agent
to release the Aggregate Requested Release Amount from the Collateral Account
pursuant to a Release Request hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

 

(a)                         The Collateral Agent and the Administrative Agent
shall have received a duly executed and completed Release Request.

 

(b)                         On the relevant Release Date, the Borrower shall be
in compliance with the Loan-to-Value Ratio.

 

(c)                          The Collateral Agent shall have received the
following documents or instruments:  (i) each Subsidiary Holdco or Owner
Subsidiary pledging the Equity Collateral in an Owner Subsidiary that Owns a
Related Pool Aircraft for such Release Date shall have executed and delivered a
Grantor Supplement or a Collateral Supplement in respect of such Equity
Collateral and, if relevant, a Charge Over Shares in respect of such Equity
Collateral, (ii) if applicable, each Subsidiary Holdco, Owner Subsidiary or
Intermediate Lessee pledging the Equity Collateral in any Intermediate Lessee
that leases a Related Pool Aircraft for such Release Date shall have executed
and delivered a Grantor Supplement or a Collateral Supplement in respect of such
Equity Collateral and, if relevant, a Charge Over Shares in respect of such
Equity Collateral, (iii) in the case of any Owner Subsidiary or Intermediate
Lessee pledging the Equity Collateral in an Owner Subsidiary or Intermediate
Lessee, such Subsidiary Obligor shall have executed and delivered an Obligor
Assumption Agreement to the Administrative Agent and (iv) confirmation with
respect to the state of registration and the International Registry,
respectively that (x) to the extent applicable in such jurisdiction (including
after giving effect to the Local Requirements Exception), such Owner Subsidiary
is (or is in the process of becoming in due course) registered in the
jurisdiction of registration of the Related Pool Aircraft as the owner and
lessor (or, if there is an Intermediate Lessee in respect of such Pool Aircraft,
the Intermediate Lessee as lessor) of such Pool Aircraft, as and to the extent
may be customary in such jurisdiction and (y) the Required Cape Town
Registrations have been or will promptly thereafter be made.

 

(d)                         The Administrative Agent shall have received a
favorable written opinion (addressed to each Lender Party and dated such Release
Date) of each of (i) Clifford Chance US LLP with respect to New York law,
in-house counsel to the Relevant Release Parties with respect to California law
and other matters, and A&L Goodbody with respect to Irish law, each counsel for
the Obligors, each in substantially similar form to the opinions delivered
pursuant to Section 4.01(e) (unless the relevant Release Date is the Effective
Date, in which case no additional opinions shall be required under this
sub-clause (i)), (ii) Daugherty, Fowler, Peregrin, Haught & Jenson, A
Professional Corporation, special counsel to the Relevant Release Parties in
respect of Cape Town matters, substantially in the applicable form set forth in
Exhibit E and (iii) counsel to the Relevant Release Parties in each jurisdiction
of organization of such Relevant Release Party other than the United States or
Ireland, if any, with respect to the laws of such

 

57

--------------------------------------------------------------------------------


 

jurisdiction, in form and substance reasonably satisfactory to the
Administrative Agent.  The Obligors request such counsel to deliver such
opinions.

 

(e)                          The Collateral Agent shall have received UCC
Financing Statements from the relevant Subsidiary Holdco (or Owner Subsidiary or
Intermediate Lessee), naming such Subsidiary Holdco (or Owner Subsidiary or
Intermediate Lessee) as debtor, naming the Collateral Agent (for the benefit of
the Secured Parties) as secured party and describing the applicable Equity
Collateral in respect of the relevant Owner Subsidiaries, and if applicable, the
relevant Intermediary Lessees (such UCC Financing Statements to be reasonably
satisfactory to the Collateral Agent).

 

(f)                           The Administrative Agent shall have received such
documents and certificates relating to the organization, existence and, if
applicable, good standing of the Relevant Release Parties, the authorization of
the transactions contemplated by the applicable Loan Documents relating to each
of the Relevant Release Parties, the applicable Loan Documents, the applicable
Collateral or the transactions contemplated hereby or thereby, all in form and
substance reasonably satisfactory to the Collateral Agent and their counsel,
including, Organizational Documents, Operating Documents, resolutions and
incumbency certificates.

 

(g)                          The Administrative Agent shall have received a
certificate, dated as of the Release Date and signed by the President, a Vice
President or a Financial Officer of ILFC, confirming (x) compliance with the
conditions set forth in clauses (j) and (k) of this Section 4.02 and (y) that
each of the Related Pool Aircraft is (or is in the process of becoming in due
course) registered in the country of registration of such Pool Aircraft in the
name of the relevant Owner Subsidiary as the owner and lessor (or, if there is
an Intermediate Lessee in respect of such Pool Aircraft, the Intermediate Lessee
as lessor) of such Related Pool Aircraft if and to the extent customary and
applicable in such country (including after giving effect to the Local
Requirements Exception) and, to his or her knowledge, there are no Liens of
record in such country in respect of such Related Pool Aircraft (other than
Permitted Liens).

 

(h)                         There shall have been paid all fees and other
amounts due and payable to the Administrative Agent and the Collateral Agent in
connection with the transactions contemplated under the Loan Documents on or
before the relevant Release Date, including all fees, expenses and other amounts
(including the reasonable fees and expenses of legal counsel) due and payable to
any other Person pursuant to any other agreement related to the Release Date and
the transactions contemplated thereby.

 

(i)                             The Administrative Agent and the Collateral
Agent shall have received the results of a Lien, tax and judgment search, to the
extent available therein, that is not more than two months old, in each
jurisdiction in which each relevant Owner Subsidiary and Intermediate Lessee is
organized, each jurisdiction in which each Related Pool Aircraft is registered,
and (against any relevant Pool Aircraft) the International Registry with respect
to each Relevant Release Party and the relevant Collateral, revealing no Liens
on any of the assets of any Relevant Release Party, any relevant Pool Aircraft
Collateral or the relevant Collateral, in each case other than Permitted Liens.

 

58

--------------------------------------------------------------------------------


 

(j)                            The representations and warranties of the
Obligors contained in Article 3 of this Agreement and contained in each other
Loan Document applicable to such Release Date as provided in Article 3 of this
Agreement shall be true and correct on and as of the Release Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date.

 

(k)                         Immediately after giving effect to the release of
such Aggregate Requested Release Amount from the Collateral Account, no Default
or Event of Default shall have occurred and be continuing.

 

(l)                             The Administrative Agent shall have received
evidence reasonably satisfactory to it that each of the Related Pool Aircraft is
Owned by an Owner Subsidiary as of the applicable Release Date, including,
without limitation, a warranty bill of sale (and, for any Related Pool Aircraft
registered with the FAA, an FAA bill of sale) in respect of each Related Pool
Aircraft.

 

(m)                     The Administrative Agent shall have received three
initial Appraisals (to the extent such Appraisals were not delivered to the
Administrative Agent on or prior to the Effective Date or under Section 2.10(b))
of each Related Pool Aircraft in form and substance substantially similar to
those delivered with respect to the Effective Date or otherwise reasonably
satisfactory to it.

 

(n)                         The Collateral Agent, for the benefit of the Secured
Parties, shall have a first priority perfected security interest in the relevant
Collateral (to the extent of the Express Perfection Requirements, subject to any
change in law).

 

(o)                         The Administrative Agent shall have received
insurance certificates and broker’s letters or other evidence reasonably
satisfactory to the Administrative Agent confirming that each relevant
Transaction Party maintains, or has caused to be maintained, insurance as
required by the Security Agreement with respect to the Related Pool Aircraft.

 

(p)                         The Administrative Agent shall have received an
Obligor Assumption Agreement duly executed and delivered by each Subsidiary
Obligor.

 

Promptly after the Release Date occurs, the Administrative Agent shall notify
each other Lender Party and each Borrower Party thereof, and such notice shall
be conclusive and binding.

 

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Release Date
specifying its objection thereto.

 

Section 4.03.            Quiet Enjoyment Letters.  Without limiting Section 8.12
of the Security Agreement, if requested by the Borrower in respect of such
Release Date or thereafter, the Collateral Agent shall promptly provide a letter
(in the form provided to the Collateral Agent by the Borrower) confirming it
will comply with the quiet enjoyment requirements and other related

 

59

--------------------------------------------------------------------------------


 

requirements specified in the letter (such requirements to be in accordance
with, and as set forth in, the relevant Lease or the Security Agreement or
otherwise reasonably acceptable to the Administrative Agent) relating to the
Lease of the Aircraft that is a Pool Aircraft or that, in connection with a
Release Date, will be a Pool Aircraft as of such Release Date.

 

ARTICLE 5
COVENANTS

 

Until all the principal of and interest on the Loans and all fees payable
hereunder have been paid in full, each Obligor covenants and agrees with each
Lender Party that:

 

Section 5.01.            Legal Existence and Good Standing.  Except as permitted
under Section 2.10 or Section 5.17, such Obligor shall do or cause to be done
all things necessary to preserve and keep in full force and effect the corporate
or trust existence and the rights (charter and statutory) and franchises of each
Transaction Party; provided, however, that no Obligor will be required to
preserve any such right or franchise if it shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such
Transaction Party and that the loss thereof is not disadvantageous in any
material respect to the Lenders or the Administrative Agent.

 

Section 5.02.            Protection of Security Interest of the Lenders.

 

(a)                         Except to the extent not required under the Express
Perfection Requirements, the relevant Borrower Party shall deliver to the
Collateral Agent such additional supplements to the Security Agreement, charges,
consents and other similar instruments, agreements, certificates, opinions and
documents (including UCC Financing Statements and charge documents) as the
Collateral Agent or the Administrative Agent may reasonably request to
effectuate the terms hereof and under and in accordance with the Security
Documents and thereby to:

 

(i)                                     (A) grant, maintain, protect and
evidence security interests in favor of the Collateral Agent, for the benefit of
the Secured Parties and (B) take all actions necessary to perfect security
interests in favor of the Collateral Agent in accordance with the laws of the
United States, Ireland and any Other Relevant Jurisdiction (or any
instrumentality thereof) (including but not limited to the filing of UCC
Financing Statements in the appropriate locations, including the State of
California and the District of Columbia, and appropriate offices and
registrations and recordings with the Irish Companies Registration Office), in
any or all present and future property of each Borrower Party which would
constitute Collateral under and in accordance with the terms of the Security
Documents prior to the Liens or other interests of any Person, except to the
extent Permitted Liens may have priority; and

 

(ii)                                  otherwise establish, maintain, protect and
evidence the rights provided to the Collateral Agent, for the benefit of the
Secured Parties, under and in accordance with the terms hereof and of the
Security Documents including anything that may be necessary under the laws of
the United States, Ireland and any Other Relevant Jurisdiction (or any
instrumentality thereof).

 

60

--------------------------------------------------------------------------------


 

(b)                         No Borrower Party shall change its name, identity or
corporate structure (within the meaning of Article 9 of the UCC) unless such
Borrower Party shall have given the Collateral Agent at least thirty (30) days’
prior written notice thereof; provided that, upon the Collateral Agent’s request
in any case in which, in the Collateral Agent’s reasonable opinion, such change
of name, identity or corporate structure would or could make the Security
Agreement, the other Security Documents, any filings or registrations or any
financing statement or continuation statement filed pursuant to the terms hereof
or any other Loan Documents misleading within the meaning of Section 9-402(7) of
the UCC or any other applicable law, such Borrower Party shall, within 10 days
of any request therefor, file such requested amendments to all previously made
filings or registrations and all previously filed financing statements and
continuation statements.

 

(c)                          Each Borrower Party shall give the Collateral Agent
at least thirty (30) days’ prior written notice of any change of such Borrower
Party’s jurisdiction of incorporation.

 

(d)                         Each Borrower Party shall furnish to the Collateral
Agent from time to time such statements and schedules further identifying and
describing the Collateral as the Collateral Agent may reasonably request for the
purposes described in Section 5.02(a), all in reasonable detail.

 

Section 5.03.            Ownership, Operation and Leasing of Pool Aircraft;
Ownership of Borrower and Each Subsidiary Holdco.

 

(a)                                 No Transaction Party shall:

 

(i)             other than in connection with a sale, transfer or other
disposition permitted under Section 5.04, permit any Person other than (x) a
Subsidiary Holdco or an Owner Subsidiary (except to the extent of the Local
Requirements Exception or as provided in the definition of “Own”) to own
beneficially any Pool Aircraft or (y) an Owner Subsidiary (except to the extent
of the Local Requirements Exception or as provided in the definition of “Own”)
to hold title to any Pool Aircraft (it being understood that in each case
described above an Owner Subsidiary may be an Intermediate Lessee);

 

(ii)          other than in connection with a sale, transfer or other
disposition permitted under Section 5.04, permit any Person other than a
Subsidiary Holdco or another Owner Subsidiary (or in the case of an Intermediate
Lessee, another Intermediate Lessee) (in each case, except to the extent of the
Local Requirements Exception) to hold any portion of the Equity Interest in any
Owner Subsidiary or any Intermediate Lessee; or

 

(iii)       enforce or amend, replace or waive any term of, or otherwise modify,
any Lease with respect to any Pool Aircraft in a manner other than in a manner
consistent with Leasing Company Practice;

 

(b)                                 At all times, (i) Parent Holdco shall
directly hold 100% of the Equity Interests in the Borrower and (ii) Borrower
shall directly hold 100% of the Equity Interests in each Subsidiary Holdco.

 

Section 5.04.            Limitation on Disposition of Aircraft; Limitation on
Disposition of Certain Equity Collateral.  Except as expressly provided in
Section 2.10 or Section 5.17 or in the Security Agreement, no Transaction Party
shall sell, transfer or otherwise dispose of any Pool

 

61

--------------------------------------------------------------------------------


 

Aircraft or an Owner Subsidiary unless the requirements in Section 5.16(a) shall
be satisfied after giving pro forma effect to such sale, transfer or other
disposition.  Except as provided in Section 5.17, Parent Holdco shall not sell,
transfer or otherwise dispose of any of its Equity Interest in Borrower.  Except
after a release of CA Subsidiary Holdco or Irish Subsidiary Holdco, as the case
may be, as expressly provided in Section 2.10(i) or as provided in Section 5.17,
Borrower shall not sell, transfer or otherwise dispose of any of its Equity
Interest in CA Subsidiary Holdco or Irish Subsidiary Holdco, respectively.

 

Section 5.05.            Payment of Taxes or Other Claims.  Each Transaction
Party will pay or discharge or cause to be paid or discharged, before the same
shall become delinquent, (1) all taxes, assessments and governmental charges
levied or imposed upon such Transaction Party or any of its Subsidiaries, and
(2) all lawful claims for labor, materials and supplies which, if unpaid, might
by law become a lien upon the property of such Transaction Party or any of its
Subsidiaries that is not a Permitted Lien; provided, however, that such
Transaction Party shall not be required to pay or discharge or cause to be paid
or discharged any such tax, assessment, charge or claim whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings.

 

Section 5.06.            Representations Regarding Operation.  No Transaction
Party shall represent or hold out, or consent to any Lessee to represent or hold
out, any Lender Party in its capacity as such as (i) the owner or lessor of any
PS Pool Aircraft, (ii) carrying goods or passengers on any PS Pool Aircraft or
(iii) being in any way responsible for any operation of carriage (whether for
hire or reward or gratuitously) with respect to any PS Pool Aircraft.

 

Section 5.07.            Compliance with Laws, Etc.  Each Transaction Party
shall comply in all material respects with all Requirements of Law (including
ERISA or any laws applicable to any Foreign Pension Plan), rules, regulations
and orders and (except as otherwise provided herein) preserve and maintain its
corporate rights, franchises, qualifications, and privileges except to the
extent that the failure so to comply with such laws, rules and regulations or
the failure so to preserve and maintain such rights, franchises, qualifications,
and privileges is caused by a Third Party Event (and only for so long as the
applicable Transaction Party is complying with the requirements of the proviso
to the last paragraph of Section 5.20(a)) or would not materially adversely
affect the Collateral, the collectability of monies owed under the Leases or the
ability of such Obligor to perform its obligations under the Loan Documents.

 

Without limiting the foregoing, each Transaction Party shall obtain all
governmental (including regulatory) registrations, certificates, licenses,
permits and authorizations required to be obtained by it in connection with the
Loan Documents and for the Pool Aircraft Owned or leased by it, including a
current certificate of airworthiness for each Pool Aircraft (issued by the
applicable aviation authority and in the appropriate category for the nature of
operations of such Pool Aircraft) unless such Pool Aircraft is not subject to a
Lease or is undergoing maintenance or modification or unless the failure to
obtain any such governmental registration, certificate, license, permit or
authorization would not materially adversely affect the Collateral, the
collectability of monies owed under the Leases or the ability of such Obligor to
perform its obligations under the Loan Documents, in which case the appropriate
governmental (including regulatory) registrations, certificates, licenses,
permits and authorizations shall be maintained.

 

62

--------------------------------------------------------------------------------

 

Section 5.08.   Notice of Adverse Claim or Loss.  ILFC shall notify the Lender
Parties promptly after a responsible officer of ILFC obtains knowledge thereof,
in writing and in reasonable detail, (i) of any Adverse Claim known to it made
or asserted against any of the Pool Aircraft Assets or any of the Collateral,
(ii) of the occurrence of any event which would have a material adverse effect
on the assignments and security interests granted by the Borrower Parties under
any Loan Document, (iii) of any loss, theft, damage, or destruction to any Pool
Aircraft if the potential cost of repair or replacement of such asset (without
regard to any insurance claim related thereto) may exceed the greater of the
damage notification threshold under the relevant Lease and $5,000,000; and (iv)
as soon as such Obligor becomes aware of any settlement offer received by such
Obligor with respect to any claim of damage or loss in excess of $10,000,000
with respect to a Pool Aircraft.

 

Section 5.09.   Reporting Requirements.

 

(a)                         ILFC shall furnish, or cause to be furnished, to the
Administrative Agent:

 

(i)                       as soon as available and in any event within 95 days
after the end of each Fiscal Year, a copy of the audited consolidated financial
statements, prepared in accordance with GAAP, for such year of ILFC and its
consolidated Subsidiaries, certified by any firm of nationally recognized
independent certified public accountants;

 

(ii)                    as soon as available and in any event within 50 days
after the end of each of the first three quarters of each Fiscal Year, with
respect to ILFC and its consolidated Subsidiaries, unaudited consolidated
balance sheets as of the end of such quarter and as at the end of the previous
Fiscal Year, and consolidated statements of income for such quarter and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such quarter prepared in accordance with GAAP, certified by the officer in
charge of financial matters of ILFC identifying such balance sheets or
statements as being the balance sheets or statements of ILFC described in this
paragraph (ii) and stating that the information set forth therein fairly
presents the financial condition of ILFC and its consolidated Subsidiaries as of
the last day of such quarter of such Fiscal Year in conformity with GAAP,
subject to year-end adjustments and omissions of footnotes and subject to the
auditors’ year-end report;

 

(iii)                 concurrently with each delivery of financial statements
under clause (i) or (ii) above, a certificate of a Financial Officer of ILFC (A)
certifying as to whether to his or her knowledge an Event of Default has
occurred and is continuing and, if an Event of Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (B) stating whether any change in GAAP or in
the application thereof has occurred since the date of ILFC’s most recent
audited financial statements referred to in Section 3.04 or delivered pursuant
to this Section and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;

 

(iv)                as soon as possible and in any event within three Business
Days after he or she obtains knowledge of the occurrence and continuance of a
Default or an Event of Default (including, for the avoidance of doubt, by
receipt of a notice of any default under

 

63

--------------------------------------------------------------------------------


 

any Indebtedness which with the passing of time or giving of notice or otherwise
could reasonably be expected to lead to an Event of Default under Article 6(f)),
a written statement of a Financial Officer of ILFC setting forth complete
details of such Default or Event of Default, and the action, if any, which the
Obligors have taken or propose to take with respect thereto;

 

(v)                   promptly, from time to time, subject to applicable
confidentiality restrictions (including Section 9.14) and the terms of the
Leases, such information, documents, Records or reports respecting the Pool
Aircraft, the Leases, the Pool Aircraft Assets or the condition or operations,
financial or otherwise, of the Obligors or any of their Subsidiaries which the
Administrative Agent may, from time to time, reasonably request and which are
reasonably available to any Transaction Party (including by making a reasonable
request for information, reports or action under any Lease or otherwise from a
third party which any Transaction Party is reasonably entitled to make, it being
understood that no Transaction Party shall be liable for such third party’s
failure to provide such information, reports or action);

 

(vi)                prompt written notice of the issuance by any court or
governmental agency or authority of any injunction, order, decision or other
restraint prohibiting, or having the effect of prohibiting, the performance of
any Obligor’s obligations hereunder or under any other Loan Document, or
invalidating, or having the effect of invalidating, any provision of this
Agreement, or any other Loan Document, or the initiation of any litigation or
similar proceeding seeking any such injunction, order, decision or other
restraint, in each case, of which a responsible officer has knowledge;

 

(vii)             a certificate of a Financial Officer in substantially the form
of Exhibit I (an “LTV Certificate”) (A) on or prior to each LTV Determination
Date; provided that with respect to an LTV Determination Date, (1) to the extent
such LTV Certificate provides that an additional Aircraft will be added to the
Designated Pool to effect an LTV Cure, and to the extent the Appraisals required
to be provided for such Aircraft are not yet available, such LTV Certificate
shall describe (and apply for the purposes of the required calculations) the
Appraised Values that ILFC estimates in good faith with respect to such
Aircraft, noting therein that such Appraisals are not yet available and (2) ILFC
shall, promptly after receiving the Appraisals required to be provided for such
Aircraft (and in no event later than the addition of such Aircraft to the
Designated Pool), provide to the Administrative Agent an updated and completed
LTV Certificate with respect to and dated as of the relevant LTV Determination
Date; and (B) with respect to an Event of Loss or a Specified Representation
Deficiency, within ten Business Days after the Chief Financial Officer’s
knowledge thereof a certificate setting forth the effect on the
Loan-to-Value-Ratio of such Event of Loss or Specified Representation Deficiency
and on the LTV Cure thereof an LTV Certificate with respect thereto; and

 

(viii)          with each LTV Certificate in respect of the Payment Dates
occurring in June (other than the Final Maturity Date) and December, three
Appraisals of each Pool Aircraft from Qualified Appraisers and, at any time
during the continuance of an Event of Default, at the request of the
Administrative Agent, Appraisals of the Pool Aircraft specified in such request
from Qualified Appraisers.  Each Appraisal shall be conducted

 

64

--------------------------------------------------------------------------------


 

(i) by a Qualified Appraiser, (ii) at the sole cost and expense of the Borrower
and (iii) with an “as of” valuation date no more than thirty (30) days prior to
the date such Appraisal is furnished.

 

(b)                         The Lender Parties are hereby authorized to deliver
a copy of any such financial or other information delivered hereunder to any
other Lender Party, to any Government Authority having jurisdiction over any
such Person or any Transaction Party pursuant to any written request therefor or
in the ordinary course of examination of loan files, to any rating agency in
connection with their respective ratings of commercial paper issued by the
Lenders or to any other Person who shall acquire or consider the assignment of,
or acquisition of any interest in, any Obligation permitted by this Agreement;
provided that such Person (not including any Government Authority or any rating
agency) agrees in writing to the confidentiality provisions set forth in Section
9.14.

 

(c)                                  Documents required to be delivered pursuant
to this Section 5.09(a)(i), (ii), (iii), (v), (vii) and (viii) (and other
similar documents that are required to be delivered pursuant to the Loan
Documents that are certificates or statements provided on scheduled dates,
copies of Leases or other Pool Aircraft Collateral documents or copies of
documents provided after request by a Lender Party) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which ILFC posts such documents on ILFC’s website on the
Internet or at a website address provided to the Administrative Agent; or (ii)
on which such documents are posted on ILFC’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that ILFC shall deliver (by electronic mail) to
the Administrative Agent “pdf” or other electronic format copies of each
document (or a link thereto) listed in clauses (i), (ii), (iii), (iv), (vi),
(vii) and (viii) of Section 5.09(a) and such other documents as the
Administrative Agent requests ILFC to deliver by electronic mail. 
Notwithstanding anything contained herein, in every instance ILFC shall be
required to provide electronic mail “pdf” copies of the certificates required by
Section 5.09(a)(iv) and (vi) to the Administrative Agent.  Except for the items
in subsections (iii) and (vii) of Section 5.09(a), the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by ILFC with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

ILFC hereby acknowledges that (a) the Administrative Agent and/or an Arranger
Entity will make available to the Lenders information provided by or on behalf
of ILFC hereunder (collectively, “ILFC Materials”) by posting the ILFC Materials
on Syntrac or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to ILFC or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  ILFC hereby agrees that it will use commercially reasonable efforts
to identify that portion of the ILFC Materials that may be distributed to the
Public Lenders and that (w) all such ILFC Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking ILFC
Materials “PUBLIC”, ILFC shall be deemed to have authorized the

 

65

--------------------------------------------------------------------------------


 

Administrative Agent, any Arranger Entity and the Lenders to treat such ILFC
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to ILFC or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such ILFC Materials constitute Information, they shall be
treated as set forth in Section 9.14); (y) all ILFC Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and an Arranger
Entity shall be entitled to treat any ILFC Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.

 

Section 5.10.            Limitation on Transactions with Affiliates.  No
Transaction Party shall enter into, renew or extend any transaction after the
date hereof (including the purchase, sale, lease or exchange of property or
assets, or the rendering of any service) with any Affiliate of such Transaction
Party (other than any Transaction Party or any of its Subsidiaries), except upon
terms no less favorable to such Transaction Party than could be obtained, at the
time of such transaction or at the time of the execution of the agreement
providing therefor, in a comparable arm’s-length transaction with a Person that
is not such an Affiliate and pursuant to enforceable agreements. 
Notwithstanding the foregoing, nothing in this Section shall have the effect of
prohibiting any transaction authorized by Section 2.10 or any insurance
transaction that is entered into in the ordinary course of business and not for
speculative purposes between a Transaction Party and Parent or any Affiliate of
Parent.

 

Section 5.11.            Inspections.  Not more frequently than one time per
calendar year (unless an Event of Default shall have occurred and be
continuing), the Administrative Agent, or its agents or representatives, may,
upon reasonable notice and during regular business hours, at the Obligor’s
expense, which notice shall in no event be less than five Business Days (except
if an Event of Default shall have occurred and be continuing), as requested by
the Administrative Agent, (i) examine and make copies of and abstracts from all
books, records and documents (including computer tapes and disks) in the
possession or under the control of any Transaction Party and (ii) visit the
offices and properties of any Transaction Party, for the purpose of examining
such materials described in clause (i) above, and discussing matters relating to
the Pool Aircraft Collateral or any Obligor’s performance under the Loan
Documents or under the Leases with any appropriate officers or employees of any
Transaction Party, having knowledge of such matters.

 

Section 5.12.            Use of Proceeds; Margin Regulations.  The proceeds of
the Loans will be used solely (a) to pay indebtedness of ILFC guaranteed by the
Borrower and/or intercompany indebtedness of the Borrower and/or other
indebtedness of ILFC, in each case outstanding as of the Effective Date, (b) pay
interest, fees and expenses payable on such indebtedness or payable hereunder
and (c) general corporate purposes.  No part of the proceeds of the Loans will
be used, directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Federal Reserve Board, including Regulations T, U and
X.

 

Section 5.13.            Insurance.  Each Transaction Party shall maintain or
cause to be maintained insurance covering such risks, and in such amounts as
specified in Section 2.16 and Schedule V of the Security Agreement.

 

66

--------------------------------------------------------------------------------


 

Section 5.14.            UNSC, EU and United States Sanctions and Export
Restrictions.  No Transaction Party shall, nor shall it permit or cause any of
its subsidiaries to, directly or through a subsidiary as applicable, violate, by
leasing an Aircraft or otherwise (A) any UNSC sanctions or export restrictions,
(B) any EU sanctions or export restrictions, (C) any sanctions administered or
enforced by OFAC, (D) the Export Administration Regulations administered by the
Bureau of Industry and Security of the U.S. Commerce Department, (E) the
International Traffic in Arms Regulations administered by the Directorate of
Defense Trade Controls of the U.S. Department of State, (F) any Law relating to
money laundering, including the Bank Secrecy Act, as amended by the Patriot Act
or any implementing regulations thereunder, or (G) any subsequent Sanctions, in
each case binding on such Transaction Party, the effect of which is to have a
Material Adverse Effect or result in a risk of criminal liability to any Lender
Party; provided that no breach of this Section 5.14 shall be deemed to have
occurred by virtue of a Third Party Event if all affected Pool Aircraft and
relevant Owner Subsidiaries are removed as Pool Aircraft and Transaction
Parties, respectively, promptly in accordance with the provisions of this
Agreement.  Each Transaction Party shall, and shall cause any of its
subsidiaries to, deliver to the Lenders any certification or other evidence
reasonably requested from time to time by the Lenders, confirming its compliance
with this Section.

 

Section 5.15.            Sanctions.  No Transaction Party shall, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available any funds to any subsidiary, joint venture partner or other Person (x)
to fund any activities or business of or with any Person or in any country or
territory that, at the time of such funding or facilitation, is the subject of
any Sanctions; or (y) in any other manner that will result in a violation of
Sanctions by any Lender Party participating in the Loans, whether as lender,
borrower, advisor or otherwise.

 

Section 5.16.            Loan-to-Value Ratio; Average Age.

 

(a)                                 The Borrower will not permit (i) the
Loan-to-Value Ratio on any LTV Determination Date to exceed 63% or (ii) the
Average Age on any LTV Determination Date to exceed 13.5 years plus the amount
of time elapsed since the date of this Agreement, plus 6 months; provided that
the Average Age may exceed such age for up to 180 consecutive days if such
excess results solely from an Event of Loss or a Specified Representation
Deficiency; and provided further that no breach of clause (i) shall constitute a
Default or Event of Default, except to the extent that the Obligors fail to
effect an LTV Cure in respect thereof in accordance with Section 5.16(d) and no
breach of clause (ii) shall constitute a Default or Event of Default except to
the extent that such breach, when reflected in the Pool Specifications and the
Appraised Values, results in a breach of clause (i) and Section 5.16(d) as
aforesaid.

 

(b)                                 The Loan-to-Value Ratio shall be tested on
the Effective Date, each Release Date, each Payment Date, upon each Removal,
upon each Deemed Removal, upon a prepayment under Section 2.06 or Section 9.06,
upon an Event of Loss and upon a Specified Representation Deficiency in
accordance with Section 2.10(d) (each such date, an “LTV Determination Date”).

 

(c)                                  In the event that the Loan-to-Value Ratio
as of any LTV Determination Date is or will be (as applicable in accordance with
Sections 5.16(d), after giving effect to any Removal or Deemed Removal of any
Pool Aircraft or Owner Subsidiary or other event that triggered the LTV
Determination Date) greater than that permitted pursuant to Section 5.16(a), the
Obligors

 

67

--------------------------------------------------------------------------------


 

shall be required, in any combination, to (i) prepay all or a portion of the
principal amount of the Loans by deposit into the Administrative Agent’s
Account, (ii) deposit an amount into the Collateral Account and/or (iii) add
Non-Pool Aircraft, in each case such that the Pool Aircraft in the Designated
Pool shall be in compliance with Section 5.16(a) after giving pro forma effect
to such payment and/or addition (each of (i), (ii) and (iii), an “LTV Cure”), in
an aggregate amount sufficient to cause the Loan-to-Value Ratio, after giving
pro forma effect to any LTV Cure, to satisfy the requirements of Section 5.16(a)
as of such LTV Determination Date.  If the Obligors elect to deposit an amount
(the “Interim Cash”) into the Collateral Account in effecting an LTV Cure, then
the Obligors will have 180 days to effect an LTV Cure of the type described in
clause (i) or (iii) above in an aggregate amount sufficient to cause the
Loan-to-Value Ratio, after giving pro forma effect to any LTV Cure not including
any Interim Cash, to satisfy the requirements of Section 5.16(a) (an “Interim
Cure”).  Upon such an Interim Cure being effected and certified by ILFC to the
Administrative Agent and the Collateral Agent, at the Borrower’s request, the
Collateral Agent shall direct the Securities Intermediary to return the relevant
Interim Cash or any specified portion thereof to the Borrower to an account
specified by the Borrower.  If the Borrower so requests in connection with an
Interim Cure, the Collateral Agent shall direct the Securities Intermediary to
deposit such portion of the Interim Cash specified by the Borrower in the
Administrative Agent’s Account to be applied to prepay a portion of the
principal amount of the Loans (provided that the Borrower shall pay any
applicable Premium Amount as and to the extent otherwise provided in the
definition of the term Premium Amount).  If the Borrower does not certify to the
Administrative Agent and the Collateral Agent that an Interim Cure has otherwise
been effected before close of business on the 180th day after the Interim Cash
is initially deposited in the Collateral Account, the Borrower shall request the
Collateral Agent to direct the Securities Intermediary to deposit such Interim
Cash into the Administrative Agent’s Account to be applied to prepay a portion
of the principal amount of the Loans (and the Borrower shall pay any Premium
Amount, as and to the extent otherwise provided in the definition of the term
Premium Amount ).

 

(d)                                 The Obligors shall complete the applicable
LTV Cure(s) (i) in connection with any LTV Determination Date relating to any
Removal (other than as a result of an event described in the second proviso of
Appraised Value that is not a Deemed Removal or a Specified Representation
Deficiency) or Deemed Removal or that is the Effective Date, on or prior to such
LTV Determination Date, (ii) after any other LTV Determination Date (other than
in connection with an Event of Loss or a Specified Representation Deficiency),
(A) with respect to any LTV Cure consisting of prepayment of the Loans or
payment of Interim Cash into the Collateral Account, within 10 Business Days
following such LTV Determination Date and (B) with respect to any other LTV
Cure, within 45 days following such LTV Determination Date and (iii) in the case
of an LTV Determination Date in connection with an Event of Loss or a Specified
Representation Deficiency, within 180 days following such LTV Determination
Date.

 

Section 5.17.            Mergers, Consolidations and Sales of Assets.  (a)  ILFC
shall not consolidate with or merge into any other Person or convey, transfer or
lease its properties and assets substantially as an entirety to any Person, and
ILFC shall not permit any Person to consolidate with or merge into it or convey,
transfer or lease its properties and assets substantially as an entirety to it,
unless:

 

68

--------------------------------------------------------------------------------


 

(i)                           in case ILFC shall consolidate with or merge into
another Person or convey, transfer or lease its properties and assets
substantially as an entirety to any Person, the Person formed by such
consolidation or into which ILFC is merged or the Person which acquires by
conveyance or transfer, or which leases, the properties and assets of ILFC
substantially as an entirety shall be a corporation, limited liability company,
partnership or trust, shall be organized and validly existing under the laws of
the United States of America, any State thereof or the District of Columbia and
shall expressly assume, by an amendment hereto, executed and delivered to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, ILFC’s guaranty herein of the due and punctual payment of
the principal of (and premium, if any) and interest on all the Loans and the
performance of every covenant of this Credit Agreement and the other Loan
Documents on the part of ILFC to be performed or observed;

 

(ii)                        immediately after giving effect to such transaction
no Event of Default, and no event which, after notice or lapse of time or both,
would become an Event of Default, shall have occurred and be continuing; and

 

(iii)                     ILFC has delivered to the Administrative Agent an
officers’ certificate and an opinion of counsel, each stating that such
consolidation, merger, conveyance, transfer or lease and, if any amendment is
required in connection with such transaction, such amendment comply with this
Section 5.17 and that all conditions precedent herein provided for relating to
such transaction have been complied with.

 

(b)                         Upon any consolidation by ILFC with or merger by
ILFC into any other Person or any conveyance, transfer or lease of the
properties and assets of ILFC substantially as an entirety in accordance with
clause (a), the successor Person formed by such consolidation or into which ILFC
is merged or to which such conveyance, transfer or lease is made shall succeed
to, and be substituted for, and may exercise every right and power of, ILFC
under the Loan Documents with the same effect as if such successor Person had
been named as ILFC herein, and thereafter, except in the case of a lease, the
predecessor Person shall be relieved of all obligations and covenants under the
Loan Documents.

 

(c)                                  None of Parent Holdco, the Borrower, CA
Subsidiary Holdco, Irish Subsidiary Holdco, any Owner Subsidiary nor any
Intermediate Lessee shall merge or consolidate into another Person unless (i)
the capital structure immediately prior to such merger or consolidation would
remain unchanged after giving effect to such merger or consolidation such that
ILFC would directly or indirectly own 100% of the Equity Interest in Parent
Holdco, Parent Holdco would directly own 100% of the Equity Interest in the
Borrower, the Borrower would directly own 100% of the Equity Interest in each
applicable Subsidiary Holdco and, subject to the Local Requirements Exception,
each Subsidiary Holdco would directly (or indirectly via Owner Subsidiaries in
which it directly or indirectly owns 100% of the Equity Interests) own 100% of
the Equity Interest in each of its applicable Owner Subsidiaries, (ii) the
successor Person formed by such consolidation or into which the relevant
Transaction Party is merged would be the successor Transaction Party such that,
for example, if the Borrower merges into a Delaware partnership, the surviving
Delaware partnership would become the Borrower, (iii) such successor Person
would be bound to perform all of the obligations and duties of its predecessor
entity, (iv)

 

69

--------------------------------------------------------------------------------


 

no Default or Event of Default shall have occurred and be continuing after
giving effect to such merger or consolidation, (v) the Collateral Agent will
continue to have a first priority perfected security interest in all of the
Collateral (including 100% of the Equity Interest in each such successor Person
other than Parent Holdco) subject to Permitted Liens and to the extent required
under the Express Perfection Requirements, and will receive a legal opinion from
reputable international counsel to such effect and (vi) the Administrative Agent
shall have received a certificate, dated as of the date of such merger or
consolidation and signed by the President, a Vice President or a Financial
Officer of ILFC confirming that each of preceding conditions (i) through (v)
have been satisfied.

 

Section 5.18.            Limitation on Indebtedness.  No Transaction Party
(other than ILFC) may incur, create, issue, assume, guarantee or otherwise
become liable for or with respect to, or become responsible for, the payment of,
contingently or otherwise, whether present or future, any Indebtedness other
than (i) in the case of the Obligors, Indebtedness under the Loan Documents;
(ii) in the case of Parent Holdco, Junior Lien Debt; (iii) Indebtedness in
respect of guarantees by any Borrower Party of any obligation of any Transaction
Party (other than of ILFC or Parent Holdco); (iv) Leases and obligations to
Lessees, trustees and others under the Leases, trust agreements and other
documents related thereto, including any Indebtedness owed to any Lessee under
any such agreement or the Lease with respect to maintenance contributions,
redelivery condition adjustment payments or any other obligation of any
Subsidiary Holdco, Intermediate Lessee or Owner Subsidiary to a Lessee; (v)
Indebtedness of any Transaction Party owed to ILFC and Pledged Debt; provided
that, no such Indebtedness shall be permitted unless (x) such Indebtedness has
been subordinated to the Obligations and the Junior Lien Obligations pursuant to
the terms of the Intercreditor Agreement, (y) in the case of any Pledged Debt
Collateral, such Pledged Debt Collateral has been pledged to the Collateral
Agent for the benefit of the Secured Parties pursuant to the Security Agreement
and the Collateral Agent has a first priority perfected security interest in
such Pledged Debt Collateral and (z) in the case of any Pledged Debt Collateral,
such Pledged Debt Collateral is evidenced by an Instrument which has been
delivered and indorsed to the Collateral Agent; (vi)  Indebtedness required in
connection with repossession of an Aircraft or any Engine; and (vii)
Indebtedness in favor of the issuer of a surety, letter of credit or similar
instrument to be obtained by any Subsidiary Holdco, Intermediate Lessee or Owner
Subsidiary in connection with the repossession or detention of an Aircraft or
other enforcement action under a Lease.

 

Section 5.19.            Limitation on Business Activity.  Each Transaction
Party (other than ILFC) shall maintain its existence (subject to Section
5.17(c)) as a separate corporation, limited liability company, trust or other
Person for the sole purpose of (i) in the case of each Owner Subsidiary and each
Intermediate Lessee, owning, leasing and disposing of the Pool Aircraft and
activities incidental thereto and (ii) in the case of each Borrower Party,
holding and disposing of the assets contemplated to be held hereunder and
entering into the Loan Documents and the transactions contemplated thereby
(including the loan facility and intercompany indebtedness which is to be repaid
from the proceeds of the Loan) and activities incidental thereto.  Each
Transaction Party (other than ILFC) shall maintain certain policies and
procedures relating to its separateness, including, (x) maintaining its own
books and records (other than any Transaction Party which is a trust) and
maintaining its assets and liabilities in such a manner that it is not difficult
to segregate, identify or ascertain such assets and liabilities from those of
ILFC, other Transaction Parties and any other Person, and (y) holding itself out
to creditors and the public as

 

70

--------------------------------------------------------------------------------


 

a legal entity (other than any trust) separate and distinct from ILFC, other
Transaction Parties and any other Person (except for consolidated tax returns
(including VAT returns and elections to be disregarded), financial statements
and similar reports).

 

Section 5.20.                          Operational Covenants.

 

(a)                                 Operation and Use.  Each Borrower Party
agrees that no Pool Aircraft will be maintained, used or operated in violation
of any law, rule or regulation (including airworthiness directives) of any
government or Governmental Authority having jurisdiction over it with respect to
such Pool Aircraft or in violation of any airworthiness certificate, license or
registration relating to such Pool Aircraft issued by any such government,
except for minor violations, and except to the extent any Transaction Party (or,
if a Lease is then in effect with respect to such Pool Aircraft, any Lessee of
such Pool Aircraft) is contesting in good faith the validity or application of
any such law, rule or regulation in any manner that does not involve any
material risk of sale, forfeiture or loss of such Pool Aircraft or any material
risk of subjecting any Secured Party to criminal liability or materially impair
the Liens created by any Security Document; provided that the Transaction
Parties shall only be entitled to contest mandatory grounding orders if they (or
the applicable Lessee) do not operate such Pool Aircraft during such contest. 
The Transaction Parties will not operate any Pool Aircraft, or permit any Pool
Aircraft to be operated or located, (i) in any area excluded from coverage by
any insurance required by the terms of Section 2.16 and Schedule V of the
Security Agreement or (ii) in any war zone or recognized or threatened areas of
hostilities unless covered by war risk insurance in accordance with Section 2.16
and Schedule V of the Security Agreement, in either case unless indemnified by a
Government Authority as provided therein or unless located there due to an
emergency or an event outside the Lessee’s control, but only for so long as such
emergency or event continues.

 

Notwithstanding the other provisions of Section 5.07 or this Section 5.20, no
breach of Section 5.07 or Section 5.20 shall be deemed to have occurred by
virtue of any act or omission of a Lessee or sub-lessee, or of any Person
claiming by or through a Lessee or a sub-lessee, or of any Person which has
possession of the Pool Aircraft or any Engine for the purpose of repairs,
maintenance, modification or storage, or by virtue of any requisition, seizure,
or confiscation of the Pool Aircraft, or otherwise) (each, a “Third Party
Event”); provided that actions taken by ILFC or the Owner Subsidiary or
Intermediate Lessee which is the lessor or owner of such Pool Aircraft with
respect thereto are in accordance with Leasing Company Practice (taking into
account, inter alia, the laws of the jurisdictions in which the Pool Aircraft
are located).

 

(b)                                 Registration.  Each Borrower Party shall
cause each Pool Aircraft to become (or be in the process of becoming in due
course) and remain duly registered, under the laws of a country or jurisdiction
that is not a Prohibited Country or that is the country in which such Pool
Aircraft is registered as of the date hereof, in the name of the relevant Owner
Subsidiary and reflecting the applicable Owner Subsidiary (or, if applicable,
the applicable Intermediate Lessee) as lessor, in each case, if and to the
extent so permitted under the applicable registry and subject to the Local
Requirements Exception; provided that a Pool Aircraft may be unregistered for a
temporary period in connection with modification or maintenance of such Pool
Aircraft.  The Administrative Agent and the Collateral Agent each agree that it
will cooperate with the relevant Transaction Party in changing the state of
registration of any Pool Aircraft at

 

71

--------------------------------------------------------------------------------


 

the cost of the relevant Transaction Party and as the relevant Transaction Party
may request, provided that such request does not conflict with any Obligor’s
obligations under the Loan Documents.

 

(c)                                  Extension, Amendment or Replacement of
Leases.  Promptly following the effectiveness of any material amendment,
supplement or waiver, or renewal, extension or replacement Lease, of any
existing Lease in respect of a Pool Aircraft, and subject to the provisions of
Section 9.14, the Borrower Parties shall comply with the provisions of Sections
2.06, 2.07 and 2.09 of the Security Agreement, as applicable, and shall deliver
the following to the Collateral Agent:

 

(i)                                     certificates of insurance from qualified
brokers of aircraft insurance (or other evidence reasonably satisfactory to the
Administrative Agent), evidencing all insurance required to be maintained by the
applicable Lessee, together with the endorsements required pursuant to Section
5.13 of this Agreement and Schedule V of the Security Agreement;

 

(ii)                                  promptly and in any case within 30 days of
the effectiveness of the leasing of such Pool Aircraft, a copy of such Lease,
and an amended and restated Schedule 3.17(b) incorporating all information
required under such schedule with respect to such replacement;

 

(iii)                               with respect to any replacement Lease,
copies of such legal opinions with regard to compliance with the registration
requirements of the relevant jurisdiction, enforceability of such Lease and such
other matters customary for such transactions, in each case to the extent that
receiving such legal opinions is consistent with Leasing Company Practice; and

 

(iv)                              a copy of each material amendment, supplement
or waiver to a Lease relating to a Pool Aircraft.

 

ARTICLE 6
EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                         the Borrower shall fail to pay any principal of the
Loans when the same shall become due;

 

(b)                         the Borrower shall fail to pay when due any interest
on the Loans and such failure shall continue unremedied for a period of three
Business Days, or the Borrower shall fail to pay when due any fee or other
amount (except an amount referred to in clause (a) above) payable under any Loan
Document, and such failure shall continue unremedied for a period of seven
Business Days after demand upon or other notice to such Borrower;

 

72

--------------------------------------------------------------------------------

 

(c)                          any representation, warranty or certification made
or deemed made by or on behalf of any Transaction Party in or in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made and the adverse effect thereof, if
capable of being remedied, shall continue unremedied for a period of 30 days
after the date on which the Borrower shall have received written notice thereof
from the Administrative Agent (which notice may be given by the Administrative
Agent, and will be given by the Administrative Agent at the request of the
Required Lenders, during the continuance of such Default);

 

(d)                         any Obligor shall fail to observe or perform any
covenant or agreement contained in Sections 5.01, 5.04, 5.13, 5.16(d) or 5.17;

 

(e)                          any Obligor shall fail to observe or perform any
covenant or agreement contained in any Loan Document (other than those specified
in clause (a), (b) or (d) above), and such failure shall continue unremedied for
a period of 60 days (or, if ILFC failed to give notice of such noncompliance or
nonperformance pursuant to Section 5.09(a)(iv) within three Business Days after
obtaining knowledge thereof, 60 days minus the number of days elapsed between
the date the Borrower obtained such knowledge and the date ILFC gives the notice
pursuant to Section 5.09(a)(iv), but in no event less than three Business Days)
after the Borrower shall have received written notice thereof from the
Administrative Agent (which notice may be given by the Administrative Agent, and
will be given by the Administrative Agent at the request of the Required
Lenders, during the continuance of such Default);

 

(f)                            default under any mortgage, indenture or
instrument under which there is issued, or which secures or evidences, any
indebtedness for borrowed money of the Borrower or any other Obligor now
existing or hereinafter created, which default shall constitute a failure to pay
any amount of principal of such indebtedness in an amount exceeding $50,000,000
when due and payable (other than as a result of acceleration), after expiration
of any applicable grace period with respect thereto, or shall have resulted in
an aggregate principal amount of such indebtedness exceeding $50,000,000
becoming or being declared due and payable prior to the date on which it would
otherwise have become due and payable, without such indebtedness having been
discharged or such acceleration having been rescinded or annulled within a
period of 30 days after there has been given a written notice to the Borrower by
the Administrative Agent or to the Borrower and the Administrative Agent by
Lenders holding at least 25% in principal amount of the Loans at the time
outstanding, specifying such default with respect to the other indebtedness and
requiring such Obligor to cause such indebtedness to be discharged or cause such
acceleration to be rescinded or annulled and stating that such notice is a
“Notice of Default” hereunder;

 

(g)                         an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of any Transaction Party or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership, examinership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, examiner, trustee, custodian,
sequestrator, conservator or similar official for any Transaction Party or for a
substantial part of its assets, and, in any such case,

 

73

--------------------------------------------------------------------------------


 

such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

 

(h)                         any Transaction Party shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization,
examination or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership, examinership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) above,
(iii) apply for or consent to the appointment of a receiver, examiner, trustee,
custodian, sequestrator, conservator or similar official for any Transaction
Party or for a substantial part of its respective assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
have its board of directors vote to approve any action for the purpose of
effecting any of the foregoing;

 

(i)                             any Transaction Party shall become unable, admit
in writing its inability or fail generally, to pay its debts as they become due;

 

(j)                             one or more judgments for the payment of money
in an aggregate amount exceeding $50,000,000 not covered by insurance shall be
rendered against any Transaction Party and shall remain undischarged for a
period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any Collateral or Pool Aircraft Collateral to enforce any such
judgment to the extent not a Permitted Lien;

 

(k)                          any Lien purported to be created under any Security
Document shall be asserted by any Transaction Party not to be, a valid and
perfected Lien (to the extent required under the Express Perfection
Requirements) on any Collateral with the same priority as and to the extent
provided for under the applicable Security Documents except as a result of a
sale, release or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents; or

 

(l)                             an ERISA Event shall have occurred that when
taken either alone or together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect;

 

then, and in every such event (except an event with respect to any Transaction
Party described in clause (g) or (h) above), and at any time thereafter during
the continuance of such event, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to ILFC, (i) if such notice shall have
been delivered prior to the making of the Loans, declare the Commitments to be
terminated or (ii) if such notice shall have been delivered after the making of
the Loans, declare the Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Obligors accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are waived by the Borrower; and in the
case of any event with respect to any Borrower Party described in clause (g) or
(h) above, (1) if such event shall

 

74

--------------------------------------------------------------------------------


 

have occurred prior to the making of the Loans, the Commitments shall
automatically be terminated and (2) if such event shall have occurred after the
making of the Loans, the principal of the Loans then outstanding, together with
accrued interest thereon and all fees and other obligations of the Obligors
accrued hereunder, shall automatically become due and payable, in each case
without presentment, demand, protest or other notice of any kind, all of which
are waived by the Obligors.

 

ARTICLE 7
GUARANTY

 

Section 7.01.                             Guaranty.  Each Obligor (which term
when used with reference to a Person providing a guaranty under this Article 7
excludes the Borrower) hereby guarantees the punctual payment upon the
expiration of any applicable remedial period, whether at scheduled maturity or
by acceleration, demand or otherwise (including amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. § 362(a)), of all of its Guaranteed Obligations. 
Without limiting the generality of the foregoing, the liability of each Obligor
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any Obligor to any Secured Party under or in respect of the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization, examination or similar
proceeding involving such Obligor.

 

Section 7.02.                             Contribution.  Subject to Section
7.03, each Obligor hereby unconditionally agrees that in the event any payment
shall be required to be made to any Secured Party under this Article 7, such
Obligor in its capacity as such will contribute, to the maximum extent permitted
by law, such amounts to each other Obligor so as to maximize the aggregate
amount paid to the Secured Parties under or in respect of the Loan Documents.

 

Section 7.03.                             Guaranty Absolute.  Each Obligor
guarantees that its Guaranteed Obligations will be paid in accordance with the
terms of the Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Secured Party with respect thereto. The Obligations of each
Obligor under or in respect of this Article 7 are independent of the Guaranteed
Obligations or any other Obligations of any other Obligor under or in respect of
the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Obligor to enforce this Article 7, irrespective of
whether any action is brought against any other Obligor or whether any other
Obligor is joined in any such action or actions. The liability of each Obligor
under this Article 7 shall be irrevocable, absolute and unconditional, and each
Obligor hereby irrevocably waives any defenses (other than payment in full of
the Guaranteed Obligations and except in respect of a Defaulting Lender) it may
now have or hereafter acquire in any way relating to, any or all of the
following:

 

(a)                          any lack of validity or enforceability of any Loan
Document or any agreement or instrument relating thereto;

 

75

--------------------------------------------------------------------------------


 

(b)                         any change in the time, manner or place of payment
of, or in any other term of, all or any of its Guaranteed Obligations or any
other Obligations of any Obligor under or in respect of the Loan Documents, or
any other amendment or waiver of or any consent to departure from any Loan
Document, including, without limitation, any increase in its Guaranteed
Obligations resulting from the extension of additional credit to any Obligor or
any of its Subsidiaries or otherwise;

 

(c)                          any taking, exchange, release or non-perfection of
security interest in or Lien on any Collateral or any other collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of its Guaranteed Obligations;

 

(d)                         any manner of application of Collateral or any other
collateral, or proceeds thereof, to all or any of its Guaranteed Obligations, or
any manner of sale or other disposition of any Collateral or any other
collateral for all or any of its Guaranteed Obligations or any other Secured
Obligations of any Obligor under the Loan Documents or any other assets of any
Obligor or any of its Subsidiaries;

 

(e)                          any change, restructuring or termination of the
corporate structure or existence of any Obligor or any of its Subsidiaries;

 

(f)                            any failure of any Secured Party to disclose to
any Obligor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Obligor now or hereafter known to such Secured Party (each Obligor waiving any
duty on the part of the Secured Parties to disclose such information);

 

(g)                         the failure of any other Person to execute or
deliver any other guaranty or agreement or the release or reduction of liability
of any other guarantor or surety with respect to its Guaranteed Obligations; or

 

(h)                         any other circumstance or any existence of or
reliance on any representation by any Secured Party that might otherwise
constitute a defense available to, or a discharge of, any Obligor or any
guarantor or surety other than satisfaction in full of the Obligations.

 

This Article 7 shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of such Obligor’s Guaranteed Obligations
is rescinded or must otherwise be returned by any Secured Party or any other
Person upon the insolvency, bankruptcy or reorganization of any Obligor or
otherwise, all as though such payment had not been made.

 

In furtherance of the foregoing and without limiting the generality thereof,
each Obligor agrees as follows:

 

(i)  the obligation pursuant to this Article 7 is a guaranty of payment when due
and not of collectability, and is a primary obligation of each Obligor and not
merely a contract of surety;

 

(ii)  the obligations of each Obligor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Obligor) of the obligations of the Borrower, and a separate
action or actions may be brought and prosecuted

 

76

--------------------------------------------------------------------------------


 

against such Obligor whether or not any action is brought against the Borrower
or any of such other guarantors and whether or not the Borrower is joined in any
such action or actions;

 

(iii)  payment by any Obligor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Obligor’s
liability for any portion of the Guaranteed Obligations which has not been
paid.  Without limiting the generality of the foregoing, if the Administrative
Agent is awarded a judgment in any suit brought to enforce any Obligor’s
covenant to pay a portion of the Guaranteed Obligations, such judgment shall not
be deemed to release such Obligor from its covenant to pay the portion of the
Guaranteed Obligations that is not the subject of such suit, and such judgment
shall not, except to the extent satisfied by such Obligor, limit, affect, modify
or abridge any other Obligor’s liability hereunder in respect of the Guaranteed
Obligations;

 

(iv)  any Secured Party, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Obligor’s liability hereunder, from time to time, with the consent of the
relevant Borrower Parties where applicable or required, may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Obligor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith and any Security Document including foreclosure on any such
security pursuant to one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable, and even though such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Obligor against any other creditor
or any security for the Guaranteed Obligations; and (vi) exercise any other
rights available to it under the Loan Documents; and

 

(v)  this Article 7 and the obligations of Obligors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Obligor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Loan Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty

 

77

--------------------------------------------------------------------------------


 

of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Loan Documents or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Secured Party might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrower and any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which the Borrower
may allege or assert against any Secured Party in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Obligor as an obligor in respect of the Guaranteed Obligations.

 

Section 7.04.                             Waiver and Acknowledgments.  (a) Each
Obligor hereby waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of its Guaranteed
Obligations and this Article 7 and any requirement that any Secured Party
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Obligor or any other Person or
any Collateral.

 

(b)                         Each Obligor hereby unconditionally and irrevocably
waives any right to revoke this Article 7 and acknowledges that this Article 7
is continuing in nature and applies to all of its Guaranteed Obligations,
whether existing now or in the future.

 

(c)                          Each Obligor hereby unconditionally and irrevocably
waives any defense (i) arising by reason of any claim or defense based upon an
election of remedies by any Secured Party that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Obligor or other
rights of such Obligor to proceed against any of the other Obligors, any other
guarantor or any other Person or any Collateral; (ii) any defense based on any
right of set-off or counterclaim against or in respect of the Obligations of
such Obligor under this Article 7 (except for payment and except as against a
Defaulting Lender); (iii) arising by reason of the incapacity, lack of authority
or any disability or other defense of the Borrower or any Obligor including any
defense based on or arising out of the lack of validity or the unenforceability
of the Guaranteed Obligations or any agreement or instrument relating thereto or
by reason of the cessation of the liability of the Borrower or any Obligor from
any cause other than payment in full of the

 

78

--------------------------------------------------------------------------------


 

Guaranteed Obligations; (iv) based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (v) based upon any
Secured Party’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (vi) based on any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder; (vii) promptness, diligence and any
requirement that any Secured Party protect, secure, perfect or insure any
security interest or lien or any property subject thereto; and (viii) any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

 

(d)                         Each Obligor hereby unconditionally and irrevocably
waives any duty on the part of any Secured Party to disclose to such Obligor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Borrower Party or any of its Subsidiaries now or hereafter known by such Secured
Party.

 

(e)                          Each Obligor acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the waivers set forth in this
Article 7 are knowingly made in contemplation of such benefits.

 

Section 7.05.                             Subrogation.  Each Obligor hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or hereafter acquire against any other Obligor or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Obligor’s Guaranteed Obligations under or in respect of any Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against any other Obligor or any other
insider guarantor or any Collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from any other Obligor or any other
insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of such Obligor’s Guaranteed Obligations
and all other amounts payable under this Article 7 shall have been paid in full
in cash, it being understood that payments in respect of inter-company
indebtedness, dividends, capital contributions, servicing arrangements,
tax-sharing agreements or other similar matters not prohibited by Section 5.10
exclusively among the Obligors (and the other Transaction Parties) are not
prohibited under this Section 7.05 unless an Event of Default has occurred and
is continuing.  If any amount shall be paid to any Obligor in violation of the
immediately preceding sentence at any time prior to the payment in full in cash
of the Guaranteed Obligations and all other amounts payable under this Article
7, such amount shall be received and held in trust for the benefit of the
Secured Parties, shall be segregated from other property and funds of such
Obligor and shall forthwith be paid or delivered to the Administrative Agent
(for the account of the relevant Secured Parties) in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to such Obligor’s Guaranteed Obligations and all other amounts payable
by it under this Article 7, whether matured or unmatured, in accordance with the
terms of the Loan Documents, or to be held as Collateral for any of such
Obligor’s Guaranteed Obligations or other amounts payable by it under this
Article 7

 

79

--------------------------------------------------------------------------------


 

thereafter arising.  If all of the Guaranteed Obligations and all other amounts
payable under this Article 7 shall have been paid in full in cash, the Secured
Parties will, at any Obligor’s request and expense, execute and deliver to such
Obligor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Obligor of
an interest in the Guaranteed Obligations resulting from such payment made by
such Obligor pursuant to this Article 7.

 

Section 7.06.                             Payment Free and Clear of Taxes.  Any
and all payments by any Obligor under this Article 7 shall be made in accordance
with the provisions of this Agreement, including the provisions of Section 2.08
(and such Obligor shall make such payments of Taxes or Other Taxes to the extent
described in Section 2.08), as though such payments were made by the Borrower.

 

Section 7.07.                             No Waiver; Remedies.  No failure on
the part of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

Section 7.08.                             Continuing Guaranty.  This Article 7
is a continuing guaranty and shall (a) remain in full force and effect until the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Article 7, and (b) inure to the benefit of and be enforceable
by the Secured Parties and their permitted successors, transferees and assigns. 
No Obligor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Administrative Agent.

 

Section 7.09.                             Subordination of Certain Intercompany
Indebtedness.  Each Obligor hereby agrees that any obligations owed to it by
another Transaction Party shall be subordinated to the Obligations of such
Obligor and that any indebtedness owed to it by another Transaction Party shall
be subordinated to the Obligations of such other Obligor, it being understood
that such Obligor or such other Transaction Party, as the case may be, may make
payments on inter-company indebtedness, dividends, capital contributions,
servicing arrangements, tax-sharing agreements or other similar matters not
prohibited by Section 5.10 unless an Event of Default has occurred and is
continuing.

 

Section 7.10.                             Limit of Liability.  (a) Each Obligor
shall be liable only for Guaranteed Obligations aggregating up to the largest
amount that would not render its Guaranteed Obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.

 

(b)                         In the event that the direct or indirect assets of
any Obligor organized under the laws of Ireland are insufficient to pay in full
all claims made by the Secured Parties in respect of Guaranteed Obligations of
such Obligor, then the Secured Parties shall have no further claim against such
Obligor with respect to its Guaranteed Obligations for amounts that exceed its
direct or indirect assets at such time.

 

80

--------------------------------------------------------------------------------


 

Section 7.11.                             Release.  Upon the release of an
Obligor as provided in Section 2.10(d), (g) or (i) hereof or Section 5.17
hereof, the obligations of such Obligor under this Article 7 and under the other
Loan Documents shall concurrently therewith automatically be deemed released,
discharged and terminated.

 

Section 7.12.                             No ILFC Collateral.  For purposes of
clarification, the parties hereto acknowledge and agree that ILFC is not a
“Grantor” under the Security Documents and has not granted and is not obligated
under the Loan Documents to grant a Lien on any property or other assets of
ILFC.

 

ARTICLE 8
AGENTS

 

Section 8.01.                             Appointment and Authority. (a)  Each
of the Lenders hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Except as provided herein, the provisions of this Article
are solely for the benefit of the Agents and the Lenders, and neither the
Borrower nor any other Transaction Party shall have rights as a third party
beneficiary of any of such provisions.

 

(b)                                 Deutsche Bank is hereby appointed
Syndication Agent hereunder, and each Lender hereby authorizes Deutsche Bank to
act as Syndication Agent in accordance with the terms hereof and the other Loan
Documents.  The Syndication Agent hereby agrees to act in its capacity as such
upon the express conditions contained herein and the other Loan Documents, as
applicable.

 

(c)                                  In performing its functions and duties
hereunder, each Agent shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for any Transaction Party.  The
Syndication Agent, without consent of or notice to any party hereto, may assign
any and all of its rights or obligations hereunder to any of its Affiliates.  As
of the Effective Date, Deutsche Bank, in its capacity as the Syndication Agent,
shall not have any obligations but shall be entitled to all benefits of this
Article 8.  The Syndication Agent may resign from such role at any time, with
immediate effect, by giving prior written notice thereof to the Administrative
Agent and the Borrower.

 

(d)                                 Each Lender irrevocably authorizes the
Syndication Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to the Syndication Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto.  The Syndication Agent may exercise such powers,
rights and remedies and perform such duties by or through its agents or
employees.  Nothing herein or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon

 

81

--------------------------------------------------------------------------------


 

the Syndication Agent any obligations in respect hereof or any of the other Loan
Documents except as expressly set forth herein or therein.

 

(e)                                  The Administrative Agent hereby agrees that
it shall (i) furnish to Deutsche Bank, in its capacity as a lead arranger, upon
Deutsche Bank’s request, a copy of the Register, (ii) cooperate with Deutsche
Bank in granting access to any Lenders (or potential lenders) who Deutsche Bank
identifies to the Platform and (iii) maintain Deutsche Bank’s access to the
Platform.

 

Section 8.02.                             Rights as a Lender.  Each Person
serving as an Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as an Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with ILFC or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 8.03.                             Exculpatory Provisions.  Each Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, each Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, and shall not have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship in respect of any Lender;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to ILFC or any
of its Affiliates that is communicated to or obtained by the Person serving as
such Agent or any of its Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
8.02 and Article 5) or (ii) in the absence of its own gross negligence or
willful misconduct.  Each Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
ILFC, the Borrower or a Lender.

 

82

--------------------------------------------------------------------------------

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth anywhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.

 

Section 8.04.                          Reliance by each Agent.  Each Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 8.05.                          Delegation of Duties.  Each Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by such Agent.  Each Agent and any such sub-agent may perform any and
all of their duties and exercise their rights and powers by or through their
respective Representatives.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Representatives of any Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as an Agent.

 

Section 8.06.                          Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the Borrower’s consent with respect
to any such successor proposed within the first 30 days after receipt of such
notice of resignation and thereafter in consultation with the Borrower if no
Event of Default has occurred and is continuing, to appoint a successor, which
shall be a bank that is a national banking association or a bank organized under
the laws of a state of the United States, or a branch in the United States of a
bank that is not a national banking association or a bank organized under the
laws of a state of the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify

 

83

--------------------------------------------------------------------------------


 

the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Representatives in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Section 8.07.                          Non-Reliance on Agents and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon any Agent or any Lender or any of their Representatives and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any Lender or any of their Representatives and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 8.08.                          No Other Duties, etc.  Anything herein to
the contrary notwithstanding, none of the Arranger Entities listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Agent or a Lender hereunder,

 

Section 8.09.                          Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Obligor, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their

 

84

--------------------------------------------------------------------------------


 

respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 9.03) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

Section 8.10.                          Collateral and Guaranty Matters.  The
Lenders irrevocably authorize the Administrative Agent to, and the
Administrative Agent shall, release any Obligor from its obligations under
Article 7 if such Person ceases to be an Obligor as a result of a transaction
permitted hereunder.

 

Section 8.11.                          French Collateral.  In accordance with
Article 2328-1 of the French Civil Code, each of the Administrative Agent, the
Collateral Agent, the Lenders and each other Secured Party agrees that the
Collateral Agent, for the benefit of the Secured Parties, shall have the right
to constitute, register, manage and enforce each Lien in any Collateral granted
pursuant to any Security Document by any Borrower Party.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.                          Notices Generally.  (a)  Except in the
case of notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)                                     if to any Obligor, the Administrative
Agent, the Syndication Agent or the Collateral Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 9.01; and

 

85

--------------------------------------------------------------------------------


 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent.  Each of the parties acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution.  In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lenders and each Obligor hereby approves distribution of notices and other
communications to the Lenders hereunder through the Platform and understands and
assumes the risks of such distribution.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF ILFC MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall any Agent or any of its Affiliates and their
respective partners, directors, officers, employees, agents, trustees and

 

86

--------------------------------------------------------------------------------


 

advisors (collectively, the “Agent Parties”) have any liability to ILFC, the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or any Agent’s transmission of ILFC Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to ILFC, the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Obligors and each Agent may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities laws, to make reference to ILFC
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(e)                                  Reliance by Agents and Lenders.  The Agents
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify each Agent, each Lender and the Representatives of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower. 
All telephonic notices to and other telephonic communications with each Agent
may be recorded by such Agent, and each of the parties hereto hereby consents to
such recording.

 

Section 9.02.                          Waivers; Amendments.  (a) No failure or
delay by any Lender Party in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Lender Parties under the Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Obligor therefrom shall in any event be effective unless
the same shall be permitted by subsection (b) of this Section, and then such
waiver or consent shall

 

87

--------------------------------------------------------------------------------


 

be effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of the Loans shall
not be construed as a waiver of any Default, regardless of whether any Lender
Party had notice or knowledge of such Default at the time.

 

(b)                                 No Loan Document or provision thereof may be
waived, amended or modified except, in the case of this Agreement, by an
agreement or agreements in writing entered into or consented to by the Borrower
and the Administrative Agent (acting at the direction of the Required Lenders)
or, in the case of any other Loan Document, by an agreement or agreements in
writing entered into by the parties thereto with the written consent of the
Administrative Agent (acting at the direction of the Required Lenders); provided
that this Agreement may be amended by ILFC without the consent of any other
party pursuant to and in accordance with Section 5.17(a); provided further that
without the consent of each affected Lender, no such agreement shall have the
effect of (i) increasing the Commitments of such affected Lender; (ii) reducing
the amount of principal, interest or fees owing to such affected Lender; and
(iii) changing the scheduled times or dates for payment of principal or interest
to such affected Lender (it being agreed that prepayments or repayments required
under Section 2.06 are excluded from this requirement); provided further that
without the consent of all of the Lenders, no such agreement shall have the
effect of (i) changing the Loan-To-Value Ratio that is required to be
maintained, (ii) releasing all or substantially all of the Collateral prior the
repayment of the Loans in full, (iii) releasing an Obligor from its obligations
under the Loan Documents except as permitted by (and in accordance with) Section
2.10 or Article 7 or the Security Agreement or amending the terms of such
provisions that permit such release, (iv) amending the definition of Required
Lenders and (v) amending clause (q) of the definition of Permitted Liens;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Collateral Agent without such Person’s prior written
consent.  Any purported waiver, amendment or other modification of any Loan
Document or any provision thereof that does not comply with this Section 9.02(b)
shall be null and void and of no legal effect.  Notwithstanding the foregoing,
the Administrative Agent or the Collateral Agent may enter into with the
Borrower (in the case of this Agreement) and the relevant Transaction Parties
party thereto (in the case of any other Loan Document) any amendment, supplement
or modification of a Loan Document without the consent of any Lender to (a)
evidence the succession of a Person to any Transaction Party and the assumption
by such successor of the covenants of such Transaction Party in any Loan
Document, (b) add to the covenants of any Transaction Party in any Loan Document
for the benefit of the Lenders or surrender any right or power conferred upon a
Transaction Party in any Loan Document, (c) add any additional Events of
Default, (d) provide additional collateral as security for the Guaranteed
Obligations, (e) evidence the release of Liens on the Collateral as permitted by
(and in accordance with) Section 2.10 hereof or Section 7 of the Security
Agreement, (f) to add a Transaction Party or to release a Transaction Party from
its obligations under the Loan Documents as permitted by (and in accordance
with) Section 2.10 or Article 7, (g) to evidence and provide for the acceptance
of appointment hereunder by a successor Administrative Agent in accordance with
Article 8 or (h) to correct drafting errors in the Loan Documents.

 

(c)                                  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each

 

88

--------------------------------------------------------------------------------


 

affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) neither of the Commitment and the
principal amount of the Loans of any Defaulting Lender may be increased or
extended, and the maturity of any Loans of any Defaulting Lender may not be
extended, in each case without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

Section 9.03.                          Expenses; Indemnity; Damage Waiver.  (a)
The Borrower agrees to pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and the Collateral Agent in connection with the
conditions precedent to each Release Date, the administration of this Agreement
and the other Loan Documents, and any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions hereby or
thereby contemplated shall be consummated) including in each case the reasonable
fees, charges and disbursements of counsel engaged by the Administrative Agent
or the Collateral Agent (including the allocated fees of in-house counsel)
(except as expressly set forth in the Fee Letter), and (ii) any out-of-pocket
expenses incurred by the Administrative Agent or the Collateral Agent (including
the allocated fees of in-house counsel) while a Default is in existence, and any
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent or any Lender (including the allocated fees of in-house counsel) while an
Event of Default is in existence, in connection with the enforcement, protection
or restructuring of its rights in respect of any Loans or any Loan Documents and
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of any Loans or any Loan Documents, including in each
case the fees, charges and disbursements of counsel, accountants, financial
advisers and other experts engaged by such Person (including the allocated fees
of in-house counsel) (except as expressly set forth in the Fee Letter).

 

(b)                                 The Borrower agrees to indemnify each Lender
Party and each of their respective Representatives (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements (exclusive however of Taxes,
it being understood that the sole indemnification provided by the Borrower to
the Indemnitees in respect of Taxes is set forth in Section 2.08), incurred by
or asserted against any Indemnitee arising out of, in any way connected with or
as a result of any claim, litigation, investigation or proceeding, whether or
not any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Obligor or any of their
respective Affiliates) relating to:

 

(i)                     the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby, or
any amendment, supplement or waiver thereto, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
transactions contemplated thereby, (ii) the use of the proceeds of the Loans or

 

(ii)                  any actual or alleged presence or release of Hazardous
Materials on any property currently or formerly owned, leased, operated or used
by any Obligor or any of

 

89

--------------------------------------------------------------------------------


 

its Subsidiaries, or any Environmental Liability related in any way to any
Obligor or any of its Subsidiaries;

 

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

If any Indemnitee is entitled to indemnification under this Section 9.03 with
respect to any action or proceeding, the relevant Obligor will be entitled to
assume the defense of any such action or proceeding with counsel reasonably
satisfactory to the Indemnitee. Upon assumption by such Obligor of the defense
of any such action or proceeding, the Indemnitee will have the right to
participate in such action or proceeding and to retain its own counsel but such
Obligor will not be liable for any legal expenses of other counsel subsequently
incurred by such Indemnitee in connection with the defense thereof unless (i)
such Obligor has agreed to pay such fees and expenses, (ii) such Obligor will
have failed to employ counsel reasonably satisfactory to the Indemnitee in a
timely manner or (iii) the Indemnitee will have been advised by counsel that
there are actual or potential conflicts of interest between any Obligor and the
Indemnitee, including situations in which there are one or more legal defenses
available to the Indemnitee that are different from or additional to those
available to any Obligor, except that to the extent (x) there is more than one
claim and (y) each actual or potential conflict of interest applies to fewer
than all of such claims and can be isolated by separating into separate lawsuits
or proceedings such claims in which an actual or potential conflict of interest
arises (with respect to which lawsuits or proceedings such Obligor will be
responsible for legal expenses of the Indemnitee’s counsel) from those in which
no actual or potential conflict of interest arises (with respect to which
lawsuits or proceedings such Obligor will not be responsible for legal expenses
of the Indemnitee’s counsel).  No Obligor will consent to the terms of any
compromise or settlement of any action defended by any Obligor in accordance
with the foregoing without the prior consent of the applicable Indemnitees,
provided that such consent of the applicable Indemnitees shall not be
unreasonably withheld if such compromise or settlement (i) includes an
unconditional release of such Indemnitees from all liability arising out of such
action and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any Indemnitee.  Similarly,
if the applicable Obligor has notified the relevant Indemnitees that such
Obligor intends to assume the defense of the relevant claim, no Indemnitee will
compromise or settle any claim (other than a claim not being defended by the
relevant Obligors pursuant to clause (iii) above) without the prior consent of
the relevant Obligor, such consent not to be unreasonably withheld.

 

An Indemnitee must provide reasonably prompt notice (and in any event within 60
days of such Indemnitee receiving notice thereof) to the applicable Obligor of
any claim for which indemnification is sought, provided that the failure to
provide notice shall only limit the indemnification provided hereby to the
extent of any incremental expense or actual prejudice as a result of such
failure.

 

(c)                                  No Obligor shall assert, and it waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other

 

90

--------------------------------------------------------------------------------


 

Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated by the Loan Documents, the Loans or the use of the
proceeds thereof.  No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(d)                                 The provisions of Section 2.08 and this
Section 9.03 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby and thereby, the repayment
of the Loan, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document or any investigation made by or on behalf
of any Lender Party.  All amounts due under this Section 9.03 shall be payable
not later than ten Business Days after written demand therefor.

 

(e)                                  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to any Agent (or any sub-agent thereof) or any
Representative thereof, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Representative, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the applicable Agent (or any such sub-agent) in its capacity as
such, or against any Representative of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity. 
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.09(f).

 

(f)                                   To the extent that any payment by or on
behalf of the Borrower is made to any Lender Party, or any Lender Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Lender Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

91

--------------------------------------------------------------------------------


 

(g)                                  The agreements in this Section shall
survive the resignation of any Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

Section 9.04.                          Successors and Assigns.  The provisions
of this Agreement shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) other than as provided in Section 2.10 or Section 5.17 hereof, the Borrower
may not assign, delegate or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign, delegate or otherwise transfer its
rights or obligations hereunder except in accordance with Section 9.05.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (except the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly provided herein, the
Representatives of the Lender Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

Section 9.05.                          Assignments by Lenders.  (a)  Any Lender
may at any time assign to one or more assignees that meets the requirements to
be an assignee under this Section 9.05 all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount restrictions shall apply; and

 

(B)                               in any case not described in clause (i)(A) of
this Section, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $1,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

92

--------------------------------------------------------------------------------

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(a)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment to
any Person unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to an Arranger Entity, a
Lender, an Affiliate of a Lender or an Approved Fund; provided that such Person
shall not be engaged primarily in the aircraft leasing business or aviation
advisory business or be an air carrier; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is not by an Arranger Entity or is to a Person that is not an
Arranger Entity, a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that (x) the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment and (y) for the avoidance of doubt, neither the Borrower
nor any Obligor will be obligated to pay all or any portion of such processing
and recordation fee.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to a Person unless such Person is not (A) the Borrower
or any of the Borrower’s Affiliates or Subsidiaries, (B) a Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), (C)
a natural person, or (D) a Person who is engaged primarily in the aircraft
leasing business or aviation advisory business or is an air carrier.  No
assignment may conflict with any applicable laws.  The Administrative Agent
shall be entitled to rely on the applicable assignee’s representations and
warranties in the Assignment and Assumption to the effect of the foregoing in
the absence of notice given to the Administrative Agent by an Obligor or other
Lender Party to the contrary prior to the effectiveness of such assignment. Each
Person to whom an assignment is made shall provide the applicable documentation
required to be provided pursuant to Section 2.08(e).

 

(vi)                              Certain Additional Payments.  In connection
with the assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be

 

93

--------------------------------------------------------------------------------


 

outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (b) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.08, 2.09 and 9.03 with respect to
facts and circumstances occurring prior to the effective date of such assignment
and shall not be released from its obligations under Section 9.14.  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.

 

Without limiting the foregoing, if any Lender assigns any of its rights or
obligations under this Agreement to an assignee and, as a result of
circumstances existing at the date on which such assignment occurs, the Borrower
would be obliged to make a payment to such assignee under Sections 2.08 or 2.09,
then the rights of such assignee to receive payment under such Sections by
reference to the circumstances existing as at the date of such assignment (or a
continuation of such circumstances) shall be limited to the extent of the
entitlement of such assigning Lender had such assignment not occurred.

 

(b)                                 Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts and stated interest of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded as a lender in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

94

--------------------------------------------------------------------------------


 

(c)                                  Participations.  Any Lender may at any
time, without the consent of, or notice to, the Borrower or the Administrative
Agent, sell participations to any Person (other than (a) a natural person or (b)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (iv) such participation shall
not be to a Person engaged primarily in the aircraft leasing business or
aviation advisory business or who is an air carrier.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 9.02(b) that
affects such Participant.  Subject to subsection (d) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.08 and 2.09 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to the foregoing provisions of this
Section 9.05.

 

(d)                                 Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment from the
Borrower under Section 2.08 or 2.09 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
and the Borrower shall have no obligations to make greater aggregate payments
under Sections 2.08 and 2.09 to or for the account of the applicable Lender and
the Participant following the grant of such Participation.  A Participant shall
not be entitled to the benefits of Section 2.08 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.08 and 9.06 as though it
were a Lender.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, to a Federal Reserve Bank or other similar central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

Section 9.06.                          Replacement of Lenders.  If (i) any
Lender requests compensation under Section 2.08 or 2.09, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.08 or 2.09, or
(iii) any Lender is a Defaulting Lender or (iv) any Lender does not consent to a
waiver, amendment or other modification or request made by the Borrower in
respect of any Loan Document, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, prepay such
Lender in full without any Premium Amount (or with Premium Amount, solely in
respect of prepayments pursuant to clause (iv) above) on a non-prorata basis or
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Sections
9.04 and 9.05), all

 

95

--------------------------------------------------------------------------------


 

of its interests, rights and obligations in its capacity as a Lender under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 9.05;

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees, Premium Amount (in the case of an assignment due to an
occurrence described in clause (iv) of the first paragraph of Section 9.06) and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.09) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 2.09 or payments required
to be made pursuant to Section 2.08, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 9.07.                          Survival.  All covenants, agreements,
representations and warranties made by the Obligors in the Loan Documents and in
certificates or other instruments delivered in connection with or pursuant to
the Loan Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of the Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Lender Party
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as any principal of or accrued interest on the
Loans or any fee or other amount payable hereunder is outstanding and unpaid.

 

Section 9.08.                          Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents and the Fee Letter
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement (i) will become effective when the Lenders shall have
signed this Agreement and received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto and (ii)
thereafter will be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy will be effective
as delivery of a manually executed counterpart of this Agreement.

 

96

--------------------------------------------------------------------------------


 

Section 9.09.                          Severability.  If any provision of any
Loan Document is invalid, illegal or unenforceable in any jurisdiction then, to
the fullest extent permitted by law, (i) such provision shall, as to such
jurisdiction, be ineffective to the extent (but only to the extent) of such
invalidity, illegality or unenforceability, (ii) the other provisions of the
Loan Documents shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Lender Parties in order to carry
out the intentions of the parties thereto as nearly as may be possible and (iii)
the invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section 9.09, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

Section 9.10.                          Applicable Law.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.11.                          Jurisdiction; Consent to Service of
Process.  (a)  To the extent permitted by applicable law, each party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any Lender Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Obligor or its properties in the courts of
any jurisdiction.

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

Section 9.12.                          WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS

 

97

--------------------------------------------------------------------------------


 

AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.13.                          Headings.  Article and Section headings
and the Table of Contents herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 9.14.                          Confidentiality.  Each of the Lender
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as, or more restrictive than, those
of this Section, to (i) any permitted assignee of or Participant in, or any
prospective permitted assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower, (h) to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to Obligors received by it from any Agent or
any Lender or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender or any of their respective Affiliates on
a nonconfidential basis from a source other than the Borrower.  With respect to
any disclosure under Section 9.14(c), each applicable Lender Party shall use
commercially reasonable efforts to promptly notify the Borrower, to the extent
legally permissible and practicable under the circumstances, so as to permit the
Borrower to obtain a protective order as to such disclosure, and each applicable
Lender Party will reasonably cooperate (to the extent practicable and permitted
by their respective then existing policies), at the Borrower’s expense, with the
Borrower for such purpose.

 

For purposes of this Section, “Information” means all non-public information
received from ILFC or any Affiliate relating to ILFC or any Affiliate or any of
their respective businesses (including the Leases and Lessees), other than any
such information that is available to the

 

98

--------------------------------------------------------------------------------


 

applicable Person on a nonconfidential basis prior to disclosure by ILFC or any
Subsidiary, provided that, in the case of information received from ILFC or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning ILFC or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.  Notwithstanding anything
herein to the contrary, in no event shall any Lender Party provide information
concerning ILFC or its Subsidiaries or any Affiliate, Lease or Lessee that is
not publicly available to any Affiliate, agent or other representative of such
Lender Party that is engaged primarily in the aircraft leasing business or
aviation advisory business or is an air carrier (provided that the Collateral
Agent may provide Banc of America Leasing & Capital, LLC or any other Subsidiary
or Affiliate of the Collateral Agent that administers filings on the
International Registry on behalf of the Collateral Agent from time to time any
information to the extent required in connection with making the Required Cape
Town Registrations).

 

Section 9.15.                          Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender (except a Defaulting Lender
(other than any Defaulting Lender described in clause (z) of the definition
thereof)) and each of their respective Affiliates is hereby authorized at any
time and from time to time to the fullest extent permitted by applicable law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Obligor against any and all
of the obligations of such Obligor now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Obligor may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or such Affiliates may have.  Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

Section 9.16.                          No Advisory or Fiduciary Responsibility. 
In connection with all aspects of each transaction contemplated by the Loan
Documents (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), each Obligor acknowledges
and agrees that: (i) each of the Arranger Entities may have economic interests
that conflict with those of the Borrower, its equity holders and/or its
Affiliates; (ii) the arranging or other services regarding this Agreement
provided by each Arranger Entity or each Agent are arm’s-length commercial
transactions between the Borrower, each other Obligor and their

 

99

--------------------------------------------------------------------------------


 

respective Affiliates, on the one hand, and such Agent or Arranger Entity, on
the other hand, and each Obligor is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by the Loan Documents; (iii) in connection with the transactions
contemplated by the Loan Documents and the process leading thereto, each
Arranger Entity and each Agent is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for any Obligor or any
Obligor’s management, Affiliates, stockholders or other equity holders,
creditors or employees or any other Person; (iv) no Arranger Entity nor any
Agent has assumed or will assume an advisory, agency or fiduciary responsibility
in favor of any Obligor, or any of their respective equity holders or Affiliates
with respect to any of the transactions contemplated by the Loan Documents (or
the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Arranger Entity or any Agent has advised or
is currently advising any Obligor, or any of their respective equity holders or
Affiliates on other matters) and no Arranger Entity nor any Agent has any
obligation to any Obligor or any of their respective Affiliates with respect to
the transactions contemplated by the Loan Documents except those obligations
expressly set forth therein; (v) any Arranger Entity and any Agent may be
engaged in a broad range of transactions that involve interests that differ from
the Obligors and the Obligors’ respective affiliates and no Arranger Entity nor
any Agent will have any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; (vi) the Arranger Entities
and the Agents provide services to, invest in investment vehicles that invest
in, and engage in other activities and relationships with entities and persons,
including entities and persons who may be involved in transactions arising from
or relating to the transactions contemplated by the Loan Documents, or be
customers or competitors of, or have other relationships with, the Borrower, and
in the course of such other activities and relationships the Arranger Entities
and the Agents may acquire information of the transactions contemplated by the
Loan Documents or other entities and persons which may be the subject of the
transactions contemplated by the Loan Documents, none of the Arranger Entities
and the Agents shall have any obligation to disclose to any Obligor any such
information or the fact that any Arranger Entity or any Agent has possession of
such information, or use such information on the Borrower’s behalf; and (vii) no
Arranger Entity nor any Agent has provided any legal, accounting, regulatory or
tax advice with respect to any of the transactions contemplated hereby and the
Obligors have consulted their own legal, accounting, regulatory and tax advisors
to the extent the Obligor have deemed appropriate.  Each Arranger Entity and
each Agent is serving as an independent contractor under the Fee Letter or the
Loan Documents, as applicable, and in connection with the performance of its
services hereunder and nothing in the Fee Letter or the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Arranger Entity or any Agent, on
the one hand, and any Obligor, or its respective equity holders or Affiliates,
on the other hand.  Each Obligor hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have that any Arranger Entity or
any Agent has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to any Obligor in connection with the transactions
contemplated by the Loan Documents or the process leading thereto, or against
any Arranger Entity or any Agent with respect to any breach or alleged breach of
agency or fiduciary duty.

 

Each Obligor and its Affiliates’ rights and obligations under any other
agreement with any Arranger Entity or any Agent that currently or hereafter may
exist are, and shall be, separate and distinct from the rights and obligations
of the parties under the Loan Documents, and none

 

100

--------------------------------------------------------------------------------


 

of such rights and obligations under such other agreements shall be affected by
any Arranger Entity’s or Agent’s performance or lack of performance of services
under the Loan Documents or the Fee Letter.  The Obligors acknowledge that one
or more Arranger Entities or Agents may currently or in the future participate
in other debt or equity transactions on behalf of or render financial advisory
services to an Obligor or other companies that may be involved in a competing
transaction.  The Arranger Entities and the Agents are full service financial
services firms engaged, either directly or through affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, principal investment, hedging, financing and
brokerage activities and financial planning and benefits counseling for both
companies and individuals.  In the ordinary course of these activities, the
Arranger Entities and Agents may make or hold a broad array of investments and
actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including bank loans) for their own account and
for the accounts of their customers and may at any time hold long and short
positions in such securities and/or instruments.  Such investment and other
activities may involve securities and instruments of any Obligor, as well as of
other Persons and their Affiliates which may (i) be involved in transactions
arising from or relating to the engagement contemplated by the Fee Letter or the
Loan Documents, (ii) be customers or competitors of an Obligor or (iii) have
other relationships with an Obligor.  In addition, any Arranger Entity and any
Agent may provide investment banking, underwriting and financial advisory
services to such other Persons.  Any Arranger Entity and any Agent may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles may trade or make
investments in securities of Obligors or such other Persons.  The transactions
contemplated by the Loan Documents may have a direct or indirect impact on the
investments, securities or instruments referred to in this paragraph.  Each
Obligor hereby agrees that any Arranger Entity and any Agent may render its
services under the Fee Letter and the Loan Documents notwithstanding any actual
or potential conflict of interest presented by the foregoing, and each Obligor
hereby waives any conflict of interest claims relating to the relationship
between any Arranger Entity or Agent, and any Obligor or their respective
Affiliates, in connection with the engagement contemplated by the Fee Letter or
the Loan Documents, on the one hand, and the exercise by any Arranger Entity or
Agent of any of its rights and duties under any other credit or other agreement,
on the other hand.  The terms of this paragraph shall survive the expiration or
termination of the Fee Letter and the Loan Documents.

 

Section 9.17.                          Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to the Loans, together with all fees, charges and other amounts
that are treated as interest on the Loans under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged or otherwise received by the Lenders in accordance
with applicable law, the rate of interest payable in respect of the Loans
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of the Loans but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to the Lenders in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until the Lenders shall have
received such cumulated amount, together with interest thereon at the Federal
Funds Rate to the date of payment.

 

101

--------------------------------------------------------------------------------

 

Section 9.18. USA Patriot Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies ILFC and the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies ILFC and the Borrower, which information includes
the name and address of ILFC and the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify ILFC
and the Borrower in accordance with the Act.  Each of ILFC and the Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

Section 9.19. Non-Collateral Assets.  The Administrative Agent and the other
Lender Parties acknowledge and agree that: (a) the Borrower owns directly or
indirectly the Subsidiaries listed in Schedule 9.19 (the “Non-Collateral
Subsidiaries”), certain of which own the Aircraft listed in such Schedule
opposite the applicable Non-Collateral Subsidiary’s name (the “Non-Collateral
Aircraft”), and Flying Fortress Bermuda Leasing Ltd. and certain Non-Collateral
Subsidiaries are party to aircraft lease agreements in respect of the
Non-Collateral Aircraft owned by such Non-Collateral Subsidiaries (the
“Non-Collateral Leases”, and together with the Non-Collateral Subsidiaries, the
Non-Collateral Aircraft and all related assets, rights and interests (including
intercompany Indebtedness) with respect to such Non-Collateral Leases, such
Non-Collateral Subsidiaries (including the Equity Interests in such
Non-Collateral Subsidiaries) and Non-Collateral Aircraft, the “Non-Collateral
Assets”); (b) that the Non-Collateral Assets do not constitute Collateral or
Pool Aircraft Collateral hereunder or under any other Loan Document; and
(c) that no Non-Collateral Subsidiary is a Transaction Party (in any capacity)
under this Agreement or any other Loan Document except to the extent that the
Obligors cause it to become a Transaction Party in accordance with the terms of
this Agreement.  The Borrower agrees to cause the Non-Collateral Assets to be
transferred to Persons other than the Transaction Parties, and until such
transfers have been effected, the Transaction Parties’ ownership and/or leasing
of such Non-Collateral Assets and the Transaction Parties’ exercise of their
rights and/or performance of their obligations in relation to such
Non-Collateral Assets shall not be deemed a breach of or Default under any
provision of the Loan Documents, including Section 5.19. The Collateral Agent
hereby agrees and is authorized to provide confirmatory releases, terminations
and discharges with respect to the Non-Collateral Assets or any Lien in respect
thereof.

 

[Signature pages follow.]

 

102

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

FLYING FORTRESS INC.

 

 

 

 

By:

/s/ Pamela S. Hendry

 

 

Name:

Pamela S. Hendry

 

 

Title:

Treasurer

 

 

 

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Pamela S. Hendry

 

 

Name:

Pamela S. Hendry

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

FLYING FORTRESS FINANCING INC.

 

 

 

 

 

By:

/s/ Pamela S. Hendry

 

 

Name:

Pamela S. Hendry

 

 

Title:

Treasurer

 

 

 

 

 

FLYING FORTRESS US LEASING INC.

 

 

 

 

 

By:

/s/ Pamela S. Hendry

 

 

Name:

Pamela S. Hendry

 

 

Title:

Treasurer

 

 

 

 

 

SIGNED and DELIVERED as a DEED
for and on behalf of
FLYING FORTRESS IRELAND
LEASING LIMITED
by its duly authorized attorney

 

 

 

/s/ Niall C. Sommerville

 

Niall C. Sommerville

 

Attorney

 

 

 

in the presence of

 

 

 

/s/ Sarah Caprani

 

Name: Sarah Caprani

 

Address: 30 North Wall Quay, Dublin 1

 

Occupation: Trainee Solicitor

 

Signature Pages - Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

By:

/s/ Chris York

 

 

Name:

Chris York

 

 

Title:

Director

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

/s/ Robert Rittelmeyer

 

 

Name:

Robert Rittelmeyer

 

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

Collateral Agent

 

 

 

By:

/s/ Robert Rittelmeyer

 

 

Name:

Robert Rittelmeyer

 

 

Title:

Vice President

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

as Syndication Agent

 

 

 

By:

/s/ Kevin Sherlock

 

 

Name:

Kevin Sherlock

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Nicholas Hayes

 

 

Name:

Nicholas Hayes

 

 

Title:

Managing Director

 

Signature Pages - Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.14

 

TRANSACTION PARTY INFORMATION

 

Name of
Transaction
Party

 

Chief
Executive
Office

 

Jurisdiction
of
Incorporation

 

Entity
Type

 

Employer or
Taxpayer
Identification
Number

INTERNATIONAL LEASE FINANCE CORPORATION

 

10250 Constellation Blvd.,
Suite 3400
Los Angeles, CA 90067

 

California

 

Corporation

 

22-3059110

FLYING FORTRESS FINANCING INC.

 

10250 Constellation Blvd.,
Suite 3400
Los Angeles, CA 90067

 

California

 

Corporation

 

45-4482409

FLYING FORTRESS INC.

 

10250 Constellation Blvd.,
Suite 3400
Los Angeles, CA 90067

 

California

 

Corporation

 

C 3285904

FLYING FORTRESS US LEASING INC.

 

10250 Constellation Blvd.,
Suite 3400
Los Angeles, CA 90067

 

California

 

Corporation

 

C 3285903

FLYING FORTRESS IRELAND LEASING LIMITED

 

30 North Wall Quay, Dublin 1, Ireland

 

Ireland

 

Private Limited Liability Company

 

483084

 

Schedule 3.14-1

--------------------------------------------------------------------------------


 

SCHEDULE 3.17(a)

 

PS POOL AIRCRAFT

 

 

 

Airframe
Manufacturer and
Model

 

Airframe
MSN

 

Engine Manufacturer and
Engine Model

 

Country of
Registration

1.

 

Airbus A319-100

 

938

 

CFM International, CFM56-5B5/P

 

France

2.

 

Airbus A319-100

 

1733

 

CFM International, CFM56-5B5/P

 

France

3.

 

Airbus A320-200

 

579

 

CFM International, CFM56-5A3

 

Ukraine

4.

 

Airbus A320-200

 

585

 

CFM International, CFM56-5B4/2P

 

Switzerland

5.

 

Airbus A320-200

 

645

 

CFM International, CFM56-5A3

 

Ukraine

6.

 

Airbus A320-200

 

661

 

IAE, V2527-A5

 

Ireland

7.

 

Airbus A320-200

 

726

 

CFM International, CFM56-5A1

 

Portugal

8.

 

Airbus A320-200

 

760

 

IAE, V2527-A5

 

Ukraine

9.

 

Airbus A320-200

 

782

 

CFM International, CFM56-5B1/2P

 

Switzerland

10.

 

Airbus A320-200

 

795

 

CFM International, CFM56-5A3

 

Portugal

11.

 

Airbus A321-100

 

987

 

CFM International, CFM56-5B1/2P

 

Switzerland

12.

 

Airbus A321-200

 

666

 

CFM International, CFM56-5B3/P

 

Egypt

13.

 

Airbus A321-200

 

668

 

IAE, V2533-A5

 

Ireland

14.

 

Airbus A330-200

 

250

 

Rolls Royce, Trent 772B-60

 

Canada

15.

 

Airbus A330-300

 

72

 

Pratt & Whitney, PW4168

 

Turkey

16.

 

Airbus A330-300

 

98

 

Rolls Royce, Trent 772-60

 

Turkey

17.

 

Airbus A330-300

 

111

 

Rolls Royce, Trent 772-60

 

Canada

18.

 

Airbus A330-300

 

132

 

Rolls Royce, Trent 772-60

 

Canada

19.

 

Airbus A330-300

 

143

 

Pratt & Whitney, PW4168

 

Turkey

20.

 

Airbus A330-300

 

177

 

Rolls Royce, Trent 772-60

 

Canada

21.

 

Airbus A340-300

 

168

 

CFM International, CFM56-5C4

 

Finland

22.

 

Airbus A340-300

 

174

 

CFM International, CFM56-5C4

 

Finland

23.

 

Airbus A340-300

 

214

 

CFM International, CFM56-5C4

 

United Kingdom

24.

 

Airbus A340-300

 

395

 

CFM International, CFM56-5C4

 

France

25.

 

Airbus A340-300

 

399

 

CFM International, CFM56-5C4

 

France

26.

 

Airbus A340-600

 

436

 

Rolls Royce, Trent 556-61

 

China

27.

 

Boeing 737-700

 

30635

 

CFM International, CFM56-7B24

 

United States

28.

 

Boeing 747-400

 

27603

 

General Electric, CF6-80C2-B1F

 

Iceland

29.

 

Boeing 747-400ERF

 

32866

 

General Electric, CF6-80C2-B5F

 

France

30.

 

Boeing 757-200

 

27599

 

Pratt & Whitney, PW2037

 

Cape Verde

31.

 

Boeing 757-200

 

27623

 

Pratt & Whitney, PW2040

 

Finland

32.

 

Boeing 757-200

 

28167

 

Pratt & Whitney, PW2040

 

Finland

33.

 

Boeing 757-200

 

28170

 

Pratt & Whitney, PW2040

 

Finland

34.

 

Boeing 757-200

 

29377

 

Pratt & Whitney, PW2040

 

Bermuda

35.

 

Boeing 757-200

 

29379

 

Rolls Royce, RB211-535E4

 

United Kingdom

 

Schedule 3.17(a) - 1

--------------------------------------------------------------------------------


 

 

 

Airframe
Manufacturer and
Model

 

Airframe
MSN

 

Engine Manufacturer and
Engine Model

 

Country of
Registration

36.

 

Boeing 757-200

 

30394

 

Rolls Royce, RB211-535E4

 

United Kingdom

37.

 

Boeing 757-200

 

27625

 

Pratt & Whitney, PW2037

 

United States

38.

 

Boeing 757-200

 

28162

 

Pratt & Whitney, PW2037

 

United States

39.

 

Boeing 757-200

 

28163

 

Pratt & Whitney, PW2037

 

United States

40.

 

Boeing 757-200

 

28165

 

Pratt & Whitney, PW2037

 

United States

41.

 

Boeing 757-200

 

28168

 

Pratt & Whitney, PW2037

 

United States

42.

 

Boeing 757-200

 

28169

 

Pratt & Whitney, PW2037

 

United States

43.

 

Boeing 757-200

 

28171

 

Rolls Royce, RB211-535E4

 

United Kingdom

44.

 

Boeing 757-200

 

28834

 

Rolls Royce, RB211-535E4

 

United Kingdom

45.

 

Boeing 757-200

 

28835

 

Rolls Royce, RB211-535E4

 

United Kingdom

46.

 

Boeing 757-200

 

28836

 

Rolls Royce, RB211-535E4

 

United Kingdom

47.

 

Boeing 757-200

 

29380

 

Pratt & Whitney, PW2037M

 

Bermuda

48.

 

Boeing 757-200

 

29442

 

Pratt & Whitney, PW2037M

 

Bermuda

49.

 

Boeing 757-200

 

29443

 

Pratt & Whitney, PW2037, PW2037M

 

Bermuda

50.

 

Boeing 767-300ER

 

26261

 

Pratt & Whitney, PW4062

 

Chile

51.

 

Boeing 767-300ER

 

26329

 

General Electric, CF6-80C2-B7F

 

Chile

52.

 

Boeing 767-300ER

 

27600

 

Pratt & Whitney, PW4060

 

Israel

53.

 

Boeing 767-300ER

 

27613

 

General Electric, CF6-80C2-B7F

 

Chile

54.

 

Boeing 767-300ER

 

27615

 

General Electric, CF6-80C2-B7F

 

Chile

55.

 

Boeing 767-300ER

 

28098

 

General Electric, CF6-80C2-B6F

 

Bermuda

56.

 

Boeing 767-300ER

 

28206

 

General Electric, CF6-80C2-B6F

 

Chile

57.

 

Boeing 767-300ER

 

28884

 

General Electric, CF6-80C2-B6F

 

Seychelles

58.

 

Boeing 767-300ER

 

29383

 

General Electric, CF6-80C2-B6F

 

Ireland

59.

 

Boeing 777-200ER

 

27609

 

General Electric, GE90-90B

 

France

60.

 

Boeing 777-200ER

 

28675

 

General Electric, GE90-90B

 

France

61.

 

Boeing 777-200ER

 

28681

 

Pratt & Whitney, PW4090

 

South Korea

62.

 

Boeing 777-200ER

 

28682

 

General Electric, GE90-94B

 

France

 

Schedule 3.17(a) - 2

--------------------------------------------------------------------------------

 

SCHEDULE 3.17(b)

 

LEASES

 

***

 

B747-400 aircraft bearing MSN 27603

 

Aircraft Lease Agreement dated as of March 25, 2009, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of August 10, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee, and ***, as
Lessee.

 

***

 

A340-300 aircraft bearing MSN 399

 

Aircraft Lease Agreement dated as of October 7, 1999, between International
Lease Finance Corporation, as Lessor, and ***, as Lessee.

 

Lease Assignment dated as of October 8, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee, and ***, as
Lessee.

 

A319-100 aircraft bearing MSN 938

 

Aircraft Lease Agreement dated as of January 20, 1998, between International
Lease Finance Corporation, as Lessor, and ***, as Lessee.

 

Lease Assignment dated as of October 13, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee, and ***, as
Lessee.

 

A319-100 aircraft bearing MSN 1733

 

Aircraft Lease Agreement dated as of June 14, 2001, between International Lease
Finance Corporation, as Lessor, and ***, as Lessee.

 

Lease Assignment dated as of October 13, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee, and ***, as
Lessee.

 

--------------------------------------------------------------------------------

***                           Indicates that certain information contained
herein has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Schedule 3.17(b) - 1

--------------------------------------------------------------------------------


 

B777-200ER aircraft bearing MSN 27609

 

Aircraft Lease Agreement dated as of May 28, 1998, between International Lease
Finance Corporation, as Lessor, and ***, as Lessee.

 

Lease Assignment dated as of October 8, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee, and ***, as
Lessee.

 

B777-200ER aircraft bearing MSN 28675

 

Aircraft Lease Agreement dated as of May 28, 1998, between International Lease
Finance Corporation, as Lessor, and ***, as Lessee.

 

Lease Assignment dated as of October 8, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee, and ***, as
Lessee.

 

B777-200ER aircraft bearing MSN 28682

 

Aircraft Lease Agreement dated as of October 7, 1999, between International
Lease Finance Corporation, as Lessor, and ***, as Lessee.

 

Lease Assignment dated as of October 8, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee, and ***, as
Lessee.

 

B747-400ERF aircraft bearing MSN 32866

 

Aircraft Lease Agreement dated as of September 17, 2001, between International
Lease Finance Corporation, as Lessor, and ***, as Lessee.

 

Lease Assignment dated as of October 6, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee, and ***, as
Lessee.

 

***

 

B767-300ER aircraft bearing MSN 28884

 

Aircraft Lease Agreement dated as of May 31, 2009, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of May 21, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee and ***, as
Lessee.

 

***

 

--------------------------------------------------------------------------------

***                           Indicates that certain information contained
herein has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Schedule 3.17(b) - 2

--------------------------------------------------------------------------------


 

A340-300 aircraft bearing MSN 395

 

Aircraft Lease Agreement dated as of January 10, 2002, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of June 30, 2010, among International Lease Finance
Corporation, as Assignor, Aircraft 34A-395 Inc., as Assignee and ***, as Lessee.

 

***

 

A330-300 aircraft bearing MSN 111

 

Aircraft Lease Agreement dated as of May 6, 1999, between International Finance
Lease Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of May 17, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee and ***, as
Lessee.

 

A330-300 aircraft bearing MSN 132

 

Aircraft Lease Agreement dated as of June 15, 2010, between Aircraft
33A-132, Inc., as Lessor and ***, as Lessee.

 

A330-300 aircraft bearing MSN 177

 

Aircraft Lease Agreement dated as of May 6, 2009, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of May 17, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee and ***, as
Lessee.

 

A330-200 aircraft bearing MSN 250

 

Aircraft Lease Agreement dated as of December 10, 1997, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of May 17, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee and ***, as
Lessee.

 

***

 

A321-200 aircraft bearing MSN 666

 

Aircraft Lease Agreement dated as of October 4, 2011, between ILFC Aircraft
32A-666 Limited, as Lessor and ***, as Lessee.

 

***

 

--------------------------------------------------------------------------------

***                           Indicates that certain information contained
herein has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Schedule 3.17(b) - 3

--------------------------------------------------------------------------------


 

B757-200 aircraft bearing MSN 29377

 

Aircraft Lease Agreement dated as of February 19, 2010, between Aircraft B757
29377 Inc., as Lessor and ***, as Lessee.

 

Aircraft Intermediate Lease Agreement dated as of June 3, 2010, between Aircraft
B757 29377 Inc., as Intermediate Lessee and Flying Fortress Bermuda Leasing
Limited, as Intermediate Lessor.

 

Aircraft Headlease Agreement dated as of June 3, 2010, between Flying Fortress
Bermuda Leasing Limited, as Headlessee and Aircraft B757 29377 Inc., as
Headlessor.

 

***

 

B777-200ER aircraft bearing MSN 28681

 

Aircraft Lease Agreement dated as of July 11, 1997, between ILFC Ireland
Limited, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of November 2, 2010, among ILFC Ireland Limited, as
Assignor, Wilmington Trust SP Services (Dublin) Limited, acting not in its
individual capacity but solely as trustee, as Assignee and ***, as Lessee.

 

***

 

A340-600 aircraft bearing MSN 436

 

Aircraft Lease Agreement dated as of September 28, 2007, between ILFC Ireland
Limited, as Lessor and ***, as Lessee.

 

Lease Assignment dated September 1, 2010, among ILFC Ireland Limited, as
Assignor, Wilmington Trust SP Services (Dublin) Limited, acting not in its
individual capacity but solely as trustee, as Assignee, and ***, as Lessee.

 

***

 

B757-200 aircraft bearing MSN 27625

 

Aircraft Lease Agreement dated as of October 24, 2006, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment and Amendment No.1 dated as of May 10, 2010, among
International Lease Finance Corporation, as Assignor, Wilmington Trust Company,
not in its individual capacity but solely as owner trustee, as Assignee and ***,
as Lessee.

 

B757-200 aircraft bearing MSN 28162

 

Aircraft Lease Agreement dated as of October 24, 2006, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

--------------------------------------------------------------------------------

***                           Indicates that certain information contained
herein has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Schedule 3.17(b) - 4

--------------------------------------------------------------------------------


 

Lease Assignment and Amendment No.1 dated as of July 20, 2010, among
International Lease Finance Corporation, as Assignor, Wilmington Trust Company,
not in its individual capacity but solely as owner trustee, as Assignee and ***,
as Lessee.

 

B757-200 aircraft bearing MSN 28163

 

Aircraft Lease Agreement dated as of October 24, 2006, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment and Amendment No.1 dated as of August 24, 2010, among
International Lease Finance Corporation, as Assignor, Wilmington Trust Company,
not in its individual capacity but solely as owner trustee, as Assignee and ***,
as Lessee.

 

B757-200 aircraft bearing MSN 28165

 

Aircraft Lease Agreement dated as of October 24, 2006, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment and Amendment No.1 dated as of May 3, 2010, among International
Lease Finance Corporation, as Assignor, Wilmington Trust Company, not in its
individual capacity but solely as owner trustee, as Assignee and ***, as Lessee.

 

B757-200 aircraft bearing MSN 28168

 

Aircraft Lease Agreement dated as of October 24, 2006, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment and Amendment No.1 dated as of August 27, 2010, among
International Lease Finance Corporation, as Assignor, Wilmington Trust Company,
not in its individual capacity but solely as owner trustee, as Assignee and ***,
as Lessee.

 

B757-200 aircraft bearing MSN 28169

 

Aircraft Lease Agreement dated as of October 24, 2006, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment and Amendment No.1 dated as of September 9, 2010, among
International Lease Finance Corporation, as Assignor, Wilmington Trust Company,
not in its individual capacity but solely as owner trustee, as Assignee and ***,
as Lessee.

 

***

 

A320-200 aircraft bearing MSN 579

 

Aircraft Lease Agreement dated as of May 20, 2011, between Aircraft 32A-579
Inc., as Lessor and ***, as Lessee.

 

A320-200 aircraft bearing MSN 645

 

Aircraft Lease Agreement dated as of May 20, 2011, between Aircraft 32A-645
Inc., as Lessor and ***, as Lessee.

 

--------------------------------------------------------------------------------

***                           Indicates that certain information contained
herein has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Schedule 3.17(b) - 5

--------------------------------------------------------------------------------


 

A320-200 aircraft bearing MSN 760

 

Aircraft Lease Agreement dated as of May 20, 2011, between Aircraft 32A-760
Inc., as Lessor and ***, as Lessee.

 

***

 

B767-300ER aircraft bearing MSN 27600

 

Aircraft Lease Agreement dated as of May 31, 2010, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of January 31, 2011, among International Lease Finance
Corporation, as Assignor, Aircraft 76B-27600 Inc., as Assignee and ***, as
Lessee.

 

***

 

A340-300 aircraft bearing MSN 168

 

Aircraft Lease Agreement dated as of July 28, 2010, between Wilmington Trust SP
Services (Dublin) Limited, acting not in its individual capacity but solely as
trustee, as Lessor and ***, as Lessee.

 

A340-300 aircraft bearing MSN 174

 

Aircraft Lease Agreement dated as of July 28, 2010, between Wilmington Trust SP
Services (Dublin) Limited, acting not in its individual capacity but solely as
trustee, as Lessor and ***, as Lessee.

 

B757-200 aircraft bearing MSN 27623

 

Aircraft Lease Agreement dated as of July 12, 1996, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of June 11, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee and ***, as
Lessee.

 

B757-200 aircraft bearing MSN 28167

 

Aircraft Lease Agreement dated as of July 12, 1996, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of June 11, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee and ***, as
Lessee.

 

--------------------------------------------------------------------------------

***                          Indicates that certain information contained herein
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Schedule 3.17(b) - 6

--------------------------------------------------------------------------------


 

B757-200 aircraft bearing MSN 28170

 

Aircraft Lease Agreement dated as of July 12, 1996, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of June 11, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee and ***, as
Lessee.

 

***

 

A321-231 aircraft bearing MSN 668

 

Aircraft Lease Agreement dated as of October 7, 2011, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor and ***, as Lessee.

 

***

 

B767-300ER aircraft bearing MSN 26261

 

Aircraft Lease Agreement dated as of October 13, 2004, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of October 20, 2010, among International Lease Finance
Corporation, as Assignor, Aircraft 76B-26261 Inc., as Assignee and ***, as
Lessee.

 

B767-300ER aircraft bearing MSN 26329

 

Aircraft Lease Agreement dated as of March 18, 2003, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of October 20, 2010, among International Lease Finance
Corporation, as Assignor, Aircraft 76B-26329 Inc., as Assignee and ***, as
Lessee.

 

B767-300ER aircraft bearing MSN 27613

 

Aircraft Lease Agreement dated as of March 18, 2003, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of October 20, 2010, among International Lease Finance
Corporation, as Assignor, Aircraft 76B-27613 Inc., as Assignee and ***, as
Lessee.

 

B767-300ER aircraft bearing MSN 27615

 

Amended and Restated Aircraft Lease Agreement dated as of October 15, 2004,
between International Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of October 20, 2010, among International Lease Finance
Corporation, as Assignor, Aircraft 76B-27615 Inc., as Assignee and ***, as
Lessee.

 

--------------------------------------------------------------------------------

***                           Indicates that certain information contained
herein has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Schedule 3.17(b) - 7

--------------------------------------------------------------------------------


 

B767-300ER aircraft bearing MSN 28206

 

Aircraft Lease Agreement dated as of February 19, 2004, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of October 20, 2010, among International Lease Finance
Corporation, as Assignor, Aircraft 76B-28206 Inc., as Assignee and ***, as
Lessee.

 

***

 

B767-300ER aircraft bearing MSN 28098

 

Aircraft Lease Agreement dated as of March 8, 2011, between Wilmington Trust
Company, not in its individual capacity but solely as owner trustee, as Lessor
and ***, as Lessee.

 

Aircraft Intermediate Lease Agreement dated as of May 2, 2011, between Flying
Fortress Bermuda Leasing Ltd., as Lessor and Wilmington Trust Company, not in
its individual capacity but solely as owner trustee, as Lessee.

 

Aircraft Headlease Agreement dated as of May 2, 2011, between Wilmington Trust
Company, not in its individual capacity but solely as owner trustee, as Lessor
and Flying Fortress Bermuda Leasing Ltd., as Lessee.

 

B757-200 aircraft bearing MSN 29380

 

Aircraft Lease Agreement dated as of March 17, 2009, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of May 11, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee and ***, as
Lessee.

 

Aircraft Intermediate Lease Agreement dated as of May 11, 2010, between Flying
Fortress Bermuda Leasing Ltd., as Lessor and Wilmington Trust SP Services
(Dublin) Limited, acting not in its individual capacity but solely as trustee,
as Lessee.

 

Aircraft Headlease Agreement dated as of May 11, 2010, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor and Flying Fortress Bermuda Leasing Ltd., as Lessee.

 

B757-200 aircraft bearing MSN 29442

 

Aircraft Lease Agreement dated as of September 17, 2008, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of May 11, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee and ***, as
Lessee.

 

Aircraft Intermediate Lease Agreement dated as of May 11, 2010, between Flying
Fortress Bermuda Leasing Ltd., as Lessor and Wilmington Trust SP Services
(Dublin) Limited, acting not in its individual capacity but solely as trustee,
as Lessee.

 

--------------------------------------------------------------------------------

***                           Indicates that certain information contained
herein has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Schedule 3.17(b) - 8

--------------------------------------------------------------------------------


 

Aircraft Headlease Agreement dated as of May 11, 2010, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor and Flying Fortress Bermuda Leasing Ltd., as Lessee.

 

B757-200 aircraft bearing MSN 29443

 

Aircraft Lease Agreement dated as of September 17, 2008, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of May 11, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee and ***, as
Lessee.

 

Aircraft Intermediate Lease Agreement dated as of May 11, 2010, between Flying
Fortress Bermuda Leasing Ltd., as Lessor and Wilmington Trust SP Services
(Dublin) Limited, acting not in its individual capacity but solely as trustee,
as Lessee.

 

Aircraft Headlease Agreement dated as of May 11, 2010, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor and Flying Fortress Bermuda Leasing Ltd., as Lessee.

 

***

 

A330-300 aircraft bearing MSN 72

 

Aircraft Lease Agreement dated as of February 19, 2010, between Aircraft A330 72
Inc., as Lessor and ***, as Lessee.

 

A330-300 aircraft bearing MSN 98

 

Aircraft Lease Agreement dated as of February 19, 2010, between Aircraft A330 98
Inc., as Lessor and ***, as Lessee.

 

A330-300 aircraft bearing MSN 143

 

Aircraft Lease Agreement dated as of February 19, 2010, between Aircraft A330
143 Inc., as Lessor and ***, as Lessee.

 

A32-200 aircraft bearing MSN 661

 

Aircraft Lease Agreement dated January 26, 2012, between ILFC Aircraft 32A-661
Limited, as Lessor and ***, as Lessee.

 

***

 

A320-200 aircraft bearing MSN 795

 

Aircraft Lease Agreement dated as of January 22, 2004, between International
Lease Finance Corporation, as Lessor, and ***, as Lessee.

 

Lease Assignment dated as of July 6, 2010, between International Lease Finance

 

--------------------------------------------------------------------------------

***                           Indicates that certain information contained
herein has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Schedule 3.17(b) - 9

--------------------------------------------------------------------------------


 

Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee and ***, as Lessee.

 

***

 

B737-700 aircraft bearing MSN 30635

 

Aircraft Lease Agreement dated as of October 11, 2011, between Wilmington Trust
Company, not in its individual capacity but solely as owner trustee, as Lessor,
and ***, as Lessee.

 

***

 

A320-200 aircraft bearing MSN 585

 

Lease Agreement HB-IJJ dated as of March 31, 2002, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Assignment, Assumption and Amendment Agreement dated as of December 21, 2010,
among International Lease Finance Corporation, as Assignor, Aircraft 32A-585
Inc., as Assignee and ***, as Lessee.

 

A320-200 aircraft bearing MSN 782

 

Lease Agreement HB-IJS dated as of March 31, 2002, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Assignment, Assumption and Amendment Agreement dated as of December 21, 2010,
among International Lease Finance Corporation, as Assignor, Aircraft 32A-782
Inc., as Assignee and ***, as Lessee.

 

A321-100 aircraft bearing MSN 987

 

Lease Agreement HB-IOK dated as of March 31, 2002, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Assignment, Assumption and Amendment Agreement dated as of December 21, 2010,
among International Lease Finance Corporation, as Assignor, Aircraft 32A-987
Inc., as Assignee and ***, as Lessee.

 

***

 

B757-200 aircraft bearing MSN 27599

 

Aircraft Finance Lease Agreement dated as of November 17, 1995, between
International Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of May 10, 2011, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee and ***, as
Lessee.

 

--------------------------------------------------------------------------------

***                          Indicates that certain information contained herein
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Schedule 3.17(b) - 10

--------------------------------------------------------------------------------

 

***

 

B757-200 aircraft bearing MSN 28171

 

Aircraft Lease Agreement dated as of March 21, 1997, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Novation and Amendment Agreement dated as of March 28, 2008, among International
Lease Finance Corporation, as Lessor, ***, as Existing Lessee and ***, as New
Lessee.

 

Amendment and Novation Agreement dated October 21, 2010, among International
Lease Finance Corporation, as Existing Lessor, Wilmington Trust SP Services
(Dublin) Limited, acting not in its individual capacity but solely as trustee,
as New Lessor and ***, as Lessee.

 

B757-200 aircraft bearing MSN 28835

 

Aircraft Lease Agreement dated as of March 15, 1998, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Novation and Amendment Agreement dated as of March 28, 2008, among International
Lease Finance Corporation, as Lessor, ***, as Existing Lessee and ***, as New
Lessee.

 

Amendment and Novation Agreement dated October 21, 2010, among International
Lease Finance Corporation, as Existing Lessor, Wilmington Trust SP Services
(Dublin) Limited, acting not in its individual capacity but solely as trustee,
as New Lessor and ***, as Lessee.

 

***

 

B757-200 aircraft bearing MSN 28834

 

Aircraft Lease Agreement dated December 4, 1997, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Amendment and Novation Agreement dated January 14, 2011, among International
Lease Finance Corporation, as Existing Lessor, Aircraft 75B-28834 Inc., as New
Lessor and ***, as Lessee.

 

B757-200 aircraft bearing MSN 28836

 

Aircraft Lease Agreement dated April 27, 1998, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Amendment and Novation Agreement dated January 14, 2011, among International
Lease Finance Corporation, as Existing Lessor, Aircraft 75B-28836 Inc., as New
Lessor and ***, as Lessee.

 

***

 

--------------------------------------------------------------------------------

***                          Indicates that certain information contained herein
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Schedule 3.17(b) - 11

--------------------------------------------------------------------------------


 

B767-300ER aircraft bearing MSN 29383

 

Aircraft Lease Agreement dated as of November 16, 2010, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor and ***, as Lessee.

 

***

 

B757-200 aircraft bearing MSN 29379

 

Aircraft Lease Agreement dated as of April 29, 2010, between Wilmington Trust SP
Services (Dublin) Limited, acting not in its individual capacity but solely as
trustee, as Lessor and ***, as Lessee.

 

B757-200 aircraft bearing MSN 30394

 

Aircraft Lease Agreement dated as of April 29, 2010, between Wilmington Trust SP
Services (Dublin) Limited, acting not in its individual capacity but solely as
trustee, as Lessor and ***, as Lessee.

 

***

 

A340-300 aircraft bearing MSN 214

 

Aircraft Lease Agreement dated as of May 13, 1997, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Amendment and Novation Agreement dated August 23, 2011 among International Lease
Finance Corporation, as Existing Lessor, Wilmington Trust SP Services (Dublin)
Limited, acting not in its individual capacity but solely as trustee, as New
Lessor and ***, as Lessee

 

***

 

A320-200 aircraft bearing MSN 726

 

Aircraft Lease Agreement dated as of May 3, 2011, between Aircraft 32A-726 Inc.,
as Lessor and ***, as Lessee.

 

--------------------------------------------------------------------------------

***                          Indicates that certain information contained herein
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Schedule 3.17(b) - 12

--------------------------------------------------------------------------------


 

SCHEDULE 9.01

 

NOTICES

 

If to any Obligor (other than Irish Subsidiary Holdco), to:

 

International Lease Finance Corporation

10250 Constellation Blvd., Suite 3400

Los Angeles, CA 90067

Attention: Treasurer with a copy to the General Counsel

Telecopy No. (310) 788-1990

Electronic mail: legalnotices@ilfc.com

 

If to Irish Subsidiary Holdco, to:

 

Flying Fortress Ireland Leasing Limited

c/o ILFC Ireland Limited

30 North Wall Quay

Dublin 1, Ireland

Facsimile:  353-1-672-0270

Electronic mail: legalnotices@ilfc.com

Telephone:  353-1-802-8901

 

with a copy to

 

International Lease Finance Corporation

10250 Constellation Blvd., Suite 3400

Los Angeles, CA 90067

Attention: Treasurer with a copy to the General Counsel

Telecopy No. (310) 788-1990

Electronic mail: legalnotices@ilfc.com

 

If to the Administrative Agent, to:

 

Bank of America, N.A.

1455 Market Street, 5th Floor

CA5-701-05-19

San Francisco, CA 94103

Attention: Robert Rittelmeyer;

Facsimile No. (415) 503-5099

Electronic mail:  robert.j.rittelmeyer@baml.com

 

If to the Collateral Agent, to:

 

Bank of America, N.A.

1455 Market Street, 5th Floor

CA5-701-05-19

 

Schedule 9.01 - 1

--------------------------------------------------------------------------------


 

San Francisco, CA 94103

Attention: Robert Rittelmeyer

Facsimile No. (415) 503-5099

Electronic mail: robert.j.rittelmeyer@baml.com

 

If to the Syndication Agent, to:

 

Deutsche Bank

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Attention: Manager - Non Agency

Facsimile No. (866) 240-3622

Electronic mail:  Loan.admin-Ny@db.com

 

Schedule 9.01 - 2

--------------------------------------------------------------------------------


 

SCHEDULE 9.19

 

NON-COLLATERAL ASSETS

 

In addition to the Subsidiaries listed below, the term “Non-Collateral
Subsidiary” shall include any other entity which is a Subsidiary as at
February 23, 2012 and which does not directly or indirectly Own or lease (nor
Own any Subsidiary that directly or indirectly Owns or leases) any of the
Aircraft set forth in Schedule 3.17(a) as of such date; the term “Non-Collateral
Aircraft” shall include any Aircraft owned by any such Non-Collateral Subsidiary
and not listed in Schedule 3.17(a) as of such date; the term “Non-Collateral
Lease” shall include any lease agreement in respect of any such Non-Collateral
Aircraft; in each case until any of the same shall become, as applicable, a
Transaction Party (including by way of Owning or leasing, or Owning or leasing a
Subsidiary that Owns or leases, a Pool Aircraft), a Pool Aircraft or a Lease in
accordance with the terms of the Credit Agreement; and the term “Non-Collateral
Assets” shall in all cases be construed in accordance with the foregoing.

 

AIRCRAFT OWNING NON-COLLATERAL SUBSIDIARIES

 

No.

 

Non-Collateral Subsidiary

 

Jurisdiction of
formation/
incorporation

 

Aircraft owned (airframe, MSN)

1.

 

Aircraft 11M-48437 (Delaware) Trust

 

Delaware

 

Boeing MD-11, MSN 48437

2.

 

Aircraft 11M-48518 (Delaware) Trust

 

Delaware

 

Boeing MD-11, MSN 48518

3.

 

Aircraft 11M-48519 (Delaware) Trust

 

Delaware

 

Boeing MD-11, MSN 48519

4.

 

Aircraft 11M-48555 (Ireland) Trust

 

Ireland

 

MD-11, MSN 48555

5.

 

Aircraft 11M-48563 (Ireland) Trust

 

Ireland

 

MD-11, MSN 48563

6.

 

Aircraft 11M-48632 (Delaware) Trust

 

Delaware

 

Boeing MD-11, MSN 48632

7.

 

Aircraft 11M-48633 (Delaware) Trust

 

Delaware

 

Boeing MD-11, MSN 48633

8.

 

Aircraft 30A-677 (Ireland) Trust

 

Ireland

 

Airbus 300-600F, MSN 677

9.

 

Aircraft 30A-743 (Ireland) Trust

 

Ireland

 

Airbus 300-600F, MSN 743

10.

 

Aircraft 32A-642 (Ireland) Trust

 

Ireland

 

Airbus 321-100, MSN 642

11.

 

Aircraft 32A-775 Inc.

 

California

 

Airbus A321-200, MSN 775

12.

 

Aircraft 32A-827 (Ireland) Trust

 

Ireland

 

Airbus 321-200, MSN 827

13.

 

Aircraft 32A-891 (Ireland) Trust

 

Ireland

 

Airbus 321-200, MSN 891

14.

 

Aircraft 34A-152 Inc.

 

California

 

Airbus 340-300, MSN 152

15.

 

Aircraft 34A-48 Inc.

 

California

 

Airbus 340-300, MSN 48

16.

 

Aircraft 34A-88 (Ireland) Trust

 

Ireland

 

Airbus 340-300, MSN 88

17.

 

Aircraft 34A-93 Inc.

 

California

 

Airbus 340-300, MSN 93

18.

 

Aircraft 73B-28259 (Ireland) Trust

 

Ireland

 

Boeing 737-600, MSN 28259

19.

 

Aircraft 73B-28260 (Ireland) Trust

 

Ireland

 

Boeing 737-600, MSN 28260

20.

 

Aircraft 73B-28261 (Ireland) Trust

 

Ireland

 

Boeing 737-600, MSN 28261

21.

 

Aircraft 73B-29348 (Ireland) Trust

 

Ireland

 

Boeing 737-600, MSN 29348

22.

 

Aircraft 73B-29349 (Ireland) Trust

 

Ireland

 

Boeing 737-600, MSN 29349

23.

 

Aircraft 73B-29353 (Ireland) Trust

 

Ireland

 

Boeing 737-600, MSN 29353

24.

 

Aircraft 74B-24957 (Ireland) Trust

 

Ireland

 

Boeing 747-400, MSN 24957

25.

 

Aircraft 75B-28164 (Ireland) Trust

 

Ireland

 

Boeing 757-200, MSN 28164

 

Schedule 9.19 - 1

--------------------------------------------------------------------------------


 

No.

 

Non-Collateral Subsidiary

 

Jurisdiction of
formation/
incorporation

 

Aircraft owned (airframe, MSN)

26.

 

Aircraft 75B-28174 (Delaware) Trust

 

Delaware

 

Boeing 757-200, MSN 28174

27.

 

Aircraft 75B-28203 (Ireland) Trust

 

Ireland

 

Boeing 757-200, MSN 28203

28.

 

Aircraft 75B-29381 (Delaware) Trust

 

Delaware

 

Boeing 757-200, MSN 29381

29.

 

Aircraft 75B-30043 (Delaware) Trust

 

Delaware

 

Boeing 757-200, MSN 30043

30.

 

Aircraft 76B-24257 (Delaware) Trust

 

Delaware

 

Boeing 767-300ER, MSN 24257

31.

 

Aircraft 76B-24258 (Delaware) Trust

 

Delaware

 

Boeing 767-300ER, MSN 24258

32.

 

Aircraft 76B-24259 (Delaware) Trust

 

Delaware

 

Boeing 767-300ER, MSN 24259

33.

 

Aircraft 76B-25531 (Delaware) Trust

 

Delaware

 

Boeing 767-300ER, MSN 25531

34.

 

Aircraft 76B-26327 Inc.

 

California

 

Boeing 767-300ER, MSN 26327

35.

 

Aircraft 76B-26328 (Ireland) Trust

 

Ireland

 

Boeing 767-300ER, MSN 26328

36.

 

Aircraft 76B-27597 Inc.

 

California

 

Boeing 767-300ER, MSN 27597

37.

 

Aircraft 76B-27957 (Ireland) Trust

 

Ireland

 

Boeing 767-300ER, MSN 27957

38.

 

ILFC Aircraft 33A-432 Limited

 

Ireland

 

Airbus A330-200, MSN 432

39.

 

ILFC Aircraft 76B-25137 Limited

 

Ireland

 

Boeing 767-300ER, MSN 25137

40.

 

ILFC Aircraft 76B-27619 Limited

 

Ireland

 

Boeing 767-300ER, MSN 27619

41.

 

ILFC Aircraft 76B-27958 Limited

 

Ireland

 

Boeing 767-300ER, MSN 27958

42.

 

ILFC Aircraft 77B-29908 Limited

 

Ireland

 

Boeing 777-200ER, MSN 29908

 

NON-AIRCRAFT OWNING NON-COLLATERAL SUBSIDIARIES

 

No.

 

Non-Collateral Subsidiary

 

Jurisdiction of
formation/
incorporation

43.

 

Aircraft 32A-556 Inc.

 

California

44.

 

Aircraft 33A-95 Inc.

 

California

45.

 

Aircraft 34A-114 (Ireland) Trust

 

Ireland

46.

 

Aircraft 34A-114 Inc.

 

California

47.

 

Aircraft 34A-164 (Ireland) Trust

 

Ireland

48.

 

Aircraft 34A-164 Inc.

 

California

49.

 

Aircraft 34A-214 Inc.

 

California

50.

 

Aircraft 34A-216 Inc.

 

California

51.

 

Aircraft 73B-30635 Inc.

 

California

52.

 

Aircraft 74B-24958 (Ireland) Trust

 

Ireland

53.

 

Aircraft 74B-24958 Inc.

 

California

54.

 

Aircraft 74B-26255 (Ireland) Trust

 

Ireland

55.

 

Aircraft 74B-26255 Inc.

 

California

56.

 

Aircraft 74B-26326 (Ireland) Trust

 

Ireland

57.

 

Aircraft 74B-26326 Inc.

 

California

58.

 

Aircraft 74B-27595 Inc.

 

California

 

Schedule 9.19 - 2

--------------------------------------------------------------------------------


 

59.

 

Aircraft 74B-27602 Inc.

 

California

60.

 

Aircraft 74B-28194 (Ireland) Trust

 

Ireland

61.

 

Aircraft 74B-28194 Inc.

 

California

62.

 

Aircraft 74B-29375 Inc.

 

California

63.

 

Aircraft 75B-26276 Inc.

 

California

64.

 

Aircraft 75B-27622 (Ireland) Trust

 

Ireland

65.

 

Aircraft 75B-28833 Inc.

 

California

66.

 

Aircraft 76B-27611 Inc.

 

California

67.

 

Aircraft 77B-29908 Inc.

 

California

68.

 

Flying Fortress Aruba Leasing A.V.V.

 

Aruba

69.

 

ILFC Aircraft 32A-556 Limited

 

Ireland

70.

 

ILFC Aircraft 32A-775 Limited

 

Ireland

71.

 

ILFC Aircraft 33A-70 Limited

 

Ireland

72.

 

ILFC Aircraft 75B-29381 Limited

 

Ireland

 

Schedule 9.19 - 3

--------------------------------------------------------------------------------

 

EXHIBIT A

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable Percentage

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

900,000,000

 

100.000000000

%

Total

 

$

900,000,000

 

100.000000000

%

 

Exhibit A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SECURITY AGREEMENT

 

Exhibit B-1

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

TERM LOAN SECURITY AGREEMENT

 

Dated as of February 23, 2012

 

among

 

FLYING FORTRESS FINANCING INC.,

 

FLYING FORTRESS INC.,

 

FLYING FORTRESS IRELAND LEASING LIMITED,

 

FLYING FORTRESS US LEASING INC.,

 

and

 

THE ADDITIONAL GRANTORS REFERRED TO HEREIN
as the Grantors

 

and

 

BANK OF AMERICA, N.A.,
as the Collateral Agent

 

--------------------------------------------------------------------------------


 

T A B L E   O F   C O N T E N T S

 

 

 

PAGE

 

 

ARTICLE I DEFINITIONS

2

 

 

Section 1.01

Definitions

2

Section 1.02

Construction and Usage

6

 

 

 

ARTICLE II SECURITY

7

 

 

Section 2.01

Grant of Security

7

Section 2.02

Security for Obligations

9

Section 2.03

Representations and Warranties of the Grantors

10

Section 2.04

Grantors Remain Liable

12

Section 2.05

Delivery of Collateral

12

Section 2.06

As to the Pool Aircraft Collateral

12

Section 2.07

As to the Equity Collateral and Investment Collateral

13

Section 2.08

Further Assurances

14

Section 2.09

Place of Perfection; Records

15

Section 2.10

Voting Rights; Dividends; Etc.

15

Section 2.11

Transfers and Other Liens; Additional Shares or Interests

16

Section 2.12

Collateral Agent Appointed Attorney-in-Fact

16

Section 2.13

Collateral Agent May Perform

17

Section 2.14

Covenant to Pay

17

Section 2.15

Delivery of Collateral Supplements

17

Section 2.16

Insurance

17

Section 2.17

Covenant Regarding Control

17

Section 2.18

Covenant Regarding Collateral Account

18

Section 2.19

As to Irish Law

18

Section 2.20

Additional Charges Over Shares

18

 

 

 

ARTICLE III REMEDIES

18

 

 

Section 3.01

Remedies

18

Section 3.02

Priority of Payments

19

 

 

ARTICLE IV SECURITY INTEREST ABSOLUTE

19

 

 

Section 4.01

Security Interest Absolute

19

 

 

 

ARTICLE V THE COLLATERAL AGENT

20

 

 

Section 5.01

Authorization and Action

20

Section 5.02

Absence of Duties

20

Section 5.03

Representations or Warranties

21

Section 5.04

Reliance; Agents; Advice of Counsel

21

 

i

--------------------------------------------------------------------------------


 

Section 5.05

No Individual Liability

22

 

 

 

ARTICLE VI SUCCESSOR COLLATERAL AGENT

22

 

 

 

Section 6.01

Resignation and Removal of the Collateral Agent

22

Section 6.02

Appointment of Successor

23

 

 

 

ARTICLE VII INDEMNITY AND EXPENSES

24

 

 

Section 7.01

Indemnity

24

Section 7.02

Secured Parties’ Indemnity

24

Section 7.03

No Compensation from Secured Parties

25

Section 7.04

Collateral Agent Fees

25

 

 

 

ARTICLE VIII MISCELLANEOUS

26

 

 

Section 8.01

Amendments; Waivers; Etc.

26

Section 8.02

Addresses for Notices; Delivery of Documents

26

Section 8.03

Remedies

27

Section 8.04

Severability

27

Section 8.05

Continuing Security Interest

27

Section 8.06

Release and Termination

28

Section 8.07

Currency Conversion

28

Section 8.08

Governing Law

29

Section 8.09

Jurisdiction; Consent to Service of Process

29

Section 8.10

Counterparts; Integration; Effectiveness

29

Section 8.11

Table of Contents, Headings, Etc.

30

Section 8.12

Non-Invasive Provisions

30

Section 8.13

Limited Recourse

31

 

SCHEDULES

 

 

 

 

 

Schedule I

 

Aircraft Objects

Schedule II

 

Pledged Equity Interests; Pledged Debt

Schedule III

 

Trade Names

Schedule IV

 

Chief Place of Business and Chief Executive or Registered Office

Schedule V

 

Insurance

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

 

Form of Collateral Supplement

Exhibit A-2

 

Form of Grantor Supplement

Exhibit B

 

Form of Charge Over Shares of Irish Subsidiary Holdco

Exhibit C

 

Form of Account Control Agreement

 

ii

--------------------------------------------------------------------------------


 

This TERM LOAN SECURITY AGREEMENT (this “Agreement”), dated as of February 23,
2012, is made among FLYING FORTRESS FINANCING INC., a California corporation
(“Parent Holdco”), FLYING FORTRESS INC., a California corporation (the
“Borrower”), FLYING FORTRESS IRELAND LEASING LIMITED, a private limited
liability company incorporated under the laws of Ireland (the “Irish Subsidiary
Holdco”), FLYING FORTRESS US LEASING INC., a California corporation (the “CA
Subsidiary Holdco”) and the ADDITIONAL GRANTORS who from time to time become
grantors under this Agreement (together with Parent Holdco, the Borrower, the
Irish Subsidiary Holdco and the CA Subsidiary Holdco, the “Grantors”), and BANK
OF AMERICA, N.A., a national banking association (“Bank of America”), as the
collateral agent (in such capacity, and together with any permitted successor or
assign thereto or any permitted replacement thereof, the “Collateral Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)                                 International Lease Finance Corporation
(“ILFC”), the Borrower, Parent Holdco, the Irish Subsidiary Holdco, the CA
Subsidiary Holdco, the lenders identified therein, Bank of America, N.A. as the
administrative agent (in such capacity, the “Administrative Agent”) and the
Collateral Agent have entered into the Term Loan Credit Agreement, dated as of
the date hereof (the “Credit Agreement”), pursuant to which the Lenders have
made the Loans to the Borrower.

 

(2)                                 ILFC is the direct or indirect owner of
certain Aircraft and ILFC and certain of its Affiliates are parties to lease and
sub-lease contracts with respect to such Aircraft.

 

(3)                                 (a) Parent Holdco owns 100% of the
outstanding capital stock of the Borrower, (b) the Borrower owns 100% of the
outstanding capital stock of the CA Subsidiary Holdco and 100% of the Equity
Interests of the Irish Subsidiary Holdco, (c) the Irish Subsidiary Holdco and
the CA Subsidiary Holdco directly or indirectly (and subject to the Local
Requirements Exception)  hold or will acquire from time to time, 100% of the
Equity Interests in Owner Subsidiaries that may in turn hold or acquire from
time to time 100% of the Equity Interests in other Owner Subsidiaries, and each
Owner Subsidiary has acquired Pool Aircraft or will from time to time on or
after the Effective Date acquire Pool Aircraft from ILFC or its Affiliates and
(d) CA Subsidiary Holdco, Irish Subsidiary Holdco or an Owner Subsidiary will
acquire directly or indirectly (and subject to the Local Requirements Exception)
100% of the Equity Interests of any Intermediate Lessee that will, from time to
time after the Effective Date, act as leasing intermediary with respect to
certain Pool Aircraft.

 

(4)                                 The Grantors in each case party thereto have
agreed pursuant to the Credit Agreement, and it is a condition precedent to the
making and release of the Loans by the Lenders under the Credit Agreement, that
the Grantors grant the security interests required by this Agreement.

 

(5)                                 Each Grantor will derive substantial direct
and indirect benefit from the transactions described above.

 

1

--------------------------------------------------------------------------------


 

(6)                                 Bank of America is willing to act as the
Collateral Agent under this Agreement.

 

NOW, THEREFORE, in consideration of the premises, each Grantor hereby agrees
with the Collateral Agent for its respective benefit and the benefit of the
other Secured Parties as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01     Definitions.  (a)  Certain Defined Terms.  For the purposes of
this Agreement, the following terms have the meanings indicated below:

 

“1881 Act” has the meaning set forth in Section 2.20.

 

“Account Collateral” has the meaning specified in Section 2.01(d).

 

“Account Control Agreement” means the collateral account control agreement in
the form attached hereto as Exhibit C in respect of the Collateral Account dated
on or about the Effective Date among the Securities Intermediary, the Borrower
and the Collateral Agent.

 

“Additional Grantor” has the meaning specified in Section 8.01(b).

 

“Agreed Currency” has the meaning specified in Section 8.07.

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Aircraft Objects” means, collectively, the “aircraft objects” (as defined in
the Protocol) described on Schedule I hereto, as supplemented by each Collateral
Supplement and Grantor Supplement.

 

“Airframe” means, individually, each of the airframes described on Schedule I
hereto, as supplemented by any Collateral Supplement or Grantor Supplement.

 

“Bank of America” has the meaning specified in the recital of parties to this
Agreement.

 

“Beneficial Interest Collateral” has the meaning specified in Section 2.01(c).

 

“Borrower” has the meaning specified in the preliminary statements of this
Agreement.

 

“Cape Town Lease” means any Lease (including any Lease between Grantors) that
has been entered into, extended, assigned or novated after March 1, 2006 (or
such later date as the Cape Town Convention may be given effect under the law of
any applicable jurisdiction) (A) with a Cape Town Lessee or (B) where the
related Aircraft Object is registered in a “Contracting State”.

 

2

--------------------------------------------------------------------------------


 

“Cape Town Lessee” means a lessee under a Lease that is “situated in” a
“Contracting State”.

 

“Certificated Security” means a certificated security (as defined in Section
8-102(a)(4) of the UCC) other than a Government Security.

 

“Collateral” has the meaning specified in Section 2.01.

 

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral Supplement” means a supplement to this Agreement in substantially
the form attached as Exhibit A-1 executed and delivered by a Grantor.

 

“Credit Agreement” has the meaning specified in the preliminary statements to
this Agreement.

 

“Eligible Institution” means (a) Bank of America in its capacity as the
Collateral Agent under this Agreement; (b) any bank not organized under the laws
of the United States of America so long as it has either (i) a long-term
unsecured debt rating of A or better by Standard & Poor’s and A2 or better by
Moody’s or (ii) a short-term unsecured debt rating of A-1+ by Standard & Poor’s
and P-1 or better by Moody’s; or (c) any bank organized under the laws of the
United States of America or any state thereof, or the District of Columbia (or
any branch of a foreign bank licensed under any such laws), so long as it (i)
has either (A) a long-term unsecured debt rating of A (or the equivalent) or
better by each of Standard & Poor’s and Moody’s or (B) a short-term unsecured
debt rating of A-l+ by Standard & Poor’s and P-1 by Moody’s and (ii) can act as
a securities intermediary under the New York Uniform Commercial Code.

 

“Enforcement Event” means, with respect to each section or provision of the Loan
Documents where the term “Enforcement Event” is used, the occurrence and
continuance of an Event of Default together with, except in the case of an Event
of Default described in clauses (g), (h) or (i) of Article 6 of the Credit
Agreement or if such notice is otherwise not permitted by applicable law, notice
from the Collateral Agent to the Borrower and ILFC that such Event of Default
shall constitute an Enforcement Event with respect to such section or provision
(it being agreed that (a) the failure to include any such section or provision
in any such notice shall not prejudice the Collateral Agent’s right to send a
subsequent notice specifying such section or provision and (b) it shall be
sufficient for any such notice to state that it applies to all such sections and
provisions (without specifying the sections or provisions) or that it applies to
all such sections and provisions except certain specified sections or
provisions), unless revoked or rescinded pursuant to a notice to such effect
from the Collateral Agent, for so long as such Event of Default is continuing.

 

“Engine” means, individually, each of the aircraft engines described on Schedule
I hereto, as supplemented by each Collateral Supplement and Grantor Supplement.

 

“Equity Collateral” has the meaning specified in Section 2.07(a).

 

3

--------------------------------------------------------------------------------


 

“Event of Default” means any Event of Default (as defined in the Credit
Agreement).

 

“FAA” means the Federal Aviation Administration of the United States of America.

 

“Government Security” means any security issued or guaranteed by the United
States of America or an agency or instrumentality thereof that is maintained in
book-entry on the records of the FRBNY and is subject to Revised Book-Entry
Rules.

 

“Grantor Supplement” means a supplement to this Agreement in substantially the
form attached as Exhibit A-2 executed and delivered by a Grantor.

 

“Grantors” has the meaning specified in the recital of parties to this
Agreement.

 

“ILFC” has the meaning specified in the recital of parties in to Agreement.

 

“Instrument” means any “instrument” as defined in Section 9-102(a)(47) of the
UCC.

 

“Insurances” means, in relation to each Pool Aircraft, any and all contracts or
policies of insurance and reinsurance complying with the provisions of Schedule
V hereto or an indemnity from a Governmental Authority as indemnitor, as
appropriate, and required to be effected and maintained in accordance with this
Agreement.

 

“International Registry” means the International Registry under the Cape Town
Convention.

 

“Investment Collateral” has the meaning set forth in Section 2.01(d).

 

“Membership Interest Collateral” has the meaning specified in Section 2.01(b).

 

“Parent Holdco” has the meaning specified in the recital of parties in to
Agreement.

 

“Parts” means all appliances, parts, components, instruments, appurtenances,
accessories, furnishings, seats and other equipment of whatever nature (other
than (a) Engines or engines, and (b) any appliance, part, component, instrument,
appurtenance, accessory, furnishing, seat or other equipment that would qualify
as a removable part and is leased by a Lessee from a third party or is subject
to a security interest granted to a third party), that may from time to time be
installed or incorporated in or attached or appurtenant to any Airframe or any
Engine or removed therefrom and, if the applicable Pool Aircraft or Engine is
subject to a Lease, is owned by a Grantor hereunder during the term of such
Lease under the provisions of such Lease.

 

“Pledged Beneficial Interests” means all of the beneficial interest in the
Pledged Equity Parties described in the attached Schedule II, as supplemented by
any Collateral Supplement or Grantor Supplement.

 

4

--------------------------------------------------------------------------------


 

“Pledged Borrower Debt” means any and all Indebtedness from time to time owing
by the Borrower to any Borrower Party.

 

“Pledged CA Subsidiary Holdco Debt” means any and all Indebtedness from time to
time owing by the CA Subsidiary Holdco to any Borrower Party.

 

“Pledged Debt” means the Pledged Parent Holdco Debt, the Pledged Borrower Debt,
the Pledged Irish Subsidiary Holdco Debt, the Pledged CA Subsidiary Holdco Debt,
the Pledged Owner Subsidiary Debt and the Pledged Intermediate Lessee Debt.

 

“Pledged Debt Collateral” has the meaning assigned to such term in Section
2.01(a)(iii).

 

“Pledged Equity Interests” means the Pledged Beneficial Interests, the Pledged
Membership Interests and the Pledged Stock.

 

“Pledged Equity Party” means the Borrower, the Irish Subsidiary Holdco, the CA
Subsidiary Holdco, each Owner Subsidiary and each Intermediate Lessee.

 

“Pledged Intermediate Lessee Debt” means any and all Indebtedness from time to
time owing by any Intermediate Lessee to any Borrower Party.

 

“Pledged Irish Subsidiary Holdco Debt” means any and all Indebtedness from time
to time owing by the Irish Subsidiary Holdco to any Borrower Party.

 

“Pledged Owner Subsidiary Debt” means any and all Indebtedness from time to time
owing by any Owner Subsidiary to any Borrower Party.

 

“Pledged Membership Interests” means all of the membership interests in the
Pledged Equity Parties described in the attached Schedule II, as supplemented by
any Collateral Supplement or Grantor Supplement.

 

“Pledged Parent Holdco Debt” means any and all Indebtedness from time to time
owing by Parent Holdco to any Borrower Party.

 

“Pledged Stock” means the outstanding shares of capital stock and/or issued
share capital of the Pledged Equity Parties described in the attached Schedule
II, as supplemented by any Collateral Supplement or Grantor Supplement.

 

“Received Currency” has the meaning specified in Section 8.07.

 

“Relevant Collateral” has the meaning specified in Section 2.07(a).

 

“Required Cape Town Registrations” has the meaning set forth in Section 2.08(c).

 

“Revised Book-Entry Rules” means 31 C.F.R. § 357 (Treasury bills, notes and
bonds); 12 C.F.R. § 615 (book-entry securities of the Farm Credit
Administration); 12 C.F.R. §§ 910 and 912 (book-entry securities of the Federal
Home Loan Banks); 24 C.F.R. § 81 (book-

 

5

--------------------------------------------------------------------------------


 

entry securities of the Federal National Mortgage Association and the Federal
Home Loan Mortgage Corporation); 12 C.F.R. § 1511 (book-entry securities of the
Resolution Funding Corporation); 31 C.F.R. § 354 (book-entry securities of the
Student Loan Marketing Association); and any substantially comparable book-entry
rules of any other Federal agency or instrumentality.

 

“Secured Obligations” has the meaning assigned to the term “Obligations” in the
Credit Agreement.

 

“Secured Party” means any of or, in the plural form, all of the Collateral
Agent, the Lenders, the Administrative Agent and the Syndication Agent.

 

“Securities Account” means a securities account as defined in Section 8-501(a)
of the UCC maintained in the name of the Collateral Agent as “entitlement
holder” (as defined in Section 8-102(a)(7) of the UCC) on the books and records
of a Securities Intermediary whose “securities intermediary’s jurisdiction”
(within the meaning of Section 8-110(e) of the UCC) is the State of New York.

 

“Securities Intermediary” means any “securities intermediary” with respect to
the Collateral Agent as defined in 31 C.F.R. Section 357.2 or Section
8-102(a)(14) of the UCC.

 

“Security Collateral” has the meaning specified in Section 2.01(a).

 

“Uncertificated Security” means an uncertificated security (as defined in
Section 8-102(a)(18) of the UCC) other than a Government Security.

 

(b)                                 Terms Defined in the Cape Town Convention. 
The following terms shall have the respective meanings ascribed thereto in, or
as otherwise used in, the Cape Town Convention: “Contracting State”, “contract
of sale”, “international interest” and “situated in”.

 

(c)                                  Terms Defined in the Credit Agreement.  For
all purposes of this Agreement, all capitalized terms used but not defined in
this Agreement shall have the respective meanings assigned to such terms in the
Credit Agreement.

 

(d)                                 Certain Terms Used in the Account Control
Agreement.  As between the parties hereto, it is agreed that references in the
Account Control Agreement to “enforcement event” and “loan documents” shall be
construed respectively as references to “Enforcement Event” and “Loan Documents”
as such terms are defined herein and in the Credit Agreement.

 

Section 1.02     Construction and Usage.  Unless the context otherwise requires:

 

(a)                                 A term has the meaning assigned to it and an
accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP.

 

(b)                                 The terms “herein”, “hereof” and other words
of similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Unless otherwise indicated in context, all
references to Articles, Sections, Schedules or Exhibits refer to an Article or
Section of, or a Schedule or Exhibit to, this Agreement.

 

(d)                                 Words of the masculine, feminine or neuter
gender shall mean and include the correlative words of other genders, and words
in the singular shall include the plural, and vice versa.

 

(e)                                  The terms “include”, “including” and
similar terms shall be construed as if followed by the phrase “without
limitation”.

 

(f)                                   References in this Agreement to an
agreement or other document (including this Agreement) include references to
such agreement or document, as supplemented, amended, replaced or otherwise
modified (without, however, limiting the effect of the provisions of this
Agreement with regard to any such supplement, amendment, replacement or
modification), and the provisions of this Agreement apply to successive events
and transactions.  References to any Person shall include such Person’s
successors in interest and permitted assigns.

 

(g)                                  References in this Agreement to any statute
or other legislative provision shall include any statutory or legislative
modification or re-enactment thereof, or any substitution therefor, and
references to any governmental Person shall include reference to any
governmental Person succeeding to the relevant functions of such Person.

 

(h)                                 References in this Agreement to any action,
remedy or method of judicial proceeding for the enforcement of the rights of
creditors or of security shall be deemed to include, in respect of any
jurisdiction other than the State of New York, references to such action, remedy
or method of judicial proceeding for the enforcement of the rights of creditors
or of security available or appropriate in such jurisdiction as shall most
nearly approximate such action, remedy or method of judicial proceeding
described or referred to in this Agreement.

 

(i)                                     Where any payment is to be made, funds
applied or any calculation is to be made hereunder on a day which is not a
Business Day, unless any Loan Document otherwise provides, such payment shall be
made, funds applied and calculation made on the next succeeding Business Day,
and payments shall be adjusted accordingly; provided, however, that no
additional interest shall be due in respect of such delay.

 

ARTICLE II
SECURITY

 

Section 2.01     Grant of Security.

 

To secure the Secured Obligations, each Grantor hereby assigns and pledges to
the Collateral Agent, for its benefit and the benefit of the other Secured
Parties, and hereby grants to the Collateral Agent for its benefit and the
benefit of the other Secured Parties a security interest in, all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired (collectively, the “Collateral”):

 

7

--------------------------------------------------------------------------------

 

 

(a)                                  with respect to each Grantor, all of the
following (the “Security Collateral”):

 

(i)                                     the Pledged Stock and the certificates
representing such Pledged Stock, and all dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Stock;

 

(ii)                                  all additional shares of the capital stock
of any other Pledged Equity Party from time to time acquired by such Grantor in
any manner, including the capital stock of any other Pledged Equity Party that
may be formed from time to time, and all certificates, if any, representing such
additional shares of the capital stock and all dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all such additional shares; and

 

(iii)                               the Pledged Debt and all instruments
evidencing the Pledged Debt, and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Debt (the “Pledged Debt
Collateral”);

 

(b)                                 with respect to each Grantor, all of the
following (the “Membership Interest Collateral”):

 

(i)                                     the Pledged Membership Interests, all
certificates, if any, from time to time representing all of such Grantor’s
right, title and interest in the Pledged Membership Interests, any contracts and
instruments pursuant to which any such Pledged Membership Interests are created
or issued and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Membership Interests; and

 

(ii)                                  all of such Grantor’s right, title and
interest in all additional membership interests in any other Pledged Equity
Party from time to time acquired by such Grantor in any manner, including the
membership interests in any other Pledged Equity Party that may be formed from
time to time, and all certificates, if any, from time to time representing such
additional membership interests and all distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all such additional membership
interests;

 

(c)                                  with respect to each Grantor, all of the
following (the “Beneficial Interest Collateral”):

 

(i)                                     the Pledged Beneficial Interest, all
certificates, if any, from time to time representing all of such Grantor’s
right, title and interest in the Pledged Beneficial Interest, any contracts and
instruments pursuant to which any such Pledged Beneficial Interest are created
or issued and all distributions, cash, instruments and other property

 

8

--------------------------------------------------------------------------------


 

from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Pledged Beneficial Interest; and

 

(ii)                                  all of such Grantor’s right, title and
interest in all additional beneficial interests in any other Pledged Equity
Party from time to time acquired by such Grantor in any manner, including the
beneficial interests in any other Pledged Equity Party that may be formed from
time to time, the trust agreements and any other contracts and instruments
pursuant to which any such Pledged Equity Party is created or issued, and all
certificates, if any, from time to time representing such additional beneficial
interests and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional beneficial interests;

 

(d)                                 all other “investment property” (as defined
in Section 9-102(a)(49) of the UCC) of such Grantor (the “Investment
Collateral”) including written notification of all interest, dividends,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the then
existing Investment Collateral, but excluding any loans or advances made, or
dividends, contributions or distributions or other amounts paid, by any Pledged
Equity Party to any Transaction Party;

 

(e)                                  with respect to each Grantor, all right of
such Grantor in and to the Collateral Account and all funds, cash, investment
property, investments, securities, instruments or other property (including all
“financial assets” within the meaning of Section 8-102(a)(9) of the UCC) at any
time or from time to time credited to any such account (collectively, the
“Account Collateral”); and

 

(f)                                    all proceeds of any and all of the
foregoing Collateral (including proceeds that constitute property of the types
described in subsections (a), (b), (c), (d) and (e) of this Section 2.01);

 

provided, however, that notwithstanding any of the foregoing provisions, so long
as no Enforcement Event shall have occurred and be continuing, each Grantor
shall have the right, to the exclusion of the Collateral Agent, to (i) all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Security Collateral (other than the Pledged Debt), (ii) all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Debt, and (iii) the Investment Collateral (subject to the exclusion in Section
2.01(d), and once paid by a Grantor to a non-Grantor shall be free and clear of
the Lien hereof and shall not constitute Collateral), and if an Enforcement
Event shall have occurred and be continuing, no Grantor shall make any such
payment to a non-Grantor without the Collateral Agent’s consent The foregoing
proviso shall in no event give rise to any right on behalf of any Transaction
Party to cause the release of amounts from the Collateral Account other than in
accordance with the Loan Documents; provided further that the Collateral shall
not include any Non-Collateral Assets.

 

Section 2.02        Security for Obligations.  This Agreement secures the
payment and performance of all Secured Obligations of the Grantors to each
Secured Party (subject to the

 

9

--------------------------------------------------------------------------------


 

subordination provisions of this Agreement) and shall be held by the Collateral
Agent in trust for the Secured Parties.  Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts that constitute
part of the Secured Obligations and would be owed by any Grantor to any Secured
Party but for the fact that Secured Obligations are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Grantor.

 

Section 2.03        Representations and Warranties of the Grantors.  Each
Grantor represents and warrants as of the date of this Agreement, the Effective
Date, each Release Date in respect of which such Grantor is a Relevant Release
Party and as of each date on which such Grantor executes and delivers a Grantor
Supplement or a Collateral Supplement, as follows:

 

(a)                                  Each Pool Aircraft is legally and
beneficially Owned by the Owner Subsidiary identified as the Owner of such Pool
Aircraft in the applicable Release Request or legally Owned by the Owner
Subsidiary and beneficially Owned by a Subsidiary Holdco or another Owner
Subsidiary, except to the extent of the Local Requirements Exception and as
provided in the definition of “Own”.  None of the Pool Aircraft Assets has been
sold in violation of the provisions of the Loan Documents, or is currently
pledged, assigned or otherwise encumbered except for Permitted Liens, and no
Pool Aircraft Assets are described in (i) any UCC financing statements filed
against any Transaction Party other than UCC financing statements which have
been (or have been agreed by the secured parties referenced therein to be)
terminated and UCC Financing Statements filed in connection with Permitted Liens
or (ii) any other mortgage registries, including the International Registry
(which for the avoidance of doubt, shall not include any contract of sale) or
filing records that may be applicable to the Pool Aircraft or Collateral in any
other relevant jurisdiction, other than such filings or registrations that have
been (or have been agreed by the secured parties referenced therein to be)
terminated or that have been made in connection with Permitted Liens. Except to
the extent of the Local Requirements Exception and as provided in the definition
of “Own”, the Grantors are the legal and beneficial owners of the Collateral.
None of the Collateral has been sold in violation of the provisions of the Loan
Documents, or is currently pledged, assigned or otherwise encumbered other than
pursuant to the terms of the Loan Documents and except for Permitted Liens.  No
Collateral is described in (i) any UCC financing statements filed against any
Pledged Equity Party other than UCC financing statements which have been (or
have been agreed by the secured parties referenced therein to be) terminated and
the UCC financing statements filed in connection with Permitted Liens or (ii)
any other mortgage registries, including the International Registry (which for
the avoidance of doubt, shall not include any contract of sale), or filing
records that may be applicable to the Collateral in any other relevant
jurisdiction, other than such filings or registrations that have been (or have
been agreed by the secured parties referenced therein to be) terminated or that
have been made in connection with Permitted Liens, this Agreement or any other
security document in favor of the Collateral Agent for the benefit of the
Secured Parties, or, with respect to any Lease, in favor of the applicable
Lessor Subsidiary or the Lessee thereunder.

 

(b)                                 In each case as and to the extent required
under the Express Perfection Requirements, this Agreement creates a valid and
(upon the taking of the actions required hereby) perfected security interest in
favor of the Collateral Agent in the Collateral as security for the Secured
Obligations, subject in priority to no other Liens (other than Permitted Liens),
and all filings and other actions necessary to perfect and protect such security
interest as a first

 

10

--------------------------------------------------------------------------------


 

priority security interest of the Collateral Agent have been (or to the extent
permitted hereby or in the case of future Collateral, will be) duly taken,
enforceable against the applicable Grantors and creditors of and purchasers from
such Grantors.

 

(c)                                  No Grantor has any trade names except as
set forth on Schedule III hereto.

 

(d)                                 No consent of any other Person and no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body or other third party (including, for
the avoidance of doubt, the International Registry) is required under any
applicable law that is necessary to comply with the Express Perfection
Requirements (i) for the grant by such Grantor of the assignment and security
interest granted hereby, (ii) for the execution, delivery or performance of this
Agreement by such Grantor or (iii) for the perfection or maintenance of the
pledge, assignment and security interest created hereby, except for (A) the
filing of financing and continuation statements under the UCC, (B) the Required
Cape Town Registrations, (C) the applicable Irish filings pursuant to Section
2.08(e) and (D) such other filings as are required under relevant local law in
the case of Grantors that are not domiciled in the United States or a state
thereof.

 

(e)                                  The chief place of business, organizational
identification number (if applicable) and chief executive or registered office
of such Grantor and the office where such Grantor keeps records of the
Collateral are located at the address specified opposite the name of such
Grantor on the attached Schedule IV or, in the case of records, at ILFC.

 

(f)                                    The Pledged Stock constitutes the
percentage of the issued and outstanding shares of capital stock of the issuers
thereof indicated on the attached Schedule II.  The Pledged Membership Interests
constitute the percentage of the membership interest of the issuer thereof, as
indicated on Schedule II hereto.  The Pledged Beneficial Interests constitute
the percentage of the beneficial interest of the issuer thereof indicated on
Schedule II hereto.

 

(g)                                 The Pledged Stock, the Pledged Membership
Interests and the Pledged Beneficial Interests have been duly authorized and
validly issued and are fully paid up and nonassessable.  The Pledged Debt has
been duly authorized or issued and delivered and is the legal, valid and binding
obligation of each applicable Borrower Party thereunder.

 

(h)                                 The Pledged Stock and the Pledged Membership
Interests constitute “certificated securities” within the meaning of Section
8-102(4) of the UCC. If the issuer thereof is organized under the laws of the
United States or a state thereof, the terms of any Pledged Equity Interest
expressly provide that such Pledged Equity Interest shall be governed by Article
8 of the Uniform Commercial Code as in effect in the jurisdiction of the issuer
of such Pledged Membership Interest or such Article 8 shall be applicable
thereto under applicable Laws.  Any Certificated Security or Instrument
evidencing the Pledged Stock, the Pledged Debt, the Pledged Beneficial
Interests, the Pledged Membership Interests and any Investment Collateral have
been delivered to the Collateral Agent in accordance with Section 2.05 and 2.07.
The Pledged Stock and the Pledged Membership Interest either (i) are in bearer
form, (ii) have been indorsed, by an effective indorsement, to the Collateral
Agent or in blank or (iii) have been registered in the name of the Collateral
Agent.  None of the Pledged Stock, the Pledged Beneficial Interests and the
Pledged Membership Interest that constitute or evidence the Collateral have any
marks or

 

11

--------------------------------------------------------------------------------


 

notations indicating that they have been pledged, assigned or otherwise conveyed
to any person other than the Collateral Agent (other than those agreed by the
secured parties referenced therein to be terminated or released).  Any Pledged
Beneficial Interests either (i) constitute “certificated securities” within the
meaning of Section 8-102(a)(4) of the UCC, have been delivered to the Collateral
Agent and (1) are in bearer form, (2) have been indorsed, by an effective
indorsement, to the Collateral Agent or in blank or (3) have been registered in
the name of the Collateral Agent or (ii) a fully executed “control agreement”
has been delivered to the Collateral Agent with respect to such Pledged
Beneficial Interests.

 

Section 2.04        Grantors Remain Liable.  Anything contained herein to the
contrary notwithstanding, (a) each Grantor shall remain liable under the
contracts and agreements included in the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral and (c) in each case, unless the Collateral Agent or
any other Secured Party, expressly in writing or by operation of law, assumes or
succeeds to the interests of any Grantor hereunder, no Secured Party shall have
any obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor under the contracts
and agreements included in the Collateral or to take any action to collect or
enforce any claim for payment assigned under this Agreement.

 

Section 2.05        Delivery of Collateral.  All certificates or instruments
representing or evidencing any Collateral, if deliverable, shall be delivered to
and held by or on behalf of the Collateral Agent and shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, all in form and substance satisfactory to
evidence the security interests granted thereby.  The Collateral Agent shall
have the right, upon the occurrence and during the continuance of an Enforcement
Event, to transfer to or to register in the name of the Collateral Agent or any
of its nominees any or all of the Pledged Equity Interests, subject only to the
revocable rights specified in Section 2.10(a).  In addition, the Collateral
Agent shall have the right at any time, upon the occurrence and during the
continuance of an Enforcement Event, to exchange certificates or instruments
representing or evidencing any Collateral for certificates or instruments of
smaller or larger denominations.

 

Section 2.06        As to the Pool Aircraft Collateral.  (a)  The Grantors shall
provide a true and complete copy of all documents or instruments constituting
Pool Aircraft Collateral to the Collateral Agent on or prior to the Release Date
in respect of such Pool Aircraft.  Subsequent to a Release Date in respect of a
Pool Aircraft, upon (i) the inclusion of any additional such document or
instrument in the Pool Aircraft Collateral in respect of such Pool Aircraft or
(ii) the amendment or replacement thereof, the Grantors will deliver, or cause
to be delivered, a copy thereof to the Collateral Agent.  Each such document or
instrument will have been duly authorized, executed and delivered by the
relevant Transaction Party, will be in full force and effect and will be binding
upon and enforceable against all parties thereto in accordance with its terms
subject to customary exceptions.

 

12

--------------------------------------------------------------------------------


 

(b)                                 The Grantors shall, at their expense, use
reasonable commercial efforts, in accordance with Leasing Company Practice to
(A) perform and observe, or cause to be performed and observed, all the terms
and provisions of the documents and instruments constituting Pool Aircraft
Collateral to be performed or observed by a Transaction Party and (B) after an
Enforcement Event has occurred and is continuing take all such action to such
end as may be from time to time reasonably requested by the Collateral Agent.

 

Section 2.07        As to the Equity Collateral and Investment Collateral.  (a)
 All Security Collateral, Membership Interest Collateral and Beneficial Interest
Collateral (collectively, the “Equity Collateral”) and all Investment Collateral
(together with the Equity Collateral, the “Relevant Collateral”) shall be
delivered to the Collateral Agent as follows:

 

(i)                                     in the case of each Certificated
Security or Instrument, by (A) causing the delivery of such Certificated
Security or Instrument to the Collateral Agent, registered in the name of the
Collateral Agent or duly endorsed by an appropriate person to the Collateral
Agent or in blank and, in each case, held by the Collateral Agent, or (B) if
such Certificated Security or Instrument is registered in the name of any
Securities Intermediary on the books of the issuer thereof or on the books of
any Securities Intermediary, by causing such Securities Intermediary to
continuously credit by book entry such Certificated Security or Instrument to a
Securities Account maintained by such Securities Intermediary in the name of the
Collateral Agent and confirming in writing to the Collateral Agent that it has
been so credited;

 

(ii)                                  in the case of each Uncertificated
Security, by (A) causing such Uncertificated Security to be continuously
registered on the books of the issuer thereof in the name of the Collateral
Agent or (B) if such Uncertificated Security is registered in the name of a
Securities Intermediary on the books of the issuer thereof or on the books of
any securities intermediary of a Securities Intermediary, by causing such
Securities Intermediary to continuously credit by book entry such Uncertificated
Security to a Securities Account maintained by such Securities Intermediary in
the name of the Collateral Agent and confirming in writing to the Collateral
Agent that it has been so credited; and

 

(iii)                               in the case of each Government Security
registered in the name of any Securities Intermediary on the books of the FRBNY
or on the books of any securities intermediary of such Securities Intermediary,
by causing such Securities Intermediary to continuously credit by book entry
such security to the collateral account maintained by such Securities
Intermediary in the name of the Collateral Agent and confirming in writing to
the Collateral Agent that it has been so credited.

 

(b)                                 Each Grantor and the Collateral Agent hereby
represents, with respect to the Account Collateral, that it has not entered
into, and hereby agrees that it will not enter into, any currently effective
agreement (i) with any of the other parties hereto or any Securities
Intermediary specifying any jurisdiction other than the State of New York as the
“securities intermediary’s jurisdiction” within the meaning of Section 8-110(e)
of the UCC in connection with any Securities Account with any Securities
Intermediary referred to in Section 2.07(a) for purposes of 31 C.F.R. Section
357.11(b), Section 8-110(e) of the UCC or any similar state or

 

13

--------------------------------------------------------------------------------


 

Federal law, or (ii) with any other person relating to such account pursuant to
which it has agreed that any Securities Intermediary may comply with entitlement
orders made by such person.  The Collateral Agent represents that it will, by
express agreement with each Securities Intermediary, provide for each item of
property constituting Account Collateral held in and credited to the Securities
Account, including cash, to be treated as a “financial asset” within the meaning
of Section 8-102(a)(9)(iii) of the UCC for the purposes of Article 8 of the UCC.

 

(c)                                  Without limiting the foregoing, each
Grantor and the Collateral Agent agree, and the Collateral Agent shall cause
each Securities Intermediary, to take such different or additional action as may
be required in order to maintain the perfection and priority of the security
interest of the Collateral Agent in the Equity Collateral in the event of any
change in applicable law or regulation, including Articles 8 and 9 of the UCC
and regulations of the U.S. Department of the Treasury governing transfers of
interests in Government Securities.

 

Section 2.08        Further Assurances.  (a)  In each case to the extent
required pursuant to the Express Perfection Requirements, each Grantor agrees
that from time to time, at the expense of such Grantor, such Grantor shall
promptly execute and deliver all further instruments and documents, and take all
further action (including under the laws of any foreign jurisdiction), that may
be necessary, or that the Collateral Agent may reasonably request, in order to
perfect and protect any pledge, assignment or security interest granted or
purported to be granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral. 
Without limiting the generality of the foregoing but subject to the
qualification that the following are required only to the extent of the Express
Perfection Requirements, each Grantor shall:  (i) execute and file such
financing or continuation statements, or amendments thereto, under the UCC and
such other instruments or notices, that may be necessary, or as the Collateral
Agent may reasonably request, in order to perfect and preserve the pledge,
assignment and security interest granted or purported to be granted hereby and
(ii) execute, file, record, or register such additional documents and
supplements to this Agreement, including any further assignments, security
agreements, pledges, grants and transfers, as may be required under the laws of
any foreign jurisdiction of organization or domicile of the relevant Grantor
hereunder or as the Collateral Agent may reasonably request, to create, attach,
perfect, validate, render enforceable, protect or establish the priority of the
security interest and lien of this Agreement.

 

(b)                                 Each Grantor hereby authorizes the
Collateral Agent to file one or more financing or continuation statements, and
amendments thereto, under the UCC relating to all or any part of the Collateral
without the signature of such Grantor where permitted by law.  A photocopy or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

 

(c)                                  Each Grantor shall ensure that at all times
an individual shall be appointed as administrator with respect to each Owner
Subsidiary and each Intermediate Lessee for purposes of the International
Registry and shall cause each such Owner Subsidiary and each such Intermediate
Lessee to register or cause to be registered with the International Registry
(collectively, the “Required Cape Town Registrations”) (i) the international
interest provided for in any Cape Town Lease to which such Owner Subsidiary or
Intermediate Lessee is a lessor or lessee; and (ii) the contract of sale with
respect to any Pool Aircraft by which title to such Pool

 

14

--------------------------------------------------------------------------------


 

Aircraft is conveyed by or to such Owner Subsidiary, but only if the seller
under such contract of sale is situated in a Contracting State or if such
Aircraft Object is registered in a Contracting State and if such seller agrees
to such registration.

 

(d)                                 With respect to each Grantor holding an
Equity Interest in a Pledged Equity Party incorporated under the laws of
Ireland, such Grantor shall cause each Security Document executed by it and an
Additional Charge Over Shares or, in each case, its relevant particulars to be
filed in the Irish Companies Registration Office and, where applicable, the
Irish Revenue Commissioners within 21 days of execution thereof.

 

Section 2.09        Place of Perfection; Records.  Each Grantor shall keep its
chief place of business and chief executive office at the location therefor
specified in Schedule IV and shall keep its records concerning the Collateral at
such location or at ILFC’s chief executive office or, upon 30 days’ prior
written notice to the Collateral Agent, at such other locations in a
jurisdiction where all actions required by Section 2.03(e) shall have been taken
with respect to the Collateral.  Subject to applicable confidentiality
restrictions, each Grantor shall hold and preserve such records and, if an
Enforcement Event shall have occurred and be continuing, shall permit
representatives of the Collateral Agent upon reasonable prior notice at any time
during normal business hours reasonably to inspect and make abstracts from such
records, all at the sole cost and expense of such Grantor.

 

Section 2.10        Voting Rights; Dividends; Etc.  (a)  So long as no
Enforcement Event shall have occurred and be continuing:

 

(i)                                     Each Grantor shall be entitled to
exercise any and all voting and other consensual rights pertaining to all or any
part of the Equity Collateral pledged by such Grantor for any purpose not
inconsistent with the terms of this Agreement, the charter documents of such
Grantor, or the Loan Documents; provided that such Grantor shall not exercise or
shall refrain from exercising any such right if such action would constitute a
breach of its obligations under the Loan Documents; and

 

(ii)                                  The Collateral Agent shall execute and
deliver (or cause to be executed and delivered) to such Grantor all such proxies
and other instruments as such Grantor may reasonably request in writing and
provide for the purpose of enabling such Grantor to exercise the voting and
other rights that it is entitled to exercise pursuant to Section 2.10(a)(i).

 

(b)                                 After an Enforcement Event shall have
occurred and be continuing, any and all distributions, dividends and interest
paid in respect of the Equity Collateral pledged by such Grantor, including any
and all (i) distributions, dividends and interest paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, such Security
Collateral, Membership Interest Collateral or Beneficial Interest Collateral;
(ii) distributions, dividends and other distributions paid or payable in cash in
respect of such Security Collateral, Membership Interest Collateral or
Beneficial Interest Collateral in connection with a partial or total liquidation
or dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus; and (iii) cash paid, payable or otherwise distributed in
respect of principal of, or in redemption of, or in exchange

 

15

--------------------------------------------------------------------------------


 

for, such Security Collateral, Membership Interest Collateral or Beneficial
Interest Collateral shall be forthwith delivered to the Collateral Agent and, if
received by such Grantor, shall be received in trust for the benefit of the
Collateral Agent, be segregated from the other property or funds of such Grantor
and be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement).

 

(c)                                  During the continuance of an Enforcement
Event, all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 2.10(a)(i) and 2.10(a)(ii) shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
thereupon have the sole right to exercise or refrain from exercising such voting
and other consensual rights.

 

Section 2.11        Transfers and Other Liens; Additional Shares or Interests. 
(a) No Grantor shall (i) sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, any of the Collateral
or (ii) create or suffer to exist any Lien upon or with respect to any of the
Collateral, in the case of clause (i) or (ii) other than a Permitted Lien or as
otherwise provided for or permitted in any Loan Document.

 

(b)                                 Except as otherwise provided pursuant to the
Loan Documents, the Grantors (other than Parent Holdco) shall not issue, deliver
or sell any shares, interests, participations or other equivalents except those
pledged hereunder and except to the extent of the Local Requirements Exception. 
Any beneficial interests, membership interests or capital stock or other
securities or interests issued in respect of or in substitution for the Pledged
Stock, the Pledged Membership Interests or the Pledged Beneficial Interest shall
be issued or delivered (with any necessary endorsement) to the Collateral Agent
in accordance with Section 2.07.

 

Section 2.12        Collateral Agent Appointed Attorney-in-Fact.  Each Grantor
hereby irrevocably appoints, as security for the Secured Obligations, the
Collateral Agent as such Grantor’s attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time in the Collateral Agent’s discretion during the occurrence and
continuance of an Enforcement Event, to take any action and to execute any
instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including:

 

(a)                                  to ask for, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipts for moneys due
and to become due under or in respect of any of the Collateral;

 

(b)                                 to receive, indorse and collect any drafts
or other instruments and documents in connection included in the Collateral;

 

(c)                                  to file any claims or take any action or
institute any proceedings that the Collateral Agent may deem necessary for the
collection of any of the Collateral or otherwise to enforce the rights of the
Collateral Agent with respect to any of the Collateral; and

 

(d)                                 to execute and file any financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary, in order to perfect (except in the case of the
Beneficial Interest Collateral provided pursuant to Section

 

16

--------------------------------------------------------------------------------


 

2.01(c)) and preserve the pledge, assignment and security interest granted
hereby; provided, that the Collateral Agent’s exercise of any such power in this
clause (d) shall be subject to the Express Perfection Requirements.

 

Section 2.13        Collateral Agent May Perform.  If any Grantor fails to
perform any agreement contained in this Agreement, the Collateral Agent may (but
shall not be obligated to) after such prior notice as may be reasonable under
the circumstances, itself perform, or cause performance of, such agreement, and
the expenses of the Collateral Agent incurred in connection with doing so shall
be payable by the Grantors.

 

Section 2.14        Covenant to Pay.  Each Grantor covenants with the Collateral
Agent (for the benefit of the Secured Parties) that it will pay or discharge any
monies and liabilities whatsoever that are now, or at any time hereafter may be,
due, owing or payable by such Grantor in any currency, actually or contingently,
solely and/or jointly, and/or severally with another or others, as principal or
surety on any account whatsoever pursuant to the Loan Documents in accordance
with their terms.  Each Grantor agrees that (except as provided in Article 7 of
the Credit Agreement) no payment or distribution by such Grantor pursuant to the
preceding sentence shall entitle such Grantor to exercise any rights of
subrogation in respect thereof until the related Secured Obligations shall have
been paid in full.

 

Section 2.15        Delivery of Collateral Supplements; Delivery of Grantor
Supplements.  (a)  Upon the acquisition by any Grantor of any Security
Collateral, Membership Interest Collateral or Beneficial Interest Collateral,
such Grantor shall concurrently execute and deliver to the Collateral Agent a
Collateral Supplement duly completed with respect to such Collateral and shall
take such steps with respect to the perfection of such Collateral as are called
for by this Agreement for Collateral of the same type; provided that the
foregoing shall not be construed to provide for any action with respect to
perfection not required by the Express Perfection Requirements; and provided
further that the failure of any Grantor to deliver any Collateral Supplement as
to any such Collateral shall not impair the lien of this Agreement as to such
Collateral.  Upon the acquisition by any Owner Subsidiary of an Aircraft Object
not previously described in Schedule I hereto as supplemented by Annex I to each
Grantor Supplement and Collateral Supplement, the Grantor that directly Owns the
Equity Interest in such Owner Subsidiary shall provide an updated Collateral
Supplement describing such Aircraft Object.

 

(b)                                 Each Grantor shall, prior to or
simultaneously with such Person Owning the Equity Interests in any Subsidiary
(other than a Non-Collateral Subsidiary), cause any Subsidiary Obligor that was
not a signatory hereto on the date of this Agreement to enter into a Grantor
Supplement and become a Grantor hereunder.

 

Section 2.16        Insurance.  The Grantors shall cause to be maintained, or
procure that the relevant Lessee maintains, hull and third party liability
insurance policies in respect of each Pool Aircraft in accordance with the terms
of Schedule V hereto.

 

Section 2.17        Covenant Regarding Control.  No Grantor shall cause nor
permit any Person other than the Collateral Agent to have “control” (as defined
in Section 8-106 of the

 

17

--------------------------------------------------------------------------------


 

UCC) of the Collateral Account pursuant to the terms of the Credit Agreement and
the Account Control Agreement.

 

Section 2.18        Covenant Regarding Account Collateral.  Borrower shall enter
into the Account Control Agreement as of the date hereof.

 

Section 2.19        As to Irish Law.  Notwithstanding anything to the contrary
contained in this Agreement and in addition to and without prejudice to any
other rights or power of the Collateral Agent under this Agreement or under
general law in any relevant jurisdiction, at any time that the Collateral shall
become enforceable as provided in Section 3.01, the Collateral Agent shall be
entitled to appoint a receiver under this Agreement or under the Land and
Conveyancing Law Reform Act 2009 (as amended and as the same may be amended,
modified or replaced from time to time, the “2009 Act”) without the need for the
occurrence of any of the events specified in (a) to (c) of section 108(1)
(Appointment of Receiver) of the 2009 Act, such receiver shall have all such
powers, rights and authority conferred under the 2009 Act, this Agreement and
otherwise under the laws of Ireland without any limitation or restriction
imposed by the 2009 Act or otherwise under the laws of Ireland which may be
excluded or removed. The statutory power of sale conferred by section 100 (Power
of sale) of the 2009 Act shall apply to the Collateral free from restrictions
contained in section 100(1), (2), (3) and (4) and without the requirement to
serve notice (as provided for in section 100(1)) and section 108 (7)
(Remuneration of a receiver) of the 2009 Act shall not apply to the Collateral
or to any receiver appointed under this Agreement.

 

Section 2.20        Additional Charges Over Shares.  Each Grantor undertakes
with the Collateral Agent to enter into an Additional Charge Over Shares in
respect of the Equity Interests held by it of any Subsidiary of a Grantor which
is incorporated under the laws of Ireland and in respect of any other Subsidiary
of a Grantor, in each case to the extent such Additional Charge Over Shares is
necessary to perfect or protect the Collateral Agent’s interests in such Equity
Interests under applicable Law and to the extent required under the Express
Perfection Requirements.

 

ARTICLE III
REMEDIES

 

Section 3.01        Remedies.  Notwithstanding anything herein or in any other
Loan Document to the contrary, if any Enforcement Event shall have occurred and
be continuing, and in each case subject to the quiet enjoyment rights of the
applicable Lessee of any Pool Aircraft:

 

(a)                                  The Collateral Agent may exercise in
respect of the Collateral, in addition to other rights and remedies provided for
herein (including, for the avoidance of doubt, the rights and remedies of the
Collateral Agent provided for in Section 2.10(c)), all of the rights and
remedies of a secured party upon default under the UCC (whether or not the UCC
applies to the affected Collateral) and all of the rights and remedies under
applicable law and also may (i) require any Grantor to, and such Grantor hereby
agrees that it shall at its expense and upon written request of the Collateral
Agent forthwith, assemble all or any part of the Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place to be
designated by the Collateral Agent that is reasonably convenient to both parties
and (ii) without

 

18

--------------------------------------------------------------------------------


 

notice except as specified below, sell or cause the sale of the Collateral or
any part thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable. Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ prior notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification.  The Collateral Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given.  The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

 

(b)                                 All cash proceeds received by the Collateral
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied in accordance with Section 3.02. 
Any sale or sales conducted in accordance with the terms of this Section 3.01
shall be deemed conclusive and binding on each Grantor and the Secured Parties.

 

Section 3.02        Priority of Payments.  The Collateral Agent hereby agrees
that all cash proceeds received by the Collateral Agent in respect of any
Collateral pursuant to Section 3.01 hereof and any payments by any Grantor to
the Collateral Agent following an Enforcement Event shall be paid by the
Collateral Agent in the order of priority set forth below:

 

(a)                                  first, to the Collateral Agent for the
benefit of the Secured Parties, until payment in full in cash of the Secured
Obligations then outstanding; and

 

(b)                                 second, all remaining amounts to the
relevant Grantors or whomsoever may be lawfully entitled to receive such amounts
as directed by a court of competent jurisdiction.

 

ARTICLE IV
SECURITY INTEREST ABSOLUTE

 

Section 4.01        Security Interest Absolute.  A separate action or actions
may be brought and prosecuted against each Grantor to enforce this Agreement,
irrespective of whether any action is brought against any other Grantor or
whether any other Grantor is joined in any such action or actions.  Except as
otherwise provided in the Loan Documents, all rights of the Collateral Agent and
the security interests and Liens granted under, and all obligations of each
Grantor under, until the Secured Obligations then outstanding are paid in full,
this Agreement and each other Loan Document shall be absolute and unconditional,
irrespective of:

 

(a)                                  any lack of validity or enforceability of
any Loan Document, Assigned Document or any other agreement or instrument
relating thereto;

 

(b)                                 any change in the time, manner or place of
payment of, the security for, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from any Loan Document or any other agreement or instrument relating thereto;

 

19

--------------------------------------------------------------------------------

 

 

(c)           any taking, exchange, release or non-perfection of the Collateral
or any other collateral or taking, release or amendment or waiver of or consent
to departure from any guaranty, for all or any of the Secured Obligations;

 

(d)           any manner of application of Collateral, or proceeds thereof, to
all or any of the Secured Obligations, or any manner of sale or other
disposition of any Collateral for all or any of the Secured Obligations or any
other assets of the Grantors;

 

(e)           any change, restructuring or termination of the corporate
structure or existence of any Grantor; or

 

(f)            any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or a third-party grantor of a
security interest or a Person deemed to be a surety.

 

ARTICLE V
THE COLLATERAL AGENT

 

The Collateral Agent and the Secured Parties agree among themselves as follows:

 

Section 5.01   Authorization and Action.  (a)  Each Secured Party by its
acceptance of the benefits of this Agreement hereby appoints and authorizes Bank
of America as the initial Collateral Agent to take such action as trustee on
behalf of the Secured Parties and to exercise such powers and discretion under
this Agreement and the other Loan Documents as are specifically delegated to the
Collateral Agent by the terms of this Agreement and of the Loan Documents, and
no implied duties and covenants shall be deemed to arise against the Collateral
Agent.

 

(b)           The Collateral Agent accepts such appointment and agrees to
perform the same but only upon the terms of this Agreement (including any quiet
enjoyment covenants given to the Lessees) and agrees to receive and disburse all
moneys received by it in accordance with the terms of this Agreement.  The
Collateral Agent in its individual capacity shall not be answerable or
accountable under any circumstances, except for its own willful misconduct or
gross negligence (or simple negligence in the handling of funds or breach of any
of its representations or warranties set forth in this Agreement) and the
Collateral Agent shall not be liable for any action or inaction of any Grantor
or any other parties to any of the Loan Documents.

 

Section 5.02   Absence of Duties.  The powers conferred on the Collateral Agent
under this Agreement with respect to the Collateral are solely to protect its
interests in this Agreement and shall not impose any duty upon it, except as
explicitly set forth herein, to exercise any such powers.  Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it under this Agreement, the Collateral Agent shall not
have any duty as to any Collateral, as to ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not any Secured Party has or is deemed to
have knowledge of such matters, or as to the taking of any necessary steps to
preserve or perfect rights against any parties or any other rights pertaining to
any Collateral.  The Collateral Agent shall not have any duty to ascertain or
inquire as to the

 

20

--------------------------------------------------------------------------------


 

performance or observance of any covenants, conditions or agreements on the part
of any Grantor or Lessee.

 

Section 5.03   Representations or Warranties.  The Collateral Agent shall not
make nor shall it be deemed to have made any representations or warranties as to
the validity, legality or enforceability of this Agreement, any other Loan
Document or any other document or instrument or as to the correctness of any
statement contained in any thereof, or as to the validity or sufficiency of any
of the pledge and security interests granted hereby, except that the Collateral
Agent in its individual capacity hereby represents and warrants (a) that each
such specified document to which it is a party has been or will be duly executed
and delivered by one of its officers who is and will at such time be duly
authorized to execute and deliver such document on its behalf, and (b) this
Agreement is or will be the legal, valid and binding obligation of the
Collateral Agent in its individual capacity, enforceable against the Collateral
Agent in its individual capacity in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally.

 

Section 5.04   Reliance; Agents; Advice of Counsel.  (a)  The Collateral Agent
shall not incur any liability to anyone as a result of acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties.  The Collateral
Agent may accept a copy of a resolution of the board or other governing body of
any party to this Agreement or any Loan Document, certified by the Secretary or
an Assistant Secretary thereof or other duly authorized Person of such party as
duly adopted and in full force and effect, as conclusive evidence that such
resolution has been duly adopted by said board or other governing body and that
the same is in full force and effect.  As to any fact or matter the manner of
ascertainment of which is not specifically described in this Agreement, the
Collateral Agent shall be entitled to receive and may for all purposes hereof
conclusively rely, and shall be fully protected in acting or refraining from
acting, on a certificate, signed by an officer of any duly authorized Person, as
to such fact or matter, and such certificate shall constitute full protection to
the Collateral Agent for any action taken or omitted to be taken by them in good
faith in reliance thereon.  The Collateral Agent shall assume, and shall be
fully protected in assuming, that each other party to this Agreement is
authorized by its constitutional documents to enter into this Agreement and to
take all action permitted to be taken by it pursuant to the provisions of this
Agreement, and shall not inquire into the authorization of such party with
respect thereto.

 

(b)           The Collateral Agent may execute any of its powers hereunder or
perform any duties under this Agreement either directly or by or through agents,
including financial advisors, or attorneys or a custodian or nominee, provided,
however, that the appointment of any agent shall not relieve the Collateral
Agent of its responsibilities or liabilities hereunder.

 

(c)           The Collateral Agent may consult with counsel and any opinion of
counsel or any advice of such counsel shall be full and complete authorization
and protection in respect of any action taken or suffered or omitted by it under
this Agreement in good faith and in accordance with such advice or opinion of
counsel.

 

21

--------------------------------------------------------------------------------


 

(d)           The Collateral Agent shall be under no obligation to exercise any
of the rights or powers vested in it by this Agreement, or to institute, conduct
or defend any litigation under this Agreement or in relation hereto, at the
request, order or direction of any of the Secured Parties, pursuant to the
provisions of this Agreement, unless such Secured Party shall have offered to
the Collateral Agent reasonable security or indemnity reasonably satisfactory to
it against the costs, expenses and liabilities which may be incurred therein or
thereby.

 

(e)           The Collateral Agent shall not be required to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder, or in the exercise of any of its rights or powers, if
there is reasonable ground for believing that the repayment of such funds or
indemnity reasonably satisfactory to it against such risk or liability is not
reasonably assured to it, and none of the provisions contained in this Agreement
shall in any event require the Collateral Agent to perform, or be responsible or
liable for the manner of performance of, any obligations of any Grantor under
any of the Loan Documents.

 

(f)            If the Collateral Agent incurs expenses or renders services in
connection with an exercise of remedies specified in Section 3.01, such expenses
(including the fees and expenses of its counsel) and the compensation for such
services are intended to constitute expenses of administration under any
bankruptcy law or law relating to creditors’ rights generally.

 

(g)           The Collateral Agent shall not be charged with knowledge of an
Event of Default unless the Collateral Agent obtains actual knowledge of such
event or the Collateral Agent receives written notice of such event from any of
the Secured Parties.

 

(h)           The Collateral Agent shall not have any duty to monitor the
performance of any Grantor or any other party to the Loan Documents, nor shall
the Collateral Agent have any liability in connection with the malfeasance or
nonfeasance by such parties.  The Collateral Agent shall not have any liability
in connection with compliance by any Grantor or any Lessee under a Lease with
statutory or regulatory requirements related to the Collateral, any Pool
Aircraft or any Lease.  The Collateral Agent shall not make or be deemed to have
made any representations or warranties with respect to the Collateral, any Pool
Aircraft or any Lease or the validity or sufficiency of any assignment or other
disposition of the Collateral, any Pool Aircraft or any Lease.

 

Section 5.05   No Individual Liability.  The Collateral Agent shall not have any
individual liability in respect of all or any part of the Secured Obligations,
and all shall look, subject to the lien and priorities of payment provided
herein and in the Loan Documents, only to the property of the Grantors (to the
extent provided in the Loan Documents) for payment or satisfaction of the
Secured Obligations pursuant to this Agreement and the other Loan Documents.

 

ARTICLE VI
SUCCESSOR COLLATERAL AGENT

 

Section 6.01   Resignation and Removal of the Collateral Agent.  The Collateral
Agent may resign at any time without cause by giving at least 30 days’ prior
written notice to the

 

22

--------------------------------------------------------------------------------


 

Borrower and the Lenders.  The Required Lenders may at any time remove the
Collateral Agent without cause by an instrument in writing delivered to the
Borrower, the Lenders and the Collateral Agent.  No resignation by or removal of
the Collateral Agent pursuant to this Section 6.01 shall become effective prior
to the date of appointment by the Required Lenders of a successor Collateral
Agent and the acceptance of such appointment by such successor Collateral Agent.

 

Section 6.02   Appointment of Successor.  (a)  In the case of the resignation or
removal of the Collateral Agent, the Required Lenders shall promptly appoint a
successor Collateral Agent.  So long as no Event of Default shall have occurred
and be continuing, any such successor Collateral Agent shall as a condition to
its appointment be reasonably acceptable to the Borrower.  If a successor
Collateral Agent shall not have been appointed and accepted its appointment
hereunder within 60 days after the Collateral Agent gives notice of resignation,
the retiring Collateral Agent, the Administrative Agent or the Required Lenders
may petition any court of competent jurisdiction for the appointment of a
successor Collateral Agent.  Any successor Collateral Agent so appointed by such
court shall immediately and without further act be superseded by any successor
Collateral Agent appointed as provided in the first sentence of this paragraph
within one year from the date of the appointment by such court.

 

(b)           Any successor Collateral Agent shall execute and deliver to the
relevant Secured Parties an instrument accepting such appointment.  Upon the
acceptance of any appointment as Collateral Agent hereunder, a successor
Collateral Agent, upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to this
Agreement, and, subject to the Express Perfection Requirements, such other
instruments or notices, as may be necessary, or as the Administrative Agent may
request in order to continue the perfection (if any) of the Liens granted or
purported to be granted hereby, shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Collateral
Agent, and the retiring Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents.  The retiring
Collateral Agent shall take all steps necessary to transfer all Collateral in
its possession and all its control over the Collateral to the successor
Collateral Agent.  All actions under this paragraph (b) shall be at the expense
of the Borrower; provided that if a successor Collateral Agent has been
appointed as a result of the circumstances described in Section 6.02(d), any
actions under this paragraph (b) as relating to such appointment shall be at the
expense of the successor Collateral Agent.

 

(c)           The Collateral Agent shall be an Eligible Institution, if there be
such an institution willing, able and legally qualified to perform the duties of
the Collateral Agent hereunder and, unless such institution is an Affiliate of a
Secured Party or an Event of Default has occurred and is continuing, reasonably
acceptable to the Borrower.

 

(d)           Any corporation or other entity into which the Collateral Agent
may be merged or converted or with which it may be consolidated, or any
corporation or other entity resulting from any merger, conversion or
consolidation to which the Collateral Agent shall be a party, or any corporation
or other entity to which substantially all the business of the Collateral Agent
may be transferred, shall be the Collateral Agent under this Agreement without
further act.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VII
INDEMNITY AND EXPENSES

 

Section 7.01   Indemnity.  (a)  Each of the Grantors shall indemnify, defend and
hold harmless the Collateral Agent (and its officers, directors, employees,
representatives and agents) from and against, any loss, liability or expense
(including reasonable legal fees and expenses) incurred by it without negligence
or bad faith on its part in connection with the acceptance or administration of
this Agreement and its duties hereunder, including the costs and expenses of
defending itself against any claim or liability and of complying with any
process served upon it or any of its officers in connection with the exercise or
performance of any of its powers or duties hereunder.  The Collateral Agent (i)
must provide reasonably prompt notice to the applicable Grantor of any claim for
which indemnification is sought, provided that the failure to provide notice
shall only limit the indemnification provided hereby to the extent of any
incremental expense or actual prejudice as a result of such failure; and (ii)
must not make any admissions of liability or incur any significant expenses
after receiving actual notice of the claim or agree to any settlement without
the written consent of the applicable Grantor, which consent shall not be
unreasonably withheld.  No Grantor shall be required to reimburse any expense or
indemnity against any loss or liability incurred by the Collateral Agent through
negligence or bad faith.

 

Each Grantor, as applicable, may, in its sole discretion, and at its expense,
control the defense of the claim including, without limitation, designating
counsel for the Collateral Agent and controlling all negotiations, litigation,
arbitration, settlements, compromises and appeals of any claim; provided that
(i) the applicable Grantor may not agree to any settlement involving any
indemnified person that contains any element other than the payment of money and
complete indemnification of the indemnified person without the prior written
consent of the affected indemnified person, (ii) the applicable Grantor shall
engage and pay the expenses of separate counsel for the indemnified person to
the extent that the interests of the Collateral Agent are in conflict with those
of such Grantor and (iii) the indemnified person shall have the right to approve
the counsel designated by such Grantor which consent shall not be unreasonably
withheld.

 

(b)           Each Grantor shall within ten (10) Business Days after demand pay
to the Collateral Agent the amount of any and all reasonable expenses, including
the reasonable fees and expenses of its counsel and of any experts and agents,
that the Collateral Agent may incur in connection with (i) the administration of
this Agreement (in accordance with fee arrangements agreed between the
Collateral Agent and ILFC), (ii) the custody, preservation, use or operation of,
or the sale of, collection from or other realization upon, any of the
Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent or any other Secured Party against such Grantor hereunder or
(iv) the failure by any Grantor to perform or observe any of the provisions
hereof.

 

Section 7.02   Secured Parties’ Indemnity.  (a)  The Collateral Agent shall be
entitled to be indemnified (subject to the limitations and requirements
described in Section 7.01 mutatis mutandis) by the Lenders to the sole
satisfaction of the Collateral Agent before proceeding to exercise any right or
power under this Agreement at the request or direction of the Administrative
Agent, provided that such indemnity by the Lenders shall not be required to the

 

24

--------------------------------------------------------------------------------


 

extent the Collateral Agent is indemnified with respect to such exercise by the
Grantors and no Default or Event of Default has occurred and is continuing.

 

(b)           In order to recover under clause (a) above, the Collateral Agent:
(i) must provide reasonably prompt notice to the Administrative Agent of any
claim for which indemnification is sought, provided that the failure to provide
notice shall only limit the indemnification provided hereby to the extent of any
incremental expense or actual prejudice as a result of such failure; and (ii)
must not make any admissions of liability or incur any significant expenses
after receiving actual notice of the claim or agree to any settlement without
the written consent of the Administrative Agent which consent shall not be
unreasonably withheld.

 

(c)           The Administrative Agent may, in its sole discretion, and at its
expense, control the defense of the claim including, without limitation,
designating counsel for the Collateral Agent and controlling all negotiations,
litigation, arbitration, settlements, compromises and appeals of any claim;
provided that (i) the Administrative Agent may not agree to any settlement
involving any indemnified person that contains any element other than the
payment of money and complete indemnification of the indemnified person without
the prior written consent of the affected indemnified person, (ii) the
Administrative Agent shall engage and pay the expenses of separate counsel for
the indemnified person to the extent that the interests of the Collateral Agent
are in conflict with those of the Administrative Agent and (iii) the indemnified
person shall have the right to approve the counsel designated by the
Administrative Agent which consent shall not be unreasonably withheld.

 

(d)           The provisions of Section 7.01 and this Section 7.02 shall survive
the termination of this Agreement or the earlier resignation or removal of the
Collateral Agent.

 

Section 7.03   No Compensation from Secured Parties.  The Collateral Agent
agrees that it shall have no right against the Secured Parties for any fee as
compensation for its services in such capacity.

 

Section 7.04   Collateral Agent Fees.  In consideration of the Collateral
Agent’s performance of the services provided for under this Agreement, the
Grantors shall pay to the Collateral Agent an annual fee set forth under a
separate agreement between the Borrower and the Collateral Agent and shall
reimburse the Collateral Agent for expenses incurred including those associated
with the International Registry.

 

25

--------------------------------------------------------------------------------


 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.01   Amendments; Waivers; Etc.  (a)  No amendment or waiver of any
provision of this Agreement, and no consent to any departure by any party from
the provisions of this Agreement, shall in any event be effective unless the
same shall be in writing and signed by the Collateral Agent and each party
hereto.  No failure on the part of the Collateral Agent to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The Collateral
Agent may, but shall have no obligation to, execute and deliver any amendment or
modification which would affect its duties, powers, rights, immunities or
indemnities hereunder.

 

(b)           Upon the execution and delivery by any Person of a Grantor
Supplement, (i) such Person shall be referred to as an “Additional Grantor” and
shall be and become a Grantor hereunder, and each reference in this Agreement to
“Grantor” shall also mean and be a reference to such Additional Grantor,
(ii) Annexes I, II, III and IV attached to each Grantor Supplement shall be
incorporated into, become a part of and supplement Schedules I, II, III and IV,
respectively, and the Collateral Agent may attach such Annexes as supplements to
such Schedules; and each reference to such Schedules shall be a reference to
such Schedules as so supplemented and (iii) such Additional Grantor shall be a
Grantor for all purposes under this Agreement and shall be bound by the
obligations of the Grantors hereunder.

 

(c)           Upon the execution and delivery by a Grantor of a Collateral
Supplement, Annexes I and II to such Collateral Supplement shall be incorporated
into, become a part of and supplement Schedules I and II, respectively, and the
Collateral Agent may attach such Annexes as supplements to such Schedules; and
each reference to such Schedules shall be a reference to such Schedules as so
supplemented.

 

Section 8.02   Addresses for Notices; Delivery of Documents.  (a)  Except in the
case of notices and other communications expressly permitted to be given by
telephone, all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or electronic mail as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

26

--------------------------------------------------------------------------------


 

For each Grantor:

 

International Lease Finance Corporation

10250 Constellation Blvd.
Suite 3400
Los Angeles, CA  90067

Attention:  Treasurer with a copy to the General Counsel

Facsimile:  (310) 788-1990

Telephone:  (310) 788-1999

Electronic mail: legalnotices@ilfc.com

 

For the Collateral Agent:

 

Bank of America, N.A.

1455 Market Street, 5th Floor

CA5-701-05-19

San Francisco, CA 94103

Attention: Robert Rittelmeyer

Facsimile No. (415) 503-5099

Electronic mail: robert.j.rittelmeyer@baml.com

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Section 8.02.  Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by telecopier or electronic mail shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient).

 

(b)           All documents required to be delivered to the Collateral Agent
shall be delivered in accordance with the provisions of Section 5.09(c) of the
Credit Agreement.

 

Section 8.03   Remedies.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

Section 8.04   Severability.  If any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired.

 

Section 8.05   Continuing Security Interest.  Subject to Section 8.06, this
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the earlier of the payment in
full in cash of the Secured Obligations then outstanding to the Secured Parties,
(b) be binding upon each Grantor, its successors and assigns and (c) inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Secured Parties and their respective successors, permitted
transferees and permitted assigns.

 

27

--------------------------------------------------------------------------------


 

Section 8.06   Release and Termination.  (a)  Upon any sale, transfer or other
disposition or removal from the Designated Pool of any Pool Aircraft (or Owner
Subsidiary or Intermediate Lessee) or other item of Collateral in accordance
with the terms of the Loan Documents, including the Pledged Equity Interest in
each Owner Subsidiary or Intermediate Lessee that owns or leases such Pool
Aircraft, or if applicable, Irish Subsidiary Holdco or CA Subsidiary Holdco (in
each case, upon a removal of such Transaction Party in accordance with Sections
2.10 or 5.04 of the Credit Agreement), such Collateral will be deemed released
from the Lien hereof (and related guarantees will be deemed released in
accordance with Section 7.11 of the Credit Agreement), and the Collateral Agent
will, at the relevant Grantor’s expense, execute and deliver to the Grantor of
such item of Collateral such documents as such Grantor shall reasonably request
and provide to the Collateral Agent to evidence the release of such item of
Collateral from the assignment and security interest granted hereby and to
evidence the release of any related guaranty, and to the extent that (A) the
Collateral Agent’s consent is required for any deregistration of the interests
in such released Collateral from the International Registry or any other
registry or (B) the Collateral Agent is required to initiate any such
deregistration, the Collateral Agent shall ensure that such consent or such
initiation of such deregistration is effected.

 

Any amounts released from the Collateral Account by the Collateral Agent in
accordance with the terms of the Loan Documents shall be deemed released from
the Lien hereof.

 

(b)           Upon the payment in full in cash of the Secured Obligations then
outstanding, the pledge, assignment and security interest granted by
Section 2.01 hereof shall terminate, the Collateral Agent shall cease to be a
party to this agreement, and all provisions of this Agreement (except for this
Section 8.06(b)) relating to the Secured Obligations, the Secured Parties or the
Collateral Agent shall cease to be of any effect insofar as they relate to the
Secured Obligations, the Secured Parties or the Collateral Agent.  Upon any such
termination, the Collateral Agent will, at the relevant Grantor’s expense,
execute and deliver to each relevant Grantor such documents as such Grantor
shall prepare and reasonably request to evidence such termination.

 

(c)           If, prior to the termination of this Agreement, the Collateral
Agent ceases to be the Collateral Agent in accordance with the definition of
“Collateral Agent” in Section 1.01, all certificates, instruments or other
documents being held by the Collateral Agent at such time shall, within five
(5) Business Days from the date on which it ceases to be the Collateral Agent,
be delivered to the successor Collateral Agent.

 

Section 8.07   Currency Conversion.  If any amount is received or recovered by
the Collateral Agent in a currency (the “Received Currency”) other than the
currency in which such amount was expressed to be payable (the “Agreed
Currency”), then the amount in the Received Currency actually received or
recovered by the Collateral Agent, to the extent permitted by law, shall only
constitute a discharge of the relevant Grantor to the extent of the amount of
the Agreed Currency which the Collateral Agent was or would have been able in
accordance with its or his normal procedures to purchase on the date of actual
receipt or recovery (or, if that is not practicable, on the next date on which
it is so practicable), and, if the amount of the Agreed Currency which the
Collateral Agent is or would have been so able to purchase is

 

28

--------------------------------------------------------------------------------


 

less than the amount of the Agreed Currency which was originally payable by the
relevant Grantor, such Grantor shall pay to the Collateral Agent for the benefit
of the Secured Parties such amount as it shall determine to be necessary to
indemnify the Collateral Agent and the Secured Parties against any loss
sustained by it as a result (including the cost of making any such purchase and
any premiums, commissions or other charges paid or incurred in connection
therewith) and so that, to the extent permitted by law, (i) such indemnity shall
constitute a separate and independent obligation of each Grantor distinct from
its obligation to discharge the amount which was originally payable by such
Grantor and (ii) shall give rise to a separate and independent cause of action
and apply irrespective of any indulgence granted by the Collateral Agent and
continue in full force and effect notwithstanding any judgment, order, claim or
proof for a liquidated amount in respect of the amount originally payable by any
Grantor or any judgment or order and no proof or evidence of any actual loss
shall be required.

 

Section 8.08   Governing Law.  THIS AGREEMENT IS BEING DELIVERED IN THE STATE OF
NEW YORK AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

Section 8.09   Jurisdiction; Consent to Service of Process.  (a)  To the extent
permitted by applicable law, each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Borrower Party or its properties in the
courts of any jurisdiction.

 

(b)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court described above.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.02.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 8.10   Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single

 

29

--------------------------------------------------------------------------------


 

contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  This Agreement (i) will become effective when the
Collateral Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto and
(ii) thereafter will be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or
electronic mail will be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 8.11   Table of Contents, Headings, Etc.  The Table of Contents and
headings of the Articles and Sections of this Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms and provisions hereof.

 

Section 8.12   Non-Invasive Provisions.  (a)  Notwithstanding any other
provision of the Loan Documents, the Collateral Agent (for and on behalf of
itself and the Secured Parties) agrees that, so long as no Enforcement Event
shall have occurred and be continuing, not to take any action or cause to be
taken any action, or permit any Person claiming by, through or on behalf of it
to take any action or cause any action, that would interfere with the
possession, use, operation and quiet enjoyment of and other rights with respect
to any Pool Aircraft or Collateral related thereto and all rents, revenues,
profits and income therefrom, including, the right to enforce manufacturers’
warranties, the right to apply or obtain insurance proceeds for damage to the
Pool Aircraft to the repair or replacement of the Pool Aircraft or otherwise to
the extent not required to be deposited as Account Collateral under the Loan
Documents and the right to engage in pooling, leasing and similar actions, in
each case in accordance with the terms of this Agreement or the other applicable
Loan Documents.

 

(b)           Notwithstanding any other provision of the Loan Documents, the
Collateral Agent agrees (for and on behalf of itself and the Secured Parties)
that, so long as no “Event of Default” (or similar term) under a Lease (as
defined in such Lease) shall have occurred and be continuing and as otherwise
provided in any Lease, not to take any action or cause to be taken any action,
or permit any person claiming by, through or on behalf of it to take any action
or cause any action, that would interfere with the possession, use, operation
and quiet enjoyment of and other rights of the Lessee with respect to any Pool
Aircraft or Collateral related thereto and all rents, revenues, profits and
income therefrom, including, the right to enforce manufacturers’ warranties, the
right to apply or obtain insurance proceeds for damage to the Pool Aircraft to
the repair of the Pool Aircraft or otherwise as provided in such Lease and the
right to engage in pooling, leasing and similar actions, in each case in
accordance with the terms of such Lease.

 

(c)           For the avoidance of doubt, the Collateral Agent (for and on
behalf of itself and the Secured Parties) agrees that a Transaction Party may
from time to time lease out an engine that is part of a Pool Aircraft or lease
in an engine that is not part of a Pool Aircraft as it determines in accordance
with Leasing Company Practice.

 

30

--------------------------------------------------------------------------------


 

Section 8.13   Limited Recourse.  (a)  In the event that the direct or indirect
assets of the Grantors are insufficient, after payment of all other claims, if
any, ranking in priority to the claims of the Collateral Agent or any Secured
Party hereunder, to pay in full such claims of the Collateral Agent or such
Secured Party (as the case may be), then the Collateral Agent or the Secured
Party shall have no further claim against the Grantors (other than the Borrower)
in respect of any such unpaid amounts; provided that the foregoing limitation on
recourse shall in no way limit the right of any Secured Party to enforce the
obligations of ILFC set forth in Article 7 of the Credit Agreement.

 

(b)           To the extent permitted by applicable law, no recourse under any
obligation, covenant or agreement of any party contained in this Agreement shall
be had against any equityholder (not including any Grantor as an equityholder of
any Pledged Equity Party hereunder), officer or director of the relevant party
as such, by the enforcement of any assessment or by any proceeding, by virtue of
any statute or otherwise; it being expressly agreed and understood that this
Agreement is a corporate obligation of the relevant party and no personal
liability shall attach to or be incurred by the equityholders (not including any
Grantor as an equityholder of any other Grantor hereunder), officers or
directors of the relevant party as such, or any of them under or by reason of
any of the obligations, covenants or agreements of such relevant party contained
in this Agreement, or implied therefrom, and that any and all personal liability
for breaches by such party of any of such obligations, covenants or agreements,
either at law or at equity or by statute or constitution, of every such
equityholder (not including any Grantor as an equityholder of any Pledged Equity
Party hereunder), officer or director is hereby expressly waived by the other
parties as a condition of and consideration for the execution of this Agreement.

 

(c)           The guarantees, obligations, liabilities and undertakings granted
by any Pledged Equity Party organized under the laws of France under this
Agreement and the other Loan Documents shall, for each relevant financial year,
be, in any and all cases, strictly limited to 90% of the annual net margin
generated by such Pledged Equity Party or Pledged Equity Parties in connection
with back-to-back leasing activities between it and any other Pledged Equity
Party with respect to the lease of Pool Aircraft.

 

[The Remainder of this Page is Intentionally Left Blank]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its representative or officer thereunto duly
authorized as of the date first above written.

 

 

 

FLYING FORTRESS INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

FLYING FORTRESS FINANCING INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

FLYING FORTRESS US LEASING INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

SIGNED and DELIVERED as a DEED

 

 

for and on behalf of

 

 

FLYING FORTRESS IRELAND

 

 

LEASING LIMITED

 

 

by its duly authorized attorney

 

 

 

 

 

 

 

 

 

 

 

in the presence of

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Address:

 

 

Occupation:

 

Signature Page — Term Loan
Security Agreement

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A. not in its individual capacity but solely as the
Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Signature Page — Term Loan
Security Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE I

SECURITY AGREEMENT

 

AIRCRAFT OBJECTS

 

 

 

Airframe Manufacturer and Model

 

Airframe MSN

 

Engine Manufacturer and
Engine Model

1

 

None

 

N/A

 

N/A

 

Schedule I-1

 

--------------------------------------------------------------------------------


 

SCHEDULE II

SECURITY AGREEMENT

 

PLEDGED EQUITY INTERESTS

 

PLEDGED STOCK

 

Pledged Equity
Party

 

Par Value

 

Certificate No(s).

 

Number of
Shares

 

Percentage of
Outstanding
Shares

 

FLYING FORTRESS INC.

 

N/A

 

1

 

100

 

100

%

FLYING FORTRESS US LEASING INC.

 

N/A

 

1

 

100

 

100

%

FLYING FORTRESS IRELAND LEASING LIMITED

 

N/A

 

1

 

2

 

100

%

 

PLEDGED BENEFICIAL INTERESTS

 

Pledged Equity Party

 

Certificate No./Date

 

Percentage of
Beneficial Interest

 

N/A

 

N/A

 

N/A

 

 

PLEDGED MEMBERSHIP INTERESTS

 

Pledged Equity Party

 

Certificate No.

 

Percentage of
Membership Interest

 

N/A

 

N/A

 

N/A

 

 

PLEDGED DEBT

 

Intercompany Lender

 

Intercompany Borrower

 

Description of Instrument of
Pledged Debt

 

N/A

 

N/A

 

N/A

 

 

Schedule II-1

 

--------------------------------------------------------------------------------


 

SCHEDULE III

SECURITY AGREEMENT

 

TRADE NAMES

 

1.

 

Grantor: Flying Fortress Financing Inc.

 

 

Trade Name: Flying Fortress Financing Inc.

 

 

 

2.

 

Grantor: Flying Fortress Inc.

 

 

Trade Name: Flying Fortress Inc.

 

 

 

3.

 

Grantor: Flying Fortress Ireland Leasing Limited

 

 

Trade Name: Flying Fortress Ireland Leasing Limited

 

 

 

4.

 

Grantor: Flying Fortress US Leasing Inc.

 

 

Trade Name: Flying Fortress US Leasing Inc.

 

Schedule III-1

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

SECURITY AGREEMENT

 

CHIEF PLACE OF BUSINESS AND CHIEF EXECUTIVE OR REGISTERED OFFICE

 

Name of Grantor

 

Chief Executive Office, Chief Place of
Business or Registered Office
and Organizational ID (if applicable)

 

 

 

Flying Fortress Financing Inc.

 

10250 Constellation Blvd.
Suite 3400
Los Angeles, CA 90067
Facsimile: (310) 788-1990
Telephone: (310) 788-1999
Organizational ID: 45-4482409

 

 

 

Flying Fortress Inc.

 

10250 Constellation Blvd.
Suite 3400
Los Angeles, CA 90067
Facsimile: (310) 788-1990
Telephone: (310) 788-1999
Organizational ID: C 3285904

 

 

 

Flying Fortress US Leasing Inc.

 

10250 Constellation Blvd.
Suite 3400
Los Angeles, CA 90067
Facsimile: (310) 788-1990
Telephone: (310) 788-1999
Organizational ID: C 3285903

 

 

 

Flying Fortress Ireland Leasing Limited

 

30 North Wall Quay
Dublin 1, Ireland
Facsimile: 353-1-672-0270
Telephone: 353-1-802-8901
Organizational ID: 483084

 

Schedule IV-1

 

--------------------------------------------------------------------------------


 

SCHEDULE V

SECURITY AGREEMENT

 

INSURANCE

 

1.                           Obligation to Insure

 

So long as this Agreement shall remain in effect, the Grantors will ensure that
there is effected and maintained appropriate insurances, maintained with
insurers or reinsured with reinsurers of recognized responsibility or pursuant
to governmental indemnities, in respect of each Pool Aircraft and the Collateral
Agent and the Administrative Agent and its operation including insurance for:

 

(a)                        loss or damage to each Pool Aircraft and each part
thereof; and

 

(b)                       any liability for injury to or death of persons and
damage to or the destruction of public or private property arising out of or in
connection with the operation, storage, maintenance or use of (in each case to
the extent available) the Pool Aircraft and of any other part thereof not
belonging to the Grantors but from time to time installed on the airframe.

 

2.                           Specific Insurances

 

The Grantors will maintain or will cause to be maintained the following specific
insurances with respect to each Pool Aircraft (subject to paragraph 3):

 

(a)                        All Risks Hull Insurance - All risks hull insurance
policy on the Pool Aircraft in an amount at least equal to 110% of the
outstanding principal of the Loans allocable to such Pool Aircraft, calculated
based on the most recent appraised value (the “Required Insured Value”) on an
agreed value basis and naming the Collateral Agent (for and on behalf of itself
and the Secured Parties) as a loss payee for the Required Insured Value
(provided, however, that, if the applicable insurance program uses AVN67B or a
successor London market endorsement similar thereto, the Grantor shall procure
that the Collateral Agent is named as a “Contract Party” in respect of such hull
insurance and shall ensure that the Collateral Agent is also named as such a
“Contract Party” in respect of any new Lease entered into);

 

(b)                       Hull War Risk Insurance - Hull war risk and allied
perils insurance, including hijacking, (excluding, however, confiscation by
government of registry or country of domicile to the extent coverage of such
risk is not generally available to the applicable Lessee in the relevant
insurance market at a commercially reasonable cost or is not customarily
obtained by operators in such jurisdiction at such time in accordance with
Leasing Company Practice) on the Pool Aircraft where the custom in the industry
is to carry war risk for aircraft operating on routes or kept in locations
similar to the Pool Aircraft in an amount not less than the Required Insured
Value on an agreed value basis and naming the Collateral Agent (for and on
behalf of itself and the Secured Parties) as a loss payee for the Required
Insured Value (provided, however, that, if the applicable insurance program uses
AVN67B or a successor

 

Schedule V-1

 

--------------------------------------------------------------------------------


 

London market endorsement similar thereto, the Grantors shall procure that the
Collateral Agent is named as a “Contract Party” in respect of such insurance and
shall ensure that the Collateral Agent is also named as such a “Contract Party”
in respect of any new Lease entered into);

 

(c)                        Legal Liability Insurance - Third party legal
liability insurance (including war and allied perils) for a combined single
limit (bodily injured and property damage) of not less than $500,000,000 for a
Narrowbody Aircraft, and not less than $750,000,000 for Widebody Aircraft.  The
Collateral Agent and the Administrative Agent (for and on behalf of themselves
and the Secured Parties) shall be named as additional insureds on such policies;
provided that if the applicable insurance program uses AVN 67B or a successor
London market endorsement similar thereto, the Grantors shall procure that the
Collateral Agent and the Administrative Agent are named as “Contract Parties” in
respect of such insurance and the Grantors shall ensure that the Collateral
Agent and the Administrative Agent are also named as such a “Contract Party” in
respect of any new Lease.

 

(d)                       Aircraft Spares Insurance - Insurance for the engines
and the parts while not installed on the airframe for their replacement cost or
an agreed value basis.

 

Proceeds of insurance paid to the Collateral Agent shall be disbursed to the
Borrower unless an Enforcement Event has occurred and is continuing, in which
case such proceeds will be held in the Collateral Account until applied as
provided in the Credit Agreement or herein; provided, however, that if, pursuant
to a Lease, such insurance proceeds are payable to a Lessee, such insurance
proceeds shall in all circumstances be paid to such Lessee in accordance with
such Lease.

 

3.                           Variations on Specific Insurance Requirements

 

In certain circumstances, it is customary that not all of the insurances
described in paragraph 2 be carried for the Pool Aircraft.  For example, when a
Pool Aircraft is not on lease to a passenger air carrier or is in storage or is
being repaired or maintained, ferry or ground rather than passenger flight
coverage for the Pool Aircraft are applicable.  Similarly, indemnities may be
provided by a Governmental Authority in lieu of particular insurances; provided,
however, that the Grantors shall not, without the prior written consent of the
Collateral Agent, be entitled to accept any new such governmental indemnities
other than when such indemnities are granted by a Governmental Authority of a
country or jurisdiction that is not a Prohibited Country.  The relevant Grantor
will determine the necessary coverage for the Pool Aircraft in such situations
consistent with Leasing Company Practice with respect to similar aircraft.

 

4.                           Hull Insurances in Excess of Required Insurance
Value

 

For the avoidance of doubt, any Grantor and/or any Lessee may carry hull risks
and hull war and allied perils insurance on the Pool Aircraft in excess of the
Required Insured Value which (subject in the case of the Grantors with respect
to the insurance not required to be carried by the Lessee under the Lease to no
Enforcement Event having occurred and

 

Schedule V-2

 

--------------------------------------------------------------------------------


 

being continuing) will not be payable to the Collateral Agent.  Such excess
insurance proceeds, if paid under the insurances required to be carried by the
Lessee under the Lease, will be payable to (i) if payable to the Grantors, to
the relevant Grantor, unless an Enforcement Event has occurred and is continuing
in which case the excess shall be payable to the Collateral Agent or (ii) if
payable to the Lessee to the Lessee in all circumstances.

 

5.                           Currency

 

All insurance and reinsurances effected pursuant to this Schedule V shall be
payable in Dollars, save that in the case of the insurances referred to in
paragraph 2(c) (if such denomination is (a) required by the law of the state of
registration of the Pool Aircraft; or (b) the normal practice of airlines in the
relevant country that operate aircraft leased from lessors located outside such
country; or (c) otherwise accepted in accordance with Leasing Company Practice)
or paragraph 2(d).

 

6.                           Specific Terms of Insurances

 

Insurance policies which are underwritten in the London and/or other non-US
insurance market and which pertain to financed or leased aircraft equipment
contain the coverage and endorsements described in AVN67B or a successor London
market endorsement as it may be amended or revised or its equivalent.  Each of
the Grantors agrees that, so long as this Agreement shall remain in effect, the
Pool Aircraft will be insured and the applicable insurance policies endorsed
either (i) in a manner consistent with AVN67B or a successor London market
endorsement, as it may be amended or revised or its equivalent or (ii) as may
then be customary in the airline industry for aircraft of the same type as the
Pool Aircraft utilised by operators in the same country and whose operational
network for such Pool Aircraft and credit status is similar to the type of
business as the Lessee (if any) and at the time commonly available in the
insurance market.  In all cases, the relevant Grantor will set the standards,
review and manage the insurances on the Pool Aircraft consistent with Leasing
Company Practice with respect to similar aircraft.

 

7.                           Insurance Brokers and Insurers

 

In reviewing and accepting the insurance brokers (if any) and reinsurance
brokers (if any) and insurers and reinsurers (if any) providing coverage with
respect to the Pool Aircraft, the relevant Grantor will utilize standards
consistent with Leasing Company Practice with respect to similar aircraft.  It
is recognized that airlines in certain countries are required to utilize brokers
(and sometimes even no brokers) or carry insurance with local insurance brokers
and insurers.  If at any time any Pool Aircraft is not subject to a Lease, the
relevant Grantor will cause its insurance brokers to provide the Collateral
Agent with evidence that the insurances described in this Schedule V are in full
force and effect.

 

8.                           Deductible Amounts, Self-Insurance and Reinsurance

 

With respect to the type of aircraft concerned, the nationality and
creditworthiness of the airline operator, the airline operator’s use and
operation thereof and to the scope of and the amount covered by the insurances
carried by the Lessee, the relevant Grantor will apply

 

Schedule V-3

 

--------------------------------------------------------------------------------


 

standards consistent with Leasing Company Practice with respect to similar
aircraft in reviewing and accepting the amount of any insurance deductibles,
whether the Lessee may self-insure any of the risks covered by the insurances
and the scope and terms of reinsurance, if any, including a cut-through and
assignment clause.

 

9.                           Renewals

 

The Grantors will monitor the insurances on the Pool Aircraft and their
expiration dates.  The relevant Grantor shall, when requested by the Collateral
Agent, promptly inform the Collateral Agent as to whether or not it has been
advised that renewal instructions for any of the insurances have been given by
the airline operator or its broker prior to or on the scheduled expiry date of
the relevant insurance.  The relevant Grantor shall promptly notify the
Collateral Agent in writing if it receives notice that any of the insurances
have in fact expired without renewal.  Promptly after receipt, the relevant
Grantor will provide to the Collateral Agent evidence of renewal of the
insurances and reinsurance (if any).

 

10.                     Information

 

Subject to applicable confidentiality restrictions, each of the Grantors shall
provide the Collateral Agent or shall ensure that the Collateral Agent is
provided with any information reasonably requested by it from time to time
concerning the insurances maintained with respect to the Pool Aircraft or, if
reasonably available to the Grantors, in connection with any claim being made or
proposed to be made thereunder.

 

Schedule V-4

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

SECURITY AGREEMENT

 

FORM OF COLLATERAL SUPPLEMENT

 

Bank of America, N.A., as the Collateral Agent

1455 Market Street, 5th Floor

CA5-701-05-19

San Francisco, CA 94103

Attention: Robert Rittelmeyer

Facsimile No. (415) 503-5099

 

 

[Date]

 

Re:  Term Loan Security Agreement, dated as of February 23, 2012

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Security Agreement, dated as of February 23,
2012 (the “Security Agreement”), among Flying Fortress Financing Inc., a
California corporation (“Parent Holdco”), Flying Fortress Inc., a California
corporation (the “Borrower”), Flying Fortress Ireland Leasing Limited, a private
limited liability company incorporated under the laws of Ireland (the “Irish
Subsidiary Holdco”), Flying Fortress US Leasing Inc., a California corporation
(the “CA Subsidiary Holdco”), and the ADDITIONAL GRANTORS who from time to time
become grantors under the Security Agreement (together with Parent Holdco, the
Borrower, the Irish Subsidiary Holdco and the CA Subsidiary Holdco, the
“Grantors”), and BANK OF AMERICA, N.A., a national banking association, as the
collateral agent (in such capacity, and together with any permitted successor or
assign thereto or any permitted replacement thereof, the “Collateral Agent”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Security Agreement.

 

The undersigned hereby delivers, as of the date first above written, the
attached Annexes I and II pursuant to Section 2.15 of the Security Agreement.

 

The undersigned Grantor hereby confirms that the property included in the
attached Annex II constitutes part of the Collateral and hereby makes each
representation and warranty set forth in Section 2.03 of the Security Agreement
(as supplemented by the attached Annexes).

 

Attached are duly completed copies of Annexes I and II hereto.

 

Exhibit A-1-1

--------------------------------------------------------------------------------


 

This Collateral Supplement is delivered in and shall in all respects be governed
by, and construed in accordance with, the laws of the State of New York,
including all matters of construction, validity and performance.

 

Very truly yours,

 

 

[                                  ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and agreed to as of the date first above written:

 

 

BANK OF AMERICA, N.A.,
not in its individual capacity, but
solely as the Collateral Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Collateral Supplement Signature Page

 

--------------------------------------------------------------------------------


 

ANNEX I

COLLATERAL SUPPLEMENT

 

AIRCRAFT OBJECTS

 

Airframe MSN

 

Airframe Manufacturer
and Model

 

Engine MSNs

 

Engine Manufacturer and
Model

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex I-1

--------------------------------------------------------------------------------


 

ANNEX II

COLLATERAL SUPPLEMENT

 

PLEDGED EQUITY INTERESTS

 

PLEDGED BENEFICIAL INTERESTS

 

Pledged Equity Party

 

Certificate No.

 

Percentage of
Beneficial Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED MEMBERSHIP INTERESTS

 

Pledged Equity Party

 

Certificate No.

 

Percentage of
Membership Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED STOCK

 

Pledged Equity Party

 

Certificate No.

 

Percentage Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT

 

Intercompany Lender

 

Intercompany Borrower

 

Description of Instrument of

Pledged Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex II-1

--------------------------------------------------------------------------------

 

EXHIBIT A-2

SECURITY AGREEMENT

 

FORM OF GRANTOR SUPPLEMENT

 

Bank of America, N.A., as the Collateral Agent

1455 Market Street, 5th Floor

CA5-701-05-19

San Francisco, CA 94103

Attention: Robert Rittelmeyer

Facsimile No. (415) 503-5099

 

[Date]

 

Re: Term Loan Security Agreement, dated as of February 23, 2012

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Security Agreement, dated as of February 23,
2012 (the “Security Agreement”), among Flying Fortress Financing Inc., a
California corporation (“Parent Holdco”), Flying Fortress Inc., a California
corporation (the “Borrower”), Flying Fortress Ireland Leasing Limited, a private
limited liability company incorporated under the laws of Ireland (the “Irish
Subsidiary Holdco”), Flying Fortress US Leasing Inc., a California corporation
(the “CA Subsidiary Holdco”), and the ADDITIONAL GRANTORS who from time to time
become grantors under the Security Agreement (together with Parent Holdco, the
Borrower, the Irish Subsidiary Holdco and the CA Subsidiary Holdco, the
“Grantors”), and BANK OF AMERICA, N.A., a national banking association, as the
collateral agent (in such capacity, and together with any permitted successor or
assign thereto or any permitted replacement thereof, the “Collateral Agent”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Security Agreement.

 

The undersigned hereby agrees, as of the date first above written, to become a
Grantor under the Security Agreement as if it were an original party thereto and
agrees that each reference in the Security Agreement to “Grantor” shall also
mean and be a reference to the undersigned.

 

Grant of Security Interest. To secure the Secured Obligations, the undersigned
Grantor hereby assigns and pledges to the Collateral Agent for its benefit and
the benefit of the other Secured Parties and hereby grants to the Collateral
Agent for its benefit and the benefit of the other Secured Parties a first
priority security interest in, all of its right, title and interest in and to
the following (collectively, the “Supplementary Collateral”):

 

(a)           all of the following:

 

Exhibit A-2-1

 

--------------------------------------------------------------------------------


 

(i)            the Pledged Stock and the certificates representing such Pledged
Stock, and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Stock;

 

(ii)           all additional shares of the capital stock of any other Pledged
Equity Party from time to time acquired by such Grantor in any manner, including
the capital stock of any other Pledged Equity Party that may be formed from time
to time, and all certificates, if any, representing such additional shares of
the capital stock and all dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional shares; and

 

(iii)          the Pledged Debt and all instruments evidencing the Pledged Debt,
and all interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Debt;

 

(b)           all of the following:

 

(i)            the Pledged Membership Interests, all certificates, if any, from
time to time representing all of such Grantor’s right, title and interest in the
Pledged Membership Interests, any contracts and instruments pursuant to which
any such Pledged Membership Interests are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Membership Interests; and

 

(ii)           all of such Grantor’s right, title and interest in all additional
membership interests in any other Pledged Equity Party from time to time
acquired by such Grantor in any manner, including the membership interests in
any other Pledged Equity Party that may be formed from time to time, and all
certificates, if any, from time to time representing such additional membership
interests and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional membership interests;

 

(c)           all of the following:

 

(i)            the Pledged Beneficial Interest, all certificates, if any, from
time to time representing all of such Grantor’s right, title and interest in the
Pledged Beneficial Interest, any contracts and instruments pursuant to which any
such Pledged Beneficial Interest are created or issued and all distributions,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Beneficial Interest; and

 

(ii)           all of such Grantor’s right, title and interest in all additional
beneficial interests in any other Pledged Equity Party from time to time
acquired by such

 

Exhibit A-2-2

 

--------------------------------------------------------------------------------


 

Grantor in any manner, including the beneficial interests in any other Pledged
Equity Party that may be formed from time to time, the trust agreements and any
other contracts and instruments pursuant to which any such Pledged Equity Party
is created or issued, and all certificates, if any, from time to time
representing such additional beneficial interests and all distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all such
additional beneficial interests;

 

(d)           all other “investment property” (as defined in
Section 9-102(a)(49) of the UCC) of such Grantor including written notification
of all interest, dividends, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the then existing Investment Collateral, but excluding any loans
or advances made, or dividends, contributions or distributions or other amounts
paid, by any Pledged Equity Party to any Transaction Party;

 

(e)           with respect to each Grantor, all right of such Grantor in and to
the Collateral Account and all funds, cash, investment property, investments,
securities, instruments or other property (including all “financial assets”
within the meaning of Section 8-102(a)(9) of the UCC) at any time or from time
to time credited to any such account; and

 

(f)            all proceeds of any and all of the foregoing Collateral
(including proceeds that constitute property of the types described in
subsections (a), (b), (c), (d) and (e) above.

 

The undersigned Grantor hereby makes each representation and warranty set forth
in Section 2.03 of the Security Agreement (as supplemented by the attached
Annexes) and hereby agrees to be bound as a Grantor by all of the terms and
provisions of the Security Agreement.  Each reference in the Security Agreement
to the Security Collateral, the Membership Interest Collateral, the Beneficial
Interest Collateral, the Investment Collateral and the Account Collateral shall
be construed to include a reference to the corresponding Collateral hereunder.

 

The undersigned hereby agrees, together with the other Grantors, jointly and
severally to indemnify the Collateral Agent and its officers, directors,
employees and agents in the manner set forth in Section 8.01 of the Security
Agreement.

 

Attached are duly completed copies of Annexes I, II, III and IV hereto.

 

 [Signature Page Follows]

 

Exhibit A-2-3

 

--------------------------------------------------------------------------------


 

This Grantor Supplement is delivered in the State of New York and shall in all
respects be governed by, and construed in accordance with, the laws of the State
of New York, including all matters of construction, validity and performance.

 

Very truly yours,

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Acknowledged and agreed to as of the date first above written:

 

BANK OF AMERICA, N.A.,

not in its individual capacity, but solely as the Collateral Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Grantor Supplement Signature Page

 

--------------------------------------------------------------------------------


 

ANNEX I

GRANTOR SUPPLEMENT

 

AIRCRAFT OBJECTS

 

Airframe MSN

 

Airframe Manufacturer
and Model

 

Engine MSNs

 

Engine Manufacturer
and Model

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex I-1

 

--------------------------------------------------------------------------------


 

ANNEX II

GRANTOR SUPPLEMENT

 

PLEDGED EQUITY INTERESTS

 

PLEDGED BENEFICIAL INTERESTS

 

Pledged Equity Party

 

Certificate No.

 

Percentage of 
Beneficial Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED MEMBERSHIP INTERESTS

 

Pledged Equity Party

 

Certificate No.

 

Percentage of
Membership Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED STOCK

 

Pledged Equity Party

 

Certificate No.

 

Percentage Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT

 

Intercompany Lender

 

Intercompany Borrower

 

Description of Instrument of
 Pledged Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex II-1

 

--------------------------------------------------------------------------------


 

ANNEX III

GRANTOR SUPPLEMENT

 

TRADE NAMES

 

Annex III-1

 

--------------------------------------------------------------------------------


 

ANNEX IV

GRANTOR SUPPLEMENT

 

Name of Grantor

 

Chief Executive Office, Chief Place of
Business and Registered Office and Organizational ID
 (if applicable)

 

 

 

 

 

 

 

 

 

 

Annex IV-1

 

--------------------------------------------------------------------------------

 

EXHIBIT B

SECURITY AGREEMENT

 

FORM OF CHARGE OVER SHARES OF IRISH SUBSIDIARY HOLDCO

 

Exhibit B-1

 

--------------------------------------------------------------------------------


 

       FEBRUARY 2012

 

SHARE CHARGE

 

 

between

 

FLYING FORTRESS INC.

 

as Chargor

 

and

 

BANK OF AMERICA, N.A.

 

as Chargee

 

 

in respect of shares of

 

FLYING FORTRESS IRELAND LEASING LIMITED

 

 

A & L GOODBODY

 

1

--------------------------------------------------------------------------------


 

THIS SHARE CHARGE is made on        February 2012

 

BETWEEN

 

(1)                                 FLYING FORTRESS INC., a company incorporated
under the laws of California having its office at 10250 Constellation Blvd.,
Suite 3400, Los Angeles, CA 90067 (the Chargor); and

 

(2)                                 BANK OF AMERICA, N.A., a national banking
association as the collateral agent under the Security Agreement (as defined
below), (the Chargee);

 

WHEREAS:

 

A.                                    By a term loan credit agreement dated as
of        February 2012 among the Chargor as Borrower, International Lease
Finance Corporation (ILFC), Flying Fortress Financing Inc., Flying Fortress US
Leasing Inc. and Flying Fortress Leasing Ireland Limited, as Obligors, the
lenders party thereto, as Lenders, Bank of America, N.A., as Administrative
Agent, the Chargee and Deutsche Bank Securities Inc., as Syndication Agent (the
Credit Agreement), the Lenders (as defined therein) have agreed to make
available a term loan facility to the Chargor.

 

B.                                    By a security agreement dated as of       
February 2012 among the Chargor, Flying Fortress Financing Inc., Flying Fortress
US Leasing Inc., Flying Fortress Ireland Leasing Limited and the additional
grantors referred to therein as Grantors and the Chargee, such Grantors have
agreed to grant certain security to the Chargee (the Security Agreement).

 

C.                                    Pursuant to the terms of the Credit
Agreement, the Chargor has agreed to grant this charge over the shares in the
Company.

 

D.                                    The terms and conditions of this Charge
are acceptable to the Chargee.

 

NOW THIS CHARGE WITNESSETH as follows:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1.                            In this Charge (including the Recitals), words
and expressions defined in the Security Agreement shall (unless otherwise
defined herein or the context requires otherwise) have the same meaning herein
and the following words and expressions shall have the following meanings,
except where the context otherwise requires:

 

Act means the Land and Conveyancing Law Reform Act 2009;

 

this Charge means this share charge;

 

Company means Flying Fortress Ireland Leasing Limited (registered number
483084), a company incorporated in Ireland having its registered office at 30
North Wall Quay, Dublin 1, Ireland;

 

Charged Property means:

 

(1)                                 all the issued shares in the capital of the
Company as described in Schedule A and all other shares and share warrants in
the capital of the Company from time to time legally or beneficially owned by
the Chargor during the Security Period (together the Charged Shares); and

 

(2)                                 including in each case all proceeds of sale
thereof and all dividends, interest or other distributions hereafter declared,
made, paid or payable in respect of the same and all allotments, accretions,
offers, rights, benefits and advantages whatsoever at any time accruing, offered
or arising in respect of or incidental to the same and all stocks, shares,
rights, money or property accruing thereto or offered at any time by way of
conversion, redemption, bonus, preference, option, substitution, capital
redemption or otherwise in respect thereof;

 

2

--------------------------------------------------------------------------------


 

Charged Shares has the meaning assigned thereto in the definition of Charged
Property;

 

Loan Document has the meaning given to it in the Credit Agreement;

 

Parties mean the parties to this Charge;

 

Receiver means a receiver (whether appointed pursuant to this Charge, pursuant
to any statute, by a court or otherwise) of the Charged Property or any part of
it;

 

Secured Obligations has the meaning given to it in the Credit Agreement;

 

Secured Party has the meaning given to such term in the Security Agreement; and

 

Security Period means the period commencing on the date of execution of this
Charge and terminating upon the date on which the Secured Obligations have been
unconditionally and irrevocably paid and discharged in full.

 

1.2.                            In this Charge:

 

1.2.1.                  words and phrases the definition of which is contained
in or referred to section 2 of the Companies Act, 1963 are to be construed as
having the meaning attributed to them therein;

 

1.2.2.                  references to statutory provisions shall be construed as
references to those provisions as amended or re-enacted or as their application
is modified by other provisions from time to time and shall include references
to any provisions of which they are reenactments (whether with or without
modification);

 

1.2.3.                  references to clauses, recitals and schedules are
references to clauses hereof, recitals hereof and schedules hereto; references
to sub-clauses or paragraphs are, unless otherwise stated, references to
sub-clauses of the clause or paragraphs of the schedule in which the reference
appears;

 

1.2.4.                  references to the singular shall include the plural and
vice versa and references to the masculine shall include the feminine or neuter
and vice versa;

 

1.2.5.                  references to persons shall include natural persons,
firms, partnerships, companies, corporations, associations, organisations,
governments, states, foundations, trusts, bodies of persons whether incorporated
or unincorporated (in each case whether or not having a separate legal
personality);

 

1.2.6.                  references to assets include property, rights and assets
of every description;

 

1.2.7.                  references to any document are to be construed as
references to such document as amended, varied, assigned, novated, restated or
supplemented from time to time;

 

1.2.8.                  references to any person shall be construed so as to
include that person’s successors, assigns and transferees;

 

1.2.9.                  any reference to a legal term for any action, remedy,
method of judicial proceeding, legal document, legal status, court, official or
any legal concept or thing is, in respect of any jurisdiction other than
Ireland, shall be deemed to include a reference to what mostly nearly
approximates in that jurisdiction to the Irish legal term;

 

1.2.10.           the headings are inserted for convenience only and are not to
affect the construction of this Charge; and

 

1.2.11.           any phrase introduced by the terms “including”, “include”, “in
particular” or any similar expression is to be construed as illustrative and
shall not limit the sense of the words proceeding those terms.

 

3

--------------------------------------------------------------------------------


 

2.                                      COVENANT TO PAY AND PERFORM

 

2.1.                            The Chargor hereby covenants and undertakes with
the Chargee that it shall pay and discharge the Secured Obligations as and when
they become due to be paid or discharged as and to the extent provided in the
Credit Agreement, this Charge or any other Loan Document.

 

2.2.                            The Chargor shall pay interest on any delinquent
sum (before and after any judgment) from the date of demand until the date of
payment calculated on a daily basis in accordance with the provisions of the
Credit Agreement.

 

2.3.                            Any payment made by the Chargor under this
Charge shall be made free and clear of and without any deduction for or on
account of any set-off or counterclaim.

 

3.                                      SECURITY

 

3.1.                            As a continuing security for the payment and
performance of the Secured Obligations, the Chargor as legal and beneficial
owner hereby charges to the Chargee, by way of a first fixed charge, all of its
right, title and interest in and to the Charged Property.

 

3.2.                            The Chargor hereby agrees to deliver to the
Chargee, on the date of execution of this Charge:

 

3.2.1.                  an undated stock transfer form (executed in blank by or
on behalf of the Chargor) in respect of all the Charged Shares;

 

3.2.2.                  all share certificates, warrants and other documents of
title representing the Charged Shares together with a certified copy of the up
to date register of members of the Company;

 

3.2.3.                  an undated irrevocable proxy in respect of the Charged
Shares executed by the Chargor, in the for set out in Schedule C to this Charge;

 

3.2.4.                  an irrevocable appointment signed by the Chargor in
respect of the Charged Shares, in the form set out in Schedule D to this Charge;
and

 

3.2.5.                  executed but undated letters of resignation and release
from each of the directors, alternate directors and secretary of the Company
appointed by the Chargor in the forms set out in Schedule B to this Charge

 

and such documents will be held by the Chargee during the Security Period.

 

The Chargee acknowledges and agrees that if at any time the Secured Obligations
have been unconditionally and irrevocably paid and discharged in full it shall,
unless otherwise required pursuant to this Charge or the Security Agreement or
the Credit Agreement, or in accordance with the Credit Agreement or the Security
Agreement, deliver the documents referred to in this clause 3.2 to the Chargor
and thereafter such documents shall be held by the Chargor.

 

3.3.                            The Chargor will procure that, for the duration
of the Security Period, there shall be (a) no increase or reduction in the
authorised or issued share capital of the Company, (b) no variation of the
rights attaching to or conferred by the Charged Property or any part of it,
(c) no appointment of any further director or officers of the company, and
(d) no alteration to the constitutive documents of the Company, in each case,
without the prior consent in writing of the Chargee, but the foregoing shall not
be interpreted as requiring the Chargee’s consent to further capital
contribution to the Company by the Chargor.

 

3.4.                            The Chargor will deliver, or cause to be
delivered, to the Chargee immediately upon (subject to clause 3.3) the issue of
any further Charged Shares, the items listed in clauses 3.2.1 and 3.2.2 in
respect of all such further Charged Shares.

 

3.5.                            The Chargor will deliver or cause to be
delivered, to the Chargee immediately upon (subject to clause 3.3) the
appointment of any further director, alternate director or officer of the
Company an undated, signed letter of resignation from such further director,
alternate director or officer in a form acceptable to the Chargee.

 

3.6.                            The Chargor hereby covenants that, except as
otherwise provided in the Loan Documents, during the Security Period:

 

4

--------------------------------------------------------------------------------


 

3.6.1.                  it will remain the legal and beneficial owner of the
Charged Property;

 

3.6.2.                  it will not create or suffer the creation or existence
of any Liens (other than Permitted Liens) on or in respect of the whole of any
part of the Charged Property or any of its interest therein;

 

3.6.3.                  it will not sell, assign, transfer or otherwise dispose
of any of its interest in the Charged Property in any such case, without the
prior consent in writing of the Chargee;

 

3.6.4.                  it will not permit any person other than the Chargee (or
such person as may be specified for this purpose in writing by the Chargee) to
be registered as holder of the Shares or any part thereof;

 

3.6.5.                  it will duly and promptly pay all calls, instalments or
other payments which may be or become due in respect of the Charged Shares as
and when the same from time to time become due;

 

3.6.6.                  it will promptly give to the Chargee all material
notices and other documents received in respect of the Charged Shares;

 

3.6.7.                  it will ensure that the Charged Shares are, and at all
times remain, free from any restriction on transfer to the Chargee, its
nominee(s) or to any purchaser from the Chargee pursuant to the exercise of any
rights or remedies of the Chargee under or pursuant to this Charge;

 

3.6.8.                  it will notify the Chargee immediately upon receipt of
any notice issued under section 16(1) of the Companies Act, 1990 in respect of
all or any of the Charged Shares or upon becoming aware that any such notice has
been issued or that steps have been taken or are about to be taken to obtain an
order for the sale of all or any of the Charged Shares under section 16(7) of
the Companies Act 1990;

 

3.6.9.                  it will not claim any set-off or counterclaim against
the Chargee or any Secured Party;

 

3.6.10.           following the occurrence of an Enforcement Event which is
continuing, it will not claim or prove in competition with the Chargee or any
Secured Party in the bankruptcy or liquidation of the Company or have the
benefit of, or share in, any payment from or composition with, the Company for
any indebtedness of the Company provided that if so directed by the Chargee, it
will prove for the whole or any part of its claim in the liquidation or
bankruptcy of the Company on terms that the benefit of such proof and of all
money received by it in respect thereof shall be held on trust for the Chargee
and applied in or towards the discharge of the liabilities and obligations of
the Chargor to the Chargee under this Charge in such manner as the Chargee shall
deem appropriate;

 

3.6.11.           it will not exercise its rights of subrogation against the
Company;

 

3.6.12.           following the occurrence of an Enforcement Event which is
continuing, it will take such action as the Chargee may, in its absolute
discretion, direct in the event that it becomes possible (whether under the
terms of issue of the Charged Shares, a reorganisation or otherwise) to convert
or exchange the Charged Shares or have them repaid or in the event that any
offer to purchase is made in respect of the Charged Shares or any proposal is
made for varying or abrogating any rights attaching to them; and

 

3.6.13.           it will not permit any of the Charged Shares to be redeemed
and repaid.

 

3.7.                            The Chargor shall remain liable to perform all
the obligations assumed by it in relation to the Charged Property and the
Chargee shall be under no obligation of any kind whatsoever in respect thereof
or be under any liability whatsoever in the event of any failure by the Chargor
to perform its obligations in respect thereof.

 

3.8.                            For the avoidance of doubt, the Chargee shall
not in any circumstances incur and liability whatsoever in respect of any calls,
instalments or otherwise in connection with the Charged Property.

 

3.9.                            Upon the Chargee being satisfied that the
Secured Obligations have been unconditionally and irrevocably paid and
discharged in full, or as otherwise provided in the Credit Agreement or the
other Loan Documents, and following a written request therefor from the Chargor,
the Chargee will, subject to

 

5

--------------------------------------------------------------------------------


 

being indemnified to their reasonable satisfaction for the costs and expenses
incurred by the Chargee in connection therewith, release the security
constituted by this Charge.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF THE
CHARGOR

 

4.1.                            The Chargor hereby represents and warrants to
the Chargee and the Secured Parties that:

 

4.1.1.                  it is not in breach of any of its obligations under this
Charge;

 

4.1.2.                  the Chargor is the sole legal and beneficial owner of
all of the Charged Property free from any Lien (other than any Permitted Lien)
and any options or rights of pre-emption;

 

4.1.3.                  the Chargor has not sold or otherwise disposed of or
agreed to sell or otherwise dispose of or granted or agreed to grant any option
in respect of the Charged Property and will not do any of the foregoing at any
time during the Security Period;

 

4.1.4.                  it is not necessary that this Charge be filed, recorded
or enrolled with any court or other authority in Ireland or any other
jurisdiction (except filing with the Irish Companies Registration Office
pursuant to Section 111 of the Companies Act 1963 and under the Uniform
Commercial Code enacted in any jurisdiction;

 

4.1.5.                  the Charged Shares constitute all of the issued share
capital of the Company;

 

4.1.6.                  the Charged Shares have been duly authorised, validly
issued and are fully paid or credited as fully paid, no calls have been made in
respect thereof and remain unpaid and no calls can be made in respect of such
Charged Shares in the future;

 

4.1.7.                  the terms of the Charged Shares and of the constitutive
documents of the Company do not restrict or otherwise limit the Chargor’s right
to transfer or charge the Charged Shares and the directors of the Company cannot
refuse to register any transfer of the Charged Shares to the Chargee or any
party nominated by the Chargee;

 

4.1.8.                  it will not be required to make any deduction or
withholding from any payment it may make under this Charge.

 

4.2.                            The Chargor acknowledges that the Chargee has
entered into this Charge in reliance on the representations and warranties set
out in Clause 4.1.

 

5.                                      DEALINGS WITH CHARGED PROPERTY

 

5.1.                            Unless and until the occurrence of an
Enforcement Event which is continuing:

 

5.1.1.                  subject always to Clause 3.3, the Chargor shall continue
to be entitled to exercise all voting and consensual powers pertaining to the
Charged Property or any part thereof for all purposes not inconsistent with the
terms of this Charge; and

 

5.1.2.                  the Chargor shall be entitled to receive and retain any
cash dividends, but not other moneys or assets accruing on or in respect of the
Charged Property or any part thereof

 

provided that the Chargor shall not exercise such voting rights in any manner
which, in the opinion of the Chargor, would, or would be reasonably likely to,
violate the Credit Agreement or the Security Agreement.

 

5.2.                            The Chargor shall pay when due all calls,
installments or other payments and shall discharge all other obligations, which
may become due in respect of any of the Charged Property and following the
occurrence of an Enforcement Event which is continuing, the Chargee may if it
thinks fit (but shall not be obliged to) make such payments or discharge such
obligations on behalf of the Chargor.  Any sums so paid by the Chargee in
respect thereof shall be repayable on demand by the Chargor with interest
thereon calculated in accordance with clause 2.2 and pending such repayment
shall constitute part of the Secured Obligations.

 

5.3.                            The Chargee shall not have any duty to ensure
that any dividends, interest or other moneys and assets

 

6

--------------------------------------------------------------------------------


 

receivable in respect of the Charged Property are duly and punctually paid,
received or collected as and when the same become due and payable or to ensure
that the correct amounts (if any) are paid or received on or in respect of the
Charged Property or to ensure the taking up of any (or any offer of any) stocks,
shares, rights, moneys or other property paid, distributed, accruing or offered
at any time by way of redemption, bonus, rights, preference, or otherwise on or
in respect of, any of the Charged Property.

 

5.4.                            The Chargor hereby authorises the Chargee to
arrange at any time and from time to time (after the occurrence of an
Enforcement Event which is continuing) for the Charged Property or any part
thereof to be registered in the name of the Chargee (or its nominee) thereupon
to be held, as so registered, subject to the terms of this Charge.

 

5.5.                            The Chargor may not take any action in relation
to the Charged Property or this Charge under the provisions of Section 94 of the
Act (Court order for sale).

 

6.                                      PRESERVATION OF SECURITY

 

6.1.                            It is hereby agreed and declared that:

 

6.1.1.                  the security created by this Charge shall be held by the
Chargee as a continuing security for the payment and discharge of the Secured
Obligations and the security so created shall not be satisfied by any
intermediate payment or satisfaction of any part of the Secured Obligations;

 

6.1.2.                  the security created by this Charge is in addition to
and independent of and shall not prejudice or merge with any other security (or
any right of set-off) which the Chargee may hold at any time for the Secured
Obligations or any of them;

 

6.1.3.                  the Chargee shall not be bound to seek to recover any
amounts due from the Chargor or any other person, exercise any rights against
the Chargor or any other person or enforce any other security before enforcing
the security created by this Charge;

 

6.1.4.                  no delay or omission on the part of the Chargee in
exercising any right, power or remedy under this Charge shall impair such right,
power or remedy or be construed as a waiver thereof nor shall any single or
partial exercise of any such right, power or remedy preclude any further
exercise thereof or the exercise of any other right, power or remedy.  The
rights, powers and remedies herein provided are cumulative and not exclusive of
any rights, powers and remedies provided by law and may be exercised from time
to time and as often as the Chargee may deem expedient; and

 

6.1.5.                  any waiver by the Chargee of any terms of this Charge
shall only be effective if given in writing and then only against the Chargee
and for the purpose and upon the terms for which it is given.

 

6.2.                            Where any discharge is made in whole or in part
or any arrangement is made on the faith of any payment, security or other
disposition which is avoided or must be repaid on bankruptcy, liquidation, by
virtue of Section 1001 of the Taxes Consolidation Act 1997 or otherwise without
limitation, this Charge shall continue in force as if there had been no such
discharge or arrangement.  The Chargee shall be entitled to concede or
compromise in good faith any claim that any such payment, security or other
disposition is liable to avoidance or repayment.

 

6.3.                           Until the Secured Obligations have been
unconditionally and irrevocably satisfied and discharged in full to the
satisfaction of the Chargee or as otherwise provided in the Credit Agreement or
the Security Agreement, the Chargee may at any time keep in a separate account
or accounts (without liability to pay interest thereon) in the name of the
Chargee for as long as the Chargee may think fit, any moneys received recovered
or realised under this Charge or under any other guarantee, security or
agreement relating in whole or in part to the Secured Obligations without being
under any intermediate obligation to apply the same or any part thereof in or
towards the discharge of such amount.

 

7.                                      ENFORCEMENT OF SECURITY

 

7.1.                            The security hereby constituted shall become
enforceable upon the occurrence of an Enforcement

 

7

--------------------------------------------------------------------------------


 

Event which is continuing.

 

7.2.                            At any time after the occurrence of an
Enforcement Event which is continuing, the rights conferred on the Chargee under
this Charge or by law shall be immediately exercisable upon and at any time
thereafter and, without prejudice to the generality of the foregoing, the
Chargee or any Receiver appointed hereunder without further notice to the
Chargor:

 

7.2.1.                  may solely and exclusively exercise all voting and/or
consensual powers pertaining to the Charged Property or any part thereof and may
exercise such powers in a such manner as the Chargee may think fit; and/or

 

7.2.2.                  may complete any share transfer forms then held by the
Chargee pursuant to this Charge in the name of the Chargee (or its nominee) and
the Chargor shall do whatever the Chargee requires in order to procure the
prompt registration of such transfer and the prompt issue of a new certificate
or certificates for the relevant Charged Property in the name of the Chargee;
and/or

 

7.2.3.                  date any or all, as the Chargee in its absolute
discretion may deem appropriate, of the letters of resignation of the Directors
and Secretary of the Company provided to the Chargee pursuant to clause 3.2.5,
the proxy provided to the Chargee pursuant to clause 3.2.3 and the appointment
provided to the Chargee pursuant to clause 3.2.4 and sign, seal, execute,
deliver, acknowledge, file and register all such documents, instruments,
agreements, certificates and any other document (including, but not limited to,
such letters of resignation) and do any and all such other acts or things as the
Chargee may in its absolute discretion deem necessary or desirable to remove any
or all of the Directors and/or Secretary from the office of director or, as the
case may be, secretary of the Company; and/or

 

7.2.4.                  may receive and retain all dividends, interest or other
moneys or assets accruing on or in respect of the Charged Property or any part
thereof, such dividends, interest or other moneys or assets to be held by the
Chargee, as additional security charged under and subject to the terms of this
Charge and any such dividends, interest and other moneys or assets received by
the Chargor after such time shall be held in trust by the Chargor for the
Chargee and paid or transferred to the Chargee on demand; and/or

 

7.2.5.                  may sell, transfer, grant options over or otherwise
dispose of the Charged Property or any part thereof at such place and in such
manner and at such price or prices as the Chargee may deem fit, and thereupon
the Chargee shall have the right to deliver, assign and transfer in accordance
therewith the Charged Property so sold, transferred, granted options over or
otherwise disposed of.

 

7.3.                            At any time after the security constituted by
this Charge has become enforceable:

 

7.3.1.                  the statutory power of sale conferred by section 100
(Power of sale) of the Act free from restrictions contained in section
100(1)(a), (b), (c), (2), (3) and (4) and without the requirement to serve
notice (as provided for in section 100(1)); and

 

7.3.2.                  the incidental powers of sale conferred by section 102
(Incidental powers)

 

will immediately arise and be exercisable by the Chargee and/or any Receiver (as
appropriate).

 

7.4.                            Upon any sale of the Charged Property or any
part thereof by the Chargee, the purchaser shall not be bound to see or enquire
whether the Chargee’s power of sale has become exercisable in the manner
provided in this Charge and for the purposes and benefit of such purchaser the
sale shall be deemed to be within the power of the Chargee, and the receipt of
the Chargee for the purchase money shall effectively discharge the purchaser who
shall not be concerned with the manner of application of the proceeds of sale or
be in any way answerable therefor.

 

7.5.                            The Chargee shall not be obliged to make any
enquiry as to the nature or sufficiency of any payment received by it under this
Charge or to make any claim or to take any action to collect any moneys assigned
by this Charge or to enforce any rights or benefits assigned to it by this
Charge or to which the it may at any time be entitled hereunder.

 

7.6.                            Neither the Chargee nor any of its respective
agents, managers, officers, employees, delegates and advisers shall be liable
for any claim, demand, liability, loss, damage, cost or expense incurred or

 

8

--------------------------------------------------------------------------------


 

arising in connection with the exercise or purported exercise of any rights,
powers and discretions hereunder in the absence of gross negligence, dishonesty
or willful default.

 

7.7.                            The provisions of section 97 of the Act (Taking
possession), section 99(1) (Mortgagee in possession) and section 101
(Applications under sections 97 and 100) shall not apply to this Charge.

 

7.8.                            Receivers

 

7.8.1.                  At any time after the occurrence of an Enforcement
Event, the Chargee may by a written instrument and without notice to any party
appoint a Receiver of the Charged Property or any part of it.  A Receiver so
appointed shall be the agent of the Chargor and the Chargor shall be solely
responsible for his acts, defaults and remuneration but the Chargee will have
power from time to time to fix the remuneration of any Receiver and direct
payment thereof out of the proceeds of the Charged Property.  The restrictions
contained in section 108(1) and the provisions of sub-sections 108(4) and
(7) (Appointment of a Receiver) of the Act will not apply to the appointment of
a Receiver under this clause 7.8.1;

 

7.8.2.                  The Chargee may by instrument in writing delegate to any
such Receiver all or any of the rights, powers and discretions vested in it by
this Charge pursuant to section 108(3) of the Act;

 

7.8.3.                  The Chargee may by instrument in writing delegate to any
such Receiver all or any of the rights, powers and discretions vested in it by
this Charge;

 

7.8.4.                  In addition to the powers conferred on the Chargee by
this Charge, the Receiver appointed pursuant to Clause 7.8.1 shall have in
relation to the Charged Property all the powers conferred by the Act (as
extended by this Charge) on a Receiver appointed under that Act;

 

7.8.5.                  The Chargee shall not be responsible for any negligence
on the part of a Receiver, provided that the Chargee shall have used bona fides
in the appointment of such Receiver;

 

7.8.6.                  Neither the Chargee nor any Receiver appointed under
this Charge shall be liable to account as mortgagee in possession in respect of
any of the Charged Property or be liable for any loss upon realisation or for
any neglect or default of any nature whatsoever (except to the extent that the
same results from their or his gross negligence or willful default in connection
with any of the Charged Property) for which a mortgagee in possession might as
such be liable and all costs, charges and expenses incurred by the Chargee or
any Receiver appointed hereunder (including the costs of any proceedings to
enforce the security) together with all Value Added Tax thereon shall be paid by
the Chargor on a solicitor and own client basis and shall form part of the
Secured Obligations and be charged on and paid out of the Charged Property; and

 

7.8.7.                  All amounts realized by the Chargee in connection with
the exercise of rights and remedies hereunder shall be applied by the Chargee as
provided in section 3.02 (Priority of Payments) of the Security Agreement. To
the extent relevant, the subordination arrangements set forth in Sections 2, 5
and 6 of the Intercreditor Agreement shall apply to this Charge.

 

8.                                      FURTHER ASSURANCES

 

8.1.                            The Chargor shall from time to time at its
expense, execute and deliver any and all such further instruments and documents
and take all such actions as the Chargee in its reasonable discretion may
require for:

 

8.1.1.                  perfecting, protecting or ensuring the priority of the
security hereby created (or intended to be created);

 

8.1.2.                  preserving or protecting any of the rights of the
Chargee under this Charge;

 

8.1.3.                  ensuring that the security constituted by this Charge
and the covenants and obligations of the Chargor under this Charge shall enure
to the benefit of any assignee of the Chargee;

 

8.1.4.                  facilitating the appropriation or realisation of the
Charged Property or any part thereof; or

 

8.1.5.                  the exercise of any power, authority or discretion
vested in the Chargee under this Charge,

 

9

--------------------------------------------------------------------------------


 

in any such case, forthwith upon demand by the Chargee and at the expense of the
Chargor.

 

9.                                      INDEMNITIES

 

9.1.                            The Chargor will indemnify and save harmless the
Chargee and each of its agents or attorneys appointed under or pursuant to this
Charge from and against any and all expenses, claims, liabilities, losses,
taxes, costs, duties, fees and charges suffered, incurred or made by the Chargee
or such agent or attorney:

 

9.1.1.                  in the exercise or purported exercise of any rights,
powers or discretions vested in them pursuant to this Charge;

 

9.1.2.                  in the preservation or enforcement of the Chargee’s
rights under this Charge or the priority thereof; or

 

9.1.3.                  on the release of any part of the Charged Property from
the security created by this Charge,

 

as provided in the Security Agreement and subject to the terms thereof.

 

9.2                               If, under any applicable law or regulation,
and whether pursuant to a judgment being made or registered against the Chargor
or the bankruptcy or liquidation of the Chargor or for any other reason any
payment under or in connection with this Charge is made or fails to be satisfied
in a currency (the Payment Currency) other than the currency in which such
payment is due under or in connection with this Charge (the Contractual
Currency), then to the extent that the amount of such payment actually received
by the Chargee when converted into the Contractual Currency at the rate of
exchange, falls short of the amount due under or in connection with this Charge,
the Chargor, as a separate and independent obligation, shall indemnify and hold
harmless the Chargee against the amount of such shortfall.  For the purposes of
this clause 9.2, rate of exchange means the rate at which the Chargee is able on
or about the date of such payment to purchase the Contractual Currency with the
Payment Currency and shall take into account any premium and other costs of
exchange with respect thereto.

 

10.                               POWER OF ATTORNEY

 

10.1.                     The Chargor by way of security hereby irrevocably
appoints and constitutes the Chargee and any Receiver jointly and also severally
the attorney or attorneys of the Chargor on the Chargor’s behalf and in the name
of the Chargor or otherwise and to do all acts and to execute, seal or otherwise
affect any deed, assurance, agreement, instrument, document or act which the
Chargor could itself do in relation to the Charged Property or which may be
required or which may be deemed proper for any of the matters provided for in
this Charge.

 

10.2.                     The power hereby conferred shall be a general power of
attorney and the Chargor hereby ratifies and confirms and agrees to ratify and
confirm any instrument, act or thing which any such attorney may execute or do. 
In relation to the power referred to herein, the exercise by the Chargee of such
power shall be conclusive evidence of its right to exercise the same.

 

10.3.                     This power shall not become exercisable unless and
until an Enforcement Event has occurred and is continuing.

 

11.                               EXPENSES

 

11.1.                     Subject to the terms of the Credit Agreement, the
Chargor shall pay to the Chargee within 10 Business Days of demand all costs,
fees and expenses (including, but not limited to, legal fees and expenses) and
taxes thereon incurred by the Chargee (or any Secured Party) or for which the
Chargee may become liable in connection with:

 

11.1.1.           the negotiation, preparation and execution of this Charge;

 

11.1.2.           the preserving or enforcing of, or attempting to preserve or
enforce, any of its rights under this Charge or the priority hereof;

 

10

--------------------------------------------------------------------------------

 

11.1.3.           any variation of, or amendment or supplement to, any of the
terms of this Charge; and /or

 

11.1.4.           any consent or waiver required from the Chargee in relation to
this Charge,

 

and in the case referred to in clauses 11.1.3 and 11.1.4 regardless of whether
the same is actually implemented, completed or granted, as the case may be.

 

11.2.                     The Chargor shall pay promptly all stamp, documentary,
registration and other like duties and taxes to which this Charge may be subject
or give rise and shall indemnify the Chargee on demand against any and all
liabilities with respect to or resulting from any delay or omission on the part
of the Chargor to pay any such duties or taxes.

 

11.3.                     The provisions of section 109 (Application of money
received) of the Act shall not apply to this Charge.

 

12.                               ASSIGNMENTS

 

12.1.                     This Charge shall be binding upon and shall enure to
the benefit of the Chargor and the Chargee and each of their respective
successors and (subject as hereinafter provided) assigns and references in this
Charge to any of them shall be construed accordingly.

 

12.2.                     The Chargor may not assign or transfer all or any part
of its rights and/or obligations under this Charge.

 

12.3.                     The Chargee may assign or transfer all or any part of
its rights or obligations under this Charge as provided in the Security
Agreement.  The Chargee will be entitled to disclose any information concerning
the Chargor to any proposed assignee or transferee. The Chargee shall notify the
Chargor promptly following any such assignment or transfer.

 

12.4.                     In the event of assignment or transfer by the Chargee
as permitted by clause 12.3, the Chargor shall at the request of the Chargee
join in such assignment or transfer so as to cause the full benefit of this
Charge to be passed to the relevant assignee or transferee.

 

13.                               MISCELLANEOUS

 

13.1.                     The Chargee, at any time and from time to time, may
delegate by power of attorney or in any other manner to any person or persons
all or any of the powers, authorities and discretions which are for the time
being exercisable by the Chargee under this Charge in relation to the Charged
Property or any part thereof.  Any such delegation may be made upon such terms
and be subject to the regulations as the Chargee may think fit.  The Chargee
shall not be in any way liable or responsible to the Chargor for any loss or
damage arising from any act, default, omission or misconduct on the part of any
such delegate provided that the Chargee has acted reasonably in selecting such
delegate.

 

13.2.                     If any of the clauses, conditions, covenants or
restrictions (the Provision) of this Charge or any deed or document emanating
from it shall be found to be void but would be valid if some part thereof were
deleted or modified, then the Provision shall apply with such deletion or
modification as may be necessary to make it valid and effective.

 

13.3.                     This Charge (together with any documents referred to
herein) constitutes the whole agreement between the Parties relating to its
subject matter and no variations hereof shall be effective unless made in
writing and signed by each of the Parties.

 

13.4.                     This Charge may be executed in counterparts each of
which when executed and delivered shall constitute an original but all such
counterparts together shall constitute one and the same instrument.

 

13.5.                     A certificate of the Chargee as to the amount of any
Secured Obligation owed to it (whether for itself or in a representative
capacity) shall, in the absence of manifest error, be conclusive evidence of the
existence and amount of such Secured Obligation.

 

13.6.                     If the Chargee causes or requires Charged Property to
be registered in the name of a nominee for the Chargee, any reference in this
Charge to the Chargee shall, if the context so permits or requires, be construed
as a reference to each of the Chargee and such nominee.

 

11

--------------------------------------------------------------------------------


 

13.7.                     The rights and remedies of the Chargee under this
Charge are cumulative and without prejudice and in addition to any rights or
remedies which the Chargee may have at law or in equity.  No exercise by the
Chargee of any right or remedy under this Charge or at law or in equity shall
(save to the extent, if any, provided expressly in this Charge, or at law or in
equity) operate so as to hinder or prevent the exercise by it of any other right
or remedy.  Each and every right and remedy may be exercised from time to time
as often and in such order as may be deemed expedient by the Chargee.

 

14.                               LIMIT OF LIABILITY

 

The provisions of section 8.13 (Limited Recourse) of the Security Agreement
shall apply mutatis mutandis to this Charge as if written out in full herein.

 

15.                               LAW AND JURISDICTION

 

15.1.                     This Charge, and any non-contractual obligations
arising out of or in connection with this Charge, shall be governed and
construed in accordance with Irish law.

 

15.2.                     The Chargor irrevocably agrees for the benefit of the
Chargee that the courts of Ireland shall have jurisdiction to hear and determine
any suit, action or proceeding, and to settle any disputes, whether relating to
a contractual or non-contractual obligation, which may arise out of or in
connection with this Charge and, for such purposes, irrevocably submits to the
jurisdiction of such courts.

 

15.3.                     The Chargor irrevocably waives any objection which it
might now or hereafter have to the courts referred to in Clause 15.2 being
nominated as the forum to hear and determine any suit, action or proceeding, and
to settle any disputes, which may arise out of or in connection with this Charge
and agrees not to claim that any such court is not a convenient or appropriate
forum in each case whether on the grounds of venue or forum non convenient or
any similar grounds or otherwise.

 

15.4.                     The submission to the jurisdiction of the courts
referred to in Clause 15.2 shall not (and shall not be construed so as to) limit
the right of the Chargee to take proceedings against the Chargor in any other
court of competent jurisdiction nor shall the taking of proceedings in any one
or more jurisdictions preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.

 

15.5.                     To the extent that the Chargor, or any of the property
of the Chargor is or becomes entitled at any time to any immunity on the grounds
of sovereignty or otherwise from any legal action, suit or proceeding, from
set-off or counterclaim, from the jurisdiction of any competent court, from
service of process, from attachment prior to judgment, from attachment in aid of
execution, or from execution prior to judgment, or other legal process in any
jurisdiction, the Chargor for itself, and its property does hereby irrevocably
and unconditionally waive, and agrees not to plead or claim, any such immunity
with respect to its or his, as the case may be, obligations, liabilities or any
other matter under or arising out of or in connection with this Charge or the
subject matter hereof or thereof.

 

16.                               SERVICE OF PROCESS

 

The Chargor hereby irrevocably appoints ILFC Ireland Limited of 30 North Wall
Quay, Dublin 1 as its Agent with full authority to receive, accept and
acknowledge, for itself and on its behalf, service of all process issued out of
or relating to any proceedings referred to in clause 15 in the Courts of
Ireland.

 

16.          CONFLICTS

 

In the event of a conflict between the provisions of this Charge on the one hand
and the Credit Agreement or the Security Agreement on the other hand, the
provisions of the Credit Agreement or Security Agreement shall control.

 

12

--------------------------------------------------------------------------------


 

Schedule A

 

Company

 

Number and Description of
Shares

 

Registered Holder

 

 

 

 

 

Flying Fortress Ireland Leasing Limited

 

2 Ordinary Shares of USD$1.00 each

 

Flying Fortress Inc.

 

13

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Part I

 

To:

Bank of America, N.A.

 

 

 

(the Chargee)

 

 

 

 

 

 

 

 

  Date:                    2012

 

 

 

(Date of Charge)

 

Dear Sirs

 

Flying Fortress Ireland Leasing Limited (the Company)

 

I hereby unconditionally and irrevocably authorise you to date the resignation
letter in respect of the Company deposited by me with you pursuant to the share
charge dated                                  2012 (the Charge) between Flying
Fortress Inc. and yourselves, as and when you become entitled to date and
complete the same pursuant to the terms of the Charge.

 

Yours faithfully,

 

[name]

 

[Director] / [Secretary]

 

14

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PART II

 

Date

 

 

 

The Board of Directors

Flying Fortress Ireland Leasing Limited (the Company)

 

Dear Sirs,

 

Resignation of Directors/Secretary

 

[I]/[We] hereby tender [my]/[our] resignation as [Director]/[Secretary] of the
Company with effect from the date hereof .

 

[I]/[We] hereby confirm that [I]/[We] have no rights to compensation or claims
against the Company for loss of office or arrears of pay [(or, in the case of
secretary, fees)].

 

This letter shall be governed by and construed in accordance with Irish law.

 

Yours faithfully,

 

Signed and Delivered

 

 

by [insert name of director/secretary]

 

 

 

 

in the presence of:

 

 

 

Witness Signature:

 

 

 

 

 

Witness Name:

 

 

 

 

 

Witness Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

Schedule C

 

Form of Proxy

 

We, Flying Fortress Inc., hereby irrevocably appoint Bank of America, N.A., (as
Chargee) as our proxy to vote at meetings of the shareholders of Flying Fortress
Ireland Leasing Limited (the Company) in respect of any existing or further
shares in the Company which may have been or may from time to time be issued to
us and/or registered in our name.  This proxy is irrevocable by reason of being
coupled with the interest of Bank of America, N.A., (as Chargee) as chargee of
the aforesaid shares.

 

 

 

 

 

FLYING FORTRESS INC.

 

 

Dated:

 

 

 

16

--------------------------------------------------------------------------------


 

Schedule D

 

Form of Irrevocable Appointment

 

We, Flying Fortress Inc. hereby irrevocably appoint Bank of America, N.A., (as
Chargee) as our duly authorised representative to sign resolutions in writing of
Flying Fortress Ireland Leasing Limited (the Company) in respect of any existing
or further shares in the Company which may have been or may from time to time be
issued to us and/or registered in our name.

 

 

 

 

 

FLYING FORTRESS INC.

 

Dated:

 

 

 

17

--------------------------------------------------------------------------------


 

IN WITNESS whereof the parties hereto have caused this Charge to be duly
executed on the date first written.

 

SIGNED AND DELIVERED by

 

FLYING FORTRESS INC.

 

 

 

in the presence of:

 

 

 

Witness Signature:

 

 

 

 

 

Witness Name:

 

 

 

 

 

Witness Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED AND DELIVERED by

 

BANK OF AMERICA, N.A.,

 

 

 

in the presence of:

 

 

 

Witness Signature:

 

 

 

 

 

Witness Name:

 

 

 

 

 

Witness Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------

 

EXHIBIT C

SECURITY AGREEMENT

 

FORM OF ACCOUNT CONTROL AGREEMENT

 

February 23, 2012

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Mutual Fund Operations, NC1-004-03-45

200 North College Street

Charlotte, NC 28255

 

Whereas, Flying Fortress Inc. (“Pledgor”) has granted to Bank of America, N.A.,
as Collateral Agent (“Pledgee”), for the benefit of the Secured Parties, a
security interest in Account number 5X500A00 (the “Collateral Account”), held by
Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Securities
Intermediary”) together with all financial funds, investments, instruments,
assets, investment property, securities, cash and other property now or
hereafter held therein, and the proceeds thereof, including without limitation
dividends payable in cash or stock and shares or other proceeds of conversions
or splits of any securities in the Collateral Account (collectively, the
“Collateral”).  Pledgor, Pledgee and the Securities Intermediary agree that the
Collateral Account is a “securities account” within the meaning of Article 8 of
the Uniform Commercial Code of the State of New York (the “UCC”) and that all
Collateral held in the Collateral Account will be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.

 

Whereas, the grant of security interest described above is pursuant to that
certain Term Loan Security Agreement dated as of the date hereof among Flying
Fortress Financing Inc., the Pledgor, Flying Fortress Ireland Leasing Limited,
Flying Fortress US Leasing Inc., the additional grantors referred to therein,
and the Pledgee (as amended from time to time, the “Security Agreement”).

 

Whereas, the Pledgor and Pledgee, inter alia, are party to the Term Loan Credit
Agreement dated as of the date hereof (as amended from time to time, the “Credit
Agreement”).

 

In connection therewith, the parties hereto agree (which agreement by the
Pledgor will be construed as instructions to the Securities Intermediary):

 

1.                                      The Securities Intermediary is
instructed to register the pledge on its books.  Securities Intermediary shall
hold all certificated securities that comprise all or part of the Collateral
with proper endorsements to the Securities Intermediary or in blank, or will
deliver possession of such certificated securities to the Pledgee.  The
Securities Intermediary acknowledges the security interest granted by the
Pledgor in favor of the Pledgee in the Collateral.

 

2.                                      The Securities Intermediary represents,
warrants and agrees that the Collateral Account (i) has been established and is
and will be maintained with the Securities Intermediary on its books and records
and (ii) is and will be a “securities account” (as defined in
Section 8-501(a) of the UCC) in respect of which the (A) Securities Intermediary
is a “securities intermediary” (as defined in Section 8-102(a)(14) of the UCC),
(B) the Pledgor is the “entitlement holder” (as defined in
Section 8-102(a)(7) of the UCC) of the Collateral Account subject to the
“control” (as defined in Section 8-106 of the UCC) of the Pledgee, (C) the
“securities intermediary’s jurisdiction” (as defined in Section 8-110(e) of the
UCC) of the Securities Intermediary in respect of the Collateral

 

Exhibit C-1

--------------------------------------------------------------------------------


 

Account is New York and (D) all financial assets carried in the Collateral
Account will have been duly credited thereto in compliance with Section 8-501 of
the UCC.

 

3.                                      The Securities Intermediary is
instructed to deliver to the Pledgee copies of monthly statements on the
Collateral Account.

 

4.                                      The Collateral Account will be styled: 
“Flying Fortress Inc. Collateral Account for Bank of America, N.A.”

 

5.                                      All dividends, interest, gains and other
profits with respect to the Collateral Account will be reported in the name and
tax identification number of the Pledgor.

 

6.                                      (a)  The Securities Intermediary may
not, without the prior written consent of Pledgee, deliver, release or otherwise
dispose of the Collateral or any interest therein unless the proceeds thereof
are held or reinvested in the Collateral Account as part of the Collateral or
applied by Securities Intermediary to the satisfaction of an Unsubordinated
Obligation (as defined below) owed to it.  Except for such limitation and unless
and until the Securities Intermediary receives and has a reasonable period of
time to act upon written notice from the Pledgee in substantially the form of
Exhibit A hereto which states that Pledgee is exercising exclusive control over
the Collateral Account (a “Notice of Exclusive Control”), the Securities
Intermediary may comply with any investment orders or instructions from Pledgor
concerning the Collateral Account, or as set forth in Section 6(b) below.  A
Notice of Exclusive Control (Exhibit A) may be delivered by the Pledgee at any
time upon the occurrence and continuance of an enforcement event pursuant to the
Security Agreement, and shall designate the account, person or other location to
which the financial assets in the Collateral Account, and cash dividends,
interest, income, earnings and other distributions received with respect
thereto, shall thereafter be delivered.  As between Pledgor and Pledgee, Pledgee
agrees not to deliver a Notice of Exclusive Control until the occurrence of an
enforcement event pursuant to the Security Agreement that is continuing.  For
the avoidance of doubt, Securities Intermediary shall have no responsibility for
monitoring or determining whether an enforcement event has occurred or is
continuing.

 

(b)  The Pledgee shall issue “entitlement orders” to the Securities Intermediary
to distribute amounts from the Collateral Account as required pursuant to the
provisions of Sections 2.03(c) or 5.16(c) of the Credit Agreement or as
otherwise required by the loan documents.

 

(c)  Upon deposit of any insurance proceeds in the Collateral Account, the
Pledgee shall instruct the Securities Intermediary to distribute from the
Collateral Account the amount of such insurance proceeds in accordance with the
instructions of the Collateral Agent (who shall direct that such amounts be
distributed as set forth in Schedule V of the Security Agreement).

 

7.                                      The Pledgor authorizes the Securities
Intermediary, and the Securities Intermediary agrees, to comply with any order
or instruction from Pledgee concerning the Collateral Account, including an
order or instruction directing sale, transfer (to the extent that the Collateral
is transferable), release or redemption of all or part of the Collateral and the
remittance of the proceeds thereof, if any, to Pledgee or as otherwise
instructed by the Pledgee, without further consent by the Pledgor.  Securities
Intermediary shall have no responsibility or liability to Pledgor for complying
with any order or instruction, whether oral or written, concerning the
Collateral Account, the Collateral, any interest therein, or the proceeds
thereof originated by Pledgee and shall have no responsibility to investigate
the appropriateness of any such order or instruction, even if Pledgor notifies
Securities Intermediary that Pledgee is not legally entitled to originate any
such order or

 

Exhibit C-2

--------------------------------------------------------------------------------


 

instruction.  Securities Intermediary shall have no responsibility or liability
to Pledgee for complying with any order or instruction, whether oral or written,
concerning the Collateral Account, the Collateral, any interest therein, or the
proceeds thereof originated by Pledgor except to the extent such compliance
would cause Securities Intermediary to violate (i) paragraph 6 hereof or
(ii) written orders or instructions previously received from Pledgee, including
without limitation, a Notice of Exclusive Control, but only to the extent
Securities Intermediary has had reasonable opportunity to act thereon. 
Securities Intermediary shall be able to rely upon any notice, order or
instruction that it reasonably believes to be genuine.  Securities Intermediary
shall have no responsibility or liability to Pledgee with respect to the value
of the Collateral Account or any of the Collateral.  This Agreement does not
create any obligation or duty on the part of Securities Intermediary other than
those expressly set forth herein.

 

8.                                      The Pledgor agrees to indemnify and hold
the Securities Intermediary, its directors, officers, employees, and agents
harmless from and against any and all claims, causes of action, liabilities,
losses, lawsuits, demands, damages, costs and expenses, including without
limitation court costs and reasonable attorneys’ fees and expenses and allocated
costs of in house counsel, that may arise out of or in connection with this
Agreement or any action taken or not taken pursuant hereto, except to the extent
caused by Securities Intermediary’s gross negligence or willful misconduct.  The
obligations of the Pledgor set forth in this paragraph 8 shall survive the
termination of this Agreement.

 

9.                                      The Securities Intermediary is
instructed that the Collateral Account is to remain a “cash account” within the
meaning of Regulation T issued by the Board of Governors of the Federal Reserve
System.  The Securities Intermediary represents that it has not received notice
regarding any lien, encumbrance or other claim to the Collateral or the
Collateral Account from any other person and has not entered into an agreement
with any third party to act on such third party’s instructions without further
consent of the Pledgor.  The Securities Intermediary further agrees not to enter
into any such agreement with any third party.

 

10.                               The Securities Intermediary subordinates to
the lien and security interest of the Pledgee any right of setoff, encumbrance,
security interest, lien or other claim that it may have against the Collateral,
except for any lien, claim, encumbrance or right of set off against the
Collateral Account for (i) customary commissions and fees arising from permitted
trading activity within the Collateral Account, and (ii) payment owed to
Securities Intermediary for open trade commitments for the purchase and/or sale
of financial assets in and for the Collateral Account (the “Unsubordinated
Obligations”).

 

11.                               To the extent a conflict exists between the
terms of this Agreement and any account agreement between the Pledgor and the
Securities Intermediary, the terms of this Agreement will control, provided that
this Agreement shall not alter or affect any mandatory arbitration provision
currently in effect between Securities Intermediary and Pledgor.

 

12.                               The terms of this Agreement may not be
modified except by a writing signed by all parties hereto.

 

13.                               Securities Intermediary reserves the right,
unilaterally, to terminate this Agreement, such termination to be effective
thirty (30) days after written notice thereof is given to Pledgor and Pledgee. 
At the end of such thirty (30) day period, Securities Intermediary will deliver
all assets held in the Collateral Account to Pledgee unless Pledgee and Pledgor
deliver joint instructions to Securities Intermediary during such thirty (30)
day period to deliver or transfer the assets held in the Collateral Account to
another party or securities intermediary.  In the event that it is not

 

Exhibit C-3

--------------------------------------------------------------------------------


 

possible or practicable, in the judgment of the Securities Intermediary, to
transfer the Collateral or deliver the Collateral to any other party, the
Securities Intermediary will sell such assets and deliver the proceeds according
to the instructions provided by the Pledgee or the joint instructions given by
the Pledgee and Pledgor.  Nothing set forth in this provision shall be deemed to
limit the right of Pledgee to issue orders or instructions to the Securities
Intermediary pursuant to paragraph 6 hereof.  Pledgee may terminate this
Agreement by giving notice to Securities Intermediary and Pledgor.  Termination
shall not affect any of the rights or liabilities of the parties hereto incurred
before the date of termination.

 

14.                               This Agreement sets forth the entire agreement
of the parties with respect to the subject matter hereof (provided that this
Agreement and the Loan Documents, as defined in the Credit Agreement, set forth
the entire agreement of the Pledgor and the Pledgee with respect to the subject
matter hereof), and, subject to paragraph 11 above, supersedes any prior
agreement and contemporaneous oral agreements of the parties concerning its
subject matter.

 

15.                               Except as otherwise expressly provided herein,
any notice, order, instruction, request or other communication required or
permitted to be given under this Agreement shall be in writing and may be
delivered in person, sent by facsimile or other electronic means if electronic
confirmation of error free receipt is received, or sent by United States mail,
postage prepaid, addressed to the party at the address set forth below.

 

16.                               The Securities Intermediary will be excused
from failing to act or delay in acting, and no such failure or delay shall
constitute a breach of this Agreement or otherwise give rise to any liability of
the Securities Intermediary, if (i) such failure or delay is caused by
circumstances beyond the reasonable control of the Securities Intermediary,
including without limitation legal constraint, emergency conditions, action or
inaction of governmental, civil or military authority, terrorism, fire, strike,
lockout or other labor dispute, war, riot, theft, flood, earthquake or other
natural disaster, breakdown of public or private or common carrier communication
or transmission facilities, equipment failure, or act, negligence or default of
Pledgor or (ii) such failure or delay resulted from Securities Intermediary’s
reasonable belief that the action would have violated any guideline, rule or
regulation of any governmental authority.

 

17.                               Pledgor agrees to pay Securities Intermediary,
upon receipt of Securities Intermediary’s invoice, all reasonable costs,
expenses and attorneys’ fees incurred in the preparation and administration of
this Agreement (including any amendments hereto or instruments or agreements
required hereunder).  Pledgor agrees to pay Securities Intermediary, upon
receipt of Securities Intermediary’s invoice, all reasonable costs, expenses and
attorneys’ fees incurred by Securities Intermediary in connection with the
enforcement of this Agreement or any instrument or agreement required hereunder,
including without limitation any reasonable costs, expenses, and fees arising
out of the resolution of any conflict, dispute, motion regarding entitlement to
rights or rights of action, or other action to enforce Securities Intermediary’s
rights hereunder in a case arising under Title 11, United States Code.  This
paragraph 17 shall survive termination of this Agreement.

 

18.                               Notwithstanding any of the other provisions of
this Agreement, in the event of the commencement of a case pursuant to Title 11,
United States Code, filed by or against Pledgor, or in the event of the
commencement of any similar case under then applicable federal or state law
providing for the relief of debtors or the protection of creditors by or against
Pledgor, Securities Intermediary may act as Securities Intermediary deems
necessary to comply with all applicable provisions of governing statutes and
Pledgor shall not assert any claim against Securities Intermediary for so doing.

 

Exhibit C-4

--------------------------------------------------------------------------------


 

19.                               If any term or provision of this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those to which it is held invalid or unenforceable, shall be construed in all
respects as if such invalid or unenforceable term or provision were omitted.

 

20.                               This Agreement may be executed in
counterparts, each of which shall be an original, and all of which shall
constitute one and the same agreement.

 

21.                               If any party to this Agreement is not a
natural person, the person executing this Agreement on behalf of such party
hereby represents that he or she has the proper authority to execute this
Agreement on behalf of such party.

 

22.                               This Agreement shall be governed and construed
in accordance with the law of the State of New York excluding choice of law
principles that would require application of the laws of a jurisdiction other
than the State of New York.

 

*              *              *              *              *              *

 

Exhibit C-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor and the Pledgee have agreed to the terms of this
Agreement as of the date indicated above.

 

PLEDGOR:

PLEDGEE:

 

 

FLYING FORTRESS INC.

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Telephone No.:

 

 

Telephone No.:

 

 

 

 

 

 

Address:

 

 

Address:

 

 

10250 Constellation Blvd., Suite 3400

Los Angeles, CA 90067

Attention:  Treasurer with a copy to the General Counsel

Facsimile No. (310) 788-1990

1455 Market Street, 5th Floor

CA5-701-05-19

San Francisco, CA 94103

Attention: Robert Rittelmeyer

Facsimile No. (415) 503-5099

 

 

Date:

, 2012

Date:

, 2012

 

Acknowledged and Agreed to:

 

 

 

SECURITIES INTERMEDIARY

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

, 2012

 

 

  Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

NC1-027-14-01

214 North Tryon Street

Charlotte, NC 28255

United States of America

Attention:  Rhonda Booker

Facsimile No. (704) 335-6727

 

Account Control Agreement Supplement Signature Page

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Letterhead of the Pledgee]

 

[Date]

 

A.                                    BY FACSIMILE TRANSMISSION

((704) 335-6727) AND CERTIFIED MAIL

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

NC1-027-14-01

214 North Tryon Street

Charlotte, NC 28255

United States of America

Attention:  Rhonda Booker

 

Re:

Flying Fortress Inc.

 

 

Account No. [      ]

 

 

 

B.                                    NOTICE OF EXCLUSIVE CONTROL

 

Ladies and Gentlemen:

 

As referenced in the Collateral Account Control Agreement, dated as of
February 23, 2012, among Flying Fortress Inc., as Pledgor, Bank of America N.A.,
as Collateral Agent for the Secured Parties, as Pledgee, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as Securities Intermediary, we hereby give
you notice of our exclusive control over securities account number 5X500A00 (the
“Collateral Account”) and all financial assets credited thereto.  You are hereby
instructed not to accept any direction, instruction or entitlement order with
respect to the Collateral Account or the financial assets credited thereto from
any person other than the undersigned.

 

You are hereby instructed to [deliver][invest] the financial assets in the
Collateral Account and cash dividends, interest, income, earning, and other
distributions received with respect thereto, as follows:

 

 

[

 

 

 

 

 

 

 

 

 

]

 

 

 

Very truly yours,

 

 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

cc:

Flying Fortress Inc.

 

 

Exhibit A-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4)
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

Exhibit C-1

--------------------------------------------------------------------------------


 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Borrower:

Flying Fortress Inc.

 

 

 

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

Term Loan Credit Agreement dated as of February 23, 2012 among International
Lease Finance Corporation, as an Obligor, Flying Fortress Inc., as the Borrower,
Flying Fortress Financing Inc., as an Obligor, Flying Fortress Ireland Leasing
Limited, as an Obligor, Flying Fortress US Leasing Inc., as an Obligor, the
lenders identified therein, as Lenders, Bank of America, N.A., as the
Administrative Agent, Bank of America, N.A., as the Collateral Agent, and
Deutsche Bank Securities Inc., as Syndication Agent

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(7)

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(8)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.

Trade Date:                                                      ](9)

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

 

(6)  List each Assignee, as appropriate.

 

(7)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(8)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(9)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit C-2

--------------------------------------------------------------------------------


 

8.             Forms:   [Describe applicable form under Section 2.08(e) being
delivered herewith.]

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

[Consented to and](10) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

 

Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to and] (11) Accepted:

 

 

 

FLYING FORTRESS INC., as Borrower

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(11)                          To be added only if the consent of the Borrower is
required by the terms of the Credit Agreement.

 

Exhibit C-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.     Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.     Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.05 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.05 of the Credit Agreement) and hereby represents and warrants that as
of the date hereof it is not (A) the Borrower or any of the Borrower’s
Affiliates or subsidiaries, (B) a Defaulting Lender or any of its subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) a natural person, or (D) a
Person who is engaged primarily in the aircraft leasing business or aviation
advisory business or is an air carrier, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 5.09 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee, (viii) without limitation to
Section 9.05 of the Credit Agreement, if as a result of circumstances existing
at the

 

Annex 1 to Exhibit C - 1

--------------------------------------------------------------------------------


 

Effective Date, the Borrower would be obliged to make a payment to [the][such]
Assignee under Section 2.08 or 2.09 of the Credit Agreement, then the rights of
[the][such] Assignee to receive payment under such Sections by reference to the
circumstances existing as at the Effective Date (or a continuation of such
circumstances) shall be limited to the extent of the entitlement of [the][the
relevant] Assignor had the assignment of [the][the relevant] Assigned Interest
not occurred and (ix) the assignment does not conflict with any applicable laws;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be construed in accordance with and governed by the laws of the State of
New York.

 

Annex 1 to Exhibit C - 2

--------------------------------------------------------------------------------

 

EXHIBIT D-1A

 

FORM OF OPINION OF CLIFFORD CHANCE US LLP

 

Exhibit D-1A-1

 

--------------------------------------------------------------------------------


 

February 23, 2011

 

To the Addressees Listed on Schedule 1

 

Ladies and Gentlemen:

 

We have acted as New York counsel to International Lease Finance Corporation
(“ILFC”) and the other Obligors as defined below in connection with the Term
Loan Credit Agreement (the “Credit Agreement”) dated as of the date hereof among
Flying Fortress Inc. as Borrower (“Borrower”), ILFC, Flying Fortress Financing
Inc. (“Parent Holdco”), Flying Fortress US Leasing Inc. (“CA Subsidiary
Holdco”), Flying Fortress Ireland Leasing Limited (“Irish Subsidiary Holdco”),
the Lenders party thereto, Bank of America, N.A., as Administrative Agent, Bank
of America, N.A., as Collateral Agent (the “Collateral Agent”) and Deutsche Bank
Securities Inc., as Syndication Agent.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement and the Security Agreement.  This
opinion is delivered pursuant to Sections 4.01(e) and 4.02(d) of the Credit
Agreement.

 

In rendering the opinions expressed below, we have examined executed copies of
the following documents:

 

(a)                            Credit Agreement;

 

(b)                           Term Loan Security Agreement (the “Security
Agreement”) dated as of the date hereof among Parent Holdco, Borrower, Irish
Subsidiary Holdco, CA Subsidiary Holdco, the additional grantors party thereto
and the Collateral Agent;

 

(c)                            Account Control Agreement (the “Account Control
Agreement”) dated as of the date hereof among the Securities Intermediary,
Borrower and the Collateral Agent;

 

(d)                           Intercreditor Agreement (the “Intercreditor
Agreement”) dated as of the date hereof among Parent Holdco, Borrower, ILFC, CA
Subsidiary Holdco, Irish Subsidiary Holdco and the Collateral Agent;

 

(e)                            Collateral Supplement (the “Irish Collateral
Supplement”) dated as of the date hereof between Irish Subsidiary Holdco and the
Collateral Agent; and

 

(f)                              Collateral Supplement (the “California
Collateral Supplement” and together with the Irish Collateral Supplement, the
“Collateral Supplements”) dated as of the date hereof between CA Subsidiary
Holdco and the Collateral Agent.

 

Each of ILFC, Borrower, Parent Holdco, CA Subsidiary Holdco and Irish Subsidiary
Holdco is referred to herein as an “Obligor”.  Each of the Credit Agreement, the
Security Agreement, the Account Control Agreement, the Intercreditor Agreement
and the Collateral Supplements is referred to herein as a

 

1

--------------------------------------------------------------------------------


 

“Transaction Document”.  Each of the Security Agreement, the Account Control
Agreement and the Collateral Supplements is referred to herein as a “Security
Document”.

 

We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors and other persons as we have deemed necessary as a basis for the
opinions expressed below.  As to factual matters relevant to our opinions
expressed below, we have, without independent investigation, relied upon the
foregoing and the representations and warranties made in or pursuant to the
Transaction Documents.  We have not reviewed the dockets or other records of any
court, arbitrator or governmental or regulatory body or agency or conducted any
other investigation or inquiry or otherwise established or verified any factual
matter.

 

In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.

 

We have assumed that the Collateral does not include any Aircraft, Engines or
Parts (as such terms are defined in the FAA Act), or Aircraft Objects (as
defined in the Cape Town Convention), or leases thereof or other interests
therein.

 

Except as expressly opined on by us below, we have assumed, without
investigation: (i) the due organization, valid existence and, to the extent
applicable, good standing of each party to the Transaction Documents; (ii) that
each party to the Transaction Documents has requisite power and authority to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party; (iii) that each Transaction Document has been duly
authorized, executed and delivered by each party thereto; (iv) that each
Transaction Document constitutes a valid, binding and enforceable obligation of
each party thereto; (v) that the execution, delivery and performance by each
party of the Transaction Documents to which it is a party do not contravene such
party’s constitutional documents, violate any law, rule or regulation applicable
to such party or result in any conflict with or breach of any agreement or
instrument to which such party is a party or by which such party is bound;
(vi) that each party to the Transaction Documents has obtained or made all
consents, approvals, authorizations, filings, registrations, qualifications or
recordations with each Governmental Authority required in connection with the
execution, delivery and performance of the Transaction Documents; (vii) all
applicable filings, registrations, recordations or other actions necessary to
perfect as to ownership or security interest (except as set forth herein)
including under the Cape Town Convention have been or will be made; (viii) for
purposes of the Uniform Commercial Code of the State of New York (the
“NYUCC”), Irish Subsidiary Holdco is deemed located in the District of Columbia;
and (ix) the accuracy and completeness as of the date hereof of the certificates
and other information and statements delivered or made to us by representatives
and officers of each Obligor.

 

We have made no investigation or review of any matters relating to the Obligors
or any other person or entity other than as expressly described herein. 
Further, we have made no special investigation of the business operations of the
Obligors or any other person or entity for the purpose of identifying laws or
regulations to which the Obligors or any other person or entity are subject. 
With reference particularly to our opinion in paragraph 3 below, we note that
our representation of the Obligors is limited to this and similar transactions
and that we are not generally familiar with their respective affairs or
operations.

 

We have also assumed that:

 

(i)                                     all applicable chattel paper (as such
term is defined in Article 9 of the NYUCC) constitutes “tangible chattel paper”
within the meaning of Section 9-102 of the NYUCC and is located only in the
State of New York and is in the possession of the Collateral Agent;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  the Collateral subject to the Lien of the
Security Documents exists, and each applicable Obligor has rights in the
applicable Collateral and has the power to transfer its rights in the applicable
Collateral;

 

(iii)                               the descriptions of the Collateral contained
in, or attached as schedules to, the applicable Security Documents sufficiently
describe the Collateral intended to be covered by such Security Documents;

 

(iv)                              the Collateral does not include any
“cooperative interest” or “commercial tort claim” (as such terms are defined in
Article 9 of the NYUCC);

 

(v)                                 for purposes of Article 9 of the NY UCC, no
statute, regulation or treaty of the United States is applicable to any of the
Collateral;

 

(vi)                              the certificates representing the Pledged
Equity Interests (used herein to mean the certificates representing the Pledged
Stock and the Pledged Beneficial Interests listed in Schedule II to the Security
Agreement and in Annex II to each Collateral Supplement) of Borrower, Irish
Subsidiary Holdco, CA Subsidiary Holdco, Flying Fortress Bermuda Leasing Limited
and each Pledged Equity Party listed in Annex II to each Collateral Supplement
is in the possession of the Collateral Agent, together with duly executed in
blank instruments of transfer in respect thereof; and

 

(vii)                           the instruments representing the Pledged Debt
(used herein to mean the Pledged Debt instruments listed in Schedule II to the
Security Agreement and in Annex II to each Collateral Supplement) are each in
the possession of the Collateral Agent, together with duly executed in blank
allonges in respect thereof.

 

Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:

 

1.     Each Transaction Document is a valid and binding obligation of each
Obligor party thereto, enforceable against such Obligor in accordance with its
terms.

 

2.     The execution and delivery by each Obligor of the Transaction Documents
to which it is a party does not, and the performance by each Obligor of its
obligations thereunder will not, cause such Obligor to violate any Generally
Applicable Law (defined below).

 

3.     No consent, approval or authorization of, and no filing, registration,
qualification or recordation with, United States federal or State of New York
governmental authorities pursuant to any Generally Applicable Law is required in
connection with the execution and delivery and consummation of the transactions
contemplated thereby by any Obligor of the Transaction Documents to which it is
a party, other than (a) those that are specified in the Transaction Documents,
(b) filings necessary to create, record, perfect or maintain the security
interests created by the Security Agreement, (c) those that have been duly
obtained, taken or made and (d) in the case of Collateral constituting
securities, as may be required in connection with any disposition of such
Collateral.

 

4.     The Security Agreement, as supplemented by each Collateral Supplement, is
effective to create in favor of the Collateral Agent a valid security interest
in all right, title and interest of each Grantor (as defined therein) in the
Collateral (as defined in the Security Agreement, as supplemented by each
Collateral Supplement) to secure the Secured Obligations, in each case to the
extent a security interest therein may be created under Article 9 of the NYUCC.

 

3

--------------------------------------------------------------------------------


 

5.     Each Uniform Commercial Code financing statement a copy of which is set
forth in Schedule 2 (“Financing Statement”) is in the form required by the
Uniform Commercial Code of the jurisdiction named therein.

 

6.     To the extent that the creation of security interests in the Collateral
is governed by the NYUCC, perfection of such security interests in such
Collateral consisting of investment property, general intangibles, tangible
chattel paper, accounts, equipment and other goods and other rights and/or
property in which a security interest can be perfected under the NYUCC by the
filing of a financing statement is governed, under Section 9-301 of the NYUCC,
by the local laws of the jurisdiction where the applicable grantor is located,
except that perfection of a possessory security interest in such Collateral is
governed, under Sections 9-301 and 9.305(a)(1) of the NYUCC, by the local laws
of the jurisdiction of the location of such Collateral.  Except for (a) the
Collateral Agent taking delivery of (i) instruments which represent the entire
interest of the Pledged Debt and (ii) the certificates which represent the
entire interest of the Pledged Equity Interests in each of Borrower, Irish
Subsidiary Holdco, CA Subsidiary Holdco, Flying Fortress Bermuda Leasing Limited
and each Pledged Equity Party listed in Annex II to each Collateral Supplement,
along with, in each case, a duly executed in blank instrument of transfer of
such Pledged Debt or such Pledged Equity Interests, and (b) the filing of each
Financing Statement in the filing office named therein with respect to such
Collateral, no further action, including the filing or recording of any
document, is necessary under the Uniform Commercial Code of the State of
California (the “CALUCC”), the Uniform Commercial Code of the District of
Columbia (the “DCUCC”) or the laws of the State of New York or of the United
States in order to perfect the security interests created under the Security
Agreement in such Pledged Equity Interests or such Pledged Debt to the extent
the perfection of a security interest thereon may be effected under the NYUCC by
the filing of a Financing Statement.

 

7.     The Collateral Agent’s security interest in that portion of the
Collateral consisting of (i) the Collateral Account (as defined in the Account
Control Agreement) and (ii) security entitlements (as defined in the NYUCC)
being credited by book entry to the Collateral Account (the “Pledged Financial
Assets”) will be perfected upon the execution and delivery by each party thereto
of the Account Control Agreement.

 

As used herein, “Generally Applicable Law” means any law otherwise included
within the scope of this opinion that a New York lawyer exercising customary
professional diligence would reasonably be expected to recognize as being
currently applicable to the Obligors, the Transaction Documents or the
transactions contemplated thereby, including the grants of the security
interests, excluding securities laws and any law that is applicable to the
Obligors, the Transaction Documents or the transactions contemplated thereby,
including the grants of the security interests, solely because of the specific
assets or business of any party to any of the Transaction Documents or any of
its affiliates.  In particular, but without limitation, we express no opinion
upon the application or effect of (i) any customs, international trade or other
laws relating to the possession, import, export, use, operation, maintenance,
repair or replacement of or the nature of any equipment, or any interest
therein; (ii) federal or state antitrust and unfair competition, environmental,
intellectual property, pension and employee benefit, or securities (including
“blue sky”) laws; (iii) federal or state laws relating to aviation, banking,
communications, customs, insurance, international trade, public utilities or
taxation; (iv) federal and state laws and policies relating to (A) national and
local emergencies and (B) deference to acts of sovereign states, including court
orders; (v) federal or state criminal and civil forfeiture laws; (vi) other
federal and state statutes of general application to the extent they provide for
criminal prosecution (e.g., mail fraud and wire fraud statutes); and (vii) the
laws of any counties, cities, towns, municipalities and special political
subdivisions or agencies thereof; and in the case of each of the foregoing, all
rules and regulations promulgated thereunder or administrative or judicial
decisions with respect thereto.

 

4

--------------------------------------------------------------------------------


 

Our opinions set forth above are subject to the following qualifications and
limitations:

 

(a)    Our opinion set forth in paragraph 1 above is subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law, and including, without limitation, principles
relating to materiality, good faith and fair dealing, reasonableness,
unconscionability and availability of equitable remedies).

 

(b)    We express no opinion on the effect of the Cape Town Convention or the
Convention on the International Recognition of Rights in Aircraft signed at
Geneva on June 19, 1948.

 

(c)    We express no opinion as to any provision of a Transaction Document that
provides the terms thereof may not be waived or modified except in writing,
which may be limited under certain circumstances.

 

(d)    We express no opinion as to any provision in a Transaction Document
asserting that the partial invalidity of one or more provisions thereof shall
not invalidate the remaining provisions thereof.

 

(e)    We express no opinion with respect to any indemnification or
reimbursement obligation or limitation on liability contained in a Transaction
Document, insofar as such provision provides exculpation or exemption from, or
requires indemnification or reimbursement of a party for, its own action or
inaction, where such action or inaction involves such party’s gross negligence,
recklessness or wilful or unlawful misconduct or to the extent any such
provision is contrary to public policy.

 

(f)    Certain of the remedial provisions of a Security Document may be further
limited or rendered unenforceable by applicable law, but, subject to the other
qualifications set forth herein and except for the economic consequences of any
delay that might arise from such limitation on enforceability, in our opinion
such law does not make the remedies afforded by such Security Document
inadequate for the practical realization of the principal benefits intended to
be provided thereby.

 

(g)    United States federal court jurisdiction is limited by Section 28 U.S.C.
§ 1332 where diversity of citizenship is lacking and, even where diversity
exists, federal courts retain the power to transfer an action from one federal
court to another under 28 U.S.C. § 1404(a) or to dismiss by reason of the
doctrine of forum non conveniens.

 

(h)    We express no opinion as to title to any property or whether a United
States federal court or state court outside of the State of New York would give
effect to the choice of New York law provided for in a Transaction Document. 
Our opinion as to the legality, validity, binding effect and enforceability of
the governing law provisions of each Transaction Document is based solely on
Section 5-1401 of the New York General Obligations Law.  Our opinion as to the
legality, validity, binding effect and enforceability of the provisions of each
Transaction Document in respect of the submission to the jurisdiction of the
courts of the State of New York is based solely on Section 5-1402 of the New
York General Obligations Law.

 

(i)    We express no opinion, except as expressly set forth herein, as to the
creation, perfection or priority of any lien, pledge or security interest.

 

5

--------------------------------------------------------------------------------


 

(j)    We express no opinion as to indemnities against loss in converting from
amounts denominated or paid in one currency into a second currency.  We note
that, generally, all judgments and decrees rendered by a federal or state court
sitting in the State of New York are denominated in U.S. Dollars; under the laws
of the State of New York, however, where a cause of action is based on an
obligation denominated in another currency, any judgments or decrees must be
rendered or entered in such currency and be converted into U.S. Dollars at the
rate of exchange prevailing on the date of entry of the judgment or decree.

 

(k)    We express no opinion as to any provision of a Transaction Document that
purports to (i) grant rights of set-off to any person not a party thereto or
(ii) permit set-off to be made without notice.

 

(l)    We express no opinion as to any provision of any Transaction Documents
that purports to waive or exclude the rights of any person to commence any
bankruptcy, reorganization, insolvency or similar proceeding or purports to
waive notice of acceleration.

 

(m)    We express no opinion as to the effect of (i) the compliance or
non-compliance of any Obligor, the Collateral Agent or any other person or
entity with any state or federal laws or regulations applicable to such party
because of its legal or regulatory status or the nature of its business or
(ii) the failure of any person or entity to be duly authorized to conduct
business in any jurisdiction.

 

(n)    We also express no opinion as to the applicability to, or effect on, the
obligations of any Obligor under any Transaction Document of Section 547 or 548
of the United States Bankruptcy Code, 11 U.S.C. Sections 101 et seq. (as amended
from time to time, the “Bankruptcy Code”) or Article 10 of the New York Debtor
and Creditor Law or any other New York or Federal law relating to preferences or
fraudulent transfers and obligations.

 

(o)    We call to your attention that a security interest of the Collateral
Agent in any Collateral constituting “payment intangibles”, “general
intangibles” or “accounts” (as such terms are defined in Article 9 of the NYUCC)
may be subject to the rights, claims and defenses of account debtors and the
terms of agreements with account debtors.  In the case of any Collateral which
is itself secured by other property, we express no opinion with respect to the
Collateral Agent’s rights in and to such underlying property.

 

(p)    Our opinion set forth in paragraph 4 above is subject to the further
qualification that: (i) in the case of proceeds, the Collateral Agent’s security
interest is limited as provided in Section 9-315 of the NYUCC; and
(ii) Section 552 of the Bankruptcy Code limits (subject to the exceptions set
forth therein) the extent to which property acquired by a debtor after the
commencement of a case under the Bankruptcy Code may be subject to a security
interest arising from a security agreement entered into by the debtor before the
commencement of such case.

 

(q)    In rendering our opinion set forth in paragraph 4 above, we have assumed
that value has been given to each Obligor party to a Security Document.

 

(r)    In the case of Collateral in which the security interest of the
Collateral Agent has been perfected by the filing of a Financing Statement,
Article 9 of the Uniform Commercial Code requires the filing of continuation
statements within the period of six months prior to the expiration of five years
from the date of the original filings in order to maintain the effectiveness of
such filings.

 

6

--------------------------------------------------------------------------------


 

(s)    The perfection of the Collateral Agent’s security interest will be
terminated as to any Collateral acquired by an Obligor more than four months
after such Obligor so changes its name as to make the Financing Statement filed
in respect of such Obligor seriously misleading, unless an amendment to such
Financing Statement indicating the new name of the relevant entity is properly
filed before the expiration of such four months.

 

(t)    If any Obligor changes its jurisdiction of organization to a new
jurisdiction, the Collateral Agent’s security interest in certain of the
Collateral will terminate four months after such change (or, if earlier, when
perfection would have ceased under the law of the former jurisdiction), unless
such security interest is perfected in such new jurisdiction before termination.

 

(u)    In rendering our opinion set forth in paragraph 6 above, while we note
Irish Subsidiary Holdco is organized under the laws of Ireland, which we
understand has a filing system for the recordation of security interests and is
a Contracting State, we have assumed for the purpose of perfecting a security
interest under New York law that Irish Subsidiary Holdco is located in the
District of Columbia.

 

(v)    We express no opinion at to any provision of any Transaction Document
that provides for waiver of trial by jury or of other rights or defenses that
under applicable law (including judicial decisions) or public policy cannot be
waived.

 

The opinions expressed herein are limited to the federal laws of the United
States, the laws of the State of New York and, insofar as may be relevant to our
opinions expressed herein in paragraphs 5 and 6, the laws of the State of New
York, the CALUCC and the DCUCC.  We are members of the bar of the State of New
York. Our opinions relating to the CALUCC are based solely on our review of
statutory compilations of such laws appearing in recognized reporting services.
With respect to matters involving the DCUCC, we draw your attention to the fact
that we are not admitted to the bar in the District of Columbia and are not
experts in the laws of the District of Columbia and that the opinions concerning
the DCUCC are based on our review of a standard compilation of such laws and in
reliance on D.C. Mun. Regs., tit. 9, §513.2 which provides (notwithstanding the
provisions of Section 9-501(a) of the DCUCC specifying that the office in which
to file a financing statement for all collateral other than as-extracted
collateral and timber to be cut is the Office of the Mayor) that “[a] financing
statement to perfect a security interest shall be filed with the Recorder of
Deeds.

 

The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.

 

This opinion is rendered solely for your benefit (and the benefit of your
successors and permitted assigns) in connection with the Credit Agreement and
may not be relied upon for any other purpose, or relied upon by any other person
or entity without our prior written consent in each instance.

 

Very truly yours,

 

 

Clifford Chance US LLP

 

7

--------------------------------------------------------------------------------


 

Schedule 1

 

Bank of America, N.A., as administrative agent, collateral agent and lender

 

Deutsche Bank Securities Inc., as syndication agent and joint lead arranger

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arranger

 

8

--------------------------------------------------------------------------------


 

Schedule 2

 

Financing Statements

 

9

--------------------------------------------------------------------------------

 

[g321852ke45ai001.jpg]

 

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, NY 10005

 

Attn: Rodrigo Valle

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY                   

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

 

OR

1a. ORGANIZATION’S NAME

Flying Fortress Financing Inc.

 

 

 

 

 

 

 

1b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

1c. MAILING ADDRESS

10250 Constellation Blvd. Suite 3400

CITY

Los Angeles

STATE

CA

POSTAL CODE

90067

COUNTRY

USA

1d. TAX ID #:SSN OR EIN

ADD’L INFO RE ORGANIZATION DEBTOR

1e. TYPE OF ORGANIZATION
Corporation

1f. JURISDICTION OF ORGANIZATION

California

1g. ORGANIZATIONAL ID #. if any

45-4482409                                                      o  NONE

 

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names

 

OR

2a. ORGANIZATION’S NAME

 

 

 

 

 

 

2b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

2c. MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

 

 

 

 

 

2d. TAX ID #: SSN OR EIN

ADD’L INFO RE ORGANIZATION DEBTOR

2e. TYPE OF ORGANIZATION 

2f. JURISDICTION OF ORGANIZATION

2g. ORGANIZATIONAL ID #. If any

                                                                      o  NONE

 

 

 

 

 

 

 

 

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert
only one secured party name (3a or 3b)

 

OR

3a. ORGANIZATION’S NAME

Bank of America, N.A.

 

 

 

 

 

 

 

3b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

3c. MAILING ADDRESS

1455 Market Street, 5th Floor, CA5-701-05-19

CITY

San Francisco

STATE

CA

POSTAL CODE

94103

COUNTRY

USA

 

 

 

 

 

 

 

 

4. This FINANCING STATEMENT covers the following collateral:

 

See Schedule I attached hereto and made a part hereof.

 

5. ALTERNATIVE DESIGNATION [if applicable]:

 

o LESSEE/LESSOR

 

o CONSIGNEE/CONSIGNOR

 

o BAILEE/BAILOR

 

o SELLER/BUYER

 

o AG. LIEN

 

o NON-UCC FILING

 

 

 

 

 

 

 

 

 

 

 

 

 

6. o This FINANCING STATEMENT is to be filed [for record] (or recorded) in the
REAL ESTATE RECORDS. Attach Addendum      [if applicable]:

 

7. Check to REQUEST SEARCH REPORT(S) on Debtor(s) [ADDITIONAL FEE]
         [optional]

 

o All Debtors

 

o Debtor 1

 

o Debtor 2

 

8. OPTIONAL FILER REFERENCE DATA

To be filed with the Secretary of State of California

 

FILING OFFICE COPY — NATIONAL UCC FINANCING STATEMENT (FORM UCC1) (REV.
07/29/98)

NATUCCI - 5/4/01 C T System Online

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO FINANCING STATEMENT

 

Name and Address of the Debtor:

 

FLYING FORTRESS FINANCING INC.

 

10250 Constellation Blvd.
Suite 3400
Los Angeles, CA 90067

 

Name and Address of the Secured Party:

 

BANK OF AMERICA, N.A., as Collateral Agent

 

1455 Market Street, 5th Floor,
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer

 

This financing statement covers the following types (or items) of property
subject to the Term Loan Security Agreement dated as of February 23, 2012 (as
the same may be amended, supplemented or modified from time to time, the
“Security Agreement”) among Flying Fortress Inc. (the “Borrower”), the Debtor,
Flying Fortress US Leasing Inc. (the “CA Subsidiary Holdco”), Flying Fortress
Ireland Leasing Limited (the “Irish Subsidiary Holdco”) and the additional
grantors referred to therein, as grantors, and the Secured Party (capitalized
terms used herein but not otherwise defined shall have the meanings ascribed in
the Security Agreement, including by reference to other documents):

 

All of the Debtor’s right, title and interest in and to the following, whether
now owned or hereafter acquired (collectively, the “Collateral”):

 

(a)                                 with respect to the Debtor, all of the
following:

 

(i)                                     the Pledged Stock and the certificates
representing such Pledged Stock, and all dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Stock;

 

(ii)                                  all additional shares of the capital stock
of any other Pledged Equity Party from time to time acquired by the Debtor in
any manner, including the capital stock of any other Pledged Equity Party that
may be formed from time to time, and all certificates, if any, representing such
additional shares of the capital stock and all dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all such additional shares; and

 

--------------------------------------------------------------------------------


 

(iii)                               the Pledged Debt and all instruments
evidencing the Pledged Debt, and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Debt;

 

(b)                                 with respect to the Debtor, all of the
following:

 

(i)                                     the Pledged Membership Interests, all
certificates, if any, from time to time representing all of the Debtor’s right,
title and interest in the Pledged Membership Interests, any contracts and
instruments pursuant to which any such Pledged Membership Interests are created
or issued and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Membership Interests; and

 

(ii)                                  all of the Debtor’s right, title and
interest in all additional membership interests in any other Pledged Equity
Party from time to time acquired by the Debtor in any manner, including the
membership interests in any other Pledged Equity Party that may be formed from
time to time, and all certificates, if any, from time to time representing such
additional membership interests and all distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all such additional membership
interests;

 

(c)                                  with respect to the Debtor, all of the
following:

 

(i)                                     the Pledged Beneficial Interest, all
certificates, if any, from time to time representing all of the Debtor’s right,
title and interest in the Pledged Beneficial Interest, any contracts and
instruments pursuant to which any such Pledged Beneficial Interest are created
or issued and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Beneficial Interest; and

 

(ii)                                  all of the Debtor’s right, title and
interest in all additional beneficial interests in any other Pledged Equity
Party from time to time acquired by the Debtor in any manner, including the
beneficial interests in any other Pledged Equity Party that may be formed from
time to time, the trust agreements and any other contracts and instruments
pursuant to which any such Pledged Equity Party is created or issued, and all
certificates, if any, from time to time representing such additional beneficial
interests and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional beneficial interests;

 

(d)                                 all other “investment property” (as defined
in Section 9-102(a)(49) of the UCC) of the Debtor (the “Investment Collateral”)
including written notification of all interest, dividends, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Investment
Collateral, but excluding any loans or advances made, or dividends,
contributions or distributions or other amounts paid, by any Pledged Equity
Party to any Transaction Party;

 

--------------------------------------------------------------------------------


 

(e)                                  with respect to the Debtor, all right of
the Debtor in and to the Collateral Account and all funds, cash, investment
property, investments, securities, instruments or other property (including all
“financial assets” within the meaning of Section 8-102(a)(9) of the UCC) at any
time or from time to time credited to any such account; and

 

(f)                                   all proceeds of any and all of the
foregoing Collateral (including proceeds that constitute property of the types
described in sections (a), (b), (c), (d) and (e) hereof).

 

The following capitalized terms, used herein, shall have the definitions
specified below:

 

“Borrower Parties” means the Borrower, the Debtor, each Subsidiary Holdco and
each Subsidiary Obligor.

 

“Equity Interests” means shares of capital stock, issued share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.

 

“Intermediate Lessee” means a special purpose Person (including trusts) (other
than an Owner Subsidiary unless ILFC certifies to the Administrative Agent that
having an Owner Subsidiary act in that capacity is in its judgment advisable for
tax or other regulatory purposes) which (a) is organized under the laws of any
jurisdiction determined to be acceptable in accordance with Leasing Company
Practice, (b) subject to the Local Requirements Exception, is wholly owned by a
Subsidiary Holdco, an Owner Subsidiary or another Intermediate Lessee, and (c)
may determine to enter into a lease with another Intermediate Lessee or may
determine in accordance with the provisions of Section 2.10 of the Credit
Agreement to enter into one or more Leases as lessor with the applicable
Lessee(s).

 

“Obligor” means ILFC and each Borrower Party.

 

“Owner Subsidiary” means any special purpose Person (including trusts) (a) of
which the Borrower holds (subject to the local Requirements Exception)
indirectly 100% of the Equity Interest and which is organized under the laws of
any state of the United States of America, the laws of Ireland or the laws of
any other jurisdiction that is approved by the Administrative Agent acting
reasonably, (b) (i) owns, directly or indirectly, one or (if ILFC certifies to
the Administrative Agent that ownership by such Owner Subsidiary of such
additional Aircraft is in its judgment advisable for tax or other regulatory
purposes) more Pool Aircraft by Owning such Pool Aircraft or holding directly or
indirectly 100% of the Equity Interest in another Owner Subsidiary that Owns
such Pool Aircraft and (ii) may (if ILFC certifies to the Administrative Agent
that ownership by such Owner Subsidiary of the Equity Interest in such
Intermediate Lessee is in its judgment advisable for tax or other regulatory
purposes) additionally hold 100% of the Equity Interest in any Intermediate
Lessee that leases such Pool Aircraft or any other Pool Aircraft and (c) 100% of
the Equity Interest therein is held by a Subsidiary Holdco or another Owner
Subsidiary, subject in each case to the Local Requirements Exception.

 

“Pledged Beneficial Interests” means all of the beneficial interest in the
Pledged Equity Parties described in Schedule II of the Security Agreement or in
any Collateral Supplement or Grantor Supplement.

 

--------------------------------------------------------------------------------


 

“Pledged Borrower Debt” means any and all Indebtedness from time to time owing
by the Borrower to any Borrower Party.

 

“Pledged CA Subsidiary Holdco Debt” means any and all Indebtedness from time to
time owing by the CA Subsidiary Holdco to any Borrower Party.

 

“Pledged Debt” means the Pledged Parent Holdco Debt, the Pledged Borrower Debt,
the Pledged Irish Subsidiary Holdco Debt, the Pledged CA Subsidiary Holdco Debt,
the Pledged Owner Subsidiary Debt and the Pledged Intermediate Lessee Debt.

 

“Pledged Equity Party” means the Borrower, the Irish Subsidiary Holdco, the CA
Subsidiary Holdco, each Owner Subsidiary and each Intermediate Lessee.

 

“Pledged Intermediate Lessee Debt” means any and all Indebtedness from time to
time owing by any Intermediate Lessee to any Borrower Party.

 

“Pledged Irish Subsidiary Holdco Debt” means any and all Indebtedness from time
to time owing by the Irish Subsidiary Holdco to any Borrower Party.

 

“Pledged Membership Interests” means all of the membership interests in the
Pledged Equity Parties described in Schedule II of the Security Agreement, as
supplemented by any Collateral Supplement or Grantor Supplement.

 

“Pledged Owner Subsidiary Debt” means any and all Indebtedness from time to time
owing by any Owner Subsidiary to any Borrower Party.

 

“Pledged Parent Holdco Debt” means any and all Indebtedness from time to time
owing by the Debtor to any Borrower Party.

 

“Pledged Stock” means the outstanding shares of capital stock and/or issued
share capital of the Pledged Equity Parties described in Schedule II of the
Security Agreement, as supplemented by any Collateral Supplement or Grantor
Supplement.

 

“Subsidiary” means any direct or indirect subsidiary of an Obligor, and includes
a trust.

 

“Subsidiary Holdco” means the CA Subsidiary Holdco and the Irish Subsidiary
Holdco.

 

“Subsidiary Obligor” means any Subsidiary (excluding a Subsidiary Holdco) that
Owns the Equity Interest in any other Subsidiary.

 

--------------------------------------------------------------------------------

 

[g321852ke45ci001.jpg]

 

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, NY 10005

 

Attn: Rodrigo Valle

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY                   

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

 

OR

1a. ORGANIZATION’S NAME

Flying Fortress Inc.

 

 

 

 

 

 

 

1b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

1c. MAILING ADDRESS

10250 Constellation Blvd. Suite 3400

CITY

Los Angeles

STATE

CA

POSTAL CODE

90067

COUNTRY

USA

1d. TAX ID #: SSN OR EIN

ADD’L INFO RE ORGANIZATION DEBTOR

1e. TYPE OF ORGANIZATION
Corporation

1f. JURISDICTION OF ORGANIZATION

California

1g. ORGANIZATIONAL ID #, if any

C 3285904                                                      o  NONE

 

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names

 

OR

2a. ORGANIZATION’S NAME

 

 

 

 

 

 

2b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

2c. MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

 

 

 

 

 

2d. TAX ID #: SSN OR EIN

ADD’L INFO RE ORGANIZATION DEBTOR

2e. TYPE OF ORGANIZATION 

2f. JURISDICTION OF ORGANIZATION

2g. ORGANIZATIONAL ID #, if any

                                                                      o  NONE

 

 

 

 

 

 

 

 

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert
only one secured party name (3a or 3b)

 

OR

3a. ORGANIZATION’S NAME

Bank of America, N.A.

 

 

 

 

 

 

 

3b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

3c. MAILING ADDRESS

1455 Market Street, 5th Floor, CA5-701-05-19

CITY

San Francisco

STATE

CA

POSTAL CODE

94103

COUNTRY

USA

 

 

 

 

 

 

 

 

4. This FINANCING STATEMENT covers the following collateral:

 

See Schedule I attached hereto and made a part hereof.

 

5. ALTERNATIVE DESIGNATION [if applicable]:

 

o LESSEE/LESSOR

 

o CONSIGNEE/CONSIGNOR

 

o BAILEE/BAILOR

 

o SELLER/BUYER

 

o AG. LIEN

 

o NON-UCC FILING

 

 

 

 

 

 

 

 

 

 

 

 

 

6. o This FINANCING STATEMENT is to be filed [for record] (or recorded) in the
REAL ESTATE RECORDS. Attach Addendum      [if applicable]

 

7. Check to REQUEST SEARCH REPORT(S) on Debtor(s) [ADDITIONAL FEE]
         [optional]

 

o All Debtors

 

o Debtor 1

 

o Debtor 2

 

8. OPTIONAL FILER REFERENCE DATA

To be filed with the Secretary of State of California

 

FILING OFFICE COPY — NATIONAL UCC FINANCING STATEMENT (FORM UCC1) (REV.
07/29/98)

NATUCCI - 5/4/01 C T System Online

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO FINANCING STATEMENT

 

Name and Address of the Debtor:

 

FLYING FORTRESS INC.

 

10250 Constellation Blvd.
Suite 3400
Los Angeles, CA 90067

 

Name and Address of the Secured Party:

 

BANK OF AMERICA, N.A., as Collateral Agent

 

1455 Market Street, 5th Floor,
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer

 

This financing statement covers the following types (or items) of property
subject to the Term Loan Security Agreement dated as of February 23, 2012 (as
the same maybe amended, supplemented or modified from time to time, the
“Security Agreement”) among the Debtor, Flying Fortress Financing Inc. (the
“Parent Holdco”), Flying Fortress Ireland Leasing Limited (the “Irish Subsidiary
Holdco”), Flying Fortress US Leasing Inc. (the “CA Subsidiary Holdco”) and the
additional grantors referred to therein, as grantors, and the Secured Party
(capitalized terms used herein but not otherwise defined shall have the meanings
ascribed in the Security Agreement, including by reference to other documents):

 

All of the Debtor’s right, title and interest in and to the following, whether
now owned or hereafter acquired (collectively, the “Collateral”):

 

(a)                                 with respect to the Debtor, all of the
following:

 

(i)                                     the Pledged Stock and the certificates
representing such Pledged Stock, and all dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Stock;

 

(ii)                                  all additional shares of the capital stock
of any other Pledged Equity Party from time to time acquired by the Debtor in
any manner, including the capital stock of any other Pledged Equity Party that
may be formed from time to time, and all certificates, if any, representing such
additional shares of the capital stock and all dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all such additional shares; and

 

(iii)                               the Pledged Debt and all instruments
evidencing the Pledged Debt, and all interest, cash, instruments and other
property from time to time received,

 

--------------------------------------------------------------------------------


 

receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Debt;

 

(b)                                 with respect to the Debtor, all of the
following:

 

(i)                                     the Pledged Membership Interests, all
certificates, if any, from time to time representing all of the Debtor’s right,
title and interest in the Pledged Membership Interests, any contracts and
instruments pursuant to which any such Pledged Membership Interests are created
or issued and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Membership Interests; and

 

(ii)                                  all of the Debtor’s right, title and
interest in all additional membership interests in any other Pledged Equity
Party from time to time acquired by the Debtor in any manner, including the
membership interests in any other Pledged Equity Party that may be formed from
time to time, and all certificates, if any, from time to time representing such
additional membership interests and all distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all such additional membership
interests;

 

(c)                                  with respect to the Debtor, all of the
following:

 

(i)                                     the Pledged Beneficial Interest, all
certificates, if any, from time to time representing all of the Debtor’s right,
title and interest in the Pledged Beneficial Interest, any contracts and
instruments pursuant to which any such Pledged Beneficial Interest are created
or issued and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Beneficial Interest; and

 

(ii)                                  all of the Debtor’s right, title and
interest in all additional beneficial interests in any other Pledged Equity
Party from time to time acquired by the Debtor in any manner, including the
beneficial interests in any other Pledged Equity Party that may be formed from
time to time, the trust agreements and any other contracts and instruments
pursuant to which any such Pledged Equity Party is created or issued, and all
certificates, if any, from time to time representing such additional beneficial
interests and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional beneficial interests;

 

(d)                                 all other “investment property” (as defined
in Section 9-102(a)(49) of the UCC) of the Debtor (the “Investment Collateral”)
including written notification of all interest, dividends, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Investment
Collateral, but excluding any loans or advances made, or dividends,
contributions or distributions or other amounts paid, by any Pledged Equity
Party to any Transaction Party;

 

(e)                                  with respect to the Debtor, all right of
the Debtor in and to the Collateral Account and all funds, cash, investment
property, investments, securities, instruments or other

 

--------------------------------------------------------------------------------


 

property (including all “financial assets” within the meaning of Section
8-102(a)(9) of the UCC) at any time or from time to time credited to any such
account; and

 

(f)                                   all proceeds of any and all of the
foregoing Collateral (including proceeds that constitute property of the types
described in sections (a), (b), (c), (d) and (e) hereof).

 

The following capitalized terms, used herein, shall have the definitions
specified below:

 

“Borrower Parties” means the Debtor, Parent Holdco, each Subsidiary Holdco and
each Subsidiary Obligor.

 

“Equity Interests” means shares of capital stock, issued share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.

 

“Intermediate Lessee” means a special purpose Person (including trusts) (other
than an Owner Subsidiary unless ILFC certifies to the Administrative Agent that
having an Owner Subsidiary act in that capacity is in its judgment advisable for
tax or other regulatory purposes) which (a) is organized under the laws of any
jurisdiction determined to be acceptable in accordance with Leasing Company
Practice, (b) subject to the Local Requirements Exception, is wholly owned by a
Subsidiary Holdco, an Owner Subsidiary or another Intermediate Lessee, and (c)
may determine to enter into a lease with another Intermediate Lessee or may
determine in accordance with the provisions of Section 2.10 of the Credit
Agreement to enter into one or more Leases as lessor with the applicable
Lessee(s).

 

“Obligor” means ILFC and each Borrower Party.

 

“Owner Subsidiary” means any special purpose Person (including trusts) (a) of
which the Borrower holds (subject to the Local Requirements Exception)
indirectly 100% of the Equity Interest and which is organized under the laws of
any state of the United States of America, the laws of Ireland or the laws of
any other jurisdiction that is approved by the Administrative Agent acting
reasonably, (b) (i) owns, directly or indirectly, one or (if ILFC certifies to
the Administrative Agent that ownership by such Owner Subsidiary of such
additional Aircraft is in its judgment advisable for tax or other regulatory
purposes) more Pool Aircraft by Owning such Pool Aircraft or holding directly or
indirectly 100% of the Equity Interest in another Owner Subsidiary that Owns
such Pool Aircraft and (ii) may (if ILFC certifies to the Administrative Agent
that ownership by such Owner Subsidiary of the Equity Interest in such
Intermediate Lessee is in its judgment advisable for tax or other regulatory
purposes) additionally hold 100% of the Equity Interest in any Intermediate
Lessee that leases such Pool Aircraft or any other Pool Aircraft and (c) 100% of
the Equity Interest therein is held by a Subsidiary Holdco or another Owner
Subsidiary, subject in each case to the Local Requirements Exception.

 

“Pledged Beneficial Interests” means all of the beneficial interest in the
Pledged Equity Parties described in Schedule II of the Security Agreement or in
any Collateral Supplement or Grantor Supplement.

 

“Pledged Borrower Debt” means any and all Indebtedness from time to time owing
by the Debtor to any Borrower Party.

 

--------------------------------------------------------------------------------


 

“Pledged CA Subsidiary Holdco Debt” means any and all Indebtedness from time to
time owing by the CA Subsidiary Holdco to any Borrower Party.

 

“Pledged Debt” means the Pledged Parent Holdco Debt, the Pledged Borrower Debt,
the Pledged Irish Subsidiary Holdco Debt, the Pledged CA Subsidiary Holdco Debt,
the Pledged Owner Subsidiary Debt and the Pledged Intermediate Lessee Debt.

 

“Pledged Equity Party” means the Debtor, the Irish Subsidiary Holdco, the CA
Subsidiary Holdco, each Owner Subsidiary and each Intermediate Lessee.

 

“Pledged Intermediate Lessee Debt” means any and all Indebtedness from time to
time owing by any Intermediate Lessee to any Borrower Party.

 

“Pledged Irish Subsidiary Holdco Debt” means any and all Indebtedness from time
to time owing by the Irish Subsidiary Holdco to any Borrower Party.

 

“Pledged Membership Interests” means all of the membership interests in the
Pledged Equity Parties described in Schedule II of the Security Agreement, as
supplemented by any Collateral Supplement or Grantor Supplement.

 

“Pledged Owner Subsidiary Debt” means any and all Indebtedness from time to time
owing by any Owner Subsidiary to any Borrower Party.

 

“Pledged Parent Holdco Debt’ means any and all Indebtedness from time to time
owing by Parent Holdco to any Borrower Party.

 

“Pledged Stock” means the outstanding shares of capital stock and/or issued
share capital of the Pledged Equity Parties described in Schedule II of the
Security Agreement, as supplemented by any Collateral Supplement or Grantor
Supplement.

 

“Subsidiary” means any direct or indirect subsidiary of an Obligor, and includes
a trust.

 

“Subsidiary Holdco” means the CA Subsidiary Holdco and the Irish Subsidiary
Holdco.

 

“Subsidiary Obligor” means any Subsidiary (excluding a Subsidiary Holdco) that
Owns the Equity Interest in any other Subsidiary.

 

--------------------------------------------------------------------------------

 

[g321852ke45ei001.jpg]

 

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, NY 10005



Attn: Rodrigo Valle

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY                   

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

 

OR

1a. ORGANIZATION’S NAME

Flying Fortress Inc.

 

 

 

 

 

 

 

1b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

1c. MAILING ADDRESS

10250 Constellation Blvd. Suite 3400

CITY

Los Angeles

STATE

CA

POSTAL CODE

90067

COUNTRY

USA

1d. TAX ID #: SSN OR EIN

ADD’L INFO RE ORGANIZATION DEBTOR

1e. TYPE OF ORGANIZATION
Corporation

1f. JURISDICTION OF ORGANIZATION

California

1g. ORGANIZATIONAL ID #, if any

C 3285904                                                      o  NONE

 

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names

 

OR

2a. ORGANIZATION’S NAME

 

 

 

 

 

 

2b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

2c. MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

 

 

 

 

 

2d. TAX ID #: SSN OR EIN

ADD’L INFO RE ORGANIZATION DEBTOR

2e. TYPE OF ORGANIZATION 

2f. JURISDICTION OF ORGANIZATION

2g. ORGANIZATIONAL ID #, if any

                                                                      o  NONE

 

 

 

 

 

 

 

 

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert
only one secured party name (3a or 3b)

 

OR

3a. ORGANIZATION’S NAME

Bank of America, N.A.

 

 

 

 

 

 

 

3b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

3c. MAILING ADDRESS

1455 Market Street, 5th Floor, CA5-701-05-19

CITY

San Francisco

STATE

CA

POSTAL CODE

94103

COUNTRY

USA

 

 

 

 

 

 

 

 

4. This FINANCING STATEMENT covers the following collateral:

 

See Schedule I attached hereto and made a part hereof.

 

5. ALTERNATIVE DESIGNATION [if applicable]:

 

o LESSEE/LESSOR

 

o CONSIGNEE/CONSIGNOR

 

o BAILEE/BAILOR

 

o SELLER/BUYER

 

o AG. LIEN

 

o NON-UCC FILING

 

 

 

 

 

 

 

 

 

 

 

 

 

6. o This FINANCING STATEMENT is to be filed [for record] (or recorded) in the
REAL ESTATE RECORDS. Attach Addendum      [if applicable]

 

7. Check to REQUEST SEARCH REPORT(S) on Debtor(s) [ADDITIONAL FEE]
         [optional]

 

o All Debtors

 

o Debtor 1

 

o Debtor 2

 

8. OPTIONAL FILER REFERENCE DATA

To be filed with the secretary of State of California

 

FILING OFFICE COPY — NATIONAL UCC FINANCING STATEMENT (FORM UCC1) (REV.
07/29/98)

NATUCCI - 5/4/01 C T System Online

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO FINANCING STATEMENT

 

Name and Address of the Debtor:

 

FLYING FORTRESS FINANCING INC.

 

10250 Constellation Blvd.
Suite 3400
Los Angeles, CA 90067

 

Name and Address of the Secured Party:

 

BANK OF AMERICA, N.A., as Collateral Agent

 

1455 Market Street, 5th Floor,
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer

 

This financing statement covers the following types (or items) of property
subject to the Term Loan Security Agreement dated as of February 23, 2012 (as
the same may be amended, supplemented or modified from time to time, the
“Security Agreement”) among Flying Fortress Inc. (the “Borrower”), Flying
Fortress Financing Inc. (the “Parent Holdco”), the Debtor, Flying Fortress
Ireland Leasing Limited (the “Irish Subsidiary Holdco”) and the additional
grantors referred to therein, as grantors, and the Secured Party (capitalized
terms used herein but not otherwise defined shall have the meanings ascribed in
the Security Agreement, including by reference to other documents):

 

All of the Debtor’s right, title and interest in and to the following, whether
now owned or hereafter acquired (collectively, the “Collateral”):

 

(a)           with respect to the Debtor, all of the following:

 

(i)            the Pledged Stock and the certificates representing such Pledged
Stock, and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Stock;

 

(ii)           all additional shares of the capital stock of any other Pledged
Equity Party from time to time acquired by the Debtor in any manner, including
the capital stock of any other Pledged Equity Party that may be formed from time
to time, and all certificates, if any, representing such additional shares of
the capital stock and all dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional shares; and

 

(iii)          the Pledged Debt and all instruments evidencing the Pledged Debt,
and all interest, cash, instruments and other property from time to time
received,

 

--------------------------------------------------------------------------------


 

receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Debt;

 

(b)           with respect to the Debtor, all of the following:

 

(i)            the Pledged Membership Interests, all certificates, if any, from
time to time representing all of the Debtor’s right, title and interest in the
Pledged Membership Interests, any contracts and instruments pursuant to which
any such Pledged Membership Interests are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Membership Interests; and

 

(ii)           all of the Debtor’s right, title and interest in all additional
membership interests in any other Pledged Equity Party from time to time
acquired by the Debtor in any manner, including the membership interests in any
other Pledged Equity Party that may be formed from time to time, and all
certificates, if any, from time to time representing such additional membership
interests and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional membership interests;

 

(c)           with respect to the Debtor, all of the following:

 

(i)            the Pledged Beneficial Interest, all certificates, if any, from
time to time representing all of the Debtor’s right, title and interest in the
Pledged Beneficial Interest, any contracts and instruments pursuant to which any
such Pledged Beneficial Interest are created or issued and all distributions,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Beneficial Interest; and

 

(ii)           all of the Debtor’s right, title and interest in all additional
beneficial interests in any other Pledged Equity Party from time to time
acquired by the Debtor in any manner, including the beneficial interests in any
other Pledged Equity Party that may be formed from time to time, the trust
agreements and any other contracts and instruments pursuant to which any such
Pledged Equity Party is created or issued, and all certificates, if any, from
time to time representing such additional beneficial interests and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such additional beneficial interests;

 

(d)           all other “investment property” (as defined in
Section 9-102(a)(49) of the UCC) of the Debtor (the “Investment Collateral”)
including written notification of all interest, dividends, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Investment
Collateral, but excluding any loans or advances made, or dividends,
contributions or distributions or other amounts paid, by any Pledged Equity
Party to any Transaction Party;

 

(e)           with respect to the Debtor, all right of the Debtor in and to the
Collateral Account and all funds, cash, investment property, investments,
securities, instruments or other

 

--------------------------------------------------------------------------------


 

property (including all “financial assets” within the meaning of
Section 8-102(a)(9) of the UCC) at any time or from time to time credited to any
such account; and

 

(f)            all proceeds of any and all of the foregoing Collateral
(including proceeds that constitute property of the types described in sections
(a), (b), (c), (d) and (e) hereof).

 

The following capitalized terms, used herein, shall have the definitions
specified below:

 

“Borrower Parties” means the Borrower, Parent Holdco, each Subsidiary Holdco and
each Subsidiary Obligor.

 

“Equity Interests” means shares of capital stock, issued share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.

 

“Intermediate Lessee” means a special purpose Person (including trusts) (other
than an Owner Subsidiary unless ILFC certifies to the Administrative Agent that
having an Owner Subsidiary act in that capacity is in its judgment advisable for
tax or other regulatory purposes) which (a) is organized under the laws of any
jurisdiction determined to be acceptable in accordance with Leasing Company
Practice, (b) subject to the Local Requirements Exception, is wholly owned by a
Subsidiary Holdco, an Owner Subsidiary or another Intermediate Lessee, and
(c) may determine to enter into a lease with another Intermediate Lessee or may
determine in accordance with the provisions of Section 2.10 of the Credit
Agreement to enter into one or more Leases as lessor with the applicable
Lessee(s).

 

“Obligor” means ILFC and each Borrower Party.

 

“Owner Subsidiary” means any special purpose Person (including trusts) (a) of
which the Borrower holds (subject to the Local Requirements Exception)
indirectly 100% of the Equity Interest and which is organized under the laws of
any state of the United States of America, the laws of Ireland or the laws of
any other jurisdiction that is approved by the Administrative Agent acting
reasonably, (b) (i) owns, directly or indirectly, one or (if ILFC certifies to
the Administrative Agent that ownership by such Owner Subsidiary of such
additional Aircraft is in its judgment advisable for tax or other regulatory
purposes) more Pool Aircraft by Owning such Pool Aircraft or holding directly or
indirectly 100% of the Equity Interest in another Owner Subsidiary that Owns
such Pool Aircraft and (ii) may (if ILFC certifies to the Administrative Agent
that ownership by such Owner Subsidiary of the Equity Interest in such
Intermediate Lessee is in its judgment advisable for tax or other regulatory
purposes) additionally hold 100% of the Equity Interest in any Intermediate
Lessee that leases such Pool Aircraft or any other Pool Aircraft and (c) 100% of
the Equity Interest therein is held by a Subsidiary Holdco or another Owner
Subsidiary, subject in each case to the Local Requirements Exception.

 

“Pledged Beneficial Interests” means all of the beneficial interest in the
Pledged Equity Parties described in Schedule II of the Security Agreement or in
any Collateral Supplement or Grantor Supplement.

 

“Pledged Borrower Debt” means any and all Indebtedness from time to time owing
by the Borrower to any Borrower Party.

 

--------------------------------------------------------------------------------


 

“Pledged CA Subsidiary Holdco Debt” means any and all Indebtedness from time to
time owing by the Debtor to any Borrower Party.

 

“Pledged Debt” means the Pledged Parent Holdco Debt, the Pledged Borrower Debt,
the Pledged Irish Subsidiary Holdco Debt, the Pledged CA Subsidiary Holdco Debt,
the Pledged Owner Subsidiary Debt and the Pledged Intermediate Lessee Debt.

 

“Pledged Equity Party” means the Borrower, the Debtor, the Irish Subsidiary
Holdco, each Owner Subsidiary and each Intermediate Lessee.

 

“Pledged Intermediate Lessee Debt” means any and all Indebtedness from time to
time owing by any Intermediate Lessee to any Borrower Party.

 

“Pledged Irish Subsidiary Holdco Debt” means any and all Indebtedness from time
to time owing by the Irish Subsidiary Holdco to any Borrower Party.

 

“Pledged Membership Interests” means all of the membership interests in the
Pledged Equity Parties described in Schedule II of the Security Agreement, as
supplemented by any Collateral Supplement or Grantor Supplement.

 

“Pledged Owner Subsidiary Debt” means any and all Indebtedness from time to time
owing by any Owner Subsidiary to any Borrower Party.

 

“Pledged Parent Holdco Debt” means any and all Indebtedness from time to time
owing by Parent Holdco to any Borrower Party.

 

“Pledged Stock” means the outstanding shares of capital stock and/or issued
share capital of the Pledged Equity Parties described in Schedule II of the
Security Agreement, as supplemented by any Collateral Supplement or Grantor
Supplement.

 

“Subsidiary” means any direct or indirect subsidiary of an Obligor, and includes
a trust.

 

“Subsidiary Holdco” means the Irish Subsidiary Holdco and the Debtor.

 

“Subsidiary Obligor” means any Subsidiary (excluding a Subsidiary Holdco) that
Owns the Equity Interest in any other Subsidiary.

 

--------------------------------------------------------------------------------

 

[g321852ke45gi001.jpg]

 

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, NY 10005



Attn: Rodrigo Valle

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY                   

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

 

OR

1a. ORGANIZATION’S NAME

Flying Fortress Ireland Leasing Limited

 

 

 

 

 

 

 

1b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

1c. MAILING ADDRESS

30 North Wall Quay

CITY

Dublin

STATE

 

POSTAL CODE

1

COUNTRY

Ireland

1d. TAX ID # SSN OR EIN

ADD’L INFO RE ORGANIZATION DEBTOR

1e. TYPE OF ORGANIZATION
Private Limited Liability Company

1f. JURISDICTION OF ORGANIZATION

Ireland

1g. ORGANIZATIONAL ID #, If any

483084                                                         o  NONE

 

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names

 

OR

2a. ORGANIZATION’S NAME

 

 

 

 

 

 

2b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

2c. MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

 

 

 

 

 

2d. TAX ID #: SSN OR EIN

ADD’L INFO RE ORGANIZATION DEBTOR

2e. TYPE OF ORGANIZATION 

2f. JURISDICTION OF ORGANIZATION

2g. ORGANIZATIONAL ID #, If any

                                                                      o  NONE

 

 

 

 

 

 

 

 

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert
only one secured party name (3a or 3b)

 

OR

3a. ORGANIZATION’S NAME

Bank of America, N.A.

 

 

 

 

 

 

 

3b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

3c. MAILING ADDRESS

1455 Market Street, 5th Floor, CA5-701-05-19

CITY

San Francisco

STATE

CA

POSTAL CODE

94103

COUNTRY

USA

 

 

 

 

 

 

 

 

4. This FINANCING STATEMENT covers the following collateral:

 

See Schedule I attached hereto and made a part hereof.

 

5. ALTERNATIVE DESIGNATION [if applicable]:

 

o LESSEE/LESSOR

 

o CONSIGNEE/CONSIGNOR

 

o BAILEE/BAILOR

 

o SELLER/BUYER

 

o AG. LIEN

 

o NON-UCC FILING

 

 

 

 

 

 

 

 

 

 

 

 

 

6. o This FINANCING STATEMENT is to be filed [for record] (or recorded) in the
REAL ESTATE RECORDS. Attach Addendum      [if applicable]

 

7. Check to REQUEST SEARCH REPORT(S) on Debtor(s) [ADDITIONAL FEE]
         [optional]

 

o All Debtors

 

o Debtor 1

 

o Debtor 2

 

8 OPTIONAL FILER REFERENCE DATA

To be filed with the Recorder of Deeds in the District of Columbia

 

FILING OFFICE COPY — NATIONAL UCC FINANCING STATEMENT (FORM UCC1) (REV.
07/29/98)

NATUCCI - 5/4/01 C T System Online

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO FINANCING STATEMENT

 

Name and Address of the Debtor:

 

FLYING FORTRESS IRELAND LEASING LIMITED

 

30 North Wall Quay
Dublin 1
Ireland

 

Name and Address of the Secured Party:

 

BANK OF AMERICA, N.A., as Collateral Agent

 

1455 Market Street, 5th Floor,
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer

 

This financing statement covers the following types (or items) of property
subject to the Term Loan Security Agreement dated as of February 23, 2012 (as
the same maybe amended, supplemented or modified from time to time, the
“Security Agreement”) among Flying Fortress Inc. (the “Borrower”), Flying
Fortress Financing Inc. (the “Parent Holdco”), the Debtor, Flying Fortress US
Leasing Inc. (the “CA Subsidiary Holdco”) and the additional grantors referred
to therein, as grantors, and the Secured Party (capitalized terms used herein
but not otherwise defined shall have the meanings ascribed in the Security
Agreement, including by reference to other documents):

 

All of the Debtor’s right, title and interest in and to the following, whether
now owned or hereafter acquired (collectively, the “Collateral”):

 

(a)           with respect to the Debtor, all of the following:

 

(i)            the Pledged Stock and the certificates representing such Pledged
Stock, and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Stock;

 

(ii)           all additional shares of the capital stock of any other Pledged
Equity Party from time to time acquired by the Debtor in any manner, including
the capital stock of any other Pledged Equity Party that may be formed from time
to time, and all certificates, if any, representing such additional shares of
the capital stock and all dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional shares; and

 

(iii)          the Pledged Debt and all instruments evidencing the Pledged Debt,
and all interest, cash, instruments and other property from time to time
received,

 

--------------------------------------------------------------------------------


 

receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Debt;

 

(b)           with respect to the Debtor, all of the following:

 

(i)            the Pledged Membership Interests, all certificates, if any, from
time to time representing all of the Debtor’s right, title and interest in the
Pledged Membership Interests, any contracts and instruments pursuant to which
any such Pledged Membership Interests are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Membership Interests; and

 

(ii)           all of the Debtor’s right, title and interest in all additional
membership interests in any other Pledged Equity Party from time to time
acquired by the Debtor in any manner, including the membership interests in any
other Pledged Equity Party that may be formed from time to time, and all
certificates, if any, from time to time representing such additional membership
interests and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional membership interests;

 

(c)           with respect to the Debtor, all of the following:

 

(i)            the Pledged Beneficial Interest, all certificates, if any, from
time to time representing all of the Debtor’s right, title and interest in the
Pledged Beneficial Interest, any contracts and instruments pursuant to which any
such Pledged Beneficial Interest are created or issued and all distributions,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Beneficial Interest; and

 

(ii)           all of the Debtor’s right, title and interest in all additional
beneficial interests in any other Pledged Equity Party from time to time
acquired by the Debtor in any manner, including the beneficial interests in any
other Pledged Equity Party that may be formed from time to time, the trust
agreements and any other contracts and instruments pursuant to which any such
Pledged Equity Party is created or issued, and all certificates, if any, from
time to time representing such additional beneficial interests and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such additional beneficial interests;

 

(d)           all other “investment property” (as defined in
Section 9-102(a)(49) of the UCC) of the Debtor (the “Investment Collateral”)
including written notification of all interest, dividends, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Investment
Collateral, but excluding any loans or advances made, or dividends,
contributions or distributions or other amounts paid, by any Pledged Equity
Party to any Transaction Party;

 

(e)           with respect to the Debtor, all right of the Debtor in and to the
Collateral Account and all funds, cash, investment property, investments,
securities, instruments or other

 

--------------------------------------------------------------------------------


 

property (including all “financial assets” within the meaning of
Section 8-102(a)(9) of the UCC) at any time or from time to time credited to any
such account; and

 

(f)            all proceeds of any and all of the foregoing Collateral
(including proceeds that constitute property of the types described in sections
(a), (b), (c), (d) and (e) hereof).

 

The following capitalized terms, used herein, shall have the definitions
specified below:

 

“Borrower Parties” means the Borrower, Parent Holdco, each Subsidiary Holdco and
each Subsidiary Obligor.

 

“Equity Interests” means shares of capital stock, issued share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.

 

“Intermediate Lessee” means a special purpose Person (including trusts) (other
than an Owner Subsidiary unless ILFC certifies to the Administrative Agent that
having an Owner Subsidiary act in that capacity is in its judgment advisable for
tax or other regulatory purposes) which (a) is organized under the laws of any
jurisdiction determined to be acceptable in accordance with Leasing Company
Practice, (b) subject to the Local Requirements Exception, is wholly owned by a
Subsidiary Holdco, an Owner Subsidiary or another Intermediate Lessee, and
(c) may determine to enter into a lease with another Intermediate Lessee or may
determine in accordance with the provisions of Section 2.10 of the Credit
Agreement to enter into one or more Leases as lessor with the applicable
Lessee(s).

 

“Obligor” means ILFC and each Borrower Party.

 

“Owner Subsidiary” means any special purpose Person (including trusts) (a) of
which the Borrower holds (subject to the Local Requirements Exception)
indirectly 100% of the Equity Interest and which is organized under the laws of
any state of the United States of America, the laws of Ireland or the laws of
any other jurisdiction that is approved by the Administrative Agent acting
reasonably, (b) (i) owns, directly or indirectly, one or (if ILFC certifies to
the Administrative Agent that ownership by such Owner Subsidiary of such
additional Aircraft is in its judgment advisable for tax or other regulatory
purposes) more Pool Aircraft by Owning such Pool Aircraft or holding directly or
indirectly 100% of the Equity Interest in another Owner Subsidiary that Owns
such Pool Aircraft and (ii) may (if ILFC certifies to the Administrative Agent
that ownership by such Owner Subsidiary of the Equity Interest in such
Intermediate Lessee is in its judgment advisable for tax or other regulatory
purposes) additionally hold 100% of the Equity Interest in any Intermediate
Lessee that leases such Pool Aircraft or any other Pool Aircraft and (c) 100% of
the Equity Interest therein is held by a Subsidiary Holdco or another Owner
Subsidiary, subject in each case to the Local Requirements Exception.

 

“Pledged Beneficial Interests” means all of the beneficial interest in the
Pledged Equity Parties described in Schedule II of the Security Agreement or in
any Collateral Supplement or Grantor Supplement.

 

“Pledged Borrower Debt” means any and all Indebtedness from time to time owing
by the Borrower to any Borrower Party.

 

--------------------------------------------------------------------------------


 

“Pledged CA Subsidiary Holdco Debt” means any and all Indebtedness from time to
time owing by the CA Subsidiary Holdco to any Borrower Party.

 

“Pledged Debt” means the Pledged Parent Holdco Debt, the Pledged Borrower Debt,
the Pledged Irish Subsidiary Holdco Debt, the Pledged CA Subsidiary Holdco Debt,
the Pledged Owner Subsidiary Debt and the Pledged Intermediate Lessee Debt.

 

“Pledged Equity Party” means the Borrower, the Debtor, the CA Subsidiary Holdco,
each Owner Subsidiary and each Intermediate Lessee.

 

“Pledged Intermediate Lessee Debt” means any and all Indebtedness from time to
time owing by any Intermediate Lessee to any Borrower Party.

 

“Pledged Irish Subsidiary Holdco Debt” means any and all Indebtedness from time
to time owing by the Debtor to any Borrower Party.

 

“Pledged Membership Interests” means all of the membership interests in the
Pledged Equity Parties described in Schedule II of the Security Agreement, as
supplemented by any Collateral Supplement or Grantor Supplement.

 

“Pledged Owner Subsidiary Debt” means any and all Indebtedness from time to time
owing by any Owner Subsidiary to any Borrower Party.

 

“Pledged Parent Holdco Debt” means any and all Indebtedness from time to time
owing by Parent Holdco to any Borrower Party.

 

“Pledged Stock” means the outstanding shares of capital stock and/or issued
share capital of the Pledged Equity Parties described in Schedule II of the
Security Agreement, as supplemented by any Collateral Supplement or Grantor
Supplement.

 

“Subsidiary” means any direct or indirect subsidiary of an Obligor, and includes
a trust.

 

“Subsidiary Holdco” means CA Subsidiary Holdco and the Debtor.

 

“Subsidiary Obligor” means any Subsidiary (excluding a Subsidiary Holdco) that
Owns the Equity Interest in any other Subsidiary.

 

--------------------------------------------------------------------------------

 

EXHIBIT D-1B

 

FORM OF OPINION OF IN-HOUSE COUNSEL TO THE OBLIGORS

 

Exhibit D-1B-1

 

--------------------------------------------------------------------------------


 

 

February 23, 2012

 

 

To the addressees listed on Schedule I attached hereto

 

 

 

Ladies and Gentlemen:

 

 

This opinion is being delivered to you by the undersigned as Corporate Counsel
of International Lease Finance Corporation, a California corporation (“ILFC”),
in connection with that certain Term Loan Credit Agreement, dated as of the date
hereof (the “Credit Agreement”), among Flying Fortress Inc., a California
corporation (the “Borrower”), ILFC, Flying Fortress Financing Inc., a California
corporation (the “Parent Holdco”), Flying Fortress US Leasing Inc., a California
corporation (the “CA Subsidiary Holdco”), Flying Fortress Ireland Leasing
Limited, a private limited liability company incorporated under the laws of
Ireland (the “Irish Subsidiary Holdco”), the lenders from time to time party to
the Credit Agreement (collectively, the “Lenders”), Bank of America N.A. (“Bank
of America”), as administrative agent (in such capacity, the “Administrative
Agent”), Bank of America, as collateral agent (in such capacity, the “Collateral
Agent”) and Deutsche Bank Securities Inc., as syndication agent (in such
capacity, the “Syndication Agent”).

 

This opinion is being furnished pursuant to Sections 4.01(e) and 4.02(d) of the
Credit Agreement.  Capitalized terms used and not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.

 

In rendering the opinions set forth herein, I, or one or more attorneys under my
supervision, have examined and relied on originals or copies of the following:

 

(a)           the Credit Agreement;

 

(b)           the Term Loan Security Agreement, dated as of the date hereof (the
“Security Agreement”), among the Borrower, the Parent Holdco, the CA Subsidiary
Holdco, the Irish Subsidiary Holdco, the additional grantors from time to time
party thereto and the Collateral Agent;

 

(c)           the Share Charge, dated as of the date hereof (the “Irish Share
Charge”), between the Borrower, as chargor, and the Collateral Agent, as
chargee, in respect of shares in the Irish Subsidiary Holdco;

 

1

--------------------------------------------------------------------------------


 

(d)           the Share Charge, dated as of the date hereof (the “Bermuda Share
Charge”), by CA Subsidiary Holdco, as chargor, in favor of the Collateral Agent,
as chargee, in respect of shares in Flying Fortress Bermuda Leasing Limited;

 

(e)           the Security Deeds of Assignment and Charge, each dated as of the
date hereof (collectively, the “Owner Subsidiary Security Assignments”), between
CA Subsidiary Holdco, as beneficial owner, and the Collateral Agent, as chargee,
in respect of the following trusts:

 

(1)           Aircraft 32A-1733 (Ireland) Trust,

 

(2)           Aircraft 32A-668 (Ireland) Trust,

 

(3)           Aircraft 32A-795 (Ireland) Trust,

 

(4)           Aircraft 32A-938 (Ireland) Trust,

 

(5)           Aircraft 33A-111 (Ireland) Trust,

 

(6)           Aircraft 33A-177 (Ireland) Trust,

 

(7)           Aircraft 33A-250 (Ireland) Trust,

 

(8)           Aircraft 34A-168 (Ireland) Trust,

 

(9)           Aircraft 34A-174 (Ireland) Trust,

 

(10)         Aircraft 34A-214 (Ireland) Trust,

 

(11)         Aircraft 34A-399 (Ireland) Trust,

 

(12)         Aircraft 74B-27603 (Ireland) Trust,

 

(13)         Aircraft 74B-32866 (Ireland) Trust,

 

(14)         Aircraft 75B-27599 (Ireland) Trust,

 

(15)         Aircraft 75B-27623 (Ireland) Trust,

 

(16)         Aircraft 75B-28167 (Ireland) Trust,

 

(17)         Aircraft 75B-28170 (Ireland) Trust,

 

(18)         Aircraft 75B-28171 (Ireland) Trust,

 

(19)         Aircraft 75B-28835 (Ireland) Trust,

 

(20)         Aircraft 75B-29379 (Ireland) Trust,

 

2

--------------------------------------------------------------------------------


 

(21)         Aircraft 75B-29380 (Ireland) Trust,

 

(22)         Aircraft 75B-29442 (Ireland) Trust,

 

(23)         Aircraft 75B-29443 (Ireland) Trust,

 

(24)         Aircraft 75B-30394 (Ireland) Trust,

 

(25)         Aircraft 76B-28884 (Ireland) Trust,

 

(26)         Aircraft 76B-29383 (Ireland) Trust,

 

(27)         Aircraft 77B-27609 (Ireland) Trust,

 

(28)         Aircraft 77B-28675 (Ireland) Trust, and

 

(29)         Aircraft 77B-28682 (Ireland) Trust;

 

(f)            the Collateral Supplement, dated as of the date hereof (the
“Collateral Supplement”), between CA Subsidiary Holdco and the Collateral Agent;

 

(g)           the Account Control Agreement, dated as of the date hereof (the
“Account Control Agreement”), between the Borrower, as pledgor, the Collateral
Agent, as Pledgee and the Securities Intermediary;

 

(h)           the Intercreditor Agreement, dated as of the date hereof (the
“Intercreditor Agreement”), among the Parent Holdco, the Borrower, the CA
Subsidiary Holdco, the Irish Subsidiary Holdco, ILFC and the Collateral Agent;

 

(i)            the Articles of Incorporation of each CA Obligor, as certified by
the Secretary of such CA Obligor as hereafter defined;

 

(j)            the Bylaws of each CA Obligor, as certified by the Secretary of
such CA Obligor;

 

(k)           the resolutions of the Board of Directors of each CA Obligor
adopted by unanimous written consent; and

 

(l)            certificates, from the Secretary of State of the State of
California and the Franchise Tax Board of the State of California, as to each CA
Obligor’s existence and good standing in the State of California.

 

Each of ILFC, the Parent Holdco, the Borrower and the CA Subsidiary Holdco is
referred to herein, individually, as a “CA Obligor”, and collectively, as the
“CA Obligors.”  The Credit Agreement, the Security Agreement, the Irish Share
Charge, the Bermuda Share Charge, the Owner Subsidiary Security Assignments, the
Collateral Supplement, the Account Control Agreement and the Intercreditor
Agreement are referred to herein, individually, as a “Transaction Document” and,
collectively, as the “Transaction Documents”.

 

3

--------------------------------------------------------------------------------


 

I, or one or more attorneys under my supervision, have also examined originals
or copies, certified or otherwise identified to my satisfaction, of such records
of the CA Obligors and such agreements, certificates and receipts of public
officials, certificates of officers or other representatives of the CA Obligors
and others, and such other documents as I have deemed necessary or appropriate
as a basis for the opinions set forth below.

 

In my examination, or the examination by one or more attorneys under my
supervision, we have assumed, with your permission, without independent
investigation or inquiry, (a) the legal capacity of all natural persons, (b) the
genuineness of all signatures, (c) the authenticity and completeness of all
documents submitted to me as originals, (d) the conformity to original documents
of all documents submitted to me as facsimile, electronic, certified or
photostatic copies, (e) the authenticity of the originals of such copies,
(f) that each party to the Transaction Documents (other than ILFC or any of its
subsidiaries) (i) is duly formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, (ii) has full
power and authority and legal right to carry on its business and to enter into
such Transaction Documents and to perform its obligations thereunder, (iii) has
duly and validly authorized the execution, delivery and performance of such
Transaction Documents by all necessary action, and (iv) has duly and validly
executed and delivered such Transaction Documents, and (g) that the Transaction
Documents constitute the legal, valid and binding obligation of each party
thereto, enforceable against such party in accordance with its respective
terms.  As to any facts material to the opinions expressed herein that I, or one
or more attorneys under my supervision, did not independently establish or
verify, I have relied upon statements and representations of other officers and
other representatives of the CA Obligors and others and of public officials.

 

The opinions set forth below are subject to the following further
qualifications, further assumptions and limitations:

 

(a)           the opinion set forth in paragraph 1 below with respect to the due
incorporation, valid existence and good standing status of each CA Obligor under
the laws of the State of California is based solely upon the certificates issued
by the Secretary of State of the State of California and the Franchise Tax Board
of the State of California;

 

(b)           for purposes of the opinions set forth below, (i) “Applicable
Laws” means those laws, rules and regulations of the State of California and
those federal laws, rules and regulations of the United States of America, in
each case that, in my experience, are normally or customarily applicable to
transactions of the type contemplated by the Transaction Documents, but without
having made any special investigation as to the applicability of any specific
law, rule or regulation; (ii) “Applicable Contracts” means those agreements or
instruments identified on Schedule II attached hereto; (iii) “Governmental
Approval” means any consent, approval, license, authorization or validation of,
or filing, recording or registration with, any Governmental Authority pursuant
to Applicable Laws where the failure to obtain such consent, approval, license,
authorization or validation or to make such filing, recording or registration
will result in a Material Adverse Effect, and other than any consent, approval,
license, authorization,

 

4

--------------------------------------------------------------------------------


 

validation, filing, qualification, recordation or registration that may have
become applicable as a result of the involvement of any party (other than any of
the CA Obligors) in the transactions contemplated by the Transaction Documents
or because of such parties’ legal or regulatory status or because of any other
facts specifically pertaining to such parties or required to be obtained after
the date hereof; and (iv) “Governmental Authority” means any court, regulatory
body, administrative agency or governmental body of the State of California or
the United States of America having jurisdiction over any CA Obligor under
Applicable Laws;

 

(c)           I do not express any opinion as to the validity, binding effect or
enforceability of the Transaction Documents;

 

(d)           I express no opinion as to: (1) United States federal or state
securities, insurance or banking laws or regulations; (2) United States federal
or state antitrust or unfair competition laws or regulations; (3) United States
federal or state environmental laws or regulations; (4) United States federal or
state tax laws or regulations; (5) United States federal or state public utility
laws or regulations; (6) pension or employee benefit laws or regulations;
(7) United States federal patent, copyright or trademark, state trademark, or
other United States federal or state intellectual property laws or regulations;
(8) United States federal or state health and safety laws or regulations;
(9) United States federal or state labor laws or regulations; (10) United States
federal or state laws, regulations or policies relating to national or local
emergencies; (11) statutes, ordinances, administrative decisions, rules or
regulations of counties, towns, municipalities or special political subdivisions
(whether created or enabled through legislative action at the United States
federal, state or regional level); (12) United States federal or state laws,
rules or regulations relating to zoning, land use, building or construction;
(13) United States federal or state usury laws (other than California usury
laws); (14) pension or employee benefits laws or regulations, including the
Employee Retirement Income Security Act of 1974, as amended; (15) The USA
Patriot Act (Title III of Public L. 107-56) or other anti-money laundering laws
or regulations; (16) the Foreign Corrupt Practices Act; (17) (a) the Trading
with the Enemy Act of 1917, 50 U.S.C.A. app. §1 et seq., of the United States,
(b) the International Emergency Economic Powers Act, 50 U.S.C.A. §1701 et seq.,
of the United States, or (c) all United States Executive Orders (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism),
rules, regulations (including those from the Office of Foreign Assets Control of
the U.S. Department of the Treasury), and other official acts promulgated under
any of the foregoing; (18) aviation laws (including without limitation Title 49
of the U.S. Code, the Cape Town Convention, or any other laws, rules or
regulations of the United States of America or promulgated under the Cape Town
Convention relating to the sale, acquisition, ownership, registration, leasing,
financing, mortgaging, use or operation of any aircraft, aircraft engines or any
part thereof), or other laws, rules or regulations applicable to the particular
nature of the equipment subject to the Transaction Documents; or (19) judicial
decisions to the extent that they deal with any of the foregoing;

 

5

--------------------------------------------------------------------------------


 

(e)           I do not express any opinion as to the effect on the opinions
expressed herein of (i) the compliance or noncompliance of any party to the
Transaction Documents (other than the CA Obligors to the extent necessary to
render the opinions set forth herein) with any state, federal or other laws or
regulations applicable to it or them or (ii) the legal or regulatory status or
the nature of the business of any party (other than with respect to the CA
Obligors to the extent necessary to render the opinions set forth herein); and

 

(f)            My opinions set forth below are subject to the effects of:
(i) bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium and other similar laws affecting or relating to
creditors’ rights or remedies generally, (ii) general equitable principles,
including concepts of materiality, reasonableness and good faith and other
similar doctrines affecting the enforceability of agreements generally (whether
considered in a proceeding in equity or at law), (iii) public policy,
(iv) possible judicial action giving effect to foreign laws or foreign
governmental or judicial actions affecting or relating to the rights or remedies
of creditors, and (v) an implied covenant of good faith, reasonableness and fair
dealing.

 

I am admitted to the bar of the State of California, and I do not express any
opinion as to any laws other than the laws of the State of California and the
federal laws of the United States of America to the extent referred to
specifically herein.  Insofar as the opinions expressed herein relate to matters
governed by laws other than those set forth in the preceding sentence, I have
assumed, without having made any independent investigation, that such laws do
not affect any of the opinions set forth herein.  The opinions expressed herein
are based on laws in effect on the date hereof, which laws are subject to change
with possible retroactive effect.

 

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that:

 

1.             Each CA Obligor is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of California.

 

2.             Each CA Obligor has the requisite corporate power and authority
to execute, deliver and perform its obligations under each of the Transaction
Documents to which it is a party.  The execution, delivery and performance by
each CA Obligor of the Transaction Documents to which it is a party has been
duly authorized by all necessary corporate action on the part of such CA
Obligor.

 

3.             Each of the Transaction Documents to which a CA Obligor is a
party has been duly executed and delivered by such CA Obligor.

 

4.             The execution and delivery of the Transaction Documents by each
CA Obligor party thereto does not, and the performance by each CA Obligor of its
obligations under the Transaction Documents to which it is a party will not
(a) violate such CA Obligor’s Articles of Incorporation or Bylaws,
(b) contravene any provision of any Applicable Law, (c) constitute a violation
of or a default under any Applicable

 

6

--------------------------------------------------------------------------------


 

Contract or (d) result in or cause the creation of any security interest or lien
upon any of the property of such CA Obligor pursuant to any Applicable Contract.

 

5.             No Governmental Approval is required on the part of any CA
Obligor, for the authorization, execution, and delivery of or performance of its
obligation under the Transaction Documents to which it is a party, except for
such Governmental Approvals (i) which have been obtained or taken and are in
full force and effect, (ii) which will be obtained or made in the ordinary
course of business, (iii) which are specified in the Transaction Documents,
(iv) which are necessary to create, record, perfect or maintain the security
interests created by the Security Agreement or (v) in the case of Collateral
constituting securities, as may be required in connection with any disposition
of such Collateral.

 

The opinions set forth herein are solely for the benefit of the addressees (and
their successors and permitted assigns) identified at the beginning of this
opinion letter (the “Addressees”) in connection with the execution and delivery
of the Transaction Documents to which it is a party by each CA Obligor, and may
not be relied upon in any manner or for any purpose by, nor may copies of this
opinion letter be delivered or distributed to, any other person or entity
without my prior written consent.  The opinions set forth herein are limited to
the matters stated herein and expressly set forth in this opinion letter, and no
opinion is to be implied or may be inferred beyond the matters expressly stated
herein.  This opinion letter is being provided to the Addressees as of the date
hereof, and the CA Obligors and I do not assume any obligation to update this
opinion letter for events occurring after the date of this opinion letter or to
provide the Addressees with any additional information that may come to our
attention after the date hereof.  Each Addressee’s recourse, if any, on account
of any opinion herein proving inaccurate, shall be against the CA Obligors.  I
am rendering these opinions and this opinion letter in my capacity as Corporate
Counsel of ILFC and not individually.

 

 

Very truly yours,

 

 

 

 

 

Patrick Ian Ross

 

Corporate Counsel

 

7

--------------------------------------------------------------------------------


 

Schedule I

 

Bank of America N.A., as Administrative Agent, on behalf of the Lenders

2 Penns Way, Suite 1100

New Castle, Delaware 19720

 

Bank of America N.A., as Collateral Agent, on behalf of the Lenders

388 Greenwich Street, 14th Floor

New York, New York 10013

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arranger

One Bryant Park

New York, New York 10036

 

Deutsche Bank Securities Inc., as Joint Lead Arranger

60 Wall Street

New York, New York 10005

 

The Lenders from time to time party to the Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule II

 

Applicable Contracts

 

1.             Indenture, dated as of November 1, 1991, between International
Lease Finance Corporation (the “Company”) and U.S. Bank National Association
(successor to Continental Bank, National Association), as Trustee, as
supplemented as of November 1, 2000, February 28, 2001, September 26, 2001,
November 6, 2002, December 27, 2002, June 2, 2003, October 8, 2004, October 5,
2005, October 5, 2006 and October 9, 2007.

 

2.             Indenture, dated as of November 1, 2000, between the Company and
The Bank of New York, as Trustee, as supplemented as of August 16, 2002.

 

3.             Junior Subordinated Indenture, dated as of December 21, 2005,
between the Company and Deutsche Bank Trust Company Americas, as Trustee.

 

4.             Indenture, dated as of August 1, 2006, between the Company and
Deutsche Bank Trust Company Americas, as Trustee, as supplemented by the First
Supplemental Indenture dated as of August 20, 2010, the Second Supplemental
Indenture, dated as of December 7, 2010, the Third Supplemental Indenture, dated
as of May 24, 2011, and the Fourth Supplemental Indenture, dated as of
December 22, 2011.

 

5.             Indenture, dated as of March 22, 2010, among the Company,
Wilmington Trust FSB, as Trustee, and Deutsche Bank Trust Company Americas, as
paying agent, security registrar and authentication agent.

 

6.             Indenture, dated as of August 11, 2010, among the Company and The
Bank of New York Mellon Trust Company, as Trustee.

 

7.             Aircraft Facility Agreement, dated as of January 19, 1999, among
the Company, Sierra Leasing Limited, Aircraft SPC-9, Inc., Bank of Scotland PLC
(as successor to Halifax PLC) as Agent and as Security Trustee, and the banks
and financial institutions named therein, as amended as of April 22, 1999 and
April 2000.

 

8.             Aircraft Facility Agreement, dated as of May 18, 2004, among the
Company, The Governor and Company of The Bank of Scotland, London Branch, The
Governor and Company of the Bank of Scotland, Frankfurt Branch, The Governor and
Company of the Bank of Scotland, Paris Branch, Whitney Leasing Limited, Aircraft
SPC-12, Inc. and the financial institutions named therein providing up to
$4,643,660,000 for the financing of aircraft, as amended as of April 20, 2005,
May 30, 2006, May 30, 2007, May 29, 2008 and May 11, 2009.

 

9.             Deed of Cross-Collateralization, dated as of February 27, 2010,
among the Bank of Scotland PLC in various capacities as described therein, the
financial institutions listed therein, Whitney Leasing Limited, Aircraft
SPC-12, Inc., Sierra Leasing Limited, Aircraft SPC-9, Inc., and the Company in
various capacities as described therein.

 

10.           Side Letter Agreement, dated as of February 27, 2010, among the
Company, Whitney Leasing Limited, Aircraft SPC-12, Inc., Bank of Scotland PLC,
Bank of Scotland PLC, Paris Branch, and Bank of Scotland PLC, Frankfurt Branch.

 

--------------------------------------------------------------------------------


 

11.           Term Loan 1 Credit Agreement, dated as of March 17, 2010, among
the Company, ILFC Ireland Limited, and ILFC (Bermuda) III, Ltd., as initial
intermediate lessees, the lenders from time to time party thereto, Bank of
America, N.A., as administrative agent and collateral agent, and Goldman Sachs
Lending Partners LLC, as syndication agent.

 

12.           Term Loan 1 Aircraft Mortgage and Security Agreement, dated as of
March 17, 2010, among the Company, ILFC Ireland Limited, ILFC (Bermuda)
III, Ltd., additional grantors from time to time party thereto and Bank of
America, N.A., as collateral agent.

 

13.           Term Loan 2 Credit Agreement, dated as of March 17, 2010, among
Delos Aircraft Inc., as Borrower, the Company, certain other subsidiaries as
guarantors party thereto, the lenders from time to time party thereto, Bank of
America, N.A., as administrative agent and collateral agent, and Goldman Sachs
Lending Partners LLC, as syndication agent.

 

14.           Term Loan 2 Security Agreement, dated as of March 17, 2010, among
Hyperion Aircraft Inc., Delos Aircraft Inc., Artemis (Delos) Limited, Apollo
Aircraft Inc., the additional grantors from time to time party thereto and Bank
of America, N.A., as collateral agent.

 

15.           Aircraft Mortgage and Security Agreement and Guaranty, dated as of
August 11, 2010, among the Company, ILFC Ireland Limited, ILFC (Bermuda)
III, Ltd., the additional grantors referred to therein, and Wells Fargo Bank
Northwest, National Association.

 

16.           $2,000,000,000 Three-Year Revolving Credit Agreement, dated as of
January 31, 2011, among the Company, Citibank N.A., as Administrative Agent, and
the other financial institutions listed therein.

 

17.           Term Loan Credit Agreement, dated as of March 30, 2011, among
Temescal Aircraft Inc., the Company, Park Topanga Aircraft Inc., Charmlee
Aircraft Inc., Ballysky Aircraft Ireland Limited, the lenders from time to time
party thereto, Citibank, N.A., as administrative agent and collateral agent,
Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, and BNP
Paribas.

 

18.           Aircraft Mortgage and Security Agreement, dated as of March 30,
2011, among Park Topanga Aircraft Inc., Temescal Aircraft Inc., Charmlee
Aircraft Inc., Ballysky Aircraft Ireland Limited, the additional grantors from
time to time party thereto and Citibank, N.A., as collateral agent.

 

--------------------------------------------------------------------------------

 

EXHIBIT D-1C

 

FORM OF OPINION OF A&L GOODBODY

 

Exhibit D-1C-1

 

--------------------------------------------------------------------------------


 

our ref | RAG/MAD 01401939

 

your ref |

date| 23 February 2012

 

The addressees outlined in Schedule 1 hereto (the Addressees)

 

Dear Sirs,

 

We have acted on behalf of International Lease Finance Corporation (ILFC) which
has requested us to give you this opinion in connection with Term Loan Credit
Agreement dated the date hereof in respect of a term loan facility for an amount
of approximately $900,000,000 by and among Flying Fortress Inc. (FFI) as
borrower, ILFC, Flying Fortress Financing Inc. (FFFI), Flying Fortress US
Leasing Inc. (FFULI) and Flying Fortress Ireland Leasing Limited (the Company),
as obligors, Bank of America N.A. (BA), as administrative agent and collateral
agent and Deutsche Bank Securities Inc., as syndication agent (the Credit
Agreement) (the Transaction).

 

1.                                       We have examined copies of:

 

1.1.                              the Credit Agreement;

 

1.2.                              Security Agreement dated the date hereof
between FFFI, FFI, FFULI and the Company, as grantors, the additional grantors
referred to therein and BA as collateral agent (the New York Law Security
Agreement);

 

1.3.                              Intercreditor Agreement dated the date hereof
among FFFI, FFI. FFULI, the Company, ILFC, BA as senior collateral
representative and the Junior Lien Representatives from time to time party
thereto (the Intercreditor Agreement).

 

1.4.                              Collateral Supplement dated the date hereof
between the Company and BA (the Collateral Supplement);

 

1.5.                              the Irish law security agreements listed in
Schedule 2 hereto (the Irish Law Security Agreements);

 

1.6.                              a corporate certificate of the Company dated
23 February 2012 (the Certificate) attaching:

 

1.6.1.                     copies of the certificate of incorporation and
memorandum and articles of association of the Company;

 

1.6.2.                     list of directors and secretary of the Company;

 

1.6.3.                     a copy of the minutes of the meeting of the board of
directors of the Company dated 10 February 2012;

 

1.6.4.                     a copy of the power of attorney of the Company dated
10 February 2012; and

 

1.6.5.                     a copy of the specimen signatures;

 

and such other documents as we have considered necessary or desirable to examine
in

 

--------------------------------------------------------------------------------


 

[g321852ke49i001.jpg]

 

order that we may give this opinion.

 

The documents listed at 1.1 to 1.5 above are together the Agreements. The Credit
Agreement, the New York Law Security Agreement, the Intercreditor Agreement and
the Collateral Supplement are together the New York Law Agreements. The New York
Law Security Agreement, the Collateral Supplement and the Irish Law Security
Agreements are together the Security Agreements.

 

The document listed in Part 1 of Schedule 2 is the Parent Share Charge.

 

The documents listed in Part 2 of Schedule 2 are the FFILL Irish Law Security
Agreements.

 

The documents listed in Part 3 of Schedule 3 are the FFULI Irish Law Security
Agreements.

 

Terms defined in the Credit Agreement have the same meaning in this opinion
letter.

 

2.                                       For the purpose of giving this opinion
we have assumed:

 

2.1.                              the authenticity of all documents submitted to
us as originals and the completeness and conformity to the originals of all
copies of documents of any kind furnished to us;

 

2.2.                              that the copies produced to us of minutes of
meetings and/or of resolutions are true copies and correctly record the
proceedings of such meetings and/or the subject-matter which they purport to
record and that any meetings referred to in such copies were duly convened and
held and that all resolutions set out in such minutes were duly passed and are
in full force and effect;

 

2.3.                              the genuineness of the signatures and seals on
all original and copy documents which we have examined;

 

2.4.                              that the memorandum and articles of
association of the Company attached to the Certificate are correct and up to
date;

 

2.5.                              the accuracy and completeness as to factual
matters of the representations, warranties and certificates of the Company
contained in the Certificate and the accuracy of all certificates provided to us
by the Company;

 

2.6.                              that there are no agreements or arrangements
in existence which in any way amend or vary the terms of the Transaction as
disclosed by the Agreements;

 

2.7.                              without having made any investigation that the
terms of the New York Law Agreements are lawful and fully enforceable under the
laws of the State of New York and any other applicable laws other than the laws
of Ireland and that the New York Law Agreements (excluding the Intercreditor
Agreement) create valid and enforceable security interests in accordance with
their terms under the laws of the State of New York;

 

2.8.                              without having made any investigation, that
FFI is the legal and beneficial owner free from encumbrances of all right, title
and interest in and to the Charged Property (as defined in the Parent Share
Charge) and that it has delivered, or will deliver, to BA each of the documents
listed in Clause 3.2 of the Parent Share Charge;

 

2

--------------------------------------------------------------------------------


 

2.9.                              without having made any investigation, that
the Company is the legal and beneficial owner free from encumbrances of all
right, title and interest in and to the Charged Property (as defined in each
FFILL Share Charge) and that it has delivered, or will deliver, to BA each of
the documents listed in Clause 3.2 of each FFILL Share Charge;

 

2.10.                        without having made any investigation, that the
Company is the beneficial owner free from encumbrances of all right, title and
interest in and to the Secured Property (as defined in each FFILL Security Deed)
and that it has delivered, or will deliver, to BA each of the documents listed
in Clause 3.2 of each FFILL Security Deed;

 

2.11.                        without having made any investigation, that FFULI
is the beneficial owner free from encumbrances of all right, title and interest
in and to the Secured Property (as defined in each FFULI Irish Law Security
Agreement) and that it has delivered, or will deliver, to BA each of the
documents listed in Clause 3.2 of each FFULI Irish Law Security Agreement;

 

2.12.                        without having made any investigation, that FFULI
has the necessary power and authority, and all necessary corporate and other
action has been taken, to enable it to execute, deliver and perform the
obligations undertaken by it under the FFULI Irish Law Security Agreements and
that FFULI has duly executed the FFULI Irish Law Security Agreements;

 

2.13.                        the accuracy and completeness of all information
appearing on public records; and

 

2.14.                        that the Company has entered into the Transaction
in good faith, for its legitimate business purposes, for good consideration, and
that it derives commercial benefit from the Transaction commensurate with the
risks undertaken by it in the Transactions.

 

3.                                       We express no opinion as to any matters
falling to be determined other than under the laws of Ireland and, without
reference to provisions of other laws imported by Irish private international
law, in Ireland as of the date of this letter.  Subject to that qualification
and to the other qualifications set out herein, we are of the opinion that:

 

3.1.                              the Company is a company duly incorporated
under the laws of Ireland and is a separate legal entity, subject to suit in its
own name.  Based only on searches carried out in the Irish Companies
Registration Office and the Central Office of the High Court on 22
February 2012, the Company is validly existing under the laws of Ireland and no
steps have been taken or are being taken to appoint a receiver, examiner or
liquidator over it or to wind it up;

 

3.2.                              the Company has the necessary power and
authority, and all necessary corporate and other action has been taken, to
enable it to execute, deliver and perform the obligations undertaken by it under
the Agreements to which it is party, and the implementation by the Company of
the foregoing will not cause:

 

3.2.1.                     any limit on it or on its directors (whether imposed
by the documents constituting the Company or by statute or regulation) to be
exceeded; or

 

3.2.2.                     any law or order to be contravened;

 

3

--------------------------------------------------------------------------------


 

3.3.                              each of the Agreements to which the Company is
party has been duly executed on behalf of the Company and the obligations on the
part of the parties to the Irish Law Security Agreements are valid and legally
binding on and are enforceable against those parties under the laws of Ireland
in the courts of Ireland, in accordance with their terms and Irish Law Security
Agreements are effective to create a valid charge over the relevant Charged
Property or Secured Property;

 

3.4.                              no authorisations, approvals, licences,
exemptions or consents of governmental or regulatory authorities with respect to
the Agreements are required to be obtained in Ireland;

 

3.5.                              under the laws of Ireland in force at the date
hereof, the claims of BA against the Company under the Agreements to which the
Company is party will rank at least pari passu with the claims of all other
unsecured creditors, except claims which rank at law as preferential claims in a
winding up, examinership or receivership;

 

3.6.                              it is not necessary or advisable under the
laws of Ireland in order to ensure the legality, validity, enforceability or
priority of the obligations or rights of any party to the Agreements, or the
perfection or priority of any security interest created under any Agreements,
that any of the Agreements be filed, registered, recorded, or notarised in any
public office or elsewhere or that any other instrument relating thereto be
signed, delivered, filed, registered or recorded other than the requirement to
file particulars of the charges created pursuant to the Security Agreements with
the Irish Registrar of Companies within 21 days of their execution (which we
have been requested, and have agreed to carry out on behalf of all parties
thereto);

 

3.7.                              the Company is not entitled to claim any
immunity from suit, execution, attachment or other legal process in Ireland;

 

3.8.                              in any proceedings taken in Ireland for the
enforcement of the New York Law Agreements, the choice of the law of the State
of New York as the governing law of the contractual rights and obligations of
the parties under the New York Law Agreements would be upheld by the Irish
Courts in accordance with and subject to the provisions of the Rome I Regulation
EC No 593/2008 on the Law Applicable to Contractual Obligations;

 

3.9.                              in any proceedings taken in Ireland for the
enforcement of a judgment obtained against the Company in the courts of New York
(a Foreign Judgment) the Foreign Judgment should be recognised and enforced by
the courts of Ireland save that to enforce such a Foreign Judgment in Ireland it
would be necessary to obtain an order of the Irish courts.  Such order should be
granted on proper proof of the Foreign Judgment without any re-trial or
examination of the merits of the case subject to the following qualifications:

 

3.9.1.                     that the foreign court had jurisdiction, according to
the laws of Ireland;

 

3.9.2.                     that the Foreign Judgment was not obtained by fraud;

 

3.9.3.                     that the Foreign Judgment is not contrary to public
policy or natural justice as understood in Irish law;

 

3.9.4.                     that the Foreign Judgment is final and conclusive;

 

4

--------------------------------------------------------------------------------


 

3.9.5.                     that the Foreign Judgment is for a definite sum of
money; and

 

3.9.6.                     that the procedural rules of the court giving the
Foreign Judgment have been observed.

 

Any such order of the Irish courts may be expressed in a currency other than
euro in respect of the amount due and payable by the Company but such order may
be issued out of the Central Office of the Irish High Court expressed in euro by
reference to the official rate of exchange prevailing on the date of issue of
such order.  However, in the event of a winding up of the Company, amounts
claimed by or against the Company in a currency other than the euro (the Foreign
Currency) would, to the extent properly payable in the winding up, be paid if
not in the Foreign Currency in the euro equivalent of the amount due in the
Foreign Currency converted at the rate of exchange pertaining on the date of the
commencement of such winding up;

 

3.10.                        the enforcement of the Company’s obligations under
the New York Law Agreements in accordance with the laws of the State of New York
will be recognised and upheld by the Irish courts in accordance with paragraphs
3.8 and 3.9 above. In this respect, we refer you to the assumption at paragraph
2.7 above and paragraph 3 of the legal opinion of Clifford Chance as New York
counsel to ILFC dated the date hereof;

 

3.11.                        it is not necessary under the laws of Ireland
(a) in order to enable BA to enforce its rights under the Agreements or (b) by
reason of the execution of the Agreements, that BA should be licensed, qualified
or otherwise entitled to carry on business in Ireland;

 

3.12.                        the Agreements will not be liable to any ad valorem
tax or duty, registration tax, stamp duty or any similar tax or duty imposed by
a competent authority of or within Ireland;

 

3.13.                        by reason only of the execution, delivery and
performance of the Agreements by BA, it shall not be deemed to be resident,
domiciled or carrying on a trade or business in Ireland;

 

3.14.                        there is no applicable usury or interest limitation
law in Ireland which would restrict the recovery of payments in accordance with
the Agreements; and

 

3.15.                        the Irish Courts will generally recognise the
security interests created by the Company pursuant to the New York Security
Agreement and the Collateral Supplement in accordance with its terms, provided
that such interests or their enforcement are not illegal or contrary to public
policy as a matter of Irish law, that all Irish law formalities with regard to
security interests and their enforcement have been complied with and that the
party creating the security has absolute title, free from encumbrances and other
third party rights, to such assets. At the date hereof, we are not aware of any
circumstances concerning the enforceability of the security interests created by
the New York Law Security Agreement and the Collateral Supplement that would
give rise to an Irish court holding that enforcement of such security interests
is illegal or contrary to public policy as a matter of Irish law.

 

4.                                       The opinions set forth in this opinion
letter are given subject to the following qualifications:

 

4.1.                              an order of specific performance or any other
equitable remedy is a discretionary

 

5

--------------------------------------------------------------------------------


 

                                                remedy and is not available when
damages are considered to be an adequate remedy;

 

4.2.                              this opinion is given subject to general
provisions of Irish law relating to insolvency, bankruptcy, liquidation,
reorganisation, receivership, moratoria, court scheme of arrangement,
administration and examination, and the fraudulent preference of creditors and
other Irish law generally affecting the rights of creditors;

 

4.3.                              this opinion is subject to the general laws
relating to the limitation of actions in Ireland;

 

4.4.                              a determination, description, calculation,
opinion or certificate of any person as to any matter provided for in the
Agreements might be held by the Irish courts not to be final, conclusive or
binding if it could be shown to have an unreasonable, incorrect, or arbitrary
basis or not to have been made in good faith;

 

4.5.                              additional interest imposed by any clause of
any Agreement might be held to constitute a penalty and the provisions of that
clause imposing additional interest would thus be held to be void.  The fact
that such provisions are held to be void would not in itself prejudice the
legality and enforceability of any other provisions of the relevant Agreement
but could restrict the amount recoverable by way of interest under such
Agreement;

 

4.6.                              claims may be or become subject to defences of
set-off or counter-claim;

 

4.7.                              pursuant to section 1001 of the Taxes
Consolidation Act, 1997, BA may become liable to make certain payments to the
Irish Revenue Commissioners (the Revenue) by reason of having been granted a
fixed charge on book debts of the Company pursuant to any Security Agreement.
Such liability would be computed by reference to (i) amounts of income tax
deducted by the Company from the wages of its employees and (ii) amounts of
value added tax in each case owing but not paid by the Company to the Revenue
(Relevant Amounts).  However, the liability to pay to the Revenue amounts
received by it from the Company will be limited to amounts received after the
Company shall have been notified in writing by the Revenue that such Relevant
Amounts are due (the Revenue Notice).  Further, if the Revenue have received,
within 21 days of execution, prescribed details of the charge created by a
Security Agreement the liability of BA to discharge the Relevant Amounts will be
limited to the Relevant Amounts accruing after the date of the Revenue Notice;

 

4.8.                              under Section 1002 of the Taxes Consolidation
Act, 1997, any debt to a person (including any deposit with a financial
institution) may be attached by the Revenue Commissioners in order to discharge
any liabilities of that person in respect of outstanding tax whether the
liabilities are due on its own account or as an agent or trustee.  This right of
the Revenue Commissioners (on which there is no case law) may override the
rights of the holders of security (whether fixed or floating) in relation to the
debt in question. Section 1002 could be relevant to the security created by the
any Security Agreement;

 

4.9.                              an Irish court has power to stay an action
where it is shown that there is some other forum having competent jurisdiction
which is more appropriate for the trial of the action, in which the case can be
tried more suitably for the interests of all the parties and the ends of
justice, and where staying the action is not inconsistent with Council
Regulation 2001/44/EC on Jurisdiction and the Enforcement of Judgments;

 

6

--------------------------------------------------------------------------------


 

4.10.                        there is some possibility that depending on the
actual course of dealing between the parties any Security Agreement, any fixed
charges contained in such Security Agreement may not be construed as fixed
charges but as floating charges and so become subject to prior claims of certain
statutory preferential creditors;

 

4.11.                        in the event of the Company seeking to dispose of
the shares which are the subject of the security created pursuant to the FFILL
Share Charges, an application for a clearance from the Competition Authority
pursuant to the Competition Acts 2002 and 2006 may have to be made;

 

4.12.                        the enforceability of severance clauses is at the
discretion of the court and may not be enforceable in all circumstances;

 

4.13.                        a waiver of all defences to any proceedings may not
be enforceable;

 

4.14.                        provisions in any of the Agreements providing for
indemnification resulting from loss suffered on conversion of the amount of a
claim made in a foreign currency into euro in a liquidation may not be
enforceable;

 

4.15.                        any undertakings contained in any of the Agreements
by the Company in respect of stamp duty may not be held to be binding on the
Company;

 

4.16.                        an Irish court may refuse to give effect to
undertakings contained in any of the Agreements that the Company will pay legal
expenses and costs in respect of any action before the Irish courts;

 

4.17.                        we express no opinion as to the priority of any of
the security created by the Agreements or whether the property or assets
comprised in such security is owned by the chargor party thereto, or whether
such property or assets is or are now or may become subject to any equities or
subject to any rights or interests of any other person ranking in priority to or
free of such security or whether they could be transferred to any other person
free of any such security; and

 

4.18.                        we express no opinion on any taxation matters other
than as expressly set out in paragraph 3.12 or on the contractual terms of the
relevant documents other than by reference to the legal character thereof.

 

This opinion is addressed only to the Addressees and may be relied upon only by
each such Addressee for its sole benefit in connection with the Transaction and
may not be relied on by any

 

7

--------------------------------------------------------------------------------


 

assignees of any such persons or any other person.

 

Yours faithfully,

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Addressees

 

Bank of America, N.A. in its capacity as Collateral Agent and Administrative
Agent

1455 Market Street, 5th Floor

CA5-701-05-19

San Francisco, CA 94103.

 

Deutsche Bank Securities Inc. in its capacity as Syndication Agent, Joint Lead
Bookrunners and Joint Lead Arranger.

 

Each Lender party to the Credit Agreement on the date hereof.

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

The Irish Law Security Agreements

 

All documents are dated the date hereof unless otherwise stated.

 

Part 1 — The Parent Share Charge

 

1.                                       Share Charge between FFI as chargor and
BA as chargee in respect of the shares in the Company (the Parent Share Charge);

 

Part 2 — The FFILL Irish Law Security Agreements

 

2.                                       Share Charge between the Company as
chargor and BA as chargee in respect of the shares in ILFC Aircraft 32A-666
Limited;

 

3.                                       Share Charge between the Company as
chargor and BA as chargee in respect of the shares in ILFC Aircraft 32A-661
Limited;

 

4.                                       Security Deed of Assignment and Charge
between the Company as chargor and BA as chargee in respect of the beneficial
interest in Aircraft 77B-28681 (Ireland) Trust;

 

5.                                       Security Deed of Assignment and Charge
between the Company as chargor and BA as chargee in respect of the beneficial
interest in Aircraft 34A-436 (Ireland) Trust;

 

Part 3 — The FFULI Irish Law Security Agreements

 

6.                                       Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 32A-1733 (Ireland) Trust;

 

7.                                       Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 32A-668 (Ireland) Trust;

 

8.                                       Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 32A-795 (Ireland) Trust;

 

9.                                       Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 32A-938 (Ireland) Trust;

 

10.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 33A-111 (Ireland) Trust;

 

11.                                Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 33A-177 (Ireland) Trust;

 

12.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 33A-250 (Ireland) Trust;

 

13.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 34A-168 (Ireland) Trust;

 

14.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 34A-174 (Ireland) Trust;

 

10

--------------------------------------------------------------------------------


 

15.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 34A-214 (Ireland) Trust;

 

16.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 34A-399 (Ireland) Trust;

 

17.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 74B-27603 (Ireland) Trust;

 

18.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 74B-32866 (Ireland) Trust;

 

19.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 75B-27599 (Ireland) Trust;

 

20.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 75B-27623 (Ireland) Trust;

 

21.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 75B-28167 (Ireland) Trust;

 

22.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 75B-28170 (Ireland) Trust;

 

23.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 75B-28171 (Ireland) Trust;

 

24.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 75B-28835 (Ireland) Trust;

 

25.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 75B-29379 (Ireland) Trust;

 

26.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 75B-29380 (Ireland) Trust;

 

27.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 75B-29442 (Ireland) Trust;

 

28.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 75B-29443 (Ireland) Trust;

 

29.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 75B-30394 (Ireland) Trust;

 

30.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 76B-28884 (Ireland) Trust;

 

31.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 76B-29383 (Ireland) Trust;

 

32.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 77B-27609 (Ireland) Trust;

 

11

--------------------------------------------------------------------------------


 

33.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 77B-28675 (Ireland) Trust;

 

34.                                 Security Deed of Assignment and Charge
between FFULI as chargor and BA as chargee in respect of the beneficial interest
in Aircraft 77B-28682 (Ireland) Trust.

 

The documents listed at 2 and 3 above are together the FFILL Share Charges.

 

The documents listed at 4 and 5 are together the FFILL Security Deeds.

 

12

--------------------------------------------------------------------------------

EXHIBIT E

 

FORMS OF OPINION OF DAUGHERTY, FOWLER, PEREGRIN, HAUGHT & JENSON

 

Exhibit E-1

 

--------------------------------------------------------------------------------


 

(FAA Form 1)

(For the Letterhead of Daugherty, Fowler, Peregrin, Haught & Jenson)

 

February     , 2012

 

To the Parties Named on

Schedule 1 attached hereto

 

RE:                              One (1)                  model             
(shown on the IR as                    model               ) aircraft bearing
manufacturer’s serial number            and U.S. Registration No. N          
(the “Airframe”) and two (2)                                  model             
(shown on the IR as                                        model
                  ) aircraft engines bearing manufacturer’s serial numbers
             and              (the “Engines”)

 

Ladies and Gentlemen:

 

Acting as special legal counsel in connection with the transactions contemplated
by the instruments described below, this opinion is furnished to you with
respect to (i) the registration of interests with the International Registry
(the “IR”) created pursuant to, and according to the provisions of, the
Convention on International Interests in Mobile Equipment (the “Convention”),
the Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment (the “Protocol”), both signed in Cape
Town, South Africa on November 16, 2001, together with the Regulations for the
International Registry (the “Regulations”), the International Registry
Procedures (the “Procedures”), and all other rules, amendments, supplements, and
revisions thereto (collectively the “CTT”), all as in effect on this date in the
United States of America, as a Contracting State, and (ii) the recordation of
instruments and the registration of airframes with the Federal Aviation Civil
Aircraft Registry (the “FAA”) under the requirements of Title 49 of the United
States Code (the “Transportation Code”).

 

Terms capitalized herein and not otherwise defined herein shall have the
meanings given in the CTT and on Schedule 3 attached hereto.

 

--------------------------------------------------------------------------------


 

Based upon our examination of such records of the FAA and the IR as we deemed
necessary to render this opinion, it is our opinion that:

 

1.                                       the Airframe and the Engines constitute
Aircraft Objects based upon the Interim Updatable List of Eligible Aircraft
Objects compiled by the FAA;

 

2.                                       the Airframe is duly registered in the
name of Wilmington Trust Company, as owner trustee (the “Owner Trustee”),
pursuant to and in accordance with the Transportation Code;

 

3.                                       the owner of the Airframe for
registration purposes at the FAA is the Owner Trustee and the Airframe and the
Engines are free and clear of liens and encumbrances of record at the FAA except
as created by the Lease;

 

4.                                       the rights of the Owner Trustee, as
lessor, and                             , as lessee, under the Lease, with
respect to the Airframe and the Engines, are perfected at the FAA;

 

5.                                       based upon the Priority Search
Certificates dated February     , 2012 obtained from the IR, copies of which are
attached hereto as Schedule 2 and incorporated herein by reference:

 

(a)                                  the Airframe and the Engines are subject
only to the CTT Lease Interest, which has been assigned to the Owner Trustee by
the CTT Assignment Interest;

 

(b)                                 the CTT Lease Interest has been duly
registered on the IR and constitutes a first priority International Interest in
the Airframe and the Engines;

 

(c)                                  the CTT Assignment Interest has been duly
registered on the IR as an Assignment of the CTT Lease Interest; and,

 

(d)                                 the CTT Sale has been duly registered on the
IR and constitutes a Sale, with respect to the Airframe and the Engines;

 

2

--------------------------------------------------------------------------------


 

6.                                       the CTT Interests are entitled to the
priorities, protections and benefits of the CTT, subject to the statements on
Exhibit A attached hereto;

 

7.                                       no further registration on the IR of
the CTT Interests is required under the CTT in order to maintain the
effectiveness and priority thereof and no other registration of the Airframe or
filings other than filings with the FAA (which have been duly effected) are
necessary in order to:

 

(a)                                  maintain the registration of the Airframe
in the name of the Owner Trustee, subject to compliance with the provisions of
Title 14, Section 47.40 of the Code of Federal Regulations relating to
re-registration and renewal of the registration of the Airframe; and,

 

(b)                                 maintain the lien and priority of the Lease,
with respect to the Airframe and the Engines; and,

 

8.                                       no authorization, approval, consent,
license or order of, or registration with, or the giving of notice to, the FAA
is required for the valid authorization, delivery and performance of the Lease,
except for the prior filing with the FAA thereof.

 

In the event the CTT Interests are not subject to the CTT, then the interests
created thereby are governed by the Transportation Code or applicable law.

 

This opinion is subject to certain comments, limitations and assumptions as
listed in Exhibit A attached hereto and incorporated herein by reference.

 

 

Very truly yours,

 

 

 

Robert M. Peregrin

 

For the Firm

 

RMP\ms

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Bank of America, N.A., as Administrative Agent (the “Administrative Agent”) and
Collateral Agent (the “Collateral Agent”)

 

Deutsche Bank Securities Inc., as Syndication Agent (the “Syndication Agent”)

 

the Lenders party to the Term Loan Credit Agreement, dated as of February 23,
2012, between Flying Fortress Inc., as borrower, International Lease Finance
Corporation, as an obligor, Flying Fortress Financing Inc., as an obligor,
Flying Fortress US Leasing Inc., as an obligor, Flying Fortress Leasing Ireland
Limited, as an obligor, the Administrative Agent, the Collateral Agent and the
Syndication Agent

 

Wilmington Trust Company, as owner trustee

 

International Lease Finance Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

[the Priority Search Certificates attached hereto]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Description of Lease

 

Description of Warranty Bill of Sale

 

Warranty Bill of Sale dated                      , 20     between International
Lease Finance Corporation, as seller, conveying title to the Airframe and the
Engines to Wilmington Trust Company, as Owner Trustee, as purchaser.

 

Description of FAA Bill of Sale

 

AC Form 8050-2 Aircraft Bill of Sale dated                      , 20     by
International Lease Finance Corporation, as seller, conveying title to the
Airframe to Wilmington Trust Company, as Owner Trustee, as purchaser, which was
recorded by the Federal Aviation Administration on                      , 20    
and assigned Conveyance No.                         .

 

Description of CTT Lease Interest

 

International Interest registered with the International Registry
                     , 20     between                               , as Debtor,
and International Lease Finance Corporation, as Creditor, as set forth on the
Priority Search Certificates, with respect to the Airframe and the Engines.

 

Description of CTT Assignment Interest

 

Assignment of an International Interest registered with the International
Registry                      , 20     between International Lease Finance
Corporation, as Assignor, and Wilmington Trust Company, as Owner Trustee, as
Assignee, as set forth on the Priority Search Certificates, with respect to the
Airframe and the Engines.

 

--------------------------------------------------------------------------------


 

Description of CTT Sale

 

Contract of Sale registered with the International Registry on                 
    , 20     between International Lease Finance Corporation, as Seller, and
Wilmington Trust Company, as Owner Trustee, as Buyer, as set forth on the
Priority Search Certificates, with respect to the Airframe and the Engines.

 

Description of CTT Interests

 

The CTT Lease Interest, the CTT Assignment Interest and the CTT Sale are
referred to collectively as the “CTT Interests”.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Assumptions and Limitations

 

In rendering the foregoing opinion we have assumed that:

 

(i)                                     the records maintained by the FAA are
accurate in all respects;

 

(ii)                                  the Priority Search Certificates are
accurate in all respects, contain all the registered information and data on the
IR in connection with the Airframe and the Engines to which they relate, and
have not been altered since the date of such Priority Search Certificates;

 

(iii)                               the IR descriptions of the Airframe and the
Engines are as noted above and are accurate and complete descriptions with
respect to the registrations on the IR;

 

(iv)                              at the time each of the Warranty Bill of Sale,
the FAA Bill of Sale and the Lease was concluded, the Debtor was situated,
pursuant to the CTT, in the United States;

 

(v)                                 the necessary parties under each of the
Warranty Bill of Sale, the FAA Bill of Sale and the Lease have given the
consents in writing to the registration with the IR of the interests in the
Airframe and the Engines created thereby;

 

(vi)                              each of the CTT Interests is effective under
applicable local law to constitute an Interest, a Sale or an Assignment subject
to the CTT and registration on the IR;

 

(vii)                           all of the registrations indicated on the
Priority Search Certificates are fully and properly constituted and validly
created under the CTT;

 

(viii)                        all documents identified in this opinion, all
documents in the records maintained by the FAA for the Airframe and the Engines,
as well as any registrations on the IR pertaining to the Airframe and the
Engines, are valid, enforceable and sufficient under the relevant applicable law
or the CTT to create, effect or terminate the rights and interests they purport
to create, effect or terminate;

 

(ix)                                in rendering this opinion, we have assumed
that:

 

--------------------------------------------------------------------------------


 

(a)                                  the Owner Trustee qualifies as a “citizen
of the United States” as defined in the Transportation Code;

 

(b)                                 the instruments described above are valid
and enforceable under applicable local law; and,

 

(c)                                  there are no documents with respect to the
Airframe and the Engines which have been filed for recordation with the FAA
under the FAA’s recording system but which have not yet been listed in the
available records of such system as having been so filed;

 

(x)                                   there has been no subordination or
variation of any priority that would be acquired pursuant to the terms of the
CTT, in connection with the registrations on the IR evidenced by the Priority
Search Certificates other than pursuant to any subordination indicated on the
Priority Search Certificates;

 

(xi)                                the Airframe is not registered under the
civil aircraft registry of any other country;

 

(xii)                             the Interim Updatable List of Eligible
Aircraft Objects compiled by the FAA, insofar as it relates to the Airframe and
the Engines, is accurate in all respects;

 

(xiii)                          the Airframe and the Engines have been
accurately described, as applicable, by manufacturer’s name, model and serial
number by the parties in each of the Warranty Bill of Sale, the FAA Bill of Sale
and the Lease; and,

 

(xiv)                         the United States Contracting State search
certificate description of declarations, withdrawals of declarations and
categories of non-consensual rights or interests, as communicated to the
Registrar by UNIDROIT as the Depositary as having been declared by the United
States, and the date on which each such declaration or withdrawal of declaration
is recorded, are accurate in all respects.

 

In addition, our opinion is subject to the following limitations:

 

A-1

--------------------------------------------------------------------------------


 

(i)                                     a search on the IR pursuant to the CTT
requires that the searching party enter the exact manufacturer, model or serial
number of an airframe or engine being searched using the appropriate drop-down
boxes, where available, and if a registration has been made on the IR against
the Airframe and the Engines which describes the Airframe and the Engines
differently (i.e. any space, comma, dash, added number or character, missing
number or character, or any other discrepancy whatsoever in the description of
the manufacturer, model or serial number) the Priority Search Certificates will
produce an inaccurate search result; accordingly, there may be registrations on
the IR against the Airframe and the Engines which are not reflected on the
Priority Search Certificates and which may have priority over subsequent
registrations on the IR or filings with the FAA;

 

(ii)                                  the opinion relating to the registration
of the Airframe with the FAA is issued only as to its current eligibility for
registration and not with respect to events which may occur in the future which
may affect the continued eligibility for registration;

 

(iii)                               as to matters of United States Citizenship
as defined in the Transportation Code, the undersigned has relied upon
representations made in the Aircraft Registration Application already on file
with the FAA;

 

(iv)                              because the FAA does not maintain registration
records for engines for nationality purposes, we cannot independently verify the
owner, make, model, or serial numbers of the Engines;

 

(v)                                 in rendering this opinion, we are subject to
the accuracy of the FAA, its employees and agents in the filing, indexing,
cross-referencing, imaging and recording of instruments filed with the FAA;

 

(vi)                              no opinion is expressed herein as to laws
other than the CTT and the Transportation Code;

 

(vii)                           this opinion as to the status of the records of
the FAA as to the Airframe covers only that period of time during which the
Airframe has been subject to United States Registration;

 

(viii)                        the Lease was filed with the FAA with certain
information intentionally omitted from the FAA filing counterpart as containing
confidential or proprietary

 

A-2

--------------------------------------------------------------------------------


 

information and we have relied upon the opinion of John H. Cassady, Deputy Chief
Counsel of the FAA issued September 16, 1994 (Federal Register/Volume 59, Number
182/September 21, 1994) and the current practices of the FAA with respect to the
eligibility of the Lease for recordation with the confidential omissions; and,

 

(ix)                                since our examination was limited to records
maintained by the FAA and the IR, our opinion:

 

(a)                                  in respect of rights derived from FAA
filings, does not cover liens, claims or encumbrances of which the parties have
actual notice as contemplated by 49 U.S.C. §44108(a);

 

(b)                                 in respect of rights derived from FAA
filings or registrations with the IR, does not cover liens, claims or
encumbrances which are perfected without the filing of notice thereof with the
FAA or the IR, including without limitation, federal tax liens, liens arising
under Section 1368(a) of Title 29 of the United States Code, liens arising under
49 U.S.C. §46304 and certain artisan’s liens;

 

(c)                                  does not cover liens perfected in foreign
jurisdictions, except to the extent applicable law would regulate their priority
based on registration with the IR; and,

 

(d)                                 does not cover any rights to arrest or
detain an airframe or an engine under any applicable law.

 

A-3

--------------------------------------------------------------------------------

 

(FAA Form 2 - No CTT Assignment Interest)

(For the Letterhead of Daugherty, Fowler, Peregrin, Haught & Jenson)

 

February     , 2012

 

To the Parties Named on

Schedule 1 attached hereto

 

RE:                              One (1)                  model             
(shown on the IR as                    model               ) aircraft bearing
manufacturer’s serial number            and U.S. Registration No. N          
(the “Airframe”) and two (2)                                  model             
(shown on the IR as                                        model
                  ) aircraft engines bearing manufacturer’s serial numbers
             and              (the “Engines”)

 

Ladies and Gentlemen:

 

Acting as special legal counsel in connection with the transactions contemplated
by the instruments described below, this opinion is furnished to you with
respect to (i) the registration of interests with the International Registry
(the “IR”) created pursuant to, and according to the provisions of, the
Convention on International Interests in Mobile Equipment (the “Convention”),
the Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment (the “Protocol”), both signed in Cape
Town, South Africa on November 16, 2001, together with the Regulations for the
International Registry (the “Regulations”), the International Registry
Procedures (the “Procedures”), and all other rules, amendments, supplements, and
revisions thereto (collectively the “CTT”), all as in effect on this date in the
United States of America, as a Contracting State, and (ii) the recordation of
instruments and the registration of airframes with the Federal Aviation Civil
Aircraft Registry (the “FAA”) under the requirements of Title 49 of the United
States Code (the “Transportation Code”).

 

Terms capitalized herein and not otherwise defined herein shall have the
meanings given in the CTT and on Schedule 3 attached hereto.

 

--------------------------------------------------------------------------------


 

Based upon our examination of such records of the FAA and the IR as we deemed
necessary to render this opinion, it is our opinion that:

 

1.                                       the Airframe and the Engines constitute
Aircraft Objects based upon the Interim Updatable List of Eligible Aircraft
Objects compiled by the FAA;

 

2.                                       the Airframe is duly registered in the
name of Wilmington Trust Company, as owner trustee (the “Owner Trustee”),
pursuant to and in accordance with the Transportation Code;

 

3.                                       the owner of the Airframe for
registration purposes at the FAA is the Owner Trustee and the Airframe and the
Engines are free and clear of liens and encumbrances of record at the FAA except
as created by the Lease;

 

4.                                       the rights of the Owner Trustee, as
lessor, and                             , as lessee, under the Lease, with
respect to the Airframe and the Engines, are perfected at the FAA;

 

5.                                       based upon the Priority Search
Certificates dated February     , 2012 obtained from the IR, copies of which are
attached hereto as Schedule 2 and incorporated herein by reference:

 

(a)                                  the Airframe and the Engines are subject
only to the CTT Lease Interest;

 

(b)                                 the CTT Lease Interest has been duly
registered on the IR and constitutes a first priority International Interest in
the Airframe and the Engines; and,

 

(c)                                  the CTT Sale has been duly registered on
the IR and constitutes a Sale, with respect to the Airframe and the Engines;

 

6.                                       the CTT Interests are entitled to the
priorities, protections and benefits of the CTT, subject to the statements on
Exhibit A attached hereto;

 

7.                                       no further registration on the IR of
the CTT Interests is required under the CTT in order to maintain the
effectiveness and priority thereof and no other

 

2

--------------------------------------------------------------------------------


 

registration of the Airframe or filings other than filings with the FAA (which
have been duly effected) are necessary in order to:

 

(a)                                  maintain the registration of the Airframe
in the name of the Owner Trustee, subject to compliance with the provisions of
Title 14, Section 47.40 of the Code of Federal Regulations relating to
re-registration and renewal of the registration of the Airframe; and,

 

(b)                                 maintain the lien and priority of the Lease,
with respect to the Airframe and the Engines; and,

 

8.                                       no authorization, approval, consent,
license or order of, or registration with, or the giving of notice to, the FAA
is required for the valid authorization, delivery and performance of the Lease,
except for the prior filing with the FAA thereof.

 

In the event the CTT Interests are not subject to the CTT, then the interests
created thereby are governed by the Transportation Code or applicable law.

 

This opinion is subject to certain comments, limitations and assumptions as
listed in Exhibit A attached hereto and incorporated herein by reference.

 

 

Very truly yours,

 

 

 

 

 

Robert M. Peregrin

 

For the Firm

 

 

RMP\ms

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Bank of America, N.A., as Administrative Agent (the “Administrative Agent”) and
Collateral Agent (the “Collateral Agent”)

 

Deutsche Bank Securities Inc., as Syndication Agent (the “Syndication Agent”)

 

the Lenders party to the Term Loan Credit Agreement, dated as of February 23,
2012, between Flying Fortress Inc., as borrower, International Lease Finance
Corporation, as an obligor, Flying Fortress Financing Inc., as an obligor,
Flying Fortress US Leasing Inc., as an obligor, Flying Fortress Leasing Ireland
Limited, as an obligor, the Administrative Agent, the Collateral Agent and the
Syndication Agent

 

Wilmington Trust Company, as owner trustee

 

International Lease Finance Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

[the Priority Search Certificates attached hereto]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Description of Lease

 

Description of Warranty Bill of Sale

 

Warranty Bill of Sale dated                      , 20     between International
Lease Finance Corporation, as seller, conveying title to the Airframe and the
Engines to Wilmington Trust Company, as Owner Trustee, as purchaser.

 

Description of FAA Bill of Sale

 

AC Form 8050-2 Aircraft Bill of Sale dated                      , 20     by
International Lease Finance Corporation, as seller, conveying title to the
Airframe to Wilmington Trust Company, as Owner Trustee, as purchaser, which was
recorded by the Federal Aviation Administration on                      , 20    
and assigned Conveyance No.                         .

 

Description of CTT Lease Interest

 

International Interest registered with the International Registry
                     , 20     between                               , as Debtor,
and Wilmington Trust Company, as Owner Trustee, as Creditor, as set forth on the
Priority Search Certificates, with respect to the Airframe and the Engines.

 

Description of CTT Sale

 

Contract of Sale registered with the International Registry on                 
    , 20     between International Lease Finance Corporation, as Seller, and
Wilmington Trust Company, as Owner Trustee, as Buyer, as set forth on the
Priority Search Certificates, with respect to the Airframe and the Engines.

 

S3-1

--------------------------------------------------------------------------------


 

Description of CTT Interests

 

The CTT Lease Interest and the CTT Sale are referred to collectively as the “CTT
Interests”.

 

S3-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Assumptions and Limitations

 

In rendering the foregoing opinion we have assumed that:

 

(i)                                     the records maintained by the FAA are
accurate in all respects;

 

(ii)                                 the Priority Search Certificates are
accurate in all respects, contain all the registered information and data on the
IR in connection with the Airframe and the Engines to which they relate, and
have not been altered since the date of such Priority Search Certificates;

 

(iii)                               the IR descriptions of the Airframe and the
Engines are as noted above and are accurate and complete descriptions with
respect to the registrations on the IR;

 

(iv)                              at the time each of the Warranty Bill of Sale,
the FAA Bill of Sale and the Lease was concluded, the Debtor was situated,
pursuant to the CTT, in the United States;

 

(v)                                 the necessary parties under each of the
Warranty Bill of Sale, the FAA Bill of Sale and the Lease have given the
consents in writing to the registration with the IR of the interests in the
Airframe and the Engines created thereby;

 

(vi)                              each of the CTT Interests is effective under
applicable local law to constitute an Interest or a Sale subject to the CTT and
registration on the IR;

 

(vii)                           all of the registrations indicated on the
Priority Search Certificates are fully and properly constituted and validly
created under the CTT;

 

(viii)                        all documents identified in this opinion, all
documents in the records maintained by the FAA for the Airframe and the Engines,
as well as any registrations on the IR pertaining to the Airframe and the
Engines, are valid, enforceable and sufficient under the relevant applicable law
or the CTT to create, effect or terminate the rights and interests they purport
to create, effect or terminate;

 

(ix)                                in rendering this opinion, we have assumed
that:

 

--------------------------------------------------------------------------------


 

(a)                                  the Owner Trustee qualifies as a “citizen
of the United States” as defined in the Transportation Code;

 

(b)                                 the instruments described above are valid
and enforceable under applicable local law; and,

 

(c)                                  there are no documents with respect to the
Airframe and the Engines which have been filed for recordation with the FAA
under the FAA’s recording system but which have not yet been listed in the
available records of such system as having been so filed;

 

(x)                                   there has been no subordination or
variation of any priority that would be acquired pursuant to the terms of the
CTT, in connection with the registrations on the IR evidenced by the Priority
Search Certificates other than pursuant to any subordination indicated on the
Priority Search Certificates;

 

(xi)                                the Airframe is not registered under the
civil aircraft registry of any other country;

 

(xii)                             the Interim Updatable List of Eligible
Aircraft Objects compiled by the FAA, insofar as it relates to the Airframe and
the Engines, is accurate in all respects;

 

(xiii)                          the Airframe and the Engines have been
accurately described, as applicable, by manufacturer’s name, model and serial
number by the parties in each of the Warranty Bill of Sale, the FAA Bill of Sale
and the Lease; and,

 

(xiv)                         the United States Contracting State search
certificate description of declarations, withdrawals of declarations and
categories of non-consensual rights or interests, as communicated to the
Registrar by UNIDROIT as the Depositary as having been declared by the United
States, and the date on which each such declaration or withdrawal of declaration
is recorded, are accurate in all respects.

 

In addition, our opinion is subject to the following limitations:

 

A-1

--------------------------------------------------------------------------------


 

(i)                                     a search on the IR pursuant to the CTT
requires that the searching party enter the exact manufacturer, model or serial
number of an airframe or engine being searched using the appropriate drop-down
boxes, where available, and if a registration has been made on the IR against
the Airframe and the Engines which describes the Airframe and the Engines
differently (i.e. any space, comma, dash, added number or character, missing
number or character, or any other discrepancy whatsoever in the description of
the manufacturer, model or serial number) the Priority Search Certificates will
produce an inaccurate search result; accordingly, there may be registrations on
the IR against the Airframe and the Engines which are not reflected on the
Priority Search Certificates and which may have priority over subsequent
registrations on the IR or filings with the FAA;

 

(ii)                                 the opinion relating to the registration of
the Airframe with the FAA is issued only as to its current eligibility for
registration and not with respect to events which may occur in the future which
may affect the continued eligibility for registration;

 

(iii)                               as to matters of United States Citizenship
as defined in the Transportation Code, the undersigned has relied upon
representations made in the Aircraft Registration Application already on file
with the FAA;

 

(iv)                              because the FAA does not maintain registration
records for engines for nationality purposes, we cannot independently verify the
owner, make, model, or serial numbers of the Engines;

 

(v)                                 in rendering this opinion, we are subject to
the accuracy of the FAA, its employees and agents in the filing, indexing,
cross-referencing, imaging and recording of instruments filed with the FAA;

 

(vi)                              no opinion is expressed herein as to laws
other than the CTT and the Transportation Code;

 

(vii)                           this opinion as to the status of the records of
the FAA as to the Airframe covers only that period of time during which the
Airframe has been subject to United States Registration;

 

(viii)                        the Lease was filed with the FAA with certain
information intentionally omitted from the FAA filing counterpart as containing
confidential or proprietary

 

A-2

--------------------------------------------------------------------------------


 

information and we have relied upon the opinion of John H. Cassady, Deputy Chief
Counsel of the FAA issued September 16, 1994 (Federal Register/Volume 59, Number
182/September 21, 1994) and the current practices of the FAA with respect to the
eligibility of the Lease for recordation with the confidential omissions; and,

 

(ix)                                since our examination was limited to records
maintained by the FAA and the IR, our opinion:

 

(a)                                  in respect of rights derived from FAA
filings, does not cover liens, claims or encumbrances of which the parties have
actual notice as contemplated by 49 U.S.C. §44108(a);

 

(b)                                 in respect of rights derived from FAA
filings or registrations with the IR, does not cover liens, claims or
encumbrances which are perfected without the filing of notice thereof with the
FAA or the IR, including without limitation, federal tax liens, liens arising
under Section 1368(a) of Title 29 of the United States Code, liens arising under
49 U.S.C. §46304 and certain artisan’s liens;

 

(c)                                  does not cover liens perfected in foreign
jurisdictions, except to the extent applicable law would regulate their priority
based on registration with the IR; and,

 

(d)                                 does not cover any rights to arrest or
detain an airframe or an engine under any applicable law.

 

A-3

--------------------------------------------------------------------------------

 

(IR Form #1, Contract of Sale only)

(For the Letterhead of Daugherty, Fowler, Peregrin,  Haught & Jenson)

 

February     , 2012

 

To the Parties Named on

Schedule 1 attached hereto

 

RE:                              One (1)            model          aircraft
bearing manufacturer’s serial number          (the “Airframe”) and two
(2)                                  model                aircraft engines
bearing manufacturer’s serial numbers              and              (the
“Engines”)

 

Ladies and Gentlemen:

 

Acting as special legal counsel, this opinion is furnished to you with respect
to the registration of interests with the International Registry (the “IR”)
created pursuant to, and according to the provisions of, the Convention on
International Interests in Mobile Equipment (the “Convention”), the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment (the “Protocol”), both signed in Cape Town, South
Africa on November 16, 2001, together with the Regulations for the International
Registry (the “Regulations”), the International Registry Procedures (the
“Procedures”), and all other rules, amendments, supplements, and revisions
thereto (collectively the “CTT”).

 

Terms capitalized herein and not otherwise defined herein shall have the
meanings given in the CTT and on Schedule 3 attached hereto.

 

Based upon our examination of such records of the IR as we deemed necessary to
render this opinion, it is our opinion that:

 

1.                       the Airframe and the Engines constitute Aircraft
Objects;

 

2.                       based upon the Priority Search Certificates dated
                     , 2012 obtained from the IR, copies of which are attached
hereto as Schedule 2 and incorporated herein by reference:

 

--------------------------------------------------------------------------------


 

(a)                  the Airframe and the Engines are not subject to any
International Interests that have not been discharged; and,

 

(b)                 the Sale has been duly registered on the IR and constitutes
a Sale, with respect to the Airframe and the Engines;

 

3.                       the Sale is entitled to the priorities, protections and
benefits of the CTT, subject to the statements on Exhibit A attached hereto;
and,

 

4.                       no further registration on the IR of the Sale is
required under the CTT in order to maintain the effectiveness and priority
thereof.

 

In the event the Sale is not subject to the CTT, then the interest created
thereby is governed by applicable law.

 

This opinion is subject to certain comments, limitations and assumptions as
listed in Exhibit A attached hereto and incorporated herein by reference.

 

 

Very truly yours,

 

 

 

 

 

Robert M. Peregrin

 

For the Firm

 

RMP\ms

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Bank of America, N.A., as Administrative Agent (the “Administrative Agent”) and
Collateral Agent (the “Collateral Agent”)

 

Deutsche Bank Securities Inc., as Syndication Agent (the “Syndication Agent”)

 

the Lenders party to the Term Loan Credit Agreement, dated as of February 23,
2012, between Flying Fortress Inc., as borrower, International Lease Finance
Corporation, as an obligor, Flying Fortress Financing Inc., as an obligor,
Flying Fortress US Leasing Inc., as an obligor, Flying Fortress Leasing Ireland
Limited, as an obligor, the Administrative Agent, the Collateral Agent and the
Syndication Agent

 

Wilmington Trust Company, as owner trustee

 

International Lease Finance Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

[the Priority Search Certificates attached hereto]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Description of Sale

 

Contract of Sale registered with the International Registry                 
    ,          between International Lease Finance Corporation, as Seller, and
                                , as Buyer, as set forth on the Priority Search
Certificates, with respect to the Airframe and the Engines.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Assumptions and Limitations

 

In rendering the foregoing opinion we have assumed that:

 

(i)                                             the Priority Search Certificates
are accurate in all respects, contain all the registered information and data on
the IR in connection with the Airframe and the Engines to which they relate, and
have not been altered since the date of such Priority Search Certificates;

 

(ii)                                          the IR descriptions of the
Airframe and the Engines are as noted above and are accurate and complete
descriptions with respect to the registrations on the IR;

 

(iii)                                       the Sale is effective to constitute
a Sale subject to the CTT and registration on the IR;

 

(iv)                                      all of the registrations indicated on
the Priority Search Certificates are fully and properly constituted and validly
created under the CTT;

 

(v)                                         all registrations on the IR
pertaining to the Airframe and the Engines are valid, enforceable and sufficient
under the relevant applicable law or the CTT to create, effect or terminate the
rights and interests they purport to create, effect or terminate; and,

 

(vi)                                      there has been no subordination or
variation of any priority that would be acquired pursuant to the terms of the
CTT, in connection with the registrations on the IR evidenced by the Priority
Search Certificates other than pursuant to any subordination indicated on the
Priority Search Certificates.

 

In addition, since our examination was limited to records maintained by the IR,
our opinion is subject to the following limitations:

 

(i)

 

in respect of rights derived from registrations with the IR does not cover
liens, claims or encumbrances which are perfected without the filing of notice
thereof;

 

--------------------------------------------------------------------------------


 

(ii)

 

does not cover liens perfected in foreign jurisdictions, except to the extent
applicable law would regulate their priority based on registration with the IR;
and,

 

 

 

(iii)

 

does not cover any rights to arrest or detain an airframe or an engine under any
applicable law.

 

A-1

--------------------------------------------------------------------------------

 

(IR Form #2, COS and International Interest)

(For the Letterhead of Daugherty, Fowler, Peregrin,  Haught & Jenson)

 

           , 2012

 

To the Parties Named on

Schedule 1 attached hereto

 

RE:                              One (1)            model          aircraft
bearing manufacturer’s serial number          (the “Airframe”) and two (2)
                            model                aircraft engines bearing
manufacturer’s serial numbers              and              (the “Engines”)

 

Ladies and Gentlemen:

 

Acting as special legal counsel, this opinion is furnished to you with respect
to the registration of interests with the International Registry (the “IR”)
created pursuant to, and according to the provisions of, the Convention on
International Interests in Mobile Equipment (the “Convention”), the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment (the “Protocol”), both signed in Cape Town, South
Africa on November 16, 2001, together with the Regulations for the International
Registry (the “Regulations”), the International Registry Procedures (the
“Procedures”), and all other rules, amendments, supplements, and revisions
thereto (collectively the “CTT”).

 

Terms capitalized herein and not otherwise defined herein shall have the
meanings given in the CTT and on Schedule 3 attached hereto.

 

Based upon our examination of such records of the IR as we deemed necessary to
render this opinion, it is our opinion that:

 

1.                                       the Airframe and the Engines constitute
Aircraft Objects;

 

2.                                       based upon the Priority Search
Certificates dated                      , 2012 obtained from the IR, copies of
which are attached hereto as Schedule 2 and incorporated herein by reference:

 

(a)                                  the Airframe and the Engines are subject
only to the Lease International Interest;

 

--------------------------------------------------------------------------------


 

(b)                                 the Lease International Interest has been
duly registered on the IR and constitutes a first priority International
Interest in the Airframe and the Engines; and,

 

(c)                                  the Sale has been duly registered on the IR
and constitutes a Sale, with respect to the Airframe and the Engines;

 

3.                                       the CTT Interests are entitled to the
priorities, protections and benefits of the CTT, subject to the statements on
Exhibit A attached hereto; and,

 

4.                                       no further registration on the IR of
the CTT Interests is required under the CTT in order to maintain the
effectiveness and priority thereof.

 

In the event the CTT Interests are not subject to the CTT, then the interests
created thereby are governed by applicable law.

 

This opinion is subject to certain comments, limitations and assumptions as
listed in Exhibit A attached hereto and incorporated herein by reference.

 

 

Very truly yours,

 

 

 

 

 

Robert M. Peregrin

 

For the Firm

 

RMP\ms

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Bank of America, N.A., as Administrative Agent (the “Administrative Agent”) and
Collateral Agent (the “Collateral Agent”)

 

Deutsche Bank Securities Inc., as Syndication Agent (the “Syndication Agent”)

 

the Lenders party to the Term Loan Credit Agreement, dated as of February 23,
2012, between Flying Fortress Inc., as borrower, International Lease Finance
Corporation, as an obligor, Flying Fortress Financing Inc., as an obligor,
Flying Fortress US Leasing Inc., as an obligor, Flying Fortress Leasing Ireland
Limited, as an obligor, the Administrative Agent, the Collateral Agent and the
Syndication Agent

 

Wilmington Trust Company, as owner trustee

 

International Lease Finance Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

[the Priority Search Certificates attached hereto]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Description of Lease International Interest

 

International Interest registered with the International Registry
                     , 20     between                               , as Debtor,
and                                                         , as Creditor, as
set forth on the Priority Search Certificates, with respect to the Airframe and
the Engines.

 

Description of Sale

 

Contract of Sale registered with the International Registry                 
    , 20     between International Lease Finance Corporation, as Seller, and
                                , as Buyer, as set forth on the Priority Search
Certificates, with respect to the Airframe and the Engines.

 

Description of CTT Interests

 

The Lease International Interest and the Sale are referred to collectively as
the “CTT Interests”.

 

S3-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Assumptions and Limitations

 

In rendering the foregoing opinion we have assumed that:

 

(i)                                     the Priority Search Certificates are
accurate in all respects, contain all the registered information and data on the
IR in connection with the Airframe and the Engines to which they relate, and
have not been altered since the date of such Priority Search Certificates;

 

(ii)                                  the IR descriptions of the Airframe and
the Engines are as noted above and are accurate and complete descriptions with
respect to the registrations on the IR;

 

(iii)                               the CTT Interests are effective to
constitute an International Interest or a Sale subject to the CTT and
registration on the IR;

 

(iv)                              all of the registrations indicated on the
Priority Search Certificates are fully and properly constituted and validly
created under the CTT;

 

(v)                                 all registrations on the IR pertaining to
the Airframe and the Engines are valid, enforceable and sufficient under the
relevant applicable law or the CTT to create, effect or terminate the rights and
interests they purport to create, effect or terminate;

 

(vi)                              there has been no subordination or variation
of any priority that would be acquired pursuant to the terms of the CTT, in
connection with the registrations on the IR evidenced by the Priority Search
Certificates other than pursuant to any subordination indicated on the Priority
Search Certificates.

 

In addition, since our examination was limited to records maintained by the IR,
our opinion is subject to the following limitations:

 

(i)                                     in respect of rights derived from
registrations with the IR does not cover liens, claims or encumbrances which are
perfected without the filing of notice thereof;

 

--------------------------------------------------------------------------------


 

(ii)                                  does not cover liens perfected in foreign
jurisdictions, except to the extent applicable law would regulate their priority
based on registration with the IR; and,

 

(iii)                               does not cover any rights to arrest or
detain an airframe or an engine under any applicable law.

 

A-1

--------------------------------------------------------------------------------

 

(IR Form#3, COS, International Interest, Assignment of an International
Interest)

(For the Letterhead of Daugherty, Fowler, Peregrin, Haught & Jenson)

 

, 2012

 

To the Parties Named on

Schedule 1 attached hereto

 

RE:         One (1)            model          aircraft bearing manufacturer’s
serial number          (the “Airframe”) and two
(2)                                  model                aircraft engines
bearing manufacturer’s serial numbers              and              (the
“Engines”)

 

Ladies and Gentlemen:

 

Acting as special legal counsel this opinion is furnished to you with respect to
the registration of interests with the International Registry (the “IR”) created
pursuant to, and according to the provisions of, the Convention on International
Interests in Mobile Equipment (the “Convention”), the Protocol to the Convention
on International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment (the “Protocol”), both signed in Cape Town, South Africa on
November 16, 2001, together with the Regulations for the International Registry
(the “Regulations”), the International Registry Procedures (the “Procedures”),
and all other rules, amendments, supplements, and revisions thereto
(collectively the “CTT”).

 

Terms capitalized herein and not otherwise defined herein shall have the
meanings given in the CTT and on Schedule 3 attached hereto.

 

Based upon our examination of such records of the IR as we deemed necessary to
render this opinion, it is our opinion that:

 

1.             the Airframe and the Engines constitute Aircraft Objects;

 

2.             based upon the Priority Search Certificates dated
                     , 2012 obtained from the IR, copies of which are attached
hereto as Schedule 2 and incorporated herein by reference:

 

(a)           the Airframe and the Engines are subject only to the Lease
International Interest, which has been assigned by the Lease Assignment
Interest;

 

--------------------------------------------------------------------------------


 

(b)           the Lease International Interest has been duly registered on the
IR and constitutes a first priority International Interest in the Airframe and
the Engines;

 

(c)           the Lease Assignment Interest has been duly registered on the IR
as an Assignment of the Lease International Interest; and,

 

(d)           the Sale has been duly registered on the IR and constitutes a
Sale, with respect to the Airframe and the Engines;

 

3.             the CTT Interests are entitled to the priorities, protections and
benefits of the CTT, subject to the statements on Exhibit A attached hereto;
and,

 

4.             no further registration on the IR of the CTT Interests is
required under the CTT in order to maintain the effectiveness and priority
thereof.

 

In the event the CTT Interests are not subject to the CTT, then the interests
created thereby are governed by applicable law.

 

This opinion is subject to certain comments, limitations and assumptions as
listed in Exhibit A attached hereto and incorporated herein by reference.

 

 

Very truly yours,

 

 

 

 

 

Robert M. Peregrin

 

For the Firm

 

RMP\ms

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Bank of America, N.A., as Administrative Agent (the “Administrative Agent”) and
Collateral Agent (the “Collateral Agent”)

 

Deutsche Bank Securities Inc., as Syndication Agent (the “Syndication Agent”)

 

the Lenders party to the Term Loan Credit Agreement, dated as of February 23,
2012, between Flying Fortress Inc., as borrower, International Lease Finance
Corporation, as an obligor, Flying Fortress Financing Inc., as an obligor,
Flying Fortress US Leasing Inc., as an obligor, Flying Fortress Leasing Ireland
Limited, as an obligor, the Administrative Agent, the Collateral Agent and the
Syndication Agent

 

Wilmington Trust Company, as owner trustee

 

International Lease Finance Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

[the Priority Search Certificates attached hereto]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Description of Lease International Interest

 

International Interest registered with the International Registry
                     , 20     between                  , as Debtor, and
International Lease Finance Corporation, as Creditor, as set forth on the
Priority Search Certificates, with respect to the Airframe and the Engines.

 

Description of Lease Assignment Interest

 

Assignment of an International Interest registered with the International
Registry                      , 20     between International Lease Finance
Corporation, as Assignor, and                                       , as
Assignee, as set forth on the Priority Search Certificates, with respect to the
Airframe and the Engines.

 

Description of Sale

 

Contract of Sale registered with the International Registry                 
    , 20     between International Lease Finance Corporation, as Seller, and
                                , as Buyer, as set forth on the Priority Search
Certificates, with respect to the Airframe and the Engines.

 

Description of CTT Interests

 

The Lease International Interest, the Lease Assignment Interest and the Sale are
referred to collectively as the “CTT Interests”.

 

S3-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Assumptions and Limitations

 

In rendering the foregoing opinion we have assumed that:

 

(i)            the Priority Search Certificates are accurate in all respects,
contain all the registered information and data on the IR in connection with the
Airframe and the Engines to which they relate, and have not been altered since
the date of such Priority Search Certificates;

 

(ii)           the IR descriptions of the Airframe and the Engines are as noted
above and are accurate and complete descriptions with respect to the
registrations on the IR;

 

(iii)          the CTT Interests are effective to constitute an International
Interest, an Assignment of an International Interest or a Sale subject to the
CTT and registration on the IR;

 

(iv)          all of the registrations indicated on the Priority Search
Certificates are fully and properly constituted and validly created under the
CTT;

 

(v)           all registrations on the IR pertaining to the Airframe and the
Engines are valid, enforceable and sufficient under the relevant applicable law
or the CTT to create, effect or terminate the rights and interests they purport
to create, effect or terminate;

 

(vi)          there has been no subordination or variation of any priority that
would be acquired pursuant to the terms of the CTT, in connection with the
registrations on the IR evidenced by the Priority Search Certificates other than
pursuant to any subordination indicated on the Priority Search Certificates.

 

In addition, since our examination was limited to records maintained by the IR,
our opinion is subject to the following limitations:

 

--------------------------------------------------------------------------------


 

(i)            in respect of rights derived from registrations with the IR does
not cover liens, claims or encumbrances which are perfected without the filing
of notice thereof;

 

(ii)           does not cover liens perfected in foreign jurisdictions, except
to the extent applicable law would regulate their priority based on registration
with the IR; and,

 

(iii)          does not cover any rights to arrest or detain an airframe or an
engine under any applicable law.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Deal CUSIP: 34407JAA4

Facility CUSIP: 34407JAB2

 

FORM OF NOTE

 

, 20    

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                     or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Term Loan Credit Agreement, dated as of February 23,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among International Lease Finance Corporation, as an
Obligor, Flying Fortress Inc., as the Borrower, Flying Fortress Financing Inc.,
as an Obligor, Flying Fortress Ireland Leasing Limited, as an Obligor, Flying
Fortress US Leasing Inc., as an Obligor, the lenders identified therein, as
Lenders, Bank of America, N.A., as the Administrative Agent, Bank of America,
N.A., as Collateral Agent and Deutsche Bank Securities Inc., as Syndication
Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also secured by the Collateral.  Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Exhibit F-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

 

FLYING FORTRESS INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Exhibit F-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Amount of
Loan Made

 

End of Interest
Period

 

Amount of Principal
or Interest Paid
This Date

 

Outstanding
Principal Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit F-3

--------------------------------------------------------------------------------

 

EXHIBIT G

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

Exhibit G-1

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY

 

CONFIDENTIAL

 

FAX ALONG WITH COMMITMENT LETTER TO:

 

 

 

FAX #

 

I.

Borrower Name:

 

 

$

Type of Credit Facility

 

II. Legal Name of Lender of Record for Signature Page:

 

 

·

 

Signing Credit Agreement

o YES

o NO

·

 

Coming in via Assignment

o YES

o NO

 

III. Type of Lender:

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other — please specify)

 

IV. Domestic Address:

 

V. Eurodollar Address:

 

 

 

 

 

 

 

 

 

 

VI.  Contact Information:

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

 

 

 

 

Primary

 

Secondary

 

 

Credit Contact

 

Operations Contact

 

Operations Contact

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

IntraLinks E Mail

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Does Secondary Operations Contact need copy of notices?

o YES

o NO

 

GRAPHIC [g321852ke61i001.gif]

12/2007

 

1

--------------------------------------------------------------------------------


 

 

 

Letter of Credit

 

Draft Documentation

 

 

 

 

Contact

 

Contact

 

Legal Counsel

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

(ABA #)

 

 

 

 

 

(Account #)

 

 

 

 

 

(Attention)

 

 

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:

 

 

 

 

 

(Bank Name)

 

 

 

 

 

 

 

 

(ABA#)

(City/State)

 

 

 

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

 

 

 

(Attention)

 

 

2

--------------------------------------------------------------------------------


 

IX. Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):

 

-

 

 

 

Tax Withholding Form Delivered to Bank of America*:

 

 

 

 

 

 

W-9

 

 

 

 

 

 

 

W-8BEN

 

 

 

 

 

 

 

W-8ECI

 

 

 

 

 

 

 

W-8EXP

 

 

 

 

 

 

 

W-8IMY

 

 

 

 

 

Tax Contact

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

 

E Mail Address:

 

 

 

NON–U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

3

--------------------------------------------------------------------------------


 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

--------------------------------------------------------------------------------

*Additional guidance and instructions as to where to submit this documentation
can be found on Annex 1 to this form.

 

X. Bank of America Payment Instructions:

 

 

Pay to:

 

Bank of America, N.A.

 

 

ABA # 026009593

 

 

New York, NY

 

 

Acct. # 001292000883

 

 

Attn: Large Corporate Loans, Credit Services

 

 

Ref: Name of Facility

 

4

--------------------------------------------------------------------------------

 

GRAPHIC [g321852ke63i001.gif]

 

Please mail or courier original form to:

Credit Services Department.  -  Attn: Tax Desk

101 North Tryon St. Mail Code: NC1-001-15-03

Charlotte, NC 28255

 

In advance, if you wish to confirm form validity, you may send an electronic
version of the completed form to Shelly Sanders for review at Fax: 704-602-5746
Phone 704 387-2407

E-mail: shelly.h.sanders@bankofamerica.com

 

Once validated, original form must be delivered to the Tax Desk as specified
above.

 

IRS Tax Form Toolkit

 

ALL PARTICPANTS MUST HAVE AN ORIGINAL AND VALID TAX FORM (EITHER A W-9 OR A W-8)
ON FILE WITH THE AGENT:

 

·

 

Domestic Investors

 

 

 

·

W-9: Request for Taxpayer Identification Number and Certification

·

 

Link to launch Form/Instructions:

http://www.irs.gov/pub/irs-pdf/fw9.pdf

 

 

 

http://www.irs.gov/pub/irs-pdf/iw9.pdf

·

 

Examples: Citibank, N.A., General Electric Credit Corporation, Wachovia Bank
National Association

 

 

 

 

 

 

 

 

·

 

Non-Domestic Investors will file one of four W-8 Forms

 

 

 

·

W-8ECI: Certificate of Foreign Person’s Claim for Exemption from Withholding on
Income Effectively Connected with the Conduct of a Trade or Business in the
United States

·

 

Link to launch Form/Instructions:

http://www.irs.gov/pub/irs-pdf/fw8eci.pdf

 

 

 

http://www.irs.gov/pub/irs-pdf/iw8eci.pdf

 

 

 

·

Example: loans booked with US branches of Foreign Banks like BNP Paribas, New
York Branch, Mizuho Corporate Bank, San Francisco Branch

 

 

 

 

 

 

 

·

W-8BEN: Certificate of Foreign Status of Beneficial Owner

 

 

 

·

“A beneficial owner solely claiming foreign status or treaty benefits”

 

 

 

 

 

·

 

Link to launch Form/Instructions:

http://www.irs.gov/pub/irs-pdf/fw8ben.pdf

 

 

 

http://www.irs.gov/pub/irs-pdf/iw8ben.pdf

 

 

 

·

Example: Loans booked with a foreign “person” such as BNP Paribas, Paris,
France, Allied Irish Bank, Dublin

 

Infrequently Used Forms Listed Below:

 

 

 

·

W-8IMY: Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. Branches

 

 

 

·

“A person acting as an intermediary; a foreign partnership or foreign trust”.

 

 

 

·

If a non-qualified intermediary, it is quite likely you will also need to get a
withholding form from all of the entities that have an ownership share therein.

·

 

Link to launch Form/Instructions:

http://www.irs.gov/pub/irs-pdf/fw8imy.pdf

 

 

 

http://www.irs.gov/pub/irs-pdf/iw8imy.pdf

 

 

 

·

Example: Grand Cayman Asset Management LLC

 

 

 

 

 

 

 

·

W-8EXP: Certificate of Foreign Government or Other Foreign Organization

 

 

 

·

“A foreign government, international organization, foreign central of issue,
foreign tax-exempt organization, foreign private foundation, or government of a
U.S possession”

·

 

Link to launch Form/Instructions:

http://www.irs.gov/pub/irs-pdf/fw8exp.pdf

 

 

http://www.irs.gov/pub/irs-pdf/iw8exp.pdf

 

 

·

Example: UNESCO

 

Bank of America, N.A.

September 2006

 

--------------------------------------------------------------------------------

 

EXHIBIT H

 

FORM OF INTERCREDITOR AGREEMENT

 

Exhibit H-1

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

INTERCREDITOR AGREEMENT

 

INTERCREDITOR AGREEMENT (this “Agreement”), dated as of February 23, 2012, among
FLYING FORTRESS FINANCING INC., a California corporation (“Parent Holdco”),
FLYING FORTRESS INC., a California corporation (“Borrower”), FLYING FORTRESS US
LEASING INC., a California corporation (“CA Subsidiary Holdco”), FLYING FORTRESS
IRELAND LEASING LIMITED, a private limited liability company incorporated under
the laws of Ireland (“Irish Subsidiary Holdco”), INTERNATIONAL LEASE FINANCE
CORPORATION, a California corporation (“ILFC”), BANK OF AMERICA, N.A. (“Bank of
America”), as the Senior Collateral Agent, and the Junior Lien Representatives
from time to time party hereto in accordance with the terms hereof.

 

WHEREAS, ILFC, Parent Holdco, the Borrower, the CA Subsidiary Holdco, the Irish
Subsidiary Holdco, the lenders from time to time party thereto, Bank of America
as the administrative agent, Bank of America as the collateral agent and
Deutsche Bank Securities Inc., as syndication agent are parties to that certain
Term Loan Credit Agreement, dated as of February 23, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Senior Loan
Agreement”);

 

WHEREAS, Parent Holdco, the Borrower, the Subsidiary Holdcos, the other grantors
from time to time party to thereto and Bank of America as the collateral agent
are parties to that certain Term Loan Security Agreement, dated as of
February 23, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Senior Security Agreement” and, together with the Senior Loan
Agreement and the other Loan Documents as defined in the Senior Loan Agreement,
the “Senior Loan Documents”);

 

WHEREAS, to secure the Senior Secured Obligations, each of Parent Holdco, the
Borrower and each Subsidiary Holdco has granted a first priority security
interest in the Collateral (including the Junior Collateral) to the Senior
Collateral Agent, for its benefit and the benefit of the other Senior Secured
Parties;

 

WHEREAS, from time to time, (i) ILFC may make certain unsecured and subordinated
intercompany loans to certain Transaction Parties subject to this Agreement,
(ii) Parent Holdco may make certain unsecured and subordinated intercompany
loans to certain Transaction Parties to the extent permitted by the Senior Loan
Documents subject to this Agreement and pledged pursuant to the Senior Security
Agreement, (iii) the Borrower may make certain unsecured and subordinated
intercompany loans to certain Transactions Parties subject to this Agreement and
pledged pursuant to the Senior Security Agreement, (iv) the CA Subsidiary Holdco
may make certain unsecured and subordinated intercompany loans to certain
Transactions Parties subject to this Agreement and pledged pursuant to the
Senior Security Agreement and (v) Irish Subsidiary Holdco may make certain
unsecured and subordinated intercompany loans to certain Transactions Parties
subject to this Agreement and pledged pursuant to the Senior Security Agreement;

 

 

Intercreditor Agreement - Term Loan 2012-1

 

--------------------------------------------------------------------------------


 

WHEREAS, Parent Holdco may, from time to time, incur Junior Lien Debt in
accordance with the terms and conditions of the Senior Loan Documents and this
Agreement;

 

WHEREAS, Parent Holdco, the Senior Collateral Agent and each Junior Lien
Representative (by accession hereto pursuant to the terms hereof) are entering
into this Agreement to set forth certain arrangements with respect to the Junior
Collateral, including certain intercreditor arrangements with respect to the
enforcement of rights under this Agreement, the Senior Loan Documents and the
Junior Lien Documents (as defined below), the allocation of proceeds from any
enforcement action in respect of the Junior Collateral and (i) the subordination
of the Junior Secured Obligations to the Senior Secured Obligations and (ii) the
subordination of the Intercompany Obligations to both the Senior Secured
Obligations and the Junior Secured Obligations;

 

NOW THEREFORE, for good and valuable consideration, receipt whereof has been
duly received, the parties hereto agree as follows:

 

Section 1.               Definitions.  The following terms shall have the
following meanings:

 

“Agreement” shall have the meaning assigned to such term in the preamble.

 

“Bank of America” shall have the meaning assigned to such term in the preamble.

 

“Borrower” shall have the meaning assigned to such term in the preamble.

 

“CA Subsidiary Holdco” shall have the meaning assigned to such term in the
preamble.

 

“Case” shall have the meaning assigned to such term in Section 5(a).

 

“Control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Controlling Loan Documents” means (a) so long as any Senior Obligations are
outstanding, the Senior Loan Documents and (b) after the Senior Obligations have
been paid in full and so long as any Junior Lien Obligation remains outstanding,
the Junior Lien Documents.

 

“Controlling Obligations” means (a) so long as any Senior Obligations are
outstanding, the Senior Obligations and (b) after the Senior Obligations have
been paid in full and so long as any Junior Lien Obligation remains outstanding,
the Junior Lien Obligations.

 

“Controlling Parties” means (a) so long as any Senior Obligations are
outstanding, the Senior Secured Parties and (b) after the Senior Obligations
have been paid in full and so long as any Junior Lien Obligation remains
outstanding, the Junior Secured Parties.

 

“Controlling Representative” means (a) so long as any Senior Obligations are
outstanding, the Senior Collateral Agent and (b) after the Senior Obligations
have been paid in full and so long as any Junior Lien Obligation remains
outstanding, the Junior Lien Representatives.

 

2

--------------------------------------------------------------------------------


 

“Default” shall have the meaning assigned to such term in Senior Loan Agreement.

 

“Enforcement Event” shall have the meaning assigned to such term in the Senior
Loan Agreement.

 

“Equity Interests” means shares of capital stock, issued share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.

 

“Event of Default” shall have the meaning assigned to such term in the Senior
Loan Agreement.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by ILFC’s independent public accountants) with the most recent
audited consolidated financial statements of ILFC and its consolidated
Subsidiaries delivered to the Senior Lenders (provided, however, that changes in
generally accepted accounting principles after December 31, 2010 with respect to
leases shall not be given effect with respect to references herein to capital
leases or similar terms or to calculations or determinations hereunder).

 

“Governmental Authority” means the government of the United States, any other
nation or any state, locality or political subdivision of the United States or
any other nation, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Grantor” shall have the meaning assigned to such term in the Senior Security
Agreement.

 

“ILFC” shall have the meaning assigned to such term in the preamble.

 

“Insolvency Event” shall mean any event or occurrence described in clauses (g),
(h) or (i) of Article 6 of the Senior Loan Agreement.

 

“Intercompany Debt” means the Pledged Debt and the Unpledged Intercompany Debt.

 

“Intercompany Debt Default” shall mean any breach or default by the relevant
obligor under any Intercompany Debt Document or in respect of any Intercompany
Debt Obligation.

 

“Intercompany Debt Documents” means, collectively any note, agreement or other
instrument evidencing Intercompany Debt and any certificates or designations
delivered in connection therewith.

 

“Intercompany Debt Obligations” means Intercompany Debt and all other
obligations in respect thereof or related thereto.

 

“Intercompany Lenders” means ILFC, Parent Holdco, the Borrower, CA Subsidiary
Holdco, Irish Subsidiary Holdco and each of their respective, successors and
assigns.

 

3

--------------------------------------------------------------------------------


 

“Intercreditor Confirmation” means, as to any Series of Junior Lien Debt, the
written agreement of the Junior Lenders, as set forth in the Junior Lien
Documents governing such Series of Junior Lien Debt, for the benefit of all
holders of Secured Debt and each Secured Debt Representative:

 

(a)           that all Junior Lien Obligations will be and are secured equally
and ratably with other Junior Lien Obligations by the Junior Collateral and
subordinated to the Senior Secured Obligations, and will and do constitute
obligations of Parent Holdco at least pari passu with the senior unsecured
indebtedness of Parent Holdco; and

 

(b)           that the holders of Junior Lien Obligations in respect of such
Series of Junior Lien Debt are bound by and consent to the provisions of this
Agreement, including the provisions of Section 2(b) setting forth the priority
of payments and the provisions hereof setting forth the subordination of the
Junior Secured Obligations to the Senior Secured Obligations.

 

“Irish Subsidiary Holdco” shall have the meaning assigned to such term in the
preamble.

 

“Junior Collateral” means the Equity Collateral in respect of the Borrower
(including Parent Holdco’s Equity Interest in the Borrower).

 

“Junior Event of Default” shall mean an “Event of Default” or similar term under
and as defined in any Junior Loan Documents.

 

“Junior Lenders” means the lenders and/or noteholders under the Junior Lien
Documents.

 

“Junior Lien” means a Lien granted by Parent Holdco, at any time, upon any
Junior Collateral, to secure Junior Lien Obligations.

 

“Junior Lien Debt” means any indebtedness (including letters of credit and
reimbursement obligations with respect thereto) of Parent Holdco that is secured
on a junior basis to the Senior Secured Obligations by any Junior Lien that was
permitted to be incurred and so secured under each applicable Senior Loan
Document; provided that on or before the date on which such indebtedness is
incurred by Parent Holdco:

 

(a)           such indebtedness is designated by Parent Holdco, in a Junior Lien
Designation delivered to each Junior Lien Representative, the Lenders and each
Senior Agent, as “Junior Lien Debt” for the purposes of the Senior Loan
Documents and this Agreement, which Junior Lien Designation shall confirm that
the requirements in this definition of “Junior Lien Debt” have been satisfied;
provided that the none of the Senior Obligations may be designated as Junior
Lien Debt;

 

(b)           such indebtedness (i) is governed by an indenture, credit
agreement or other agreement that includes an Intercreditor Confirmation,
(ii) does not include any covenants of Parent Holdco that are more restrictive
than the covenants of Parent Holdco set forth in the Senior Loan Documents and
(iii) does not provide for a Junior Event of Default in the event of a default
under any other indebtedness of Parent Holdco unless such default shall have
resulted in an aggregate principal amount of such other

 

4

--------------------------------------------------------------------------------


 

indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise have become due and payable, without such indebtedness
having been discharged or such acceleration having been rescinded or annulled
within a period of 30 days after there has been given a written notice to Parent
Holdco by the relevant Junior Lien Representative or to Parent Holdco and such
Junior Lien Representative by a specified percentage of the relevant Junior
Lenders, specifying such default with respect to the other indebtedness and
requiring Parent Holdco to cause such indebtedness to be discharged or cause
such acceleration to be rescinded or annulled and stating that such notice is a
notice of a Junior Event of Default under such Junior Lien Debt;

 

(c)           the Junior Lien Representative for such indebtedness has executed
and delivered to the Senior Collateral Agent a Junior Lien Supplement acceding
to this Agreement;

 

(d)           all requirements set forth in this Agreement as to the
confirmation, grant or perfection of the Junior Lien to secure such indebtedness
or Junior Lien Obligations in respect thereof are satisfied; and

 

(e)           the maturity date of such indebtedness is later than the Senior
Loan Maturity Date and the weighted average maturity of all Junior Lien Debt is
later than the Senior Loan Maturity Date.

 

“Junior Lien Designation” means an officer’s certificate in substantially the
form of Exhibit A.

 

“Junior Lien Documents” means, collectively any indenture, credit agreement or
other agreement governing each Series of Junior Lien Debt and the security
documents related thereto.

 

“Junior Lien Obligations” means Junior Lien Debt and all other obligations in
respect thereof or related thereto.

 

“Junior Lien Representative” means the trustee, agent or representative of any
Junior Lender who maintains the transfer register for such Series of Junior Lien
Debt and/or is appointed as a Junior Lien Representative (for purposes related
to the administration of the security documents) pursuant to the indenture,
credit agreement or other agreement governing such Series of Junior Lien Debt,
together with its successors in such capacity.

 

“Junior Lien Supplement” means an accession agreement to this Agreement in
substantially the form of Exhibit B.

 

“Junior Secured Obligations” means Junior Lien Obligations that are secured by
the Junior Collateral pursuant to the Junior Lien Documents.

 

“Junior Secured Parties” means the Junior Lenders, the Junior Lien
Representatives and any other Person designated as a “Secured Party” or similar
term pursuant to the Junior Lien Documents, in each case which has agreed to the
terms of this Intercreditor Agreement.

 

5

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lenders” means the Senior Lenders and the Junior Lenders.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease (as defined by GAAP) or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Parent Holdco” shall have the meaning assigned to such term in the preamble.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Secured Debt” means the Senior Loans and the Junior Lien Debt.

 

“Secured Debt Representatives” means the Senior Collateral Agent and each Junior
Lien Representative.

 

“Senior Administrative Agent” shall have the meaning assigned to the term
“Administrative Agent” in the Senior Loan Agreement.

 

“Senior Agent” shall have the meaning assigned to the term “Agent” in the Senior
Loan Agreement.

 

“Senior Collateral Agent” shall have the meaning assigned to the term
“Collateral Agent” in the Senior Security Agreement.

 

“Senior Documents” shall have the meaning assigned to the term “Loan Documents”
in the Senior Security Agreement.

 

“Senior Event of Default” shall mean an “Event of Default” or similar term under
and as defined in the Senior Loan Documents.

 

“Senior Lenders” shall have the meaning assigned to the term “Lenders” in the
Senior Loan Agreement.

 

“Senior Loan Agreement” shall have the meaning assigned to such term in the
recitals.

 

“Senior Loan Documents” shall have the meaning assigned to such term in the
recitals.

 

6

--------------------------------------------------------------------------------


 

“Senior Loan Maturity Date” shall have the meaning assigned to the term
“Maturity Date” in the Senior Loan Agreement.

 

“Senior Loans” shall have the meaning assigned to the term “Loans” in the Senior
Loan Agreement.

 

“Senior Obligations” shall have the meaning assigned to the term “Obligations”
in the Senior Loan Agreement.

 

“Senior Secured Obligations” shall have the meaning assigned to the term
“Secured Obligations” in the Senior Security Agreement.

 

“Senior Secured Parties” shall have the meaning assigned to the term “Secured
Parties” in the Senior Security Agreement.

 

“Senior Security Agreement” shall have the meaning assigned to such term in the
recitals.

 

“Series of Junior Lien Debt” means, severally, each issue or series of Junior
Lien Debt for which a single transfer register is maintained and any other
indebtedness under any other indenture or credit facility that constitutes
Junior Lien Obligations.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is otherwise Controlled as of such date, by the parent and/or one
or more of its subsidiaries.

 

“Subsidiary” means any direct or indirect subsidiary of Parent Holdco.

 

“Transferee” shall have the meaning assigned to such term in Section 7(a).

 

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of New York; provided, however, that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of the
security interest in any item or portion of the Junior Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

“Unpledged Intercompany Debt” means any and all Indebtedness from time to time
owing by any Transaction Party to ILFC.

 

Capitalized terms not otherwise defined herein shall have the meanings assigned
thereto in the Senior Security Agreement.

 

7

--------------------------------------------------------------------------------


 

Section 2.               (a)           Relative Priorities.  Notwithstanding the
date, time, method, manner or order of grant, attachment or perfection (if any)
of any Liens securing the Senior Obligations or Junior Lien Obligations granted
on the Junior Collateral and notwithstanding any provision of the UCC, or any
other applicable Law or the Senior Loan Documents or the Junior Lien Documents,
or whether any Senior Secured Party or Junior Secured Party holds possession of
all or any part of the Junior Collateral, or any defect or deficiencies in, or
failure to perfect, or avoidance as a fraudulent conveyance or otherwise of, the
Liens securing the Senior Obligations or the Junior Lien Obligations or any
other circumstance whatsoever, each Junior Secured Party agrees that (a) any
Lien on the Junior Collateral securing any Senior Obligations now or hereafter
held by or on behalf of any Senior Secured Party or any agent or trustee
therefor, regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the Junior Collateral securing any Junior Lien Obligations,
(b) any Lien on the Junior Collateral securing any Junior Lien Obligations now
or hereafter held by any Junior Lender or Junior Lien Representative (or any
other agent or trustee therefore) regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be
(x) junior and subordinate in all respects to the rights and interests of the
Senior Secured Parties and all Liens on the Junior Collateral securing any
Senior Obligations, in each case as provided in this Agreement and (y) equal and
ratable in all respects with the rights and interests of all other Junior
Secured Parties.

 

(b)           Priority of Payments.  The Senior Collateral Agent, Parent Holdco
and each Junior Lien Representative agree that all cash proceeds received by the
Senior Collateral Agent in respect of any Junior Collateral pursuant to
Section 3.01 of the Senior Security Agreement, any payments by any Grantor to
the Senior Collateral Agent following a Senior Event of Default and all cash
proceeds received by any Junior Secured Party in receipt of any Junior
Collateral shall be paid by the Senior Collateral Agent (or, in the case of cash
proceeds received by any Junior Secured Party, paid over to the Senior
Collateral Agent) in the order of priority set forth below:

 

(i)            first, to the Senior Collateral Agent for the benefit of the
Senior Secured Parties, until payment in full in cash of the Senior Secured
Obligations then outstanding;

 

(ii)           second, to the Junior Lien Representatives pro rata for the
benefit of the Junior Secured Parties, until payment in full in cash of the
Junior Secured Obligations then outstanding; and

 

(iii)          third, all remaining amounts to the relevant Grantors or
whomsoever may be lawfully entitled to receive such amounts as directed by a
court of competent jurisdiction.

 

(c)           Prohibition on Contesting Liens.  Each Junior Secured Party agrees
that it will not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency Event), the
creation, attachment, perfection, priority, validity or enforceability of any
Lien incurred pursuant to the Senior Loan Documents or otherwise held by or on
behalf of the Senior Secured Parties in the Junior Collateral, or the validity
or enforceability of any provision of this Agreement.  Notwithstanding any
failure of the

 

8

--------------------------------------------------------------------------------


 

Senior Secured Parties or the Junior Secured Parties to perfect its security
interests in the Junior Collateral, or any other defect in the security interest
or obligations owing to such party, or any avoidance, invalidation or
subordination by any third party or court of competent jurisdiction of the
security interests in the Junior Collateral granted to the Senior Secured
Parties or the Junior Secured Parties, the priority and rights as between the
Senior Secured Parties and the Junior Secured Parties shall be as set forth
herein.

 

(d)                                 Agreement of Parent Holdco.  Parent Holdco
hereby agrees that it shall not grant any Lien on the Junior Collateral to any
Person except (i) the Senior Secured Parties pursuant to the Senior Loan
Documents, (ii) in respect of indebtedness qualifying as Junior Lien Debt
satisfying all of the requirements set forth in the definition of Junior Lien
Debt or (iii) as otherwise permitted under the Senior Loan Documents.  Parent
Holdco further agrees not to consent to any action of any Junior Secured Party
contrary to the terms of this Agreement.

 

(e)                                  Agreement of Junior Secured Parties.  Each
Junior Secured Party hereby agrees that other than in respect of the Junior
Collateral (which such rights in respect of the Junior Collateral shall be
subject to the terms of this Agreement), it shall have no rights, interests or
claims in respect of the Collateral.

 

(f)                                    Agreement of Intercompany Lenders.  Each
Intercompany Lender hereby agrees that (i) it shall not grant any Lien on the
Pledged Debt Collateral to any Person except the Senior Secured Parties pursuant
to the Senior Loan Documents and (ii) it shall not to consent to any action of
any Person contrary to the terms of this Agreement, in each case, except as
otherwise permitted under the Senior Loan Documents.

 

Section 3.                                            Filings and
Registrations.  Each Junior Secured Party agrees that, until payment in full in
cash of the Senior Secured Obligations then outstanding:

 

(a)                                  that UCC-1 financing statements and any
other filings or recordings (including without limitation those made in any
applicable foreign jurisdiction) filed or recorded by or on behalf of any Junior
Secured Party shall include a legend satisfactory to the Senior Collateral Agent
referencing the subordination set forth in this Agreement; and

 

(b)                                 not to allow any registration on the
International Registry (as defined in the Senior Security Agreement) of any
interest of any Junior Secured Party senior in ranking to any such registration
by or for the benefit of the Senior Secured Parties.

 

Section 4.                                            Restriction on Remedies,
Subordinated Security Agreement, Etc.  (a) So long as any Senior Obligations
shall be secured by all or any portion of the Junior Collateral and prior to the
full and final payment in cash of the Senior Obligations, no Junior Secured
Party shall (1) take any action or enforce any of its rights in respect of the
Junior Collateral, including, without limitation, any action of foreclosure or
proceeding against Parent Holdco; (2) contest, protest or object to any
foreclosure proceeding or action brought by the Senior Collateral Agent or any
other Senior Secured Party or any other exercise by the Senior Collateral Agent
or any other Senior Secured Party of any rights or remedies under any Senior
Loan Document; or (3) amend, modify or supplement those provisions of the Junior
Lien Documents in any way which

 

9

--------------------------------------------------------------------------------


 

would affect, impact or alter the priority of payments and other rights of the
Senior Secured Parties or obligations of the Junior Secured Parties hereunder.

 

(b)                                 In exercising rights and remedies with
respect to the Junior Collateral, the Senior Collateral Agent and the other
Senior Secured Parties may enforce the provisions of the Senior Security
Agreement and exercise remedies thereunder and under any other Senior Loan
Documents, all in such order and in such manner as they may determine in the
exercise of their sole judgment.  Such exercise and enforcement shall include
the rights to sell or otherwise dispose of Junior Collateral, to incur expenses
in connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the UCC of any applicable jurisdiction. 
Subject to the terms of this Agreement, the Senior Collateral Agent and the
other Senior Secured Parties shall have the sole right to consent to any
proposed sale or other disposition of the Junior Collateral, whether by Parent
Holdco or any other Grantor, whether at private sale or pursuant to foreclosure,
bankruptcy or other judicial or non judicial proceedings, and upon any such sale
or other disposition, any Lien created for the benefit of any Junior Secured
Party by any Junior Lien Document shall be automatically extinguished and
discharged.

 

(c)                                  Each Junior Secured Party agrees that it
shall not interfere with, seek to enjoin, or invoke or utilize any provision of
any document, law or equitable principle, which might prevent, delay or impede
the enforcement (in the sole and exclusive discretion of the Senior Collateral
Agent and the other Senior Secured Parties) of the rights of the Senior
Collateral Agent and the other Senior Secured Parties under the Senior Loan
Documents (including under the Senior Security Agreement with respect to Junior
Collateral), including to pursue foreclosure or to seek to lift the automatic
stay or its equivalent in any insolvency proceeding involving Parent Holdco or
any other Grantor.  The Junior Secured Parties agree that none of the Junior
Secured Parties will commence, or join with any creditor other than the Senior
Collateral Agent and the Senior Secured Parties in commencing, any enforcement,
collection, execution, levy or foreclosure proceeding with respect to the Junior
Collateral or proceeds of Junior Collateral.  Upon request by the Senior
Collateral Agent, the Junior Secured Parties will, at the expense of the
relevant Grantors, join in enforcement, collection, execution, levy or
foreclosure proceedings and otherwise cooperate fully in the maintenance of such
proceedings by the Senior Collateral Agent, including by executing and
delivering all such consents, pleadings, releases and other documents and
instruments as the Senior Collateral Agent may reasonably request in connection
therewith, it being understood that the conduct of such proceedings shall at all
times be under the exclusive control of the Senior Collateral Agent.

 

(d)                                 Nothing in this Agreement shall impose any
duty, responsibility or obligation upon the Senior Collateral Agent or the other
Senior Secured Parties with respect to the Junior Collateral, Parent Holdco, any
other Grantor or with respect to amounts owed to any Junior Lender or other
Junior Lien Secured Party.  All rights and interests of, the Senior Collateral
Agent and the other Senior Secured Parties, and all agreements and obligations
of the Junior Lenders and other Junior Lien Secured Parties, under this
Agreement shall remain in full force and effect irrespective of any
circumstance, which might constitute a defense available to, or a discharge of,
the Junior Lenders and other Junior Lien Secured Parties, Parent Holdco or any
Grantor in respect of any of the Senior Obligations or in respect of this
Agreement.

 

10

--------------------------------------------------------------------------------

 

(e)                                  This Agreement shall continue to be
effective or shall be reinstated, as the case may be, if at any time any lien or
security interest asserted by the Senior Collateral Agent or any other Senior
Secured Party is avoided or payment on or in respect of any of the Senior
Obligations shall be rescinded or must otherwise be returned or disgorged by the
Senior Collateral Agent or the other Senior Secured Parties upon the insolvency,
bankruptcy, reorganization of Parent Holdco or any other Grantor or otherwise,
all as though such payment had not been made and any payments received in
respect of the Junior Lien Obligations or from the Junior Collateral or proceeds
of the Junior Collateral will remain subject to the requirements of this
Agreement that they be paid over to the Senior Secured Parties to the extent of
the payments so returned or disgorged and any remedial action taken in respect
of the Junior Lien Obligations or from the Junior Collateral or proceeds of the
Junior Collateral shall be discontinued and, to the extent possible, shall be
rescinded until the Senior Obligations shall again have been paid in full in
cash.

 

(f)                                    Prior to the full and final payment in
cash of the Senior Obligations, each Junior Secured Party agrees to provide such
further assurances as may be reasonably requested by the Senior Collateral Agent
or any other Senior Secured Party to carry out effectively the terms hereof.

 

(g)                                 Each Junior Lien Representative agrees that
upon the occurrence of a Junior Event of Default, the applicable Junior Lien
Representative shall promptly provide written notice thereof to the Senior
Collateral Agent and the Senior Administrative Agent.

 

(h)                                 The rights of the Senior Collateral Agent
and the other Senior Secured Parties with respect to the Junior Collateral
include the right to release any or all of the Junior Collateral from the Lien
of any Senior Loan Document or Junior Lien Document for any reason, including in
connection with the sale or other disposition of such Junior Collateral,
notwithstanding that the net proceeds of any such sale may not be used to
permanently prepay any Senior Obligations or Junior Lien Obligations.  If the
Senior Collateral Agent or the other Senior Secured Parties shall determine that
the release of any Lien created for the benefit of any Junior Secured Parties by
any Junior Lien Document on such Junior Collateral is necessary or advisable in
connection with the payment of the Senior Obligations, the applicable Junior
Secured Parties shall execute such other release documents and instruments and
shall take such further actions as the Senior Collateral Agent or the other
Senior Secured Parties shall request.  Each Junior Secured Party hereby
irrevocably constitutes and appoints the Senior Collateral Agent and any officer
or agent of the Senior Collateral Agent, with full power of substitution and for
so long as any Senior Obligations remain outstanding, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
instead of the Junior Lien Representative and in the name of the Junior Lien
Representative or in the Senior Collateral Agent’s own name, from time to time
in the Senior Collateral Agent’s discretion, for the purpose of carrying out the
terms of this paragraph, to take any and all appropriate action and to execute
any and all documents and instruments, which may be necessary or desirable to
accomplish the purposes of this paragraph and for application of proceeds
pursuant to the priority of payments, including any financing statements,
endorsements, assignments or other instruments of transfer or release.  Each
Junior Secured Party hereby ratifies all that said attorneys shall lawfully do
or cause to be done pursuant to the power of attorney granted in this paragraph.

 

11

--------------------------------------------------------------------------------


 

(i)                                     Prior to the full and final payment in
cash of the Senior Obligations, if a Junior Event of Default occurs, no Junior
Secured Party shall exercise or consent to, direct or cause the exercise of any
right, remedy or power in respect thereof under the applicable Junior Lien
Documents or applicable law (including, without limitation, the acceleration of
any Junior Debt), regardless of whether any such right, remedy or power affects
the Junior Collateral, until the end the passage of a period of 180 days (the
“Standstill Period”) from the date of delivery of a notice in writing to the
Senior Collateral Agent by such Junior Secured Party of its intention to
exercise or consent to, direct or cause the exercise of such rights, remedies or
powers, which notice may only be delivered following the occurrence of and
during the continuation of a Junior Event of Default and must specify such
Junior Event of Default; provided, however, that notwithstanding the foregoing,
in no event shall any Junior Secured Party exercise or consent to, direct or
cause the exercise of (or continue to exercise or consent to, direct or cause
the exercise of) any such rights, remedies or powers if, notwithstanding the
expiration of the Standstill Period, (a) any Senior Secured Party shall have
commenced and be diligently pursuing the exercise of any of its rights and
remedies resulting from the occurrence of such Junior Event of Default (prompt
notice of such exercise to be given to the Junior Lien Representatives) or
(b) an Insolvency Event shall have occurred and be continuing; provided further
that nothing in this clause (i) shall affect any obligations of the Junior
Secured Parties pursuant to any other provision of this Agreement (including,
without limitation, their undertaking to not foreclose on or take any other
action to exercise remedies with respect to the Junior Collateral prior to the
full and final payment in cash of the Senior Obligations).

 

Section 5.                                            Terms of Subordination of
Junior Lien Obligations.  The Junior Lien Obligations shall be subordinate and
junior in right of payment to the Senior Obligations to the extent and in the
manner hereinafter set forth:

 

(a)                                  Upon the occurrence and during the
continuance of a Senior Event of Default, each Junior Secured Party hereby
authorizes and empowers the Senior Collateral Agent acting on behalf of the
Senior Secured Parties and, subject to the terms and conditions hereof, to
demand, sue for, collect and receive every payment or distribution made on or in
respect of the Junior Lien Obligations, and to file claims and take such other
proceedings, in the name of the holders of the Junior Lien Obligations, as the
Senior Secured Parties or the Senior Collateral Agent acting on their behalf may
deem necessary or advisable for the enforcement of the provisions hereof.  Each
Junior Secured Party further agrees duly and promptly to take such action as may
be requested by the Senior Secured Parties or the Senior Collateral Agent acting
on their behalf to collect the indebtedness evidenced by any note issued under
the Junior Lien Documents or otherwise owing to it under the Junior Lien
Documents and/or to file appropriate proofs of claim in respect to such
indebtedness, and to execute and deliver to the Senior Secured Parties or the
Senior Collateral Agent acting on their behalf on demand such powers of
attorney, proofs of claim, assignments of claim or proofs of claim (but in any
such case without any recourse, representation or warranty), or other
instruments as may be requested by the Senior Secured Parties or the Senior
Collateral Agent acting on their behalf to enforce any and all claims upon or
with respect to or otherwise owing to it under the Junior Lien Documents.

 

(b)                                 Upon the occurrence and during the
continuance of a Senior Event of Default, the Senior Secured Parties or the
Senior Collateral Agent acting on their behalf may, at any time and from time to
time, without the consent of or notice to any Junior Secured Parties,

 

12

--------------------------------------------------------------------------------


 

without incurring responsibility to such holders and without impairing or
releasing any of the rights of the Senior Secured Parties, or any of the
obligations of Junior Secured Parties hereunder:

 

(i)                                     subject to the terms hereof and the Loan
Documents, sell, exchange, release or otherwise deal with all or any part of any
property by whomsoever mortgaged or pledged to secure, or howsoever securing,
the Senior Obligations for application as provided in Section 2(b) hereof;

 

(ii)                                  except as otherwise expressly provided in
this Agreement or the Loan Documents, exercise or refrain from exercising any
rights against Parent Holdco, any other Grantor or any other Person; and

 

(iii)                               apply any sums, by whomsoever paid or
however realized, as provided in Section 2(b) hereof.

 

(c)                                  All payments or distributions upon or with
respect to the Junior Collateral or proceeds of Junior Collateral that are
received by any Junior Secured Party contrary to the provisions of this
Agreement shall be received for the benefit of the Senior Secured Parties, shall
be segregated from other funds and property held by the Junior Secured Parties
in trust for the Senior Secured Parties and shall be forthwith paid over to the
Senior Collateral Agent in the same form as so received (with any necessary
endorsement) to be applied (in the case of cash) to or held as collateral (in
the case of non-cash property or securities) for the payment or prepayment of
the Senior Obligations owed to the Senior Secured Parties in accordance with the
terms hereof.

 

(d)                                 Each Junior Secured Party agrees that it may
not commence any action or proceeding against Parent Holdco, any other Grantor
or any other Person obligated in respect of any Junior Lien Documents in respect
of the Junior Collateral to recover all or any part of any sum owing to it under
any Junior Lien Document or join with any creditor, unless the Senior Secured
Parties or the Senior Collateral Agent shall also join in bringing any such
action or proceeding or the Senior Secured Parties otherwise consent.

 

(e)                                  No payment or distribution of assets to
which any holder of the Junior Lien Obligations would have been entitled except
for the provisions of this Section 5 or Section 2 hereof, as applicable, and
which shall have been received by the Senior Secured Parties shall, as between
Parent Holdco or other obligor thereon, its creditors, and the holder of the
Junior Lien Obligations, be deemed to be a payment by Parent Holdco or such
other obligor to the holders of the Junior Lien Obligations for or on account of
the Junior Lien Obligations, and from and after the payment in full of all
Senior Obligations and all other amounts owing to the holders thereof under the
Senior Loan Documents, the holders of the Junior Lien Obligations shall be
subrogated to the then or thereafter existing rights of the Senior Secured
Parties to receive payments or distributions of assets of Parent Holdco or such
other obligor made on or in respect of the Senior Obligations or such other
amounts until the principal of, and interest on, the Junior Lien Obligations and
all other amounts owing to the holders thereof under the Junior Lien Documents
shall be paid in full in cash.  The Junior Secured Parties agree that no payment
or distributions to the Senior Secured Parties pursuant to the provisions of
this Agreement shall entitle any Junior Secured Party to exercise any rights of
subrogation in respect thereof until no Senior Loans are

 

13

--------------------------------------------------------------------------------


 

outstanding and all Senior Secured Obligations owed to the Senior Secured
Parties shall have been paid in full.

 

(f)                                    The provisions of this Section 5 and
Sections 2 and 4 are solely for the purpose of defining the relative rights of
the Senior Secured Parties on the one hand, and the holders of the Junior Lien
Obligations on the other hand, and nothing herein shall impair the obligation of
Parent Holdco, which is unconditional and absolute, to pay to the holders of the
Junior Lien Obligations, subject to the terms hereof, all amounts payable
hereunder and under the other Junior Lien Documents in accordance with the terms
and the provisions thereof.

 

(g)                                 The Senior Collateral Agent is hereby
authorized to demand specific performance of this Agreement at any time when any
of the Junior Secured Parties shall have failed to comply with any of the
provisions of this Agreement applicable to them.  The Junior Secured Parties
hereby irrevocably waive any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance.

 

Section 6.                                            Terms of Subordination of
Intercompany Debt Obligations.  The Intercompany Debt Obligations shall be
subordinate and junior in right of payment to the full and prior payment in cash
of the Senior Obligations and the Junior Lien Obligations to the extent and in
the manner hereinafter set forth:

 

(a)                                  Upon the occurrence and during the
continuance of either (x) an Enforcement Event or (y) a Junior Event of Default
and the acceleration of the Junior Lien Debt (and for so long as such
acceleration has not been rescinded) (i) each Intercompany Lender hereby
authorizes and empowers the Controlling Representative acting on behalf of the
Controlling Parties and, subject to the terms and conditions hereof, to demand,
sue for, collect and receive every payment or distribution made on or in respect
of the Intercompany Debt Obligations, and to file claims and take such other
proceedings, in the name of the holders of the Intercompany Debt Obligations, as
the Controlling Parties or the Controlling Representative acting on their behalf
may deem necessary or advisable for the enforcement of the provisions hereof and
(ii) each Intercompany Lender further agrees duly and promptly to take such
action as may be requested by the Controlling Parties or the Controlling
Representative acting on their behalf to collect the indebtedness evidenced by
any note issued under the Intercompany Debt Documents or otherwise owing to it
under the Intercompany Debt Documents and/or to file appropriate proofs of claim
in respect to such indebtedness, and to execute and deliver to the Controlling
Parties or the Controlling Representative acting on their behalf on demand such
powers of attorney, proofs of claim, assignments of claim or proofs of claim
(but in any such case without any recourse, representation or warranty), or
other instruments as may be requested by the Controlling Parties or the
Controlling Representative acting on their behalf to enforce any and all claims
upon or with respect to or otherwise owing to it under the Intercompany Debt
Documents.

 

(b)                                 Upon the occurrence and during the
continuance of either (x) an Enforcement Event or (y) a Junior Event of Default
and the acceleration of the Junior Lien Debt (and for so long as such
acceleration has not been rescinded), the Controlling Parties or the Controlling
Representative acting on their behalf may, at any time and from time to time,
without the consent of or notice to any Intercompany Lenders, without incurring
responsibility to

 

14

--------------------------------------------------------------------------------


 

such holders and without impairing or releasing any of the rights of the
Controlling Parties, or any of the obligations of Intercompany Lenders
hereunder:

 

(i)                                     subject to the terms hereof and the
other Loan Documents and the Controlling Loan Documents, sell, exchange, release
or otherwise deal with all or any part of any property by whomsoever mortgaged
or pledged to secure, or howsoever securing, the Controlling Obligations for
application as provided in the Controlling Loan Documents;

 

(ii)                                  except as otherwise expressly provided in
this Agreement and the other Loan Documents or the Controlling Loan Documents,
exercise or refrain from exercising any rights against any Intercompany Lender
or any other Person; and

 

(iii)                               apply any sums, by whomsoever paid or
however realized, as provided in the Controlling Loan Documents.

 

(c)                                  Upon the occurrence and during the
continuance of either (x) an Enforcement Event or (y) a Junior Event of Default
and the acceleration of the Junior Lien Debt (and for so long as such
acceleration has not been rescinded), all payments or distributions upon or with
respect to the Intercompany Debt Obligations or proceeds of the Intercompany
Debt Obligations that are received by any Intercompany Lender contrary to the
provisions of this Agreement shall be received for the benefit of the
Controlling Parties, shall be segregated from other funds and property held by
the Controlling Parties in trust for the Controlling Parties and shall be
forthwith paid over to the Controlling Representative in the same form as so
received (with any necessary endorsement) to be applied (in the case of cash) to
or held as collateral (in the case of non-cash property or securities) for the
payment or prepayment of the Senior Obligations (and, if applicable, the Junior
Lien Obligations) owed to the Controlling Parties in accordance with the terms
hereof.  For the avoidance of doubt, so long as neither (x) a Senior Event of
Default nor (y) a Junior Event of Default and the acceleration of the Junior
Lien Debt has occurred and is continuing, each Intercompany Lender may receive
(free and clear of any Lien) payments in respect of Intercompany Debt
Obligations and the Transaction Parties may make payments in respect thereof.

 

(d)                                 Upon the occurrence and during the
continuance of either (x) an Enforcement Event or (y) a Junior Event of Default
and the acceleration of the Junior Lien Debt (and for so long as such
acceleration has not been rescinded) (i) no payment, prepayment or redemption
(including any payment that may be payable by reason of any other indebtedness
of any Transaction Party being subordinated to payment of the Intercompany Debt
Obligations) shall be made by or on behalf of any Transaction Party for or on
account of any Intercompany Debt Obligations, and the Intercompany Lenders shall
not take or receive from any Transaction Party, directly or indirectly, in cash,
other property, or any rights or by set-off or in any other manner, including
from or by way of collateral or otherwise, payment of all or any of the
Intercompany Debt Obligations, unless and until each of the Senior Obligations
and the Junior Lien Obligations shall have been indefeasibly paid in full and
(ii) any payment or distribution of any kind (whether in cash, property or
securities) that otherwise would be payable or deliverable upon or with respect
to the Intercompany Debt Obligations shall be paid or delivered directly to the
Controlling Representative for application (in the case of cash) to, or as
collateral (in the case

 

15

--------------------------------------------------------------------------------


 

of non-cash property or securities) for the payment or prepayment of the Senior
Obligations (or, if the then Controlling Parties are the Junior Secured Parties,
the Junior Lien Obligations) until the Senior Obligations (or, if the then
Controlling Parties are the Junior Secured Parties, the Junior Lien Obligations)
shall have been indefeasibly paid in full.

 

(e)                                  Each Intercompany Lender agrees that it may
not commence any action or proceeding against any Transaction Party or any other
Person obligated in respect of any Intercompany Debt Documents in respect of the
Pledged Debt Collateral or the Intercompany Debt Obligations to recover all or
any part of any sum owing to it under any Intercompany Debt Document or join
with any creditor, unless the Controlling Parties or the Controlling
Representative shall also join in bringing any such action or proceeding or the
Controlling Parties otherwise consent.

 

(f)                                    No payment or distribution of assets to
which any holder of the Intercompany Debt Obligations would have been entitled
except for the provisions of this Section 6, and which shall have been received
by the Controlling Parties shall, as between any Transaction Party or other
obligor thereon, its creditors, and the holder of the Intercompany Debt
Obligations, be deemed to be a payment by the relevant Transaction Party or such
other obligor to the holders of the Intercompany Debt Obligations for or on
account of the Intercompany Debt Obligations, and from and after the payment in
full of all Senior Obligations and all other amounts owing to the holders
thereof under the Senior Loan Documents and all Junior Lien Obligations and all
other amounts owing to the holders thereof under the Junior Lien Documents, the
holders of the Intercompany Debt Obligations shall be subrogated to the then or
thereafter existing rights of the Senior Secured Parties or the Junior Secured
Parties, as the case may be, to receive payments or distributions of assets of
Parent Holdco or such other obligor made on or in respect of the Senior
Obligations or such other amounts until the principal of, and interest on, the
Intercompany Debt Obligations and all other amounts owing to the holders thereof
under the Intercompany Debt Documents shall be paid in full in cash.  The
Intercompany Lenders agree that no payment or distributions to the Senior
Secured Parties or the Junior Secured Parties pursuant to the provisions of this
Agreement shall entitle any Intercompany Lender to exercise any rights of
subrogation in respect thereof until (i) no Senior Loans are outstanding and all
Senior Obligations owed to the Senior Secured Parties shall have been paid in
full and (ii) no Junior Lien Debt is outstanding and all Junior Lien Obligations
owed to the Junior Secured Parties shall have been paid in full.

 

(g)                                 The provisions of this Section 6 and
Section 4 are solely for the purpose of defining the relative rights of the
Senior Secured Parties and the Junior Secured Parties on the one hand, and the
holders of the Intercompany Debt Obligations on the other hand, and nothing
herein shall impair the obligation of the relevant Transaction Party, which is
unconditional and absolute, to pay to the holders of the Intercompany Debt
Obligations, subject to the terms hereof, all amounts payable hereunder and
under the other Intercompany Debt Documents in accordance with the terms and the
provisions thereof.

 

(h)                                 The Controlling Representative is hereby
authorized to demand specific performance of this Agreement at any time when any
of the Intercompany Lenders shall have failed to comply with any of the
provisions of this Agreement applicable to them.  The

 

16

--------------------------------------------------------------------------------


 

Intercompany Lenders hereby irrevocably waive any defense based on the adequacy
of a remedy at law that might be asserted as a bar to such remedy of specific
performance.

 

(i)                                     Each Intercompany Lender shall cause the
Intercompany Debt Obligations to be evidenced by an instrument endorsed with the
following legend:

 

“THE INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO THE PRIOR
PAYMENT IN FULL OF THE SENIOR OBLIGATIONS AND THE JUNIOR LIEN OBLIGATIONS (EACH
AS DEFINED IN THE INTERCREDITOR AGREEMENT HEREINAFTER REFERRED TO) PURSUANT TO,
AND TO THE EXTENT PROVIDED IN, THE INTERCREDITOR AGREEMENT DATED AS OF FEBRUARY
      , 2012, AS THE SAME MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME, AMONG INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”) FLYING
FORTRESS FINANCING INC., FLYING FORTRESS INC., FLYING FORTRESS US LEASING INC.,
FLYING FORTRESS IRELAND LEASING LIMITED, AND BANK OF AMERICA, N.A., AS THE
SENIOR COLLATERAL AGENT AND THE JUNIOR LIEN REPRESENTATIVES (AS DEFINED IN THE
INTERCREDITOR AGREEMENT) FROM TIME TO TIME PARTY THERETO.”

 

(j)                                     Each Intercompany Lender shall further
mark its books of account in such a manner as shall be effective to give proper
notice of the effect of this Agreement.

 

Section 7.                                            Amendments.  This
Agreement may be amended only upon execution and delivery of an amendment or
supplement hereto executed by the Senior Collateral Agent, each Junior Lien
Representative then a party hereto, ILFC, Parent Holdco, the Borrower and each
Subsidiary Holdco.

 

Section 8.                                            Negative Covenants of
Junior Secured Parties.  So long as any Senior Obligations shall be secured by
the Collateral and prior to the full and final payment in cash of the Senior
Obligations, no Junior Secured Party shall, without the prior written consent of
the Senior Collateral Agent:

 

(a)                                  sell, assign or otherwise transfer, in
whole or in part, the Junior Lien Obligations or any interest therein to any
other Person (other than to an Affiliate of such Junior Secured Party that
agrees to be bound to the provisions of this Agreement or an Intercompany
Lender) (as used in this Section 8, a “Transferee”) or create, incur or suffer
to exist any security interest, lien, charge or other encumbrance whatsoever
upon the Junior Lien Obligations (except a Permitted Lien) in favor of any
Transferee unless (i) such action is made expressly subject to this Agreement
and (ii) the Transferee expressly acknowledges in writing the subordination
provided for herein and agrees to be bound by all the terms hereof;

 

(b)                                 permit the Junior Lien Documents to be
amended, modified or otherwise supplemented in any respect, in each case,
without the express prior written consent of the Senior Collateral Agent, if the
effect of any such amendment, modification or supplement is to (i) accelerate
the scheduled dates upon which payments of principal or interest on the Junior
Obligations are due to a date that is earlier than the Maturity Date (as defined
in the Senior Loan

 

17

--------------------------------------------------------------------------------


 

Agreement) or such that the weighted average maturity dates of all Junior Lien
Obligations is earlier than the Maturity Date; (ii) purport to grant a security
interest in the Junior Collateral that is pari passu with or senior to the Lien
on such Junior Collateral granted under the Senior Loan Documents, or senior to
the Lien on such Junior Collateral granted under any other Junior Lien
Documents; (iii) contradict any rights of the Senior Secured Parties or
obligations of the Junior Secured Parties hereunder; or (iv) sell, assign,
pledge, encumber or otherwise dispose of any of their rights in the Junior
Collateral as such or in proceeds of Junior Collateral as such, without the
prior written consent of the Senior Collateral Agent (without limiting the right
of any Junior Secured Party to transfer any Secured Obligation owed to it); and

 

(c)                                  commence, or join with any creditors other
than the Senior Secured Parties and the Senior Collateral Agent in commencing,
any Insolvency Event, or prosecute in the case of any Insolvency Event any
motion for adequate protection (or any comparable request for relief) based upon
their interest in the Junior Collateral under the Junior Lien Documents.

 

Section 9.                                            Negative Covenants of
Intercompany Lenders.  So long as any Senior Obligations shall be secured by the
Pledged Debt Collateral and prior to the full and final payment in cash of the
Senior Obligations and the Junior Lien Obligations, no Intercompany Lender
shall, without the prior written consent of the Controlling Representative:

 

(a)                                  sell, assign or otherwise transfer, in
whole or in part, the Intercompany Debt Obligations or any interest therein to
any other Person (other than to an Affiliate of such Intercompany Lender that
agrees to be bound to the provisions of this Agreement or an Intercompany
Lender, a “Transferee”) (as used in this Section 9, a “Transferee”) or create,
incur or suffer to exist any security interest, lien, charge or other
encumbrance whatsoever upon the Intercompany Debt Obligations in favor of any
Transferee unless (i) such action is made expressly subject to this Agreement,
(ii) the Transferee expressly acknowledges in writing the subordination provided
for herein and agrees to be bound by all the terms hereof and (iii) the
Transferee is an Affiliate of the Intercompany Lender on the date of transfer;

 

(b)                                 permit the Intercompany Debt Documents to be
amended, modified or otherwise supplemented in any respect, in each case,
without the express prior written consent of the Controlling Representative, if
the effect of any such amendment, modification or supplement is to (i) purport
to grant a security interest in the Pledged Debt Collateral or (ii) contest any
rights of the Senior Secured Parties or the Junior Secured Parties or
obligations of the Intercompany Lenders hereunder; and

 

(c)                                  commence, or join with any creditors other
than the Controlling Parties and the Controlling Representative in commencing,
any involuntary Insolvency Event against any Transaction Party for which such
Intercompany Lender holds Intercompany Debt Obligations, or prosecute in the
case of any Insolvency Event any motion for adequate protection (or any
comparable request for relief) based solely upon their interest in the
Intercompany Debt Obligations under the Intercompany Debt Documents.

 

18

--------------------------------------------------------------------------------


 

Section 10.                                      Miscellaneous.

 

(a)                                  Jurisdiction; Consent to Service of
Process.  (i) To the extent permitted by applicable law, each party hereto, each
Intercompany Lender and each Junior Secured Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court.  Each of the parties hereto, each Intercompany Lender and each
Junior Secured Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that any Person may otherwise have to bring any
action or proceeding relating to this Agreement, the Senior Loan Documents, the
Junior Lien Documents or the Intercompany Debt Documents against Parent Holdco,
any other Intercompany Lender or any other Grantor or any of their properties in
the courts of any jurisdiction.

 

(ii)                                  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or federal court described
above.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(iii)                               Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 8(d).  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

(b)                                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

19

--------------------------------------------------------------------------------


 

(c)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(d)                                 Notices and Communications.  Except in the
case of notices and other communications expressly permitted to be given by
telephone, all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or electronic mail as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

If to ILFC, Parent Holdco, the Borrower, CA Subsidiary Holdco or Irish
Subsidiary Holdco to:

 

International Lease Finance Corporation

10250 Constellation Blvd., Suite 3400

Los Angeles, CA 90067

Attention:

Treasurer with a copy to the General Counsel

Electronic mail:

legalnotices@ilfc.com

Facsimile No.

(310) 788-1990

 

If to the Senior Collateral Agent, to:

 

Bank of America, NA.

1455 Market Street, 5th Floor

CA5-701-05-19

San Francisco, CA 94103

Attention:

Robert Rittelmeyer;

Electronic mail:

robert.j.rittelmeyer@baml.com

Facsimile No.

(415) 503-5099

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Section 10(d).  Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by telecopier or electronic mail shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient)

 

(e)                                  Waiver of Marshalling and Similar Rights;
Waiver Under UCC.  (i) Each of the Junior Secured Parties waives, to the fullest
extent permitted by applicable law, any requirement regarding, and agrees not to
demand, request, plead or otherwise claim the benefit of, any marshalling,
appraisement, valuation or other similar right with respect to the Junior
Collateral that may otherwise be available under applicable law or any other
similar rights a junior creditor or junior secured creditor may have under
applicable law, as against any Senior Secured Party (in their capacity as
priority lienholders).

 

20

--------------------------------------------------------------------------------

 

(ii)           The Junior Secured Parties hereby waive, to the fullest extent
permitted by law, any right under Section 9-615 of the UCC to application of the
proceeds of disposition (other than as contemplated by this Agreement), any
right to notice and objection under Section 9-620 of the UCC and promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Senior Secured Obligations, the Junior Secured Obligations and this Agreement
and any requirement that the Senior Collateral Agent protect, secure, perfect or
insure any security interest or lien hereunder or otherwise or any Junior
Collateral or any other property subject thereto or exhaust any right or take
any action against the Grantors or any other person or entity or any Junior
Collateral or any other collateral.

 

(f)            Enforcement.  Each of the Intercompany Lenders and each of the
Junior Secured Parties agrees that this Agreement shall be enforceable against
it and the other Intercompany Lenders and the other Junior Secured Parties,
respectively, under all circumstances, including in any proceeding relating to
an Insolvency Event.

 

(g)           Obligations of Junior Secured Parties Not Affected.  All rights
and interests of the Senior Collateral Agent and the other Senior Secured
Parties hereunder and under any other Senior Loan Document, and all agreements
and obligations of the Junior Secured Parties under this Agreement and any
Junior Lien Document to any Senior Secured Party, shall remain in full force and
effect irrespective of:

 

(i)            any lack of validity or enforceability of any Senior Loan
Document, Junior Lien Document, Assigned Document or any other agreement or
instrument relating thereto;

 

(ii)           any change in the time, manner or place of payment of, the
security for, or in any other term of, all or any of the Senior Secured
Obligations and Junior Secured Obligations, or any other amendment or waiver of
or any consent to any departure from any Senior Loan Document, Junior Lien
Document, Assigned Document or any other agreement or instrument relating
thereto;

 

(iii)          any taking, exchange, release or non-perfection of the Junior
Collateral or any other collateral, or taking, release or amendment or waiver of
or consent to departure from any guaranty, for all or any of the Senior Secured
Obligations and Junior Secured Obligations;

 

(iv)          any manner of application of Junior Collateral, or proceeds
thereof, to all or any of the Senior Secured Obligations and Junior Secured
Obligations, or any manner of sale or other disposition of any Junior Collateral
for all or any of the Senior Secured Obligations and Junior Secured Obligations
or any other assets of the Grantors;

 

(v)           any change, restructuring or termination of the corporate
structure or existence of any Grantor; or

 

21

--------------------------------------------------------------------------------


 

(vi)          any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Junior Secured Parties, a subordinated
creditor or a secured subordinated creditor or a Person deemed to be a surety.

 

This Agreement shall continue to be effective or shall be revived or reinstated,
as the case may be, if at any time any payment of any of the Senior Secured
Obligations owed to any Senior Secured Party is rescinded or must otherwise be
returned by any Senior Secured Party upon the insolvency, bankruptcy or
reorganization of any Grantor, or otherwise, all as though such payment had not
been made.

 

(h)           Obligations of Intercompany Lenders Not Affected.  All rights and
interests of the Senior Collateral Agent and the other Senior Secured Parties
hereunder and under any other Senior Loan Document and the Junior Lien
Representatives and the other Junior Secured Parties hereunder and under any
other Junior Lien Document, and all agreements and obligations of the
Intercompany Lenders under this Agreement and any Intercompany Debt Document to
any Senior Secured Party or any Junior Secured Party, shall remain in full force
and effect irrespective of:

 

(i)            any lack of validity or enforceability of any Senior Loan
Document, Junior Lien Document, Assigned Document, Intercompany Debt Document or
any other agreement or instrument relating thereto;

 

(ii)           any change in the time, manner or place of payment of, the
security for, or in any other term of, all or any of the Senior Secured
Obligations, the Junior Secured Obligations, the Intercompany Debt Obligations,
or any other amendment or waiver of or any consent to any departure from any
Senior Loan Document, Junior Lien Document, Assigned Document, Intercompany Debt
Document or any other agreement or instrument relating thereto;

 

(iii)          any taking, exchange, release or non-perfection of the Junior
Collateral, Pledged Debt Collateral or any other collateral, or taking, release
or amendment or waiver of or consent to departure from any guaranty, for all or
any of the Senior Secured Obligations, the Junior Secured Obligations or the
Intercompany Debt Obligations;

 

(iv)          any manner of application of Pledged Debt Collateral, or proceeds
thereof, to all or any of the Senior Secured Obligations, or any manner of sale
or other disposition of any Pledged Debt Collateral for all or any of the Senior
Secured Obligations or any other assets of the Grantors;

 

(v)           any change, restructuring or termination of the corporate
structure or existence of any Grantor; or

 

(vi)          any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Intercompany Lenders, a subordinated
creditor or a secured subordinated creditor or a Person deemed to be a surety.

 

22

--------------------------------------------------------------------------------


 

This Agreement shall continue to be effective or shall be revived or reinstated,
as the case may be, if at any time any payment of any of the Senior Secured
Obligations owed to any Senior Secured Party is rescinded or must otherwise be
returned by any Senior Secured Party upon the insolvency, bankruptcy or
reorganization of any Grantor, or otherwise, all as though such payment had not
been made.

 

(i)            Benefit of Agreement.  This Agreement shall be binding upon, and
inure to the benefit of, and be enforceable by, the parties hereto and thereto
and their respective successors, permitted assigns and transferees.

 

(j)            Further Assurances.  Each of (x) the Junior Secured Parties
shall, at the expense of the relevant Grantors, at any time and from time to
time promptly execute and deliver all further instruments and documents, and
take all further action, that the Senior Collateral Agent may reasonably
request, in order to protect any right or interest granted or purported to be
granted hereby or to enable the Senior Collateral Agent to exercise and enforce
its rights and remedies hereunder and (y) the Intercompany Lenders shall, at the
expense of the relevant Grantors or the relevant Junior Secured Parties, as
applicable, at any time and from time to time promptly execute and deliver all
further instruments and documents, and take all further action, that the Senior
Collateral Agent or any Junior Lien Representative, as applicable, may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable the Senior Collateral Agent or any
Junior Lien Representative, respectively, to exercise and enforce its rights and
remedies hereunder.

 

(k)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the Senior
Loan Documents, the Junior Lien Documents and the Intercompany Debt Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
will be effective as delivery of a manually executed counterpart of this
Agreement.

 

(l)            Severability.  If any provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of this Agreement
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Controlling Parties in order to carry out
the intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.

 

(m)          Senior Collateral Agent.  The Senior Collateral Agent’s actions
pursuant hereto are solely in its capacity as Senior Collateral Agent under the
Senior Loan Documents, and are subject to the provisions of Article V and VII of
the Senior Security Agreement and Article 8 and Section 9.16 of the Senior Loan
Agreement.  The Senior Collateral Agent shall have no obligations with respect
to any Junior Secured Party or Junior Lien other than to

 

23

--------------------------------------------------------------------------------


 

distribute funds in accordance with Section 2(b).  The Senior Collateral Agent
shall have no obligations under this Agreement with respect to any Intercompany
Lender other than as provided in the Senior Loan Documents and other than to
distribute funds as provided therein.  In no event will the Senior Collateral
Agent or any Senior Secured Party be liable whatsoever for any act or omission
on the part of Parent Holdco, any Junior Secured Party hereunder or any
Intercompany Lender.

 

[Remainder of Page Intentionally Left Blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the day and year first above
written.

 

 

BANK OF AMERICA, N.A., as Senior Collateral

 

 

Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

INTERNATIONAL LEASE FINANCE

 

 

CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

FLYING FORTRESS FINANCING INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

FLYING FORTRESS IRELAND LEASING

 

 

LIMITED

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

FLYING FORTRESS US LEASING INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page — Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF JUNIOR LIEN DESIGNATION

 

Reference is made to the Intercreditor Agreement, dated as of February 23, 2012
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Intercreditor Agreement”), among International
Lease Finance Corporation, Flying Fortress Financing Inc. (“Parent Holdco”),
Flying Fortress Inc., Flying Fortress US Leasing Inc., Flying Fortress Ireland
Leasing Limited, Bank of America, N.A., as the Senior Collateral Agent, and the
Junior Lien Representatives from time to time party thereto.  Capitalized terms
used but not otherwise defined herein shall have the meaning set forth in the
Intercreditor Agreement.  This Junior Lien Designation is being executed and
delivered in order to designate additional secured debt as Junior Lien Debt
entitled to the benefit of a mortgage on the Junior Collateral.

 

The undersigned, the duly appointed [specify title] of Parent Holdco hereby
certifies on behalf of Parent Holdco that:

 

(a)           Parent Holdco intends to incur additional indebtedness
(“Additional Secured Debt”) which has been designated as Junior Lien Debt for
purposes of the Loan Documents;

 

(b)           the requirements in the definition of “Junior Lien Debt” in the
Intercreditor Agreement have been satisfied;

 

(c)           the name and address of the Junior Lien Representative for the
Additional Secured Debt is:

 

Address:  [                                                     ]

 

Attention:  [                                                   ]

 

Telephone:  [                                                 ]

 

Facsimile:  [                                                   ]

 

Such Person is the Junior Lien Representative as [trustee, administrative agent]
under that certain [describe applicable indenture, credit agreement or other
document governing the additional secured debt] for all [“Secured Parties”] as
defined in such Junior Lien Documents.  We will notify you prior to any other
Person acting at any time or from time to time as Junior Lien Representative for
all or any portion of the Junior Lien Debt issued pursuant to such Junior Lien
Documents.

 

Parent Holdco confirms the grants of security interests in the Senior Security
Agreement and other obligations under and subject to the terms of the Senior
Loan Documents and the Junior Lien Documents and agrees that, notwithstanding
the designation of the Additional Secured Debt as Junior Lien Debt, such
security interests and other obligations are not impaired or adversely affected
in any manner whatsoever and shall continue to be in full force and effect, and

 

A-1

--------------------------------------------------------------------------------


 

Parent Holdco has caused a copy of this Junior Lien Designation and the related
Junior Lien Supplement to be delivered to each existing Junior Lien
Representative.

 

[Signature Page Follows]

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Junior Lien Designation
to be duly executed by the undersigned as
of                                          , 20      .

 

 

 

FLYING FORTRESS FINANCING INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Senior Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF JUNIOR LIEN SUPPLEMENT

 

Reference is made to the Intercreditor Agreement, dated as of February 23, 2012
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Intercreditor Agreement”), among International
Lease Finance Corporation, Flying Fortress Financing Inc. (“Parent Holdco”),
Flying Fortress Inc., Flying Fortress US Leasing Inc., Flying Fortress Ireland
Leasing Limited, Bank of America, N.A., as the Senior Collateral Agent, and the
Junior Lien Representatives from time to time party thereto.  Capitalized terms
used but not otherwise defined herein shall have the meaning set forth in the
Intercreditor Agreement.  This Junior Lien Supplement is being executed and
delivered pursuant to the Intercreditor Agreement as a condition precedent to
the debt for which the undersigned is acting as agent being entitled to the
benefits of any mortgage or other security interest in the Junior Collateral.

 

1.             Joinder.  The undersigned,                                    ,
a                        , (the “New Representative”) as [trustee,
administrative agent] under that certain [describe applicable indenture, credit
agreement or other document governing the additional secured debt] hereby agrees
to become party as a Junior Lien Representative under the Intercreditor
Agreement for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Intercreditor Agreement as fully as if the undersigned
had executed and delivered the Intercreditor Agreement as of the date thereof.

 

2.             Lien Sharing and Priority Confirmation.

 

The undersigned New Representative, on behalf of itself and each holder of
Junior Lien Obligations in respect of the Series of Junior Lien Debt for which
the undersigned is acting as Junior Lien Representative hereby agrees, for the
enforceable benefit of all holders of each existing and future Senior Loans and
Series of Junior Lien Debt, each existing and future Senior Collateral Agent,
each other Senior Secured Party, each other existing and future Junior Lien
Representative and each existing and future holder of Permitted Liens and as a
condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of any mortgage or other security interest in the
Junior Collateral:

 

(a)           all Junior Lien Obligations will be and are secured equally and
ratably by the Junior Collateral as with respect to each other, and junior to
the Senior Obligations; and

 

(b)           the New Representative on its own behalf and on behalf of each
holder of Junior Lien Obligations in respect of the Series of Junior Lien Debt
for which the undersigned is acting as Junior Lien Representative are bound by
and consent to the provisions of the Intercreditor Agreement including, without
limitation, Section 2(b) thereof setting forth the priority of payments and the
provisions setting forth the subordination of the Junior Secured Obligations to
the Senior Secured Obligations.

 

3.             Representation and Warranty.  The undersigned New Representative
represents and warrants, for the benefit of each of the Senior Secured Parties,
that the New Representative

 

B-1

--------------------------------------------------------------------------------


 

has the power and authority, including, without limitation, from the Junior
Secured Parties which it represents, to execute, deliver and perform its
obligations under this Junior Lien Supplement and the Intercreditor Agreement on
its own behalf and on behalf of each of the Junior Secured Parties which it
represents, and to make the agreements and provide the consents and waivers that
it provides herein and in the Intercreditor Agreement on behalf of the Junior
Secured Parties which it represents.  Each Junior Lender, by holding the Junior
Lien Obligations pursuant to the Junior Lien Documents, has agreed to the
provisions of this Intercreditor Agreement.

 

4.             Governing Law and Miscellaneous Provisions.  The provisions of
Section 8 of the Intercreditor Agreement will apply to this Junior Lien
Supplement as if set forth herein.

 

[Signature Page Follows]

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Junior Lien Supplement
to be executed by their respective officers or representatives as
of                                  , 20        .

 

 

 

[Insert name of New Representative]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Senior Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

B-3

--------------------------------------------------------------------------------

 

EXHIBIT I

 

FORM OF LTV CERTIFICATE

 

FLYING FORTRESS INC.

 

LTV CERTIFICATE

 

                   , 20

 

This LTV Certificate is delivered pursuant to Section 5.09(a)(vii) of that
certain Credit Agreement dated as of February 23, 2012 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), among Flying
Fortress Inc., a California corporation (the “Borrower”), International Lease
Finance Corporation, a California corporation, Flying Fortress Financing Inc., a
California corporation, Flying Fortress US Leasing Inc., a California
corporation, Flying Fortress Ireland Leasing Limited, a private limited
liability company incorporated under the laws of Ireland, the Lenders party
thereto from time to time, Bank of America, N.A., a national banking
association, as Administrative Agent and as Collateral Agent and Deutsche Bank
Securities Inc., as Syndication Agent.  Capitalized terms used and not defined
herein have the meanings given to such terms in the Credit Agreement.

 

The undersigned hereby certifies in his/her capacity as [chief financial
officer][principal accounting officer][treasurer][assistant
treasurer][controller] of the Borrower and not in his/her individual capacity,
that

 

(i)

 

The LTV Determination Date is                    , 20    ;

 

 

 

(ii)

 

The aggregate outstanding principal amount of the Loans as of such LTV
Determination Date is $[                                    ]. For the avoidance
of doubt, any payment or prepayment of the Loans on or before such LTV
Determination Date has been taken into account;

 

 

 

(iii)

 

The aggregate Appraised Value of all Pool Aircraft included in the Designated
Pool as of such LTV Determination Date is $[                                  ];

 

 

 

(iv)

 

The ratio of (ii) to (iii) is            (the “Loan-to-Value Ratio”);

 

 

 

(v)

 

The Loan-to-Value Ratio [does] [does not] exceed 63.0%;

 

 

 

(vi)

 

[The Borrower will, within [insert number of days required pursuant to
Section 5.16] following the [LTV Determination Date], prepay [all of the
Loans][a portion of the Loans in the amount of $[                        ];]

 

 

 

(vii)

 

[The Borrower will, within [insert number of days required pursuant to
Section 5.16] following the LTV Determination Date, deposit Interim Cash into
the Collateral Account in the amount of $[                        ];]

 

Exhibit I-1

--------------------------------------------------------------------------------


 

(viii)

 

[The Obligors [have transferred][will, within [insert number of days required
pursuant to Section 5.16] days following the delivery of this LTV Certificate,
transfer] to an Owner Subsidiary the following Non-Pool Aircraft:
                          ;]

 

 

 

(ix)

 

[The required Appraisals with respect to the Aircraft proposed to be added
pursuant to an LTV Cure are not yet available, so this LTV Certificate (x) has
been prepared using approximate Appraised Values estimated by ILFC in good faith
and (y) when the required Appraisals are available and not later than the
addition of such Aircraft, an updated and completed LTV Certificate with respect
to and dated as of the LTV Determination Date attaching the three Appraisals
required to be provided with respect to such Aircraft shall be delivered]. [only
include as applicable according to Section 5.09(a)(viii)]

 

 

 

(x)

 

Set forth on Annex I attached hereto is a complete list of all PS Pool Aircraft
[identifying which are Pool Aircraft and Undelivered Pool Aircraft] as of the
date hereof (which list shall replace Schedule 3.17(a) to the Credit Agreement
upon delivery of this LTV Certificate); and

 

 

 

(xi)

 

Set forth on Annex [II] attached hereto is a complete list of the Leases of all
PS Pool Aircraft as of the date hereof (which list shall replace Schedule
3.17(b) to the Credit Agreement); [only include with the LTV Certificate
delivered on every second Payment Date, beginning with the [third] Payment Date]

 

 

 

(xii)

 

Attached as Annex [III] [are three(12) Appraisals, each conducted by a Qualified
Appraiser, of] / [is a description of the approximate Appraised Values estimated
in good faith by ILFC with respect to], any Aircraft added (or being proposed to
be added pursuant to an LTV Cure) to the Designated Pool since the [Effective
Date] [immediately preceding LTV Determination Date.

 

IN WITNESS WHEREOF, the undersigned Financial Officer of the Borrower has signed
this LTV Certificate as of the date first written above.

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(12)  Except as otherwise provided in the definition of Qualified Appraiser.

 

Exhibit I-2

--------------------------------------------------------------------------------


 

ANNEX I to LTV CERTIFICATE

 

PS POOL AIRCRAFT

 

Pool Aircraft:

 

[

]

 

Undelivered Pool Aircraft:

 

[

]

 

Exhibit I-3

--------------------------------------------------------------------------------


 

[ANNEX II to LTV CERTIFICATE

 

Schedule 3.17(b)]

 

Exhibit I-4

--------------------------------------------------------------------------------


 

[ANNEX III to LTV CERTIFICATE

 

APPRAISALS]

 

Exhibit I-5

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF RELEASE REQUEST

 

                   ,      2012

 

Bank of America, N.A., as Administrative Agent

Bank of America, N.A., as Collateral Agent

 

Ladies and Gentlemen:

 

Reference is made herein to the Credit Agreement dated as of February 23, 2012
(the “Credit Agreement”) among Flying Fortress Inc., as Borrower (the
“Borrower”), International Lease Finance Corporation (“ILFC”), Flying Fortress
Financing Inc. (“Parent Holdco”), Flying Fortress US Leasing Inc. (“CA
Subsidiary Holdco”), Flying Fortress Ireland Leasing Limited (“Irish Subsidiary
Holdco”), the lenders identified therein, as Lenders, Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”), Bank of America, N.A., as
Collateral Agent (the “Collateral Agent”), Deutsche Bank Securities Inc., as
Syndication Agent, and Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Deutsche Bank Securities Inc., as Joint Lead Arrangers.  Capitalized terms not
otherwise defined herein, shall have the meaning assigned to such terms in the
Credit Agreement.

 

The Borrower hereby gives the Administrative Agent and Collateral Agent
revocable notice pursuant to Section 2.02(b) of the Credit Agreement that the
Borrower hereby requests a release of the Loans, together with investment
earnings on the amount of the Loans being released, in an amount and pursuant to
the conditions set forth below and under the Credit Agreement (the “Release”) in
connection with the Aircraft identified herein.

 

The date of the Release shall be [                ] (the “Release Date”).  The
below delineates information related to (i) each Aircraft to which the Release
relates, (ii) the relevant Owner Subsidiary related to each relevant Aircraft,
(iii) the relevant Intermediate Lessee (if any) related to each relevant
Aircraft, (iv) the aggregate amount of Released Loans related to each relevant
Aircraft and (v) the relevant Initial Appraised Value of each relevant Aircraft.

 

Country
Reg.
No.

 

Airframe
Mftr. and
Model

 

Airframe
MSN

 

Vintage

 

Engine
Mftr.

 

Engine
Model
(including
generic
manufacturer
and model)

 

Engine
MSNs

 

Relevant
Owner
Subsidiary

 

Relevant
Intermediate
Lessee (if
any)

 

Relevant
Released
Loans

 

Relevant
Initial
Appraised
Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The aggregate amount of the Loans to be released is $[                  ] (the
“Aggregate Applicable Released Loans”).  The aggregate amount of the investment
earnings thereon is $[                        ].  The aggregate amount to be
released to the Borrower on the Release Date is $[                          ]
(the “Aggregate Requested Release Amount”).

 

Exhibit J-1

--------------------------------------------------------------------------------


 

In respect of each Aircraft related to the Release, taking into account the
relevant Released Loans requested pursuant to this Release and the relevant
Initial Appraised Value of each such Aircraft, the Initial LTV Ratio for each
such Aircraft is 54.1692158252487%.

 

The Borrower hereby requests that the Collateral Agent instruct the Securities
Intermediary to transfer the Aggregate Requested Release Amount to the Borrower
at the following account:

 

 

Bank:

 

ABA Number:

 

Account No.:

 

Exhibit J-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has executed this Release Request as of the day
and year first above written.

 

 

FLYING FORTRESS INC., as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit J-3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF OBLIGOR ASSUMPTION AGREEMENT

 

                      ,                      

 

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made herein to the Term Loan Credit Agreement dated as of
February 23, 2012 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”), among International Lease Finance Corporation, as an
Obligor, Flying Fortress Inc., as the Borrower, Flying Fortress Finance Inc., as
an Obligor, Flying Fortress US Leasing Inc, as an Obligor, Flying Fortress
Ireland Leasing Limited, as an Obligor, the lenders identified therein, as
Lenders, Bank of America, N.A., as the Administrative Agent, Bank of America,
N.A., as Collateral Agent, and Deutsche Bank Securities Inc., as Syndication
Agent.  Capitalized terms not otherwise defined herein, shall have the meaning
assigned to such terms in the Credit Agreement.

 

[Name of new Obligor], a [        ] incorporated under the laws of [      ] (the
“New Obligor”), hereby confirms, represents and warrants to the Administrative
Agent and the Lenders that the New Obligor is a wholly owned subsidiary of
[        ] and is [an Owner Subsidiary] / [an Intermediate Lessee].

 

Pursuant to Section [2.10] / [4.02] of the Credit Agreement, and for other good
and valuable consideration hereby acknowledged, (a) the New Obligor hereby
confirms that, with effect from the date hereof, the New Obligor shall have the
obligations, duties and liabilities toward each of the other parties to the Loan
Documents and other Obligors identical to those which the New Obligor would have
had if the New Obligor had been named as an original party to the Loan Documents
as an Obligor on the Effective Date, including without limitation those set
forth in Article 7 of the Credit Agreement with respect to the Guaranteed
Obligations and (b) the New Obligor hereby makes and gives all representations
and warranties in the Loan Documents in each case applicable to such New Obligor
as if it had been named as an original party to the Loan Documents as an Obligor
on the Effective Date, but such representations and warranties are made on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.

 

This Agreement shall constitute a Loan Document.  This Agreement shall be
construed in accordance with and governed by the Laws of the State of New York.

 

[Signature pages follow.]

 

Exhibit K-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Obligor Assumption
Agreement as of the day and year first above written.

 

 

[                    ], as New Obligor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Acknowledged and accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit K-2

--------------------------------------------------------------------------------


 

ANNEX 1

 

PROHIBITED COUNTRIES

 

Burma/Myanmar

 

Cuba

 

Iran

 

North Korea

 

Syria

 

Annex-1-1

--------------------------------------------------------------------------------
